Exhibit 10.1

 

EXECUTION VERSION

CREDIT AGREEMENT

 

DATED AS OF AUGUST 30, 2019

 

AMONG

 

HEALTHEQUITY, INC.,
AS BORROWER,

 

VARIOUS LENDERS,

 

WELLS FARGO SECURITIES, LLC, GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A., CITIBANK, N.A.,
RBC CAPITAL MARKETS(1) AND

SUNTRUST ROBINSON HUMPHREY, INC.,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,

 

GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK, N.A.,
CITIBANK, N.A., RBC CAPITAL MARKETS AND

SUNTRUST BANK,
AS SYNDICATION AGENTS,

 

BMO HARRIS BANK N.A., CAPITAL ONE, NATIONAL ASSOCIATION,

CITIZENS BANK, N.A., THE HUNTINGTON NATIONAL BANK,

MUFG UNION BANK, N.A., REGIONS BANK AND

SANTANDER BANK, NATIONAL ASSOCIATION,

AS DOCUMENTATION AGENTS

 

AND

 

WELLS FARGO BANK, N.A.,
AS ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 

SENIOR SECURED CREDIT FACILITIES

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a brand name for the capital markets business of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

Section 1.01

Defined Terms

1

Section 1.02

Other Interpretive Provisions

51

Section 1.03

Accounting Terms

52

Section 1.04

Rounding

53

Section 1.05

Times of Day

53

Section 1.06

Letter of Credit Amounts

53

Section 1.07

Currency Equivalents Generally; Change of Currency

53

Section 1.08

Timing of Payment and Performance

53

Section 1.09

Certain Calculations

53

Section 1.10

Rates

56

 

 

 

ARTICLE 2. THE COMMITMENTS AND CREDIT EXTENSIONS

56

 

 

Section 2.01

The Loans

56

Section 2.02

Borrowings, Conversions and Continuations of Loans

57

Section 2.03

Letters of Credit

58

Section 2.04

Swing Line Loans

68

Section 2.05

Prepayments

71

Section 2.06

Termination or Reduction of Commitments

74

Section 2.07

Repayment of Loans

75

Section 2.08

Interest

77

Section 2.09

Fees

77

Section 2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

78

Section 2.11

Evidence of Debt

78

Section 2.12

Payments Generally; Administrative Agent’s Clawback

79

Section 2.13

Sharing of Payments by Lenders

81

Section 2.14

Incremental Facilities

82

Section 2.15

Cash Collateral

85

Section 2.16

Defaulting Lenders

86

Section 2.17

Refinancing Facilities

88

 

 

 

ARTICLE 3. TAXES, YIELD PROTECTION AND ILLEGALITY

90

 

 

 

Section 3.01

Taxes

90

Section 3.02

Illegality

94

Section 3.03

Inability to Determine Rates

95

Section 3.04

Increased Costs; Reserves on Eurodollar Rate Loans

95

Section 3.05

Compensation for Losses

97

Section 3.06

Mitigation Obligations; Replacement of Lenders

97

Section 3.07

Survival

98

 

i

--------------------------------------------------------------------------------



 

Section 3.08

Effect of Benchmark Transition Event

98

 

 

 

ARTICLE 4. CONDITIONS PRECEDENT

99

 

 

Section 4.01

Conditions Precedent to the Closing Date

99

Section 4.02

Conditions to All Credit Extensions after the Closing Date

102

 

 

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

103

 

 

Section 5.01

Existence, Qualification and Power

103

Section 5.02

Authorization; No Contravention

103

Section 5.03

Governmental Authorization; Other Consents

103

Section 5.04

Binding Effect

104

Section 5.05

Financial Statements; No Material Adverse Effect

104

Section 5.06

Litigation

105

Section 5.07

No Default

105

Section 5.08

Ownership of Property; Liens

105

Section 5.09

Environmental

106

Section 5.10

Insurance

106

Section 5.11

Taxes

106

Section 5.12

ERISA Compliance; Labor Matters

106

Section 5.13

Subsidiaries; Equity Interests

107

Section 5.14

Margin Regulations; Investment Company Act

107

Section 5.15

Disclosure

107

Section 5.16

Compliance with Laws

108

Section 5.17

Taxpayer Identification Number

108

Section 5.18

Intellectual Property; Licenses, Etc.

108

Section 5.19

Solvency

108

Section 5.20

Collateral Documents

108

Section 5.21

Senior Debt

108

Section 5.22

Anti-Terrorism; Anti-Money Laundering; Etc.

109

Section 5.23

Foreign Corrupt Practices Act

109

Section 5.24

EEA Financial Institution

109

Section 5.25

Non-Bank Trustee Matters

109

 

 

ARTICLE 6. AFFIRMATIVE COVENANTS

109

 

 

Section 6.01

Financial Statements

110

Section 6.02

Certificates; Other Information

111

Section 6.03

Notices

112

Section 6.04

Preservation of Existence, Etc.

112

Section 6.05

Maintenance of Properties

113

Section 6.06

Maintenance of Insurance

113

Section 6.07

Compliance with Laws

113

Section 6.08

Books and Records

114

Section 6.09

Inspection Rights

114

 

ii

--------------------------------------------------------------------------------



 

Section 6.10

Use of Proceeds

114

Section 6.11

Covenant to Guarantee Obligations and Give Security

114

Section 6.12

Compliance with Environmental Laws

118

Section 6.13

[Reserved]

118

Section 6.14

Non-Bank Trustee Matters

118

Section 6.15

Further Assurances

119

Section 6.16

Post-Closing Obligations

119

Section 6.17

Designation of Restricted and Unrestricted Subsidiaries

119

 

 

ARTICLE 7. NEGATIVE COVENANTS

120

 

 

Section 7.01

Liens

120

Section 7.02

Investments

123

Section 7.03

Indebtedness

126

Section 7.04

Fundamental Changes

130

Section 7.05

Dispositions

131

Section 7.06

Restricted Payments

132

Section 7.07

Change in Nature of Business

134

Section 7.08

Transactions with Affiliates

134

Section 7.09

Restrictive Agreements

134

Section 7.10

Use of Proceeds

136

Section 7.11

Financial Covenants

136

Section 7.12

Amendments of Organization Documents

137

Section 7.13

Fiscal Year

137

Section 7.14

Prepayments of Indebtedness

137

Section 7.15

Sale-Leaseback Transactions

137

Section 7.16

Amendments of Indebtedness

137

 

 

 

ARTICLE 8. EVENTS OF DEFAULT AND REMEDIES

138

 

 

 

Section 8.01

Events of Default

138

Section 8.02

Remedies Upon Event of Default

140

Section 8.03

Application of Funds

141

 

 

 

ARTICLE 9. AGENCY

141

 

 

 

Section 9.01

Appointment and Authority

141

Section 9.02

Rights as a Lender

142

Section 9.03

Exculpatory Provisions

142

Section 9.04

Reliance

143

Section 9.05

Delegation of Duties

143

Section 9.06

Resignation of Administrative Agent

144

Section 9.07

Non-Reliance on Administrative Agent and Other Lenders

145

Section 9.08

No Other Duties, Etc.

145

Section 9.09

Administrative Agent May File Proofs of Claim

145

Section 9.10

Collateral and Guaranty Matters

146

Section 9.11

Additional Secured Parties

147

 

iii

--------------------------------------------------------------------------------



 

Section 9.12

Certain ERISA Matters

148

 

 

 

ARTICLE 10. MISCELLANEOUS

149

 

 

 

Section 10.01

Amendments, Etc.

149

Section 10.02

Notices; Effectiveness; Electronic Communication

151

Section 10.03

No Waiver; Cumulative Remedies; Enforcement

153

Section 10.04

Expenses; Indemnity; Damage Waiver

154

Section 10.05

Payments Set Aside

156

Section 10.06

Successors and Assigns

156

Section 10.07

Treatment of Certain Information; Confidentiality

164

Section 10.08

Right of Setoff

165

Section 10.09

Interest Rate Limitation

166

Section 10.10

Counterparts; Integration; Effectiveness

166

Section 10.11

Survival of Representations and Warranties

166

Section 10.12

Severability

167

Section 10.13

Replacement of Lenders

167

Section 10.14

Governing Law; Jurisdiction; Etc.

168

Section 10.15

Waiver of Jury Trial

169

Section 10.16

California Judicial Reference

169

Section 10.17

No Advisory or Fiduciary Responsibility

169

Section 10.18

Electronic Execution of Assignments and Certain Other Documents

170

Section 10.19

USA PATRIOT Act

170

Section 10.20

Judgment Currency

171

Section 10.21

Pari Passu Intercreditor Agreement

171

Section 10.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

171

Section 10.23

Acknowledgement Regarding Any Supported QFCs

172

 

iv

--------------------------------------------------------------------------------



 

SCHEDULES

 

 

 

 

 

1.01A

Existing Letters of Credit

 

1.01B

Mortgaged Properties

 

2.01

Commitments and Applicable Percentages

 

4.01(a)(ii)

Closing Date Collateral Documents

 

4.01(a)(iv)

Local Legal Counsel Opinions

 

5.13

Subsidiaries; Other Equity Investments

 

6.16

Post-Closing Obligations

 

7.01(b)

Existing Liens

 

7.02(h)

Existing Investments

 

7.03(b)

Existing Indebtedness

 

7.08

Transactions with Affiliates

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

FORM OF

 

A-1

Committed Loan Notice

 

A-2

Conversion/Continuation Notice

 

A-3

Prepayment Notice

 

A-4

Swing Line Loan Prepayment Notice

 

B

Swing Line Loan Notice

 

C-1

Term Loan Note

 

C-2

Revolving Credit Note

 

D

Compliance Certificate

 

E-1

Assignment and Assumption

 

E-2

Administrative Questionnaire

 

F

Joinder Agreement

 

G

Guarantee and Collateral Agreement

 

H-1 through H-4

U.S. Tax Compliance Certificates

 

I

Pari Passu Intercreditor Agreement

 

J

Solvency Certificate

 

 

v

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, this “Agreement”) is entered into as of
August 30, 2019, among HEALTHEQUITY, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), WELLS FARGO BANK, N.A., as
Administrative Agent and the Swing Line Lender, and each L/C Issuer (as defined
below).

 

WITNESSETH

 

Whereas, the Borrower has requested that, substantially simultaneously with the
consummation of the Acquisition, (a) the Term A Lenders extend Term A Loans in
an aggregate principal amount of $1,250,000,000, (b) the Revolving Credit
Lenders provide Revolving Credit Commitments in an aggregate principal amount of
$350,000,000 and (c) the L/C Issuers agree to issue Letters of Credit in an
aggregate amount available to be drawn not in excess of the Letter of Credit
Sublimit; and

 

Whereas, the Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue letters of credit, in each
case, on the terms and subject to the conditions set forth herein.

 

Now, therefore, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE 1.
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01                             Defined Terms.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

“Acquisition” means the acquisition by the Borrower, directly or indirectly, of
the Target pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of June 26, 2019 (together with the exhibits and schedules thereto), by and
among the Borrower, Pacific Merger Sub Inc., a Delaware corporation, and the
Target.

 

“Acquisition Agreement Representations” means the representations and warranties
made by or on behalf of the Target in the Acquisition Agreement as are material
to the interests of the Lenders, but only to the extent that the accuracy of any
such representation and warranty is a condition to the Borrower’s (or any of the
Borrower’s Affiliates’) obligations to consummate the Acquisition under the
Acquisition Agreement or the Borrower (or any of the Borrower’s Affiliates) has
the right (taking into account any applicable cure provisions) to terminate the
Borrower’s (or any of the Borrower’s Affiliates’) obligations under the
Acquisition Agreement or to decline to consummate the Acquisition as a result of
a breach of such representations and warranties in the Acquisition Agreement.

 

1

--------------------------------------------------------------------------------



 

“Act” has the meaning specified in Section 10.19.

 

“Additional Refinancing Lender” has the meaning specified in Section 2.17.

 

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agency Fee Letter” means the Amended & Restated Administrative Agent Fee
Letter, dated July 12, 2019, between the Borrower and the Administrative Agent.

 

“Agent” means each of the Administrative Agent, the Syndication Agent and the
Documentation Agents.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.20.

 

“Anti-Corruption Laws” means any laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Restricted Subsidiaries concerning or
relating to bribery or corruption of public officials, including without
limitation the U.S. Foreign Corrupt Practices Act of 1977, as amended.

 

“Anti-Terrorism Laws” has the meaning specified in Section 5.22.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate principal
amount of all Commitments and, if applicable and without duplication, Loans of
such Lender under the applicable Facility or Facilities at such time; provided
that, with respect to any Revolving Credit Facility, if the commitment of each
Revolving Credit Lender to make Revolving Credit Loans under such Revolving
Credit Facility and the obligation of any L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments in respect thereof have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of such Revolving Credit
Facility shall be determined based on the Applicable Percentage of such

 

2

--------------------------------------------------------------------------------



 

Revolving Credit Lender immediately prior to such termination and after giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each of the Term A Facility and the Revolving Credit
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable. The Applicable Percentage of any Lender is subject to
adjustment as provided in Section 2.16.

 

“Applicable Rate” means, with respect to Original Revolving Credit Loans and
Term A Loans (a) from the Closing Date to the date following the Closing Date on
which a Compliance Certificate is delivered pursuant to Section 6.02(a) in
respect of the first full fiscal quarter ending after the Closing Date, 1.00%
per annum for Base Rate Loans and 2.00% per annum for Eurodollar Rate Loans and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Total Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing
Level

 

Total Net
Leverage Ratio

 

Eurodollar Rate/
Letters of Credit

 

Base
Rate

 

1

 

> 4.25 to 1.00

 

2.25

%

1.25

%

2

 

< 4.25 to 1.00 but > 3.50 to 1.00

 

2.00

%

1.00

%

3

 

< 3.50 to 1.00 but > 2.75 to 1.00

 

1.75

%

0.75

%

4

 

< 2.75 to 1.00 but > 2.00 to 1.00

 

1.50

%

0.50

%

5

 

< 2.00 to 1.00

 

1.25

%

0.25

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).

 

Furthermore, and notwithstanding anything to the contrary contained in this
definition, the Applicable Rate in respect of any Incremental Term Loans, any
Refinancing Term Loans or any Other Revolving Credit Commitments (and any Other
Revolving Credit Loans thereunder) shall be the applicable percentages per annum
set forth in the relevant Joinder Agreement or Refinancing Amendment, as
applicable.

 

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the FRB) under regulations issued from
time to time by the FRB or other applicable banking regulator.  A Eurodollar
Rate Loan shall be deemed to constitute Eurocurrency liabilities and as such
shall be deemed subject to reserve requirements without benefits of credit for
proration, exceptions or

 

3

--------------------------------------------------------------------------------



 

offsets that may be available from time to time to the applicable Lender.  The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentages
in respect of the Revolving Credit Facilities at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Loans, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Wells Fargo Securities, LLC, Goldman Sachs Bank USA, JPMorgan
Chase Bank, N.A., Citibank, N.A., RBC Capital Markets and SunTrust Robinson
Humphrey, Inc., in their capacities as joint lead arrangers and joint
bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auction” has the meaning specified in Section 10.06(b)(vii)(A).

 

“Availability Period” means, in respect of any Revolving Credit Facility, the
period from and including the Closing Date (or the date of the effectiveness of
the applicable Revolving Credit Commitments in the case of any Revolving Credit
Commitments other than the Original Revolving Credit Commitments) to the
earliest of (i) the Maturity Date in respect of such Revolving Credit Facility,
(ii) the date of termination of the Revolving Credit Commitments in respect of
such Revolving Credit Facility pursuant to Section 2.06 and (iii) the date of
termination of the commitment of each Revolving Credit Lender in respect of such
Revolving Credit Facility to make Revolving Credit Loans under such Revolving
Credit Facility and of the obligation of the L/C Issuer to make L/C Credit
Extensions in respect of such Revolving Credit Facility pursuant to
Section 8.02.

 

4

--------------------------------------------------------------------------------



 

“Available Amount” means, as at any date of determination, an amount equal to
(x) an amount, which shall not be less than zero, equal to (i) to the extent
constituting income (rather than loss), 50% of Consolidated Net Income, or
(ii) to the extent constituting loss (rather than income), 100% of Consolidated
Net Income (it being understood that such any loss shall reduce rather than
increase the Available Amount), in each case, for the period from the first day
of the fiscal quarter during which the Closing Date occurred to and including
the last day of the most recently completed fiscal quarter with respect to which
the Administrative Agent has received the Compliance Certificate required to be
delivered pursuant to Section 6.02(a), minus (y) any portion of such amount
utilized by the Borrower and its Subsidiaries on or prior to such date of
determination to make (1) Investments pursuant to Section 7.02(c)(iv)(C)(2),
(2) Investments pursuant to Section 7.02(o)(2), (3) Restricted Payments pursuant
to Section 7.06(e)(2), or (4) prepayments, redemptions, purchases, defeasances
or other payments of Junior Indebtedness pursuant to Section 7.14(c)(2).

 

“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1.00% and (c) the Eurodollar Rate that would be
payable on such day for a Eurodollar Rate Loan with a one-month Interest Period
plus 1.00%.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or

 

5

--------------------------------------------------------------------------------



 

method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

(1)                                 in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of LIBOR permanently or indefinitely ceases to
provide LIBOR; or

 

(2)                                 in the case of clause (3) of the definition
of “Benchmark Transition Event,” the date of the public statement or publication
of information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

(1)                                 a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR;

 

(2)                                 a public statement or publication of
information by the regulatory supervisor for the administrator of LIBOR, the
U.S. Federal Reserve System, an insolvency official with jurisdiction over the
administrator for LIBOR, a resolution authority with jurisdiction over the
administrator for LIBOR or a court or an entity with similar insolvency or
resolution authority over the administrator for LIBOR, which states that the
administrator of LIBOR has ceased or will cease to provide LIBOR permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; or

 

(3)                                 a public statement or publication of
information by the regulatory supervisor for the administrator of LIBOR
announcing that LIBOR is no longer representative.

 

6

--------------------------------------------------------------------------------



 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.08 and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.08.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Annual Financial Statements” has the meaning specified in
Section 4.01(i)(x).

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Notice” has the meaning specified in Section 6.11(b)(vii).

 

“Borrower Quarterly Financial Statements” has the meaning specified in
Section 4.01(i)(y).

 

“Borrowing” means a Term A Borrowing, a Revolving Credit Borrowing of a
particular Class, a Swing Line Borrowing, a Refinancing Term Loan Borrowing or
an Incremental Borrowing, as the context may require.

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and

 

7

--------------------------------------------------------------------------------



 

(b) with respect to all notices, determinations, fundings and payments in
connection with the Eurodollar Rate or any Eurodollar Rate Loans, means any day
which is a Business Day described in clause (a) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

 

“Capital Lease” means, with respect to any Person, any lease that (subject to
Section 1.03(d)) is required by GAAP to be capitalized on a balance sheet of
such Person.

 

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Borrower
that is subject to regulation as an insurance company.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the applicable L/C Issuer
or the Swing Line Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the applicable L/C Issuer or the Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
other Liens permitted hereunder):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof;

 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a
Lender or (B) is organized under the laws of the United States of America, any
state or province thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System that has combined capital and surplus of
at least $500,000,000, in each case with maturities of not more than 365 days
from the date of acquisition thereof;

 

(c)                                  commercial paper maturing no more than 365
days from the time of the acquisition thereof, and having, at the time of
acquisition thereof, a rating of A-1 (or the then equivalent grade) or better
from S&P or P-1 (or the then equivalent grade) or better from Moody’s;

 

(d)                                 Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that

 

8

--------------------------------------------------------------------------------



 

have the highest rating obtainable from either Moody’s or S&P, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) of this definition;

 

(e)                                  fully collateralized repurchase agreements
with a term of not more than thirty (30) days for securities described in clause
(a) of this definition and entered into with a financial institution satisfying
the requirements in clause (b) of this definition; and

 

(f)                                   instruments equivalent to those referred
to in clauses (a) to (e) in this definition denominated in any foreign currency
comparable in credit quality and tenor to those referred to above and commonly
used by corporations for cash management purposes in any jurisdiction outside
the United States to the extent reasonably required in connection with any
business conducted by any Subsidiary organized in such jurisdiction.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, card services (including
services related to credit cards, including purchasing and commercial cards,
prepaid cards, including payroll, stored value and gift cards, merchant services
processing and debit cards), electronic funds transfer and other cash management
arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with any Loan Party, is a Lender, the Administrative
Agent or an Arranger or an Affiliate of a Lender, the Administrative Agent or an
Arranger, in its capacity as a party to such Cash Management Agreement, and
(b) in the case of any Cash Management Agreement entered into prior to, and
existing on, the Closing Date, any Person that is, on the Closing Date, a
Lender, the Administrative Agent or an Arranger or Affiliate of a Lender, the
Administrative Agent or an Arranger, in its capacity as a party to such Cash
Management Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

 

“Change of Control” means the occurrence of any of the following:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of the Borrower or its Subsidiaries and any
person or entity acting in its capacity as trustee, agent

 

9

--------------------------------------------------------------------------------



 

or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 40% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

 

(b)                                 a “Change of Control,” “Change in Control”
or similar event shall occur under any Indebtedness of the Borrower or any of
its Restricted Subsidiaries with an aggregate principal amount in excess of the
Threshold Amount (to the extent that the occurrence of such event permits the
holders of Indebtedness thereunder to accelerate the maturity thereof or to
resell such other Indebtedness to the Borrower, or requires the Borrower to
repay, or offer to repurchase, such Indebtedness prior to the stated maturity
thereof).

 

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Incremental Revolving Credit
Commitments, Other Revolving Credit Commitments of a given Refinancing Series,
Term A Commitments, Incremental Term Loan Commitments or Refinancing Term
Commitments of a given Refinancing Series and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Original Revolving Credit Loans, Incremental Revolving Loans,
Other Revolving Credit Loans of a given Refinancing Series, Term A
Loans, Incremental Term Loans or Refinancing Term Loans of a given Refinancing
Series.  Loans that are not fungible for United States federal income tax
purposes shall be construed to be in different Classes or tranches.  Commitments
that, if and when drawn in the form of Loans, would yield Loans that are
construed to be in different Classes or tranches pursuant to the immediately
preceding sentence shall be construed to be in different Classes or tranches of
Commitments corresponding to such Loans.  There shall be no more than an
aggregate of two Classes of revolving credit facilities and five Classes of term
loan facilities under this Agreement.

 

“Client Trust Accounts” means deposit accounts maintained exclusively to hold
Borrower’s and its Subsidiaries’ client deposits including prefunds and any
other amounts provided by such clients relating to Borrower’s and its
Subsidiaries’ administration of such clients’ benefits.

 

“Closing Date” means the first date all the conditions precedent referred to in
Section 4.01 are satisfied or waived in accordance with Section 10.01, which
date is August 30, 2019.

 

“Code” means the Internal Revenue Code of 1986, as amended (unless otherwise
provided herein).

 

10

--------------------------------------------------------------------------------



 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property provided as collateral
security under the terms of the Collateral Documents.

 

“Collateral Agreement” means the guarantee and collateral agreement of even date
herewith executed and delivered by the Loan Parties and substantially in the
form of Exhibit G.

 

“Collateral Documents” means, collectively, the Collateral Agreement, the
Mortgages, each of the mortgages, collateral assignments, supplements to all of
the foregoing, security agreements, pledge agreements, control agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 4.01(a)(ii), 6.11 or 6.16 and each of the other agreements, instruments
or documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means a Term A Commitment, a Revolving Credit Commitment, an
Incremental Revolving Credit Commitment, an Incremental Term Loan Commitment, a
Refinancing Term Commitment or an Other Revolving Commitment, as the context may
require.

 

“Commitment Fee Rate” means, with respect to the Original Revolving Credit
Commitments, (a) from the Closing Date to the date following the Closing Date on
which a Compliance Certificate is delivered pursuant to Section 6.02(a) in
respect of the first full fiscal quarter following the Closing Date, 0.350% and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Total Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing
Level

 

Total Net
Leverage Ratio

 

Commitment Fee
Rate

1

 

> 4.25 to 1.00

 

0.40%

2

 

< 4.25 to 1.00 but > 3.50 to 1.00

 

0.35%

3

 

< 3.50 to 1.00 but > 2.75 to 1.00

 

0.30%

4

 

< 2.75 to 1.00 but > 2.00 to 1.00

 

0.25%

5

 

< 2.00 to 1.00

 

0.20%

 

Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).

 

11

--------------------------------------------------------------------------------



 

Furthermore, the Commitment Fee Rate in respect of Other Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Refinancing Amendment.

 

“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Revolving Credit Borrowing or (c) an Incremental Borrowing, which shall be
substantially in the form of Exhibit A-1.

 

“Company Material Adverse Effect” means a “Company Material Adverse Effect” as
defined in the Acquisition Agreement as in effect on June 26, 2019.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Cash Interest Expense” means, with reference to any period,
Consolidated Interest Expense of the Borrower and its Restricted Subsidiaries
which is paid in cash, calculated on a consolidated basis for such period. 
Notwithstanding anything to the contrary contained herein, for any period that
includes any of the fiscal quarters set forth below, Consolidated Cash Interest
Expense for such fiscal quarter shall be deemed to be the amount set forth below
opposite such fiscal quarter:

 

Fiscal Quarter Ended

 

Consolidated Cash Interest
Expense

 

April 30, 2019

 

$

 2,533,000

 

January 31, 2019

 

$

 2,465,000

 

October 31, 2018

 

$

 2,355,000

 

July 31, 2018

 

$

 2,228,000

 

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period, plus
(i) the following, without duplication, to the extent deducted in calculating
such Consolidated Net Income:

 

(a)                                 Consolidated Interest Expense, plus

 

(b)                                 the provision for federal, state, local and
foreign income and franchise taxes payable (calculated net of federal, state,
local and foreign income tax credits) and other taxes, interest and penalties
included under GAAP in income tax expense (provided that such amounts in respect
of any Restricted Subsidiary shall be included in this clause (b) only to the
extent that a corresponding amount would be permitted at the date of
determination to be dividended to the Borrower by such Restricted Subsidiary
without prior approval (that has not been obtained), pursuant to the terms of
its Organization Documents and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to such
Restricted Subsidiary or its stockholders), plus

 

12

--------------------------------------------------------------------------------



 

(c)                                  depreciation and amortization expenses
(including amortization of goodwill and other intangibles but excluding
amortization of prepaid cash expenses that were paid in a prior period), plus

 

(d)                                 other non-recurring expenses, write-offs,
write-downs or impairment charges which do not represent a cash item in such
period (or in any future period) (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period and any non-cash charge, expense or loss relating to write-offs,
write-downs or reserves with respect to accounts receivable or inventory), plus

 

(e)                                  non-cash charges or expenses related to
stock-based compensation and other non-cash charges or non-cash losses
(including, extraordinary, unusual or non-recurring non-cash losses) incurred or
recognized, plus

 

(f)                                   cash or non-cash charges constituting fees
and expenses incurred in connection with the Transactions, plus

 

(g)                                  unrealized losses relating to hedging
transactions and mark-to-market of Indebtedness denominated in foreign
currencies resulting from the application of FASB ASC 830 or any similar
accounting standard, plus

 

(h)                                 any expenses or charges related to any
issuance of Equity Interests or debt securities, Investment, acquisition,
Disposition, recapitalization or the incurrence, modification or repayment of
Indebtedness permitted to be incurred by this Agreement (including a refinancing
thereof) (whether or not successful), including any amendment or other
modification of the Obligations or other Indebtedness; plus

 

(i)                                     one-time deal advisory, financing,
legal, accounting, and consulting cash expenses incurred by the Borrower and its
Restricted Subsidiaries in connection with any Permitted Acquisitions not
constituting the consideration for any such Permitted Acquisition, plus

 

(j)                                    non-cash losses and expenses resulting
from fair value accounting (as permitted by Accounting Standard Codification
Topic No. 825-10-25 — Fair Value Option or any similar accounting standard),
plus

 

(k)                                 restructuring charges or reserves or
integration costs or other business optimization expenses, including in
connection with (x) the Transactions or any Permitted Acquisition or (y) the
consolidation or closing of facilities during such Measurement Period; provided
that (1) integration costs related to the Transactions may only be included in
this clause (k) for each period including any fiscal quarter that occurs within
the first three full fiscal years following the Closing Date, and (2) the
aggregate amount of integration costs related to any Permitted Acquisition
(other than the Transactions) added-back pursuant to this clause (k) in any four
consecutive fiscal quarter period shall not exceed 10% of Consolidated EBITDA
for such period prior to giving effect to this clause (k), plus

 

13

--------------------------------------------------------------------------------



 

(l)                                     extraordinary, unusual or non-recurring
cash charges and losses incurred or recognized;

 

and (ii) minus, without duplication,

 

(m)                             unrealized gains included in Consolidated EBITDA
for such Measurement Period in respect of hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of FASB ASC 830 or any similar accounting standard and

 

(n)                                 non-cash gains included in Consolidated Net
Income for such Measurement Period (excluding any such non-cash gain to the
extent it represents the reversal of an accrual or a reserve for a potential
cash gain in any prior period).

 

If there has occurred a Permitted Acquisition or other Investment in the nature
of an acquisition permitted by this Agreement during the applicable Measurement
Period, or for purposes of calculating pro forma Total Net Leverage Ratio,
Secured Net Leverage Ratio or Consolidated Interest Coverage Ratio after the
applicable Measurement Period but on or prior to the Ratio Calculation Date in
accordance with Section 1.09(b), Consolidated EBITDA shall be calculated on a
Pro Forma Basis.

 

Calculating Consolidated EBITDA on a “Pro Forma Basis” shall mean giving effect
to any such Permitted Acquisition or other Investment in the nature of an
acquisition, and any Indebtedness incurred or assumed in connection therewith,
as follows:

 

(A)                               any Indebtedness incurred or assumed in
connection with such Permitted Acquisition or other permitted Investment in the
nature of an acquisition was incurred or assumed on the first day of the
applicable Measurement Period and remained outstanding,

 

(B)                               the rate on such Indebtedness shall be
calculated as if the rate in effect on the date of such Permitted Acquisition or
other permitted Investment in the nature of an acquisition had been the
applicable rate for the entire period (taking into account any interest rate
Swap Contracts applicable to such Indebtedness), and

 

(C)                               all income, depreciation, amortization, taxes,
and expense associated with the assets or entity acquired in connection with
such Permitted Acquisition or other permitted Investment in the nature of an
acquisition for the applicable period shall be calculated on a pro forma basis
after giving effect to cost savings, operating expense reductions, other
operating improvements and acquisition synergies (including custodial and
interchange synergies) that are reasonably identifiable and projected by the
Borrower in good faith to be realized within twenty four (24) months after such
Permitted Acquisition or other permitted Investment in the nature of an
acquisition (calculated on a pro forma basis as though such items had been
realized on the first day of such period) as a result of actions taken by the
Borrower or any Restricted Subsidiary in connection with such

 

14

--------------------------------------------------------------------------------



 

Permitted Acquisition or other such permitted Investment and net of (x) the
amount of actual benefits realized during such period from such actions that are
otherwise included in the calculation of Consolidated EBITDA in each case from
and after the first day of such Measurement Period and (y) the amount of all
income, depreciation, amortization, taxes and expenses associated with any
assets or entity acquired in connection with such Permitted Acquisition or other
such permitted Investment that the Borrower reasonably anticipates will be
divested pursuant to Section 7.05(k) or otherwise;

 

provided that:

 

(i)                                     the aggregate amount of cost savings,
operating expense reductions, other operating improvements and acquisition
synergies added-back in connection with Permitted Acquisitions or other such
permitted Investments pursuant to this clause (C) in any four consecutive fiscal
quarter period shall not exceed 20% of Consolidated EBITDA for such period prior
to giving effect to this clause (C); and

 

(ii)                                  at the time any such calculation pursuant
to this clause (C) is made, the Borrower shall deliver to the Administrative
Agent a certificate signed by a Responsible Officer (which may be the Compliance
Certificate) setting forth reasonably detailed calculations in respect of the
matters referred to in this clause (C), as well as the relevant factual support
in respect thereof.

 

Notwithstanding anything to the contrary contained herein, for any period that
includes any of the fiscal quarters set forth below, Consolidated EBITDA for
such fiscal quarter shall be deemed to be the amount set forth below opposite
such fiscal quarter:

 

Fiscal Quarter Ended

 

Consolidated EBITDA

 

April 30, 2019

 

$

84,455,000

 

January 31, 2019

 

$

71,770,000

 

October 31, 2018

 

$

77,342,000

 

July 31, 2018

 

$

82,102,000

 

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries  on a consolidated basis, the sum,
without duplication of, (i) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money and all obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments,
(ii) all purchase money Indebtedness, (iii) all direct non-contingent
obligations arising in connection with letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (other than letters of credit and bank guarantees, to the extent
undrawn), (iv) all obligations to pay the deferred purchase price of property or
services (other than (x) trade accounts payable in the ordinary course of
business and (y) contingent earn-outs, hold-backs and other deferred payment of
consideration in Permitted

 

15

--------------------------------------------------------------------------------



 

Acquisitions), (v) Attributable Indebtedness in respect of Capital Leases,
(vi) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (i) through (v) above of Persons other than the Borrower or
any Restricted Subsidiary, and (vii) all Indebtedness of the types referred to
in clauses (i) through (vi) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Restricted Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Restricted Subsidiary.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Restricted Subsidiaries calculated on a consolidated basis for
such period with respect to all outstanding Indebtedness of the Borrower and its
Restricted Subsidiaries allocable to such period in accordance with GAAP
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs under interest rate Swap Agreements to the extent such net costs
are allocable to such period in accordance with GAAP). In the event that the
Borrower or any Restricted Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated Interest Expense shall be determined for such period on a
pro forma basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

 

“Consolidated Interest Coverage Ratio” means, with respect to any Measurement
Period, the ratio of (a) Consolidated EBITDA for the most recently completed
Measurement Period to (b) Consolidated Cash Interest Expense for such
Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period taken as a single
accounting period determined in conformity with GAAP; provided that Consolidated
Net Income shall exclude, without duplication, (a) extraordinary gains and
extraordinary non-cash losses for such Measurement Period, (b) the net income of
any Restricted Subsidiary that is not a Loan Party during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Restricted Subsidiary during such
Measurement Period, except that the Borrower’s equity in any net loss of any
such Restricted Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, (c) any income (or loss) for such
Measurement Period of any Person if such Person is not a Restricted Subsidiary,
except that (x) the Borrower’s equity in the net income of any such Person for
such Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Borrower or a Restricted Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso) and (y) any such loss for such Measurement Period shall be included to
the extent funded with cash contributed by the Borrower or a Restricted
Subsidiary, (d) any cancellation of debt income arising from a repurchase of
Term Loans by the Borrower pursuant to Section 10.06(b)(vii)

 

16

--------------------------------------------------------------------------------



 

or any other early extinguishment of Indebtedness, hedging agreements or other
similar instruments, and (e) the effects of purchase accounting adjustments
(including the effects of such adjustments pushed down to the Borrower and its
Restricted Subsidiaries) in component amounts required or permitted by GAAP
resulting from the application of purchase accounting in relation to any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes.

 

“Consolidated Senior Secured Debt” means, as of any date of determination,
without duplication, the aggregate principal amount of Consolidated Funded
Indebtedness outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary (including, for the
avoidance of doubt, purchase money Indebtedness and Attributable Indebtedness in
respect of Capital Leases).

 

“Consolidated Total Assets” means, on any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries, determined in accordance
with GAAP as shown on the most recent consolidated balance sheet of the Borrower
delivered pursuant to Section 6.01(a) or (b) on or prior to such date or, for
the period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the financial statements for the fiscal quarter ended
April 30, 2019, in each case after giving pro forma effect to acquisitions or
dispositions of Persons, divisions or lines of business that had occurred on or
after such balance sheet date and on or prior to such date of determination.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans of
a particular Class from one Type to the other or (b) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit A-2 or any other form approved by the Administrative
Agent.

 

“Covenant Transaction” has the meaning specified in Section 1.09(d).

 

“Credit Agreement Refinancing Indebtedness” means Indebtedness incurred solely
by the Borrower in the form of one or more series or classes of Loans or
Commitments under this Agreement, in each case, issued, incurred or otherwise
obtained (including by means of the amendment, extension, refinancing, or
renewal of existing Indebtedness) in exchange for, or to refinance, in whole or
part, existing Term Loans (and/or Term Commitments) and Revolving Credit Loans
(and/or Revolving Credit Commitments), or any then-existing Credit Agreement
Refinancing Indebtedness (“Refinanced Debt”); provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to control of remedies) with the Liens securing the other Obligations
hereunder and is not secured by any property or assets other than

 

17

--------------------------------------------------------------------------------



 

the Collateral, (ii) such Indebtedness is not guaranteed by any Person other
than the Guarantors, (iii) such Indebtedness is incurred solely to refinance, in
whole or part, Refinanced Debt, and the proceeds thereof shall be substantially
contemporaneously applied to prepay such Refinanced Debt, interest and any
premium (if any) thereon, and fees and expenses incurred in connection with such
Indebtedness, and any Term Commitments and/or Revolving Credit Commitments so
refinanced shall be concurrently terminated, (iv) such Indebtedness (including,
if such Indebtedness includes any Revolving Credit Commitments, the unused
amount of such Revolving Credit Commitments) is in an original aggregate
principal amount not greater than the aggregate principal amount of the
Refinanced Debt (and, in the case of Refinanced Debt consisting, in whole or in
part, of unused Revolving Credit Commitments, the applicable amount thereof),
plus accrued and unpaid interest, any premium, and fees and expenses reasonably
incurred in connection therewith, (v) such Indebtedness has a maturity no
earlier, and a Weighted Average Life to Maturity no shorter, than the Refinanced
Debt, (vi) the terms and conditions of such Indebtedness (except as otherwise
provided above and with respect to pricing, premiums, fees, rate floors and
optional prepayment or redemption terms) are substantially identical to the
terms and conditions applicable to the Refinanced Debt, unless (x) such terms
apply only after the Latest Maturity Date at the time such Indebtedness is
established or (y) this Agreement is amended so that such terms are also
applicable for the benefit of the Lenders under any then-existing Facilities and
(vii) such Refinanced Debt shall be repaid, all accrued interest, fees, premiums
(if any) and penalties in connection therewith shall be paid, and all
commitments in respect thereof shall be terminated, on the date such
Indebtedness is incurred.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Date of Determination” has the meaning specified in Section 7.11(a).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (x) with respect to principal,
interest or other fees attributable to a Facility, the Base Rate plus the
Applicable Rate applicable to Base Rate Loans under such Facility plus 2% per
annum and (y) with respect to all other Obligations, (i) the Base Rate in
respect of the Term A Facility plus (ii) the Applicable Rate applicable to Base
Rate Loans under the Term A Facility plus (iii) 2% per annum, in each case to
the fullest extent permitted by applicable Laws, and (b) when used with respect
to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,

 

18

--------------------------------------------------------------------------------



 

including in respect of its Loans or participations in respect of Letters of
Credit or Swing Line Loans, within three Business Days of the date required to
be funded by it hereunder, unless, with respect to funding obligations in
respect of Loans, such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
provided written notice to the Borrower and the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder
(unless such written notice or public statement relates to such Lenders’
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after request by the
Administrative Agent made in good faith belief that such Lender may not honor
its funding obligations, to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgements or writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including (x) any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith and (y) any issuance of Equity Interests by any
Restricted Subsidiary of such Person.  For the avoidance of doubt, any issuance
of Equity Interests by the Borrower shall not be a Disposition.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale

 

19

--------------------------------------------------------------------------------



 

event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), in whole or in part, (c) provide for the mandatory scheduled
payment of dividends in cash or (d) are or become convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case prior to the date that is
91 days after the Latest Maturity Date in effect at the time of issuance of such
Equity Interests; provided, however, that only the portion of Equity Interests
which so mature or are mandatorily redeemable, are redeemable at the option of
the holder thereof, provide for the mandatory scheduled payment of dividends or
which are or become convertible as described above shall be deemed to be
Disqualified Equity Interests; provided further, however, that that any Equity
Interests that would not constitute Disqualified Equity Interests but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of any change of control, any offering of Equity Interests or any
Disposition occurring prior to the date that is 91 days after the Latest
Maturity Date in effect at the time of issuance of such Equity Interests shall
not constitute Disqualified Equity Interests if such Equity Interests provide
that the issuer thereof will not redeem any such Equity Interests pursuant to
such provisions prior to the repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments;
and provided further, however, that notwithstanding the foregoing, (i) if such
Equity Interests are issued pursuant to any plan for the benefit of directors,
officers, employees, members of management, managers or consultants or by any
such plan to such directors, officers, employees, members of management,
managers or consultants, in each case in the ordinary course of business of the
Borrower or any Restricted Subsidiary, such Equity Interests shall not
constitute Disqualified Equity Interests solely because they may be required to
be repurchased by the issuer thereof in order to satisfy applicable statutory or
regulatory obligations, and (ii) no Equity Interests held by any future, present
or former employee, director, officer, manager, member of management or
consultant (or their respective Affiliates or Immediate Family Members) of the
Borrower (or any Subsidiary) shall be considered Disqualified Equity Interests
because such stock is redeemable or subject to repurchase pursuant to any
management equity subscription agreement, stock option, stock appreciation right
or other stock award agreement, stock ownership plan, put agreement, stockholder
agreement or similar agreement that may be in effect from time to time.

 

“Disqualified Lender” means (a) those banks, financial institutions and other
institutional lenders and investors that have been separately identified in
writing by the Borrower to the Arrangers prior to June 26, 2019, (b) any Person
who is a competitor of the Borrower or its Subsidiaries and that is separately
identified by the Borrower to the Administrative Agent by name in writing prior
to the Closing Date (which list of competitors may be supplemented by the
Borrower after the Closing Date by means of a written notice to the
Administrative Agent; provided that such supplementation shall not apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation in the Loans or Commitments hereunder) and (c) with
respect to each Person that is a “Disqualified Lender” pursuant to clause (a) or
(b) above, any of its Affiliates (other than any bona fide debt investment funds
that are Affiliates of the persons referenced in clause (b) above) that is
either (i) identified to the Administrative Agent by name in writing by the
Borrower from time to time (provided that such supplementation shall not apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation in the Loans hereunder) or (ii) readily identifiable
as an Affiliate of such Disqualified Lender solely on the basis of such
Affiliate’s name.

 

20

--------------------------------------------------------------------------------



 

“Documentation Agents” means BMO Harris Bank N.A., Capital One, National
Association, Citizens Bank, N.A., The Huntington National Bank, MUFG Union Bank,
N.A., Regions Bank, and Santander Bank, National Association, in their capacity
as co-documentation agents.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate for the purchase of Dollars with such other currency.

 

“Domestic Subsidiary” means any Subsidiary organized in the United States or any
political subdivision thereof.

 

“Early Opt-in Election” means the occurrence of:

 

(1)                                 (i) a determination by the Administrative
Agent or (ii) a notification by the Required Lenders to the Administrative Agent
(with a copy to the Borrower) that the Required Lenders have determined that
U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 3.08, are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace LIBOR, and

 

(2)                                 (i) the election by the Administrative Agent
or (ii) the election by the Required Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrower and the Lenders or by
the Required Lenders of written notice of such election to the Administrative
Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Loans and (y) the four years following the date of
incurrence

 

21

--------------------------------------------------------------------------------



 

thereof) payable generally to Lenders making such Loans, but excluding
arrangement fees, structuring fees, commitment fees, underwriting fees or other
fees payable to any lead arranger (or its affiliates) (regardless of whether
paid in whole or in part to any or all Lenders) in connection with the
commitment or syndication of such Indebtedness.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(v) and (vi) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Engagement Letter” means the Project Pacific Bank Engagement Letter, dated
July 12, 2019, among the Borrower and the Arrangers.

 

“Environmental Claim” means any written notice, claim, demand, action,
litigation, toxic tort, proceeding, demand, request for information, complaint,
citation, summons, investigation, notice of non-compliance or violation, cause
of action, consent order, consent decree, investigation, or other proceeding by
any Governmental Authority or any other Person, arising out of, based on or
pursuant to any Environmental Law or related in any way to any actual, alleged
or threatened Environmental Liability.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
agreements or governmental restrictions relating to human health and safety (as
it pertains to exposure to hazardous materials), pollution, the protection of
the environment or the release of any materials into the environment, including
those related to hazardous materials, substances or wastes and air emissions and
water discharges.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), obligation, responsibility or cost directly or
indirectly resulting from or based upon (a) any violation of, or liability
under, any Environmental Law, (b) the generation, use, handling, transportation,
storage, distribution, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment, (e) natural resource damage or
(f) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization issued pursuant to or required under any
Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

22

--------------------------------------------------------------------------------



 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means the occurrence of any of the following (a) a Reportable
Event with respect to a Pension Plan; (b) the withdrawal of the Borrower or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification concerning the imposition upon the Borrower or any of its ERISA
Affiliates of any liability with respect to such withdrawal, or a determination
that a Multiemployer Plan is or is expected to be insolvent within the meaning
of Title IV of ERISA; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination, under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that the adjusted funding
target attainment percentage (as defined in Section 436(j)(2) of the Code) of
any Pension Plan is both less than 80% and such Pension Plan is more than
$20,000,000 underfunded on an adjusted funding target attainment percentage
basis; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) the failure to satisfy the Pension
Funding Rules with respect to any Pension Plan, whether or not waived.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Rate” means for any Interest Rate Determination Date with respect to
an Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by
dividing (and rounding upward, if necessary, to the next whole multiple of 1/100
of 1.00%) (i) (x) the ICE Benchmark Administration London Interbank Offered Rate
for the relevant Interest Period (“LIBOR”) as currently published on Reuters
Screen LIBOR01 Page (or any successor thereto) for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (y) in the event the rate referenced in the
preceding clause (x) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
an average London Interbank Offered Rate for deposits (for delivery on the first
day of such period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (ii) in the event the rates referenced in
the preceding clauses (x) and (y) are not available, the rate per annum equal to
the offered quotation rate by first class banks in the London interbank market
to the Administrative Agent for deposits (for delivery on the first day of the
relevant period) in

 

23

--------------------------------------------------------------------------------



 

Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loan of the Administrative Agent for which the Eurodollar Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (x) one minus (y) the Applicable
Reserve Requirement; provided, however, notwithstanding the foregoing, at no
time will the Eurodollar Rate be deemed to be less than zero percent per annum.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Evidence of Flood Insurance” has the meaning specified in Section 6.11(b)(vii).

 

“Excluded Accounts” means, collectively, trust accounts, payroll accounts,
custodial accounts, Client Trust Accounts, escrow accounts and other similar
deposit or securities accounts.

 

“Excluded Assets” means:

 

(a)                                 any fee-owned real property that is not a
Material Real Estate Asset and all leasehold interests in real property;

 

(b)                                 assets subject to certificates of title
(other than motor vehicles subject to certificates of title, provided that
perfection of security interests in such motor vehicles, if not constituting a
Specified Asset, shall be limited to the filing of UCC financing statements);

 

(c)                                  assets in respect of which pledges and
security interests are prohibited by applicable U.S. law, rule or regulation or
agreements with any United States Governmental Authority (other than to the
extent that such prohibition would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC of
any relevant jurisdiction or any other applicable law); provided that,
immediately upon the ineffectiveness, lapse or termination of any such
prohibitions, such assets shall automatically cease to constitute “Excluded
Assets”;

 

(d)                                 Equity Interests in any Person other than
wholly-owned Subsidiaries to the extent not permitted by customary terms in such
Person’s organizational or joint venture documents (unless any such
restriction would be rendered ineffective pursuant to Section 9-406, 9-407,
9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other applicable law);

 

(e)                                  any lease, license or other agreement or
any property subject to a purchase money security interest or similar
arrangement, to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
(other than a Loan Party) (other than (i) proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC notwithstanding
such prohibition, (ii) to the extent that any such term has been waived or
(iii) to the extent any such term would be

 

24

--------------------------------------------------------------------------------



 

rendered ineffective pursuant to Section 9-406, 9-407, 9-408, 9-409 or other
applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of any such express term, such assets shall automatically cease to
constitute “Excluded Assets”;

 

(f)                                   Excluded Accounts;

 

(g)                                  cash (other than Cash Collateral) to secure
letter of credit reimbursement obligations (other than in respect of Letters of
Credit) to the extent such secured letters of credit are issued or permitted,
and such cash collateral is permitted, by this Agreement;

 

(h)                                 any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, to the extent, if any, that
and solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of any registration that
issues from such intent-to-use application under applicable federal law;

 

(i)                                     in the case of any pledge of voting
Equity Interests of any Foreign Subsidiary to secure the Obligations if such
pledge would cause adverse tax consequences to the Borrower (as determined by
the Borrower in its commercially reasonable judgment acting in good faith and in
consultation with the Administrative Agent), any voting Equity Interest of such
Subsidiary in excess of 65% of the outstanding Equity Interests of such class;
and

 

(j)                                    Equity Interests in any Immaterial
Subsidiary, Unrestricted Subsidiary or Trust Company;

 

provided that, “Excluded Assets” shall not include any proceeds, products,
substitutions or replacements of Excluded Assets (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Assets).  Notwithstanding the foregoing, no Loan Party shall be required to take
any action in order to create or perfect a security interest in Specified
Assets.

 

“Excluded Subsidiary” means:

 

(a)                                 any Foreign Subsidiary,

 

(b)                                 any Unrestricted Subsidiary,

 

(c)                                  any Trust Company,

 

(d)                                 any Subsidiary that is not a wholly-owned
Subsidiary (other than any Subsidiary that is a Loan Party on the Closing Date),

 

(e)                                  any not-for-profit Subsidiary,

 

(f)                                   any Captive Insurance Subsidiary,

 

25

--------------------------------------------------------------------------------



 

(g)                                  any Subsidiary (i) that is prohibited or
restricted by any applicable Law or any Contractual Obligation (limited, in the
case of a Contractual Obligation, to such Contractual Obligations in place on
the Closing Date or on the date such Restricted Subsidiary was acquired by the
Borrower or any of its Restricted Subsidiaries and that was not entered into in
contemplation thereof) from providing a Guarantee of the Obligations, (ii) that
would require a governmental consent, approval, license or authorization
(including any regulatory consent, approval, license or authorization) in order
to provide a Guarantee of the Obligations (other than any such consent,
approval, license or authorization that has been obtained) or (iii) if the
provision of a Guarantee of the Obligations by such Subsidiary would result in
adverse tax consequences to the Borrower, as reasonably determined by the
Borrower in consultation with the Administrative Agent,

 

(h)                                 without limiting clause (g) above, any
Restricted Subsidiary acquired by the Borrower or any of its Restricted
Subsidiaries after the Closing Date that, at the time of the relevant
acquisition, is an obligor in respect of assumed Indebtedness that is permitted
under this Agreement to the extent (and for so long as) the documentation
governing the applicable assumed Indebtedness prohibits such subsidiary from
providing a Guarantee of the Obligations so long as such restriction was not
incurred in contemplation of such acquisition, or

 

(i)                                     any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent and the Borrower,
the burden or cost of providing a Guarantee of the Obligations outweighs the
benefits afforded thereby.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding Tax imposed on amounts payable to or for the account of such
Lender pursuant to the Laws in force at the time such Lender becomes a party
hereto (other than an assignee pursuant to a request by the Borrower under
Section 10.13) or designates a new Lending Office, except to the extent that, in
the case of a Lender that designates a new Lending Office or becomes a Party to
this Agreement pursuant to an assignment, amounts with respect to such
withholding Taxes were, pursuant to Section 3.01, payable to such Lender
immediately before such Lender’s designation of a new Lending Office or to such
assignor immediately before such assignment; (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e); and (d) any withholding
Taxes imposed under FATCA.

 

“Existing Letters of Credit” means the collective reference to the existing
letters of credit identified on Schedule 1.01A, including extensions and
renewals thereof.

 

“Existing Debt Agreements” means each of (i) the Credit Agreement, dated as of
September 30, 2015 (as amended from time to time), by and among the Borrower, as
borrower, the lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., as administrative agent, and the other parties thereto and (ii) the Second
Amended and Restated Credit Agreement, dated

 

26

--------------------------------------------------------------------------------



 

as of April 4, 2017 (as amended from time to time) among the Target, as
borrower, each guarantor from time to time party thereto, each lender from time
to time party thereto, and MUFG Union Bank, N.A., as administrative agent.

 

“Expiring Credit Commitment” has the meaning specified in Section 2.04(g).

 

“Extraordinary Receipt” means any cash received by or paid to any Person as a
result of proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost earnings)
and condemnation awards (and payments in lieu thereof); provided, however, that
an Extraordinary Receipt shall not include cash receipts from proceeds of
insurance or condemnation awards (or payments in lieu thereof) to the extent
that such proceeds or awards are received by any Person in respect of any third
party claim against, or liability of, such Person and applied to pay (or to
reimburse such Person for its prior payment of) such claim or liability and the
costs and expenses of such Person with respect thereto.

 

“Facility” means the Term A Facility, a Revolving Credit Facility, an
Incremental Facility or a Refinancing Facility, as the context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed zero.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letters” means the Agency Fee Letter and the Amended and Restated
Underwriting Fee Letter, dated July 12, 2019, among the Borrower and the
Arrangers.

 

“Fiscal Year” means the fiscal year of the Borrower and its Restricted
Subsidiaries ending on or about January 31 of each calendar year.

 

“Flood Determination Form” has the meaning specified in Section 6.11(b)(vii).

 

“Flood Documents” has the meaning specified in Section 6.11(b)(vii).

 

27

--------------------------------------------------------------------------------



 

“Flood Laws” means (i) the National Flood Insurance Act of 1968, (ii) the Flood
Disaster Protection Act of 1973, (iii) the National Flood Insurance Reform Act
of 1994, (iv) the Flood Insurance Reform Act of 2004 and (v) the Biggert —Waters
Flood Insurance Reform Act of 2012, in each case, together with all regulations
promulgated thereunder, as such statutes or regulations may be amended or
modified from time to time.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations in respect of Letters of Credit
issued by such L/C Issuer other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Revolving Credit
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
National Association of Insurance Commissioners and any supra-national bodies
such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect

 

28

--------------------------------------------------------------------------------



 

thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means, collectively, each existing and future direct or indirect
Subsidiary of the Borrower (other than any Excluded Subsidiary or any Immaterial
Subsidiary).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
contaminants, pollutants or any other hazardous or toxic substances, wastes or
materials regulated under or defined in any Environmental Law, including
petroleum, its derivatives or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, and
infectious or medical wastes.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract permitted hereunder, is a Lender, the Administrative Agent or an
Arranger or an Affiliate of a Lender, the Administrative Agent or an Arranger,
in its capacity as a party to such Swap Contract or (b) in the case of any Swap
Contract entered into prior to, and existing on, the Closing Date, any Person
that is, on the Closing Date, a Lender, the Administrative Agent or an Arranger
or Affiliate of a Lender, the Administrative Agent or an Arranger, in its
capacity as a party to such Swap Contract.

 

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary that,
(a) as of the last date of the most recent fiscal quarter of the Borrower for
which financial statements have been delivered, accounts for less than 5% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries and
less than 5% of the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries on a consolidated basis, in each case, as measured as of the last
day of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered and (b) does not, directly or indirectly, hold
Equity Interests in any Restricted Subsidiary that is not an Immaterial
Subsidiary as of such date; provided that if, as of the last date of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered, the aggregate amount of Consolidated Total Assets or net sales
attributable to all Restricted Subsidiaries that are Immaterial Subsidiaries
exceeds 10% of the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries or 10% of the Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries on a consolidated basis, then a sufficient number of
Restricted Subsidiaries shall be designated by the Borrower (or, in the event
the Borrower has failed to do so within twenty days, the Administrative Agent)
to eliminate such excess, and such designated Restricted Subsidiaries shall no
longer constitute Immaterial Subsidiaries under this Agreement.

 

29

--------------------------------------------------------------------------------



 

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor or
administrator acting on its behalf), heirs or legatees or any private foundation
or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.

 

“Increased Amount Date” has the meaning specified in Section 2.14(b).

 

“Incremental Available Amount” means (x) $300,000,000 less the aggregate
principal amount of Indebtedness incurred pursuant to Section 2.14(a) and
Section 7.03(s) in reliance of this clause (x) plus (y) an amount so long as the
pro forma Secured Net Leverage Ratio would not exceed 3.85:1.00 as of the
Increased Amount Date (assuming all Incremental Revolving Credit Commitments or
commitments under or in respect of the, Incremental Term Loans or Incremental
Equivalent Debt, as the case may be, are fully funded and without netting the
cash proceeds thereof), provided, that to the extent the proceeds of any
Incremental Term Loans or Incremental Equivalent Debt are intended to be applied
to finance a Limited Condition Acquisition, pro forma compliance shall be tested
in accordance with Section 1.09(c). At the option of the Borrower, to the extent
permitted, Indebtedness incurred pursuant to Section 2.14(a) and
Section 7.03(s) shall be deemed incurred first under clause (y) prior to being
deemed incurred under clause (x).

 

“Incremental Borrowing” means a borrowing of Incremental Revolving Loans or
Incremental Term Loans, as the context requires.

 

“Incremental Equivalent Debt” has the meaning specified in Section 7.03(s).

 

“Incremental Facility” means, at any time, as the context may require, the
aggregate amount of the Incremental Revolving Loan Lenders’ Incremental
Revolving Credit Commitments and/or the Incremental Term Loan Lenders’
Incremental Term Loan Commitments of a given Class at such time and, in each
case, but without duplication, the Credit Extensions made thereunder.

 

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).

 

“Incremental Revolving Loan Lender” has the meaning specified in
Section 2.14(b).

 

“Incremental Revolving Loans” has the meaning specified in Section 2.14(e).

 

“Incremental Term Loan Commitments” has the meaning specified in
Section 2.14(a).

 

“Incremental Term Loan Lender” has the meaning specified in Section 2.14(b).

 

“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a Class shall become due and payable in full hereunder, as specified in
the applicable Joinder Agreement, including by acceleration or otherwise.

 

30

--------------------------------------------------------------------------------



 

“Incremental Term Loans” has the meaning specified in Section 2.14(f).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business and not past due for more than 60
days after the date on which such trade account is payable (unless being
contested in good faith and by appropriate proceedings) and (ii) earn-outs,
hold-backs and other deferred payment of consideration in Permitted Acquisitions
to the extent not required to be reflected as liabilities on the balance sheet
of the Borrower and its Restricted Subsidiaries in accordance with GAAP);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   Capital Leases;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests valued, in the case of a redeemable preferred
interest that is a Disqualified Equity Interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

 

“Indemnified Liabilities” has the meaning specified in Section 10.04(b).

 

31

--------------------------------------------------------------------------------



 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective businesses
other than any such information that is available to the Administrative Agent,
any Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by
the Borrower or any Subsidiary.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each December, March, June and September and the
Maturity Date of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan, as applicable, and ending on the date one, two, three
or six months (or, if available to the relevant Lenders, 12 months or any period
less than one month) thereafter, as selected by the Borrower in its Committed
Loan Notice or Conversion/Continuation Notice, as applicable; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

“Interest Rate Determination Date” means, with respect to any Interest Period in
respect of Eurodollar Rate Loans, the date that is two Business Days prior to
the first day of such Interest Period.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that

 

32

--------------------------------------------------------------------------------



 

constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any cash
repayments thereof and returns thereon (whether as a principal payment,
distribution, dividend, redemption or sale but not in excess of the amount of
the relevant initial Investment).

 

“IP Rights” has the meaning specified in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement or instrument entered into
by the applicable L/C Issuer and the Borrower (or any Restricted Subsidiary) or
in favor of such L/C Issuer relating to such Letter of Credit.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit F.

 

“Judgment Currency” has the meaning specified in Section 10.20.

 

“Junior Indebtedness” has the meaning specified in Section 7.14.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) with respect to Letters of Credit issued hereunder on or
after the Closing Date, (i) Wells Fargo or (ii) any other Revolving Credit
Lender that may become and agrees to become an L/C Issuer pursuant to
Section 2.03(l), (b) with respect to the Existing Letters of Credit, MUFG Union
Bank, N.A., (c) any successor issuer of Letters of Credit or Existing Letters of
Credit hereunder and (d) collectively, all of the foregoing, in each case, in
their respective capacities as an issuer thereof.  It is understood and agreed
that each L/C Issuer’s and its respective Affiliates’ share of the Letter of
Credit Sublimit shall not exceed the amount set forth opposite such L/C Issuer’s
name on Schedule 2.01 (as such Schedule may be amended with the consent of each
affected L/C Issuer and the Borrower) under the caption “Letter of Credit
Commitment.”

 

33

--------------------------------------------------------------------------------



 

“L/C Obligations” means, as at any date of determination, (i) the aggregate
amount available to be drawn under all outstanding Letters of Credit plus
(ii) the aggregate of all Unreimbursed Amounts, including all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP in
the case of a standby Letter of Credit and Uniform Customs, in the case of a
commercial Letter of Credit, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Incremental Term Loans, any Incremental Revolving Credit
Commitments or any Other Revolving Credit Commitments, in each case as extended
in accordance with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LCA Election” means the Borrower’s election to treat a specified Investment in
the nature of an acquisition (including a Permitted Acquisition) as a Limited
Condition Acquisition by giving written notice of such election to the
Administrative Agent at any time prior to the closing of such Limited Condition
Acquisition.

 

“LCA Test Date” has the meaning specified in Section 1.09(c).

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby or commercial letter of credit issued or
deemed issued hereunder, including, for the avoidance of doubt, the Existing
Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the applicable Revolving Credit Facility (or,
if such day is not a Business Day, the next preceding Business Day).

 

34

--------------------------------------------------------------------------------



 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $25,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facilities.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment in the nature of an acquisition, by the Borrower or one or more of
its Restricted Subsidiaries whose consummation is not, by the terms of the
applicable purchase, sale, joint venture, merger or any other definitive
agreement with respect to such Permitted Acquisition or other Investment,
conditioned on the availability of, or on obtaining, third party financing.

 

“Loan” means an extension of credit by a Lender to the Borrower hereunder in the
form of a Term Loan, Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, the Pari Passu Intercreditor Agreement, the Fee Letters,
each agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, any Refinancing Amendment, any
Joinder Agreement and any other agreement or instrument designated as a “Loan
Document” by its terms.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Borrower and its Restricted Subsidiaries in excess of $10,000,000.

 

“Material Adverse Effect” means (a) on the Closing Date, a Company Material
Adverse Effect; and (b) after the Closing Date, (i) a material adverse change
in, or a material adverse effect upon, the results of operations, business,
properties, liabilities (actual or contingent) or financial condition of the
Borrower and its Restricted Subsidiaries taken as a whole; (ii) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document; or (iii) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Borrower or any of its Restricted Subsidiaries in excess
of $10,000,000.

 

35

--------------------------------------------------------------------------------



 

“Material Real Estate Asset” means any fee-owned real property with a fair
market value in excess of $20,000,000.

 

“Maturity Date” means (i) with respect to the Term A Loans and any subsequent
additions thereto, the date that is five years after the Closing Date, (ii) 
with respect to the Original Revolving Credit Commitments and any subsequent
additions thereto, the date that is five years after the Closing Date,
(iii) with respect to any Refinancing Term Loans or Other Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Refinancing Amendment, and (iv) with respect to any Incremental Term
Loans, the final maturity date applicable thereto as specified in the applicable
Joinder Agreement; provided, in each case, that if such date is not a Business
Day, then the applicable Maturity Date shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Maximum Total Net Leverage Ratio” has the meaning specified in Section 7.11(a).

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower for which financial statements
are available (other than for purposes of calculating ratios pursuant to
Section 7.11, which shall look to the most recently completed four fiscal
quarters of the Borrower).

 

“MIRE Event” means, if there are any Mortgaged Properties at such time, any
increase in the amount, extension of the maturity or renewal of any of the
Commitments or Loans (other than (i) any conversion or continuation of any
Borrowing from one Type into another Type, (ii) the making of any Revolving
Credit Loan or Swing Line Loan or (iii) the issuance, renewal, extension or
amendment of any Letter of Credit).

 

“MNPI” has the meaning specified in Section 6.02.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policy” has the meaning specified in Section 6.11(b)(iv).

 

“Mortgaged Property” means the real properties listed on Schedule 1.01B and any
real property which becomes subject to a Mortgage pursuant to Section 6.11(b).

 

“Mortgages” has the meaning specified in Section 6.11(b).

 

“Multiemployer Plan” means an employee benefit plan defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

36

--------------------------------------------------------------------------------



 

“Net Cash Proceeds” means with respect to any Disposition by the Borrower or any
of its Restricted Subsidiaries, or any Extraordinary Receipt received by or paid
to or for the account of the Borrower or any of its Restricted Subsidiaries, in
each case, after the Closing Date, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents or Indebtedness that is secured by a Lien that ranks pari passu with
or junior to the Liens securing the Obligations), (B) the selling costs and
out-of-pocket expenses incurred (or reasonably expected to be incurred) by the
Borrower or such Restricted Subsidiary in connection with such transaction,
(C) taxes reasonably estimated to be actually payable within two years of the
date of the relevant transaction, including any taxes payable as a result of any
gain recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall be a reduction of the Taxes previously taken into account
under subclause (C) for purposes of redetermining Net Cash Proceeds, (D) any
reserve for adjustment in respect of the sale price of such asset or assets
established in accordance with GAAP and (E) cash escrows (until released from
escrow to the Borrower or any of its Restricted Subsidiaries) from the sale
price for such Disposition.

 

“Net Equity Proceeds” means, as at any date of determination, without
duplication, an amount equal to any cash proceeds from a capital contribution
to, or any cash proceeds from the issuance by the Borrower after the Closing
Date of any Qualified Equity Interests of the Borrower (other than pursuant to
any employee stock or stock option compensation plan or pursuant to any issuance
permitted by Section 7.02(k) or 7.06(c)), in each case, after the Closing Date,
net of attorneys’ fees, accountants’ fees, underwriters’ or placement agents’
fees, listing fees, discounts or commissions and brokerage, consultant and other
fees and charges actually incurred in connection with such issuance or sale and
net of taxes paid or payable as a result of such issuance or sale (after taking
into account any available tax credit or deductions and any tax sharing
arrangements), minus any portion of such amount used by the Borrower and its
Restricted Subsidiaries on or prior to such date of determination to make
(1) Investments pursuant to Section 7.02(c)(iv)(C)(3), (2) Investments pursuant
to Section 7.02(o)(3), (3) Restricted Payments pursuant to Section 7.06(e)(3),
or (4) payments of Junior Indebtedness pursuant to Section 7.14(c)(3).

 

“NFIP” has the meaning specified in Section 6.11(b)(vii).

 

“Non-Expiring Credit Commitment” has the meaning specified in Section 2.04(g).

 

“Non-Recourse Debt” means Indebtedness:

 

(a)                                 as to which neither the Borrower nor any of
its Restricted Subsidiaries (a) provides credit support of any kind (including
any undertaking, agreement or instrument that would constitute Indebtedness), or
(b) is directly or indirectly liable as a guarantor or otherwise;

 

37

--------------------------------------------------------------------------------



 

(b)                                 default with respect to which (including any
rights that the holders thereof may have to take enforcement action against an
Unrestricted Subsidiary) would not permit upon notice, lapse of time or both any
holder of any other Indebtedness (other than the Obligations) of the Borrower or
any of its Restricted Subsidiaries to declare a default on such other
Indebtedness or cause the payment thereof to be accelerated or payable prior to
its stated maturity; and

 

(c)                                  as to which the lenders have been notified
in writing that they will not have any recourse to the stock or assets of the
Borrower or any of its Restricted Subsidiaries.

 

“Note” means a promissory note made by the Borrower (x) in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1 or (y) in favor of a Revolving Credit Lender evidencing Revolving
Credit Loans made by such Revolving Credit Lender, substantially in the form of
Exhibit C-2.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Offer Loans” has the meaning specified in Section 10.06(b)(vii)(A).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Revolving Credit Commitment” means, as to each Revolving Credit
Lender, its commitment in effect as of the Closing Date to make Original
Revolving Credit Loans to the Borrower pursuant to Section 2.01(b) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Original Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.  As of the Closing Date, the aggregate amount of the
Original Revolving Credit Commitments of all Revolving Credit Lenders is
$350,000,000.

 

38

--------------------------------------------------------------------------------



 

“Original Revolving Credit Facility” means, at any time, the aggregate amount of
the Revolving Credit Lenders’ Original Revolving Credit Commitments at such time
and the Credit Extensions made thereunder.

 

“Original Revolving Credit Loan” means the Revolving Credit Loans made by the
Revolving Credit Lenders to the Borrower under the Original Revolving Credit
Commitments pursuant to Section 2.01(b).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from one
or more of the following: such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Revolving Commitments” means one or more Classes of revolving commitments
hereunder that result from a Refinancing Amendment.

 

“Other Revolving Loans” means one or more Classes of revolving credit loans made
pursuant to Other Revolving Commitments that result from a Refinancing
Amendment.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance, or enforcement or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.13).

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

“Pari Passu Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent and the other parties from time to time party thereto
substantially in the form of Exhibit I.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

39

--------------------------------------------------------------------------------



 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including, but not
limited to, Multiple Employer Plans, Multiemployer Plans, defined benefit plans
or defined contribution plans) that is maintained or is contributed to by the
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the Pension Funding Rules.

 

“Permitted Acquisition” means any investment by the Borrower or any Restricted
Subsidiary in the form of acquisitions of all or substantially all of the
business or a line of business or a separate operation (whether by the
acquisition of capital stock, assets or any combination thereof) of any other
Person if:

 

(a)                                 the acquired entity, assets or operations
shall be in the Permitted Business;

 

(b)                                 the aggregate amount of acquisitions made by
the Borrower and its Restricted Subsidiaries in Persons that do not become Loan
Parties as a result of any such acquisition and all other Permitted Acquisitions
closed after the Closing Date shall not exceed the greater of (i) $150,000,000
and (ii) 50% of the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries based on the most recent financial statements delivered under
Section 6.01(a) or (b) after giving effect to all acquisitions whether closed
prior to, on or after the Closing Date, but prior to giving effect to the
proposed acquisition; and

 

(c)                                  no Event of Default shall have occurred and
be continuing.

 

“Permitted Business” means the lines of business in which the Borrower and its
Restricted Subsidiaries (including the Target and its Subsidiaries) are engaged
on the Closing Date or a line of business reasonably related, complementary,
synergistic or ancillary thereto or reasonable extensions thereof.

 

“Permitted Liens” means those Liens permitted pursuant to Section 7.01.

 

“Permitted Prior Liens” has the meaning specified in Section 5.20.

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness) (and, in the case of revolving Indebtedness being Refinanced, to
effect a corresponding reduction in the commitments with respect to such
revolving Indebtedness being Refinanced); provided, that with respect to any
Indebtedness being Refinanced: (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees,

 

40

--------------------------------------------------------------------------------



 

commissions and expenses, plus an amount equal to any existing commitment
unutilized thereunder and letters of credit undrawn thereunder), (b) except with
respect to Section 7.03(e), such Refinancing Indebtedness (x) has a final
maturity date equal to or later than the earlier of the final maturity date of
the Indebtedness being Refinanced and the Latest Maturity Date then in effect
and (y) has a Weighted Average Life to Maturity greater than or equal to the
shorter of (i) the remaining Weighted Average Life to Maturity of the
Indebtedness being Refinanced and (ii) the remaining Weighted Average Life to
Maturity of each Facility hereunder, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms in the aggregate not materially less favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) if the Indebtedness being Refinanced was unsecured, such
Permitted Refinancing Indebtedness shall also be unsecured (unless such
Permitted Refinancing Indebtedness could otherwise be secured pursuant to
Section 7.01), (e) no Permitted Refinancing Indebtedness shall have obligors
that are not (or would not have been) obligated with respect to the Indebtedness
being Refinanced (except that a Loan Party may be added as an additional obligor
if such Loan Party would have otherwise been permitted to incur or Guarantee
such Indebtedness pursuant to Section 7.03), (f) if the Indebtedness being
Refinanced is secured, (x) such Permitted Refinancing Indebtedness may be
secured (including by any Collateral pursuant to after-acquired property clauses
to the extent any such Collateral secured (or would have secured) the
Indebtedness being Refinanced) to the extent permitted by Section 7.01 and
(y) the holders of such Permitted Refinancing Indebtedness or a representative
thereof shall be or become a party to the Pari Passu Intercreditor Agreement and
any junior lien intercreditor agreement then in effect (if such Indebtedness is
secured by any or all of the Collateral on a pari passu basis (without regard to
the control of remedies) with the Obligations) or to a junior lien intercreditor
agreement reasonably satisfactory to the Administrative Agent (if such
Indebtedness is secured by any or all of the Collateral on a junior basis
(without regard to the control of remedies) with the Obligations).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prepayment Notice” means a notice of the optional prepayment of Term Loans or
Revolving Credit Loans pursuant to Section 2.05(a), which shall be substantially
in the form of Exhibit A-3.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Rata Obligations” means the Loans and the Letters of Credit.

 

“Pro Forma Financial Statements” has the meaning specified in Section 4.01(k).

 

41

--------------------------------------------------------------------------------



 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Ratio Calculation Date” has the meaning specified in Section 1.09(b)(i).

 

“Recipient” means the Administrative Agent, any Lender or any L/C Issuer, as
applicable.

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

 

“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.

 

“Refinancing” means the repayment in full of all principal, interest, fees and
other amounts due or outstanding under the Existing Debt Agreements, the
termination of all commitments under the Existing Debt Agreements and the
termination and release of all guarantees and security in support of the
Existing Credit Agreements.

 

“Refinancing Amendment” means an amendment, supplement, or joinder to this
Agreement executed by the Borrower, the Administrative Agent, each Additional
Refinancing Lender and each Lender that agrees to provide any portion of
Refinancing Term Commitments, Refinancing Term Loans, Other Revolving
Commitments or Other Revolving Loans, in each case in accordance with
Section 2.17.

 

“Refinancing Facility” means, at any time, as the context may require, the
aggregate amount of Refinancing Term Commitments and/or Other Revolving
Commitments of a given Refinancing Series at such time and, in each case, but
without duplication, the Credit Extensions made thereunder.

 

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same Effective Yield and, in the
case of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

 

“Refinancing Term Commitments” means one or more Classes of Term Commitments
that are established to fund Refinancing Term Loans hereunder pursuant to a
Refinancing Amendment.

 

42

--------------------------------------------------------------------------------



 

“Refinancing Term Loan Borrowing” means a borrowing consisting of one or more
simultaneous Refinancing Term Loans of the same Type under a Refinancing
Facility and, in the case of Eurodollar Rate Loans, having the same Interest
Period made pursuant to Section 2.17.

 

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, controlling
persons, advisors and other representatives of such Person and of such Person’s
Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice
or Conversion/Continuation Notice, as applicable, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans, as applicable, under such Facility being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the

 

43

--------------------------------------------------------------------------------



 

Total Revolving Credit Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Credit Lenders.

 

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, director of corporate finance, treasurer, assistant treasurer
or controller of a Loan Party, and including solely for purposes of
Section 4.01(a), the secretary or assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof) or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

 

“Revolving Credit Borrowing” means a borrowing consisting of one or more
simultaneous Revolving Credit Loans of the same Class and Type and, in the case
of Eurodollar Rate Loans, having the same Interest Period made pursuant to
Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
Original Revolving Credit Commitment and shall include, as the context may
require, any Incremental Revolving Credit Commitments and Other Revolving
Commitments of such Revolving Credit Lender.

 

“Revolving Credit Facility” means the collective reference to the Original
Revolving Credit Facility and any additional revolving credit facilities
resulting from Incremental Revolving Credit Commitments and Other Revolving
Commitments and the Credit Extensions made thereunder, or, as the context may
require, to any of such revolving credit facilities individually.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or that has Revolving Credit Loans or risk
participations in L/C Obligations or Swing Line Loans outstanding at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b) and shall
include, as the context may require, any Incremental Revolving Loans or Other
Revolving Credit Loans.

 

44

--------------------------------------------------------------------------------



 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury of the United Kingdom, the Government of Canada or any other
relevant sanctions authority.

 

“Sanctioned Country” means a country, territory, region or a government of a
country, territory or region that is the subject of Sanctions.

 

“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, the Government of Canada or any
other relevant sanctions authority, or that is otherwise the subject of any
Sanctions, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

 

“S&P” means S&P Global Inc., through its S&P Global Ratings division or any
successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate, currency or commodity Swap
Contract permitted under this Agreement that is entered into by and between a
Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, with respect to any Secured Cash Management Agreement, the Cash
Management Banks, with respect to any Secured Hedge Agreement, the Hedge Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

 

“Secured Net Leverage Ratio” means, with respect to any Measurement Period, the
ratio of (i) Consolidated Senior Secured Debt (net of the Unrestricted Cash
Amount in an aggregate amount not to exceed $250,000,000) as of the last day of
such Measurement Period to (ii) Consolidated EBITDA for such Measurement Period,
in each case, for the Borrower and its Restricted Subsidiaries.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

45

--------------------------------------------------------------------------------



 

“Solvent” and “Solvency” mean, with respect to the Borrower and its Subsidiaries
on any date of determination, that on such date (a) the sum of the liabilities
of the Borrower and its Subsidiaries, taken as a whole, does not exceed either
the present fair saleable value or fair value of the assets of the Borrower and
its Subsidiaries, taken as a whole; (b) the capital of the Borrower and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrower and its Subsidiaries, taken as a whole, contemplated
through the maturity of the credit facilities evidenced by this Agreement, and
(c) the Borrower and its Subsidiaries, taken as a whole, do not intend to incur,
or believe that they will incur, debts including current obligations beyond
their ability to pay such debts as they mature in the ordinary course of
business. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

“Specified Assets” means, collectively, (a) letter of credit rights (other than
to the extent the security interest in such letter of credit rights may be
perfected by the filing of UCC financing statements) with a value of less than
$5,000,000, (b) commercial tort claims with a value of less than $5,000,000,
(c) such assets as to which the Administrative Agent and the Borrower reasonably
agree that the cost of obtaining such a security interest therein or perfection
thereof are excessive in relation to the benefit to the Secured Parties of the
security to be afforded thereby and (d) assets located outside of the United
States (other than Equity Interests of Foreign Subsidiaries as contemplated by
this Agreement).

 

“Specified Representations” means the representations and warranties of the
Borrower and the other Loan Parties set forth in Sections 5.01(a), 5.01(b)(ii),
5.02(a), 5.04, 5.14, 5.16 (with respect to compliance with the Act), 5.19, 5.20,
5.22 (limited to the last sentence therein) and 5.23.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

46

--------------------------------------------------------------------------------



 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement relating to a
transaction described in clause (a) (any such master agreement, together with
any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B.

 

“Swing Line Loan Prepayment Notice” means a notice of a prepayment of a Swing
Line Loan pursuant to Section 2.05(a), which shall be substantially in the form
of Exhibit A-4.

 

“Swing Line Sublimit” means an amount equal to $25,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

 

“Syndication Agent” means Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A.,
Citibank, N.A., RBC Capital Markets and SunTrust Bank, in their capacity as
co-syndication agents.

 

“Target” means WageWorks, Inc., a Delaware corporation.

 

47

--------------------------------------------------------------------------------



 

“Target Annual Financial Statements” has the meaning specified in
Section 4.01(j)(x).

 

“Target Quarterly Financial Statements” has the meaning specified in
Section 4.01(j)(y).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A Borrowing” means a borrowing consisting of one or more simultaneous Term
A Loans of the same Type under the Term A Facility and, in the case of
Eurodollar Rate Loans, having the same Interest Period made pursuant to
Section 2.01(a).

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. As of the Closing
Date, the aggregate amount of the Term A Commitments of the Term A Lenders is
$1,250,000,000.

 

“Term A Facility” means, at any time, (a) prior to the funding of the Term A
Loans on the Closing Date, the aggregate amount of the Term A Commitments at
such time and (b) thereafter, the aggregate principal amount of the Term A Loans
of all Term A Lenders outstanding at such time.

 

“Term A Lender” means (a) prior to the funding of the Term A Loans on the
Closing Date, any Lender that has a Term A Commitment at such time and
(b) thereafter, any Lender that holds Term A Loans at such time.

 

“Term A Loan” means a loan made by any Term A Lender under the Term A Facility
pursuant to Section 2.01(a).

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the applicable Term Lenders.

 

“Term Commitment” means, as to each Term Lender, its Term A Commitment, and, if
the context so requires, its commitment to make other Term Loans pursuant to a
Joinder Agreement or a Refinancing Amendment, as applicable.

 

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

 

“Term Loan” means a Term A Loan, Incremental Term Loan or Refinancing Term Loan,
individually or collectively, as the context may require.

 

48

--------------------------------------------------------------------------------



 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Threshold Amount” means $25,000,000.

 

“Total Net Leverage Ratio” means, with respect to any Measurement Period, the
ratio of (a) Consolidated Funded Indebtedness (net of the Unrestricted Cash
Amount in an aggregate amount not to exceed $250,000,000) as of the last day of
such Measurement Period to (b) Consolidated EBITDA for the most recently
completed Measurement Period, in each case, for the Borrower and its Restricted
Subsidiaries.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Trade Date” has the meaning specified in Section 10.06(h).

 

“Transactions” means, collectively, (a) the consummation of the Acquisition,
(b) the Refinancing, (c) the entering into by the Borrower and the other Loan
Parties of the Loan Documents to which they are or are intended to be a party,
(d) any initial Credit Extensions on the Closing Date and (e) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.

 

“Trust Company” means an entity, whether incorporated or not, doing business
under the laws of any State or of the United States a substantial portion of the
business of which consists of receiving deposits or exercising fiduciary powers
similar to those permitted to national banks under the authority of the
Comptroller of the Currency, and which is supervised and examined by State or
Federal authority having supervision over banks or savings associations.  As of
the Closing Date, (i) no Loan Party is a “Trust Company” and (ii) the business
of the Loan Parties as a whole does not qualify as a “Trust Company”; it being
understood and agreed, for the avoidance of doubt, that the term “Trust Company”
does not include a Person designated as a nonbank trustee or custodian of health
savings accounts pursuant to Section 223(d)(1)(B) of the Code and 26 CFR
1.408-2(e).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

49

--------------------------------------------------------------------------------



 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Cash Amount” means, as of any date of determination, the aggregate
amount of (i) unrestricted Cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries and (ii) cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries restricted in favor of the Facilities or any other
Indebtedness permitted to be secured by a Lien on the Collateral along with the
Facilities, in each case, whether or not held in an account pledged to the
Administrative Agent.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the Borrower as an Unrestricted Subsidiary in accordance with
Section 6.17, but only to the extent that such Subsidiary:

 

(a)                                 has no Indebtedness other than Non-Recourse
Debt;

 

(b)                                 is not party to any agreement, contract,
arrangement or understanding with the Borrower or any Restricted Subsidiary of
the Borrower unless the terms of any such agreement, contract, arrangement or
understanding are not materially less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Borrower;

 

(c)                                  is a Person with respect to which neither
the Borrower nor any of its Restricted Subsidiaries has any direct or indirect
obligation (x) to subscribe for additional Equity Interests or (y) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified level of operating results; and

 

(d)                                 has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of the Borrower or any
of its Restricted Subsidiaries unless such guarantee or credit support is
released upon its designation as an Unrestricted Subsidiary.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of any of Exhibits H1 through H4, as the context requires.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness; provided that

 

50

--------------------------------------------------------------------------------



 

for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended (the “Applicable Indebtedness”), the effect of any prepayments made on
such Applicable Indebtedness prior to the date of the applicable modification,
refinancing, refunding, renewal, replacement or extension shall be disregarded.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-in Legislation for the applicable EEA Member
Country, which write down and conversion powers are described in the EU Bail-in
Legislation Schedule.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

Section 1.02                             Other Interpretive Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

 

51

--------------------------------------------------------------------------------



 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(d)                                 Any reference herein to a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a Person, or an
allocation of assets to a series of a Person (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a Person shall
constitute a separate Person hereunder (and each division of any Person that is
a Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

 

Section 1.03                             Accounting Terms.

 

(a)                                 Generally. Subject to Section 1.03(b), all
accounting terms not specifically or completely defined herein shall be
construed in conformity with GAAP, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time, and applied in a manner
consistent with that used in preparing the Borrower Annual Financial Statements,
except as otherwise specifically prescribed herein; provided that if at any time
a change in GAAP occurs that would result in a change to the method of
accounting for obligations relating to a lease that was accounted for by a
Person as an operating lease as of the Closing Date (or any similar lease
entered into after the Closing Date by such Person), such obligations shall be
accounted for as obligations relating to an operating lease and not as a Capital
Lease.

 

(b)                                 Changes in GAAP. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein.

 

(c)                                  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

52

--------------------------------------------------------------------------------



 

(d)                                 Notwithstanding any other provision
contained herein or any requirement under GAAP, all obligations of any Person
that are or would have been treated as operating leases for purposes of GAAP
prior to the issuance by the FASB on February 25, 2016 of an Accounting
Standards Update (the “ASU”) shall continue to be accounted for as operating
leases for purposes of all financial definitions and calculations for purposes
of this Agreement (whether or not such operating lease obligations were in
effect on such date) notwithstanding the fact that such obligations are required
in accordance with the ASU (on a prospective or retroactive basis or otherwise)
to be treated as Capital Leases in the financial statements of such Person.

 

Section 1.04                             Rounding.  Any financial ratios
required to be maintained or complied with by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

Section 1.05                             Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

Section 1.06                             Letter of Credit Amounts.  With respect
to any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

Section 1.07                             Currency Equivalents Generally; Change
of Currency.  For purposes of this Agreement and the other Loan Documents (other
than Articles 2, 9 and 10 hereof), where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in Dollars, such amounts shall
be deemed to refer to Dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Rate in effect on the Business Day of
such transaction or determination.  Notwithstanding the foregoing, for purposes
of determining compliance with Sections 7.01, 7.02 and 7.03 with respect to any
amount of Liens, Indebtedness or Investment in currencies other than Dollars, no
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Lien is created, Indebtedness is
incurred or Investment is made. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent (not to be
unreasonably withheld) to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

 

Section 1.08                             Timing of Payment and Performance. 
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

 

53

--------------------------------------------------------------------------------



 

Section 1.09                             Certain Calculations.

 

(a)                                 All pro forma calculations permitted or
required to be made by the Borrower or any Restricted Subsidiary pursuant to
this Agreement shall include only those adjustments that have been certified by
a Responsible Officer of the Borrower as having been prepared in good faith
based upon reasonably detailed written assumptions believed by the Borrower at
the time of preparation to be reasonable and which are reasonably foreseeable. 
Any ratio calculated hereunder that includes Consolidated EBITDA shall look to
Consolidated EBITDA for the most recently completed Measurement Period.

 

(b)                                 The pro forma Total Net Leverage Ratio,
Secured Net Leverage Ratio and Consolidated Interest Coverage Ratio shall be
calculated as follows:

 

(i)                                     in the event that the Borrower or any
Restricted Subsidiary incurs, assumes, guarantees, redeems, retires or
extinguishes any Indebtedness subsequent to the last day of the Measurement
Period for which such pro forma ratio is being calculated but on or prior to the
date of the event for which the calculation of such pro forma ratio is being
made (a “Ratio Calculation Date”), then such pro forma ratio shall be calculated
as if such incurrence, assumption, guarantee, redemption, retirement or
extinguishment of Indebtedness (and all other incurrences, assumptions,
guarantees, redemptions, retirements or extinguishments of Indebtedness
consummated since the last day of the applicable Measurement Period but on or
prior to the Ratio Calculation Date) had occurred at the last day of the
applicable Measurement Period; provided that (i) in the case of any incurrence
of Indebtedness or establishment of any revolving credit or delayed draw
commitments, (x) a borrowing of the maximum amount of Indebtedness available
under such revolving credit or delayed draw commitments shall be assumed and
(y)  the cash proceeds of such incurred Indebtedness shall be excluded from
amounts that may be netted in the calculation of pro forma Total Net Leverage
Ratio or pro forma Secured Net Leverage Ratio, as applicable and (ii) the pro
forma Consolidated Interest Charges for the applicable Measurement Period shall
be calculated assuming such Indebtedness had been outstanding or repaid, as the
case may be, since the first day and through the end of the applicable
Measurement Period (taking into account any interest rate Swap Contracts
applicable to such Indebtedness);

 

(ii)                                  in the event that any Permitted
Acquisitions or other permitted Investments in the nature of an acquisition are
made subsequent to the last day of the applicable Measurement Period for which
such pro forma ratio is being calculated but on or prior to the Ratio
Calculation Date, then Consolidated EBITDA shall be (x) increased by an amount
equal to the Consolidated EBITDA attributable to the property or Investment that
is the subject of such Permitted Acquisition or other permitted Investment in
the nature of an acquisition, in each case assuming such Permitted Acquisition
or other permitted Investment had been made on the first day of the applicable
Measurement Period and (y) otherwise calculated as set forth in the third
paragraph of the definition of “Consolidated EBITDA” on a Pro Forma Basis;

 

(iii)                               in the event that Dispositions are made
subsequent to the last day of the applicable Measurement Period for which such
pro forma ratio is being calculated but on or prior to the relevant Ratio
Calculation Date, then Consolidated EBITDA shall be reduced by an amount equal
to the Consolidated EBITDA (if positive) attributable to the

 

54

--------------------------------------------------------------------------------



 

property that is the subject of such Disposition or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto, in each case
assuming such Disposition had been made on the first day of the applicable
Measurement Period; and

 

(iv)                              for the avoidance of doubt, the cash used in
connection with any transaction specified above shall be excluded from amounts
that may be netted in the calculation of pro forma Total Net Leverage Ratio or
Secured Net Leverage Ratio, as applicable.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, solely for the purpose of (A) measuring the relevant financial
ratios and basket availability or pro forma compliance with any covenant with
respect to the incurrence of any Indebtedness (including any Incremental Term
Loans, Incremental Revolving Loans, Incremental Term Loan Commitments or
Incremental Revolving Credit Commitments) or Liens or the making of any
Investments (including the determination of whether an acquisition is a
Permitted Acquisition) or Dispositions or the designation of any Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary or (B) other than in
connection with the incurrence of any Incremental Revolving Credit Commitments,
any Other Revolving Commitments or any Revolving Credit Loans, determining
compliance with representations and warranties or the occurrence of any Default
or Event of Default, in each case, in connection with any action being taken in
connection with a Limited Condition Acquisition (including any incurrence or
assumption of Indebtedness and the use of proceeds thereof, the incurrence or
assumption of any Liens, the making of any Investments or Restricted Payments or
the repayment of any Indebtedness for which an irrevocable notice of prepayment
or redemption is required), if the Borrower has made an LCA Election with
respect to such Limited Condition Acquisition, the date of determination of
whether any such action is permitted hereunder shall be deemed to be the date on
which the definitive agreements for such Limited Condition Acquisition are
entered into (the “LCA Test Date”), and if, after giving effect on a Pro Forma
Basis to the Limited Condition Acquisition and the other transactions to be
entered into in connection therewith (including any incurrence or assumption of
Indebtedness and the use of proceeds thereof, the incurrence or assumption of
any Liens, the making of any Investments or Restricted Payments or the repayment
of any Indebtedness for which an irrevocable notice of prepayment or redemption
is required) as if they had occurred at the beginning of the most recently
completed Measurement Period ending prior to the LCA Test Date, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such financial ratio or basket, such financial ratio or basket shall be deemed
to have been complied with.  If the Borrower has made an LCA Election for any
Limited Condition Acquisition, then in connection with any subsequent
calculation of any financial ratio or basket availability on or following the
relevant LCA Test Date and prior to the earlier of (x) the date on which such
Limited Condition Acquisition is consummated or (y) the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such financial
ratio or basket availability shall be calculated (and tested) (A) on a Pro Forma
Basis assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence or assumption of Indebtedness and
the use of proceeds thereof, the incurrence or assumption of any Liens, the
making of any Investments or Restricted Payments or the repayment of any
Indebtedness for which an irrevocable notice of prepayment or redemption is
required) have been consummated until such time as the applicable Limited
Condition Acquisition has actually closed or the definitive agreement with
respect thereto has been

 

55

--------------------------------------------------------------------------------



 

terminated and (B) solely with respect to the making of any Restricted Payments,
on a standalone basis without giving effect to such Limited Condition
Acquisition and the other transactions in connection therewith.

 

(d)                                 For purposes of determining the calculation
in the definition of Secured Hedge Agreement, or determining compliance with
Sections 7.01, 7.02, 7.03, 7.06 and 7.14, with respect to any grant of any Lien,
the making of any Investment or Restricted Payment, the incurrence of any
Indebtedness or the prepayment, redemption, purchase, defeasement or
satisfaction of Junior Indebtedness (each, a “Covenant Transaction”) in reliance
on a “basket” that makes reference to a percentage of Consolidated EBITDA or
Consolidated Total Assets, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in the amount of Consolidated EBITDA
or Consolidated Total Assets, as applicable, occurring after the time such
Covenant Transaction is incurred, granted or made in reliance on such provision.

 

(e)                                  For purposes of calculating any “net” ratio
test utilized in any debt incurrence test (including any amounts permitted to be
incurred pursuant to Section 2.14 and Section 7.03(s)), such ratio shall be
calculated after giving effect to any such incurrence on a pro forma basis, and,
in each case, with respect to any revolving credit commitments being established
utilizing a debt incurrence test (including any Incremental Revolving Credit
Commitment), assuming a borrowing of the maximum amount of such revolving credit
commitment (but for the avoidance of doubt, no other previously established
revolving commitment), and such calculation shall be made excluding the cash
proceeds from such incurrence from the amount of cash and Cash Equivalents that
may be netted in the calculation of pro forma Total Net Leverage Ratio or pro
forma Secured Net Leverage Ratio, as applicable.

 

Section 1.10                             Rates.  The Administrative Agent does
not warrant, nor accept responsibility, nor shall the Administrative Agent have
any liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Rate” or with respect to
any comparable or successor rate thereto.

 

ARTICLE 2.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01                             The Loans.

 

(a)                                 The Term A Loans. Subject to the terms and
conditions set forth herein, each Term A Lender severally agrees to make a
single loan to the Borrower on the Closing Date in an amount not to exceed such
Term A Lender’s Term A Commitment. The Term A Borrowing shall consist of Term A
Loans made simultaneously by the Term A Lenders in accordance with their
respective Applicable Percentage of the Term A Facility. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans
shall be denominated in Dollars and may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

(b)                                 The Revolving Credit Borrowings. Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrower in Dollars, from time to time, on any Business Day during the
applicable Availability Period for the Revolving Credit Facility under which
such

 

56

--------------------------------------------------------------------------------



 

Revolving Credit Lender has a Revolving Credit Commitment, in an aggregate
amount not to exceed at any time outstanding the amount of such Revolving Credit
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the aggregate amount of the Revolving Credit
Lenders’ Revolving Credit Commitments at such time and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all L/C Obligations plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of all Swing Line Loans shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment; provided,
further, that solely for purposes of Revolving Credit Loans made on the Closing
Date (if any), the sum of the Unrestricted Cash Amount and amounts available to
be drawn under the Revolving Credit Facility shall not be less than $250,000,000
on the Closing Date, after giving effect to the borrowing of such Revolving
Credit Loans and the other Transactions.  Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.

 

Section 2.02                             Borrowings, Conversions and
Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by “pdf” or
similar electronic format, in the form of a Committed Loan Notice or a
Conversion/Continuation Notice, as applicable (each, a “Notice”). Each such
Notice must be received by the Administrative Agent not later than (i) 11:00
a.m. three Business Days prior to the requested date of any Borrowing or
continuation of Eurodollar Rate Loans or of any conversion of or conversion to
Eurodollar Rate Loans and (ii) 11:00 a.m. one Business Day prior to the
requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a minimum
principal amount of $5,000,000 and whole multiples of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Notice shall
specify, as applicable, (1) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
and in each case, the Class of the relevant Loans and Borrowings, (2) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (3) the principal amount of Loans to be
borrowed, converted or continued, (4) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and
(5) if applicable, the duration of the applicable Interest Period with respect
thereto.  If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Eurodollar Rate Loans with an Interest Period of one month. Any such automatic
conversion to Eurodollar Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, or conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice or
Conversion/Continuation Notice, as applicable, but fails to

 

57

--------------------------------------------------------------------------------



 

specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a Eurodollar Rate Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Appropriate Lender
of the amount of its Applicable Percentage under the applicable Facility of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a).  In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 p.m., in the case of any Eurodollar Rate
Loan or Base Rate Loan on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (or, if such Borrowing is to be made on the Closing Date,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan. During the existence of an Event
of Default, any Loan may be requested as, converted to or continued as
Eurodollar Rate Loans unless the Required Lenders have determined, in their sole
discretion, not to permit such conversion or continuation.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in the Prime Rate used
in determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect at any one time.

 

Section 2.03                             Letters of Credit.

 

(a)                                 The Letter of Credit Commitment. 
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Borrower
(or any of its Restricted Subsidiaries so long as the Borrower is a joint and
several co-applicant, and references to the “Borrower” in this

 

58

--------------------------------------------------------------------------------



 

Section 2.03 and elsewhere in this Agreement with respect to requests for
Letters of Credit (including renewals or continuations thereof) shall be deemed
to include any such Restricted Subsidiary), and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit issued by it; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(w) the Total Revolving Credit Outstandings shall not exceed the aggregate
amount of the Revolving Credit Lenders’ Revolving Credit Commitments at such
time, (x) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit and (z) the aggregate amount of
L/C Obligations owing to an L/C Issuer shall not exceed the amount set forth
opposite such L/C Lender’s name on Schedule 2.01 under the caption “Letter of
Credit Commitments”.  Each request by the Borrower for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by the Borrower
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

 

(i)                                     No L/C Issuer shall issue any Letter of
Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Revolving
Credit Lenders have approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless such
Letter of Credit is Cash Collateralized no less than fifteen (15) days prior to
the Letter of Credit Expiration Date at 105% of the face amount thereof.

 

(ii)                                  No L/C Issuer shall be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally

 

59

--------------------------------------------------------------------------------



 

or such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000; provided that such initial minimum amount
shall not apply to any Existing Letter of Credit;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars; or

 

(E)                                any Revolving Credit Lender is at that time a
Defaulting Lender, unless such L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such L/C Issuer (in
its sole discretion) with the Borrower or such Revolving Credit Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to any required adjustment pursuant to Section 2.16(a)(iv)) with respect
to the Defaulting Lender arising from the Letter of Credit then proposed to be
issued and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

 

(iii)                               No L/C Issuer shall amend any Letter of
Credit if such L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(iv)                              No L/C Issuer shall be under any obligation to
amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(v)                                 Each L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and each L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article 9
hereof with respect to any acts taken or omissions suffered by such L/C Issuer
in connection with Letters of Credit issued by it or proposed to be issued by it
and the Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article 9 hereof included such L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to the L/C Issuers.

 

60

--------------------------------------------------------------------------------



 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.  (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the applicable L/C Issuer (with a copy to the Administrative Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 12:00 p.m. at least three Business Days (or such later date
and time as the Administrative Agent and the applicable L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the applicable L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable L/C Issuer: (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the applicable L/C Issuer may reasonably require. Additionally, the Borrower
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the applicable L/C
Issuer or the Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, the
applicable L/C Issuer will provide the Administrative Agent with a copy thereof.
Unless the applicable L/C Issuer has received written notice from any Revolving
Credit Lender, the Administrative Agent or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article 4
hereof shall not then be satisfied, then, subject to the terms and conditions
hereof, the applicable L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the applicable
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension

 

61

--------------------------------------------------------------------------------



 

Letter of Credit”); provided that, unless otherwise agreed to by the applicable
L/C Issuer, any such Auto-Extension Letter of Credit must permit the applicable
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the Borrower shall not be required to make a specific request to the
applicable L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date unless such Letter of Credit is Cash
Collateralized at 105% of the face amount thereof in accordance with this
Agreement; provided, however, that the applicable L/C Issuer shall not permit
any such extension if (A) the applicable L/C Issuer has determined that it would
not be permitted or would have no obligation at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (i) or (ii) of Section 2.03(a) or otherwise), or (B) it
has received notice (in writing) on or before the day that is seven days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Credit Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Revolving Credit Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied (other than the delivery of a Committed Loan Notice), and in each
such case directing the applicable L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Borrower and the Administrative Agent
thereof. Not later than 11:00 a.m. on the next Business Day following any
payment by the applicable L/C Issuer under a Letter of Credit (or on the second
Business Day following any payment by the applicable L/C Issuer if such notice
is delivered to the Borrower after 11:00 a.m. on the date of any such payment)
(each such applicable date, an “Honor Date”), the Borrower shall reimburse the
applicable L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing as provided in this Section 2.03(c).  If the Borrower
fails to so reimburse the applicable L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of

 

62

--------------------------------------------------------------------------------



 

Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Credit Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice).

 

(ii)                                  Each Revolving Credit Lender shall upon
any notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the applicable L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 12:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice) cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Credit Lender in satisfaction of its participation obligation
under this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of such amount shall be solely for the account of
the applicable L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the applicable L/C
Issuer for amounts drawn under Letters of Credit issued by it, as contemplated
by this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
applicable L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the applicable L/C Issuer for the
amount of any payment made by the applicable L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

63

--------------------------------------------------------------------------------



 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the applicable L/C
Issuer any amount required to be paid by such Revolving Credit Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the applicable L/C Issuer shall be entitled to recover from
such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Effective Rate and a rate determined by the applicable L/C Issuer
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the applicable
L/C Issuer in connection with the foregoing. If such Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Revolving Credit Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the applicable L/C Issuer any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will promptly distribute to
such Revolving Credit Lender its Applicable Revolving Credit Percentage thereof
in the same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the applicable L/C Issuer in its discretion), each Revolving Credit Lender shall
pay to the Administrative Agent for the account of the applicable L/C Issuer its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Credit Lender, at a rate per annum equal to
the Federal Funds Effective Rate from time to time in effect. The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Obligations, the termination of the Commitments and the termination of
this Agreement.

 

(e)                                  Obligations Absolute. The obligation of the
Borrower to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

64

--------------------------------------------------------------------------------



 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Restricted Subsidiary
may have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the applicable L/C Issuer or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the applicable L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the applicable L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any of its Restricted Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid or such
claim arises from the applicable L/C Issuer’s gross negligence or willful
misconduct (as determined by a final non-appealable order of a court of
competent jurisdiction).

 

(f)                                   Role of L/C Issuer. Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Revolving Credit Lenders, as applicable; (ii) any action
taken or omitted in the

 

65

--------------------------------------------------------------------------------



 

absence of gross negligence or willful misconduct (as determined by a final
non-appealable order of a court of competent jurisdiction); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses(i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which are determined by a final non-appealable order of
a court of competent jurisdiction to have been caused by such L/C Issuer’s
willful misconduct or gross negligence or such L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, any L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuers shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)                                  Applicability of ISP and Uniform Customs.
Unless otherwise expressly agreed by the applicable L/C Issuer and the Borrower
when a Letter of Credit is issued, the rules of the ISP shall apply to each
standby Letter of Credit and the Uniform Customs shall apply to each commercial
Letter of Credit.

 

(h)                                 Letter of Credit Fees. The Borrower shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance with its Applicable Revolving Credit Percentage of the applicable
Revolving Credit Facility, in Dollars, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate of the
applicable Revolving Credit Facility determined as of the last Business Day of
each March, June, September and December times the daily amount available to be
drawn under such Letter of Credit; provided that any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer shall be payable, to the
maximum extent permitted by applicable Law, to the other Revolving Credit
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.16(a)(iv),
with the balance of such fee, if any, payable to the applicable L/C Issuer for
its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate

 

66

--------------------------------------------------------------------------------



 

during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer. The Borrower shall pay directly to the
applicable L/C Issuer for its own account, in Dollars, a fronting fee with
respect to each Letter of Credit issued by such L/C Issuer, at a rate per annum
of 0.125%, determined as of the last Business Day of each March, June,
September and December of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the last Business Day of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to the applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents. In the
event of any conflict or inconsistency between the terms hereof and the terms of
any Issuer Document, the terms hereof shall control.  To the extent any
defaults, representations, or covenants contained in any Issuer Documents are
more restrictive than the Events of Default, representations, or covenants
contained herein, the Events of Default, representations and covenants herein
shall control.

 

(k)                                 Provisions Related to Letters of Credit in
respect of Other Revolving Commitments.  If the Letter of Credit Expiration Date
in respect of any Class of Revolving Credit Commitments occurs prior to the
expiry date of any Letter of Credit, then (i) if consented to by the L/C Issuer
which issued such Letter of Credit, if one or more other Classes of Revolving
Credit Commitments in respect of which the Letter of Credit Expiration Date
shall not have so occurred are then in effect, such Letters of Credit for which
the applicable L/C Issuer has consented shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Credit
Lenders to purchase participations therein and to make Revolving Credit Loans
and payments in respect thereof pursuant to Section 2.03(c) and 2.03(d)) under
(and ratably participated in by Lenders pursuant to) the Revolving Credit
Commitments in respect of such non-terminating Classes up to an aggregate amount
not to exceed the aggregate amount of the unutilized Revolving Credit
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to the immediately preceding clause (i), the Borrower shall
Cash Collateralize any such Letter of Credit in accordance with the terms
hereof.  Upon the maturity date of any Class of Revolving Credit Commitments,
the Letter of Credit Sublimit may be reduced as agreed between the L/C Issuers
and the Borrower, without the consent of any other Person.

 

(l)                                     Additional L/C Issuers.  The Borrower
may, at any time and from time to time, designate one or more additional
Revolving Credit Lenders or Affiliates of Revolving Credit Lenders to act as an
L/C Issuer under the terms of this Agreement, with the consent of each of the

 

67

--------------------------------------------------------------------------------



 

Administrative Agent (which consent shall not be unreasonably withheld) and such
Revolving Credit Lender(s) or Affiliate thereof.  Any Revolving Credit Lender or
Affiliate thereof designated as an L/C Issuer pursuant to this
Section 2.03(l) shall be deemed to be the L/C Issuer with respect to Letters of
Credit issued or to be issued by such Revolving Credit Lender or Affiliate
thereof, and all references herein and in the other Loan Documents to the term
“L/C Issuer” shall, with respect to such Letters of Credit, be deemed to refer
to such Revolving Credit Lender or Affiliate thereof in its capacity as L/C
Issuer thereof, as the context shall require.

 

(m)                             Reporting. Not later than the third Business Day
following the last day of each calendar month (or at such other intervals as the
Administrative Agent and the applicable L/C Issuer shall agree), each L/C Issuer
shall provide to the Administrative Agent a schedule of the Letters of Credit
issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, showing the date of issuance of each Letter of Credit, the
account party, the original face amount (if any), the expiration date, and the
reference number of any Letter of Credit outstanding at any time during such
month, and showing the aggregate amount (if any) paid or payable by the Borrower
to such L/C Issuer during such month.

 

Section 2.04                             Swing Line Loans.

 

(a)                                 The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Borrower from
time to time in Dollars on any Business Day during the Availability Period with
respect to the Revolving Credit Facilities in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the aggregate amount of the Revolving Credit
Lenders’ Revolving Credit Commitments at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which

 

68

--------------------------------------------------------------------------------



 

may be given by “pdf” or similar electronic format. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
12:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000 and whole multiples of
$100,000 in excess of that amount, and (ii) the requested borrowing date, which
shall be a Business Day. Unless the Swing Line Lender has received notice from
the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article 4 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, and shall on the date ten Business
Days after any Swing Line Loan is made automatically be deemed to have
requested, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Dollars in immediately available funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 12:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request (or, if no request has been submitted, the
deemed request) for Base Rate Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative

 

69

--------------------------------------------------------------------------------



 

Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Revolving Credit Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Credit Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against the Swing Line Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.04(c) is subject to
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing Line Lender its Applicable Revolving Credit

 

70

--------------------------------------------------------------------------------



 

Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Effective Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations, the termination of the Commitments and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender.
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

(g)                                  Provisions Related to Other Revolving
Commitments.  If the maturity date shall have occurred in respect of any
Class of Revolving Credit Commitments (the “Expiring Credit Commitment”) at a
time when one or more other Classes of Revolving Credit Commitments are in
effect with a longer Maturity Date (each, a “Non-Expiring Credit Commitment”
and, collectively, the “Non-Expiring Credit Commitments”), then with respect to
each outstanding Swing Line Loan, if consented to by the Swing Line Lender, on
the earliest occurring Maturity Date with respect to the Expiring Credit
Commitments such Swing Line Loan shall be deemed reallocated to the Class or
Classes of the Non-Expiring Credit Commitments on a pro rata basis; provided
that (x) to the extent that the amount of such reallocation would cause the
Total Revolving Credit Outstandings to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid by the Borrower and (y) notwithstanding the foregoing, if a Default or
Event of Default has occurred and is continuing, the Borrower shall be obligated
to pay Swing Line Loans allocated to the Revolving Credit Lenders holding the
Expiring Credit Commitments at the maturity date of the Expiring Credit
Commitment or if the Loans have been accelerated prior to the maturity date of
the Expiring Credit Commitment.  Upon the Maturity Date of any Class of
Revolving Credit Commitments, the Swing Line Sublimit may be reduced as agreed
between the Swing Line Lender and the Borrower, without the consent of any other
Person.

 

Section 2.05                             Prepayments.

 

(a)                                 Optional.

 

(i)                                     The Borrower may, upon notice in the
form of a Prepayment Notice delivered to the Administrative Agent, at any time
or from time to time voluntarily prepay Term Loans or Revolving Credit Loans in
whole or in part without premium or penalty (other than, in the case of any
Eurodollar Rate Loan, any amounts required pursuant to Section 3.05 and, in the
case of any Incremental Term Loans, any premium contained in the applicable
Joinder Agreement); provided that (A) such notice must be received by the
Administrative Agent not later than 12:00 p.m. (1) three Business Days prior to
any date

 

71

--------------------------------------------------------------------------------



 

of prepayment of Eurodollar Rate Loans and (2) one Business Day prior to any
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify (i) the date and amount of such
prepayment and (ii) the Type(s) of Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any voluntary prepayment of a
Loan pursuant to this Section 2.05(a)(i) shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts if required
pursuant to Section 3.05. Each such prepayment of any outstanding Term Loans
pursuant to this Section 2.05(a)(i) shall be applied as between Facilities as
directed by the Borrower and, within any given Facility, shall be applied as
directed by the Borrower to the installments thereof (or, if no such direction
is provided, in direct order of maturity). Subject to Section 2.16, all payments
made pursuant to this Section 2.05(a)(i) shall be applied on a pro rata basis to
each Lender holding Loans of the applicable Facility being prepaid in accordance
with the principal amount of the applicable Term Loans held thereby.

 

(ii)                                  The Borrower may, upon notice in the form
of a Swing Line Loan Prepayment Notice delivered to the Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 12:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $500,000 and in integral multiples of $100,000. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(b)                                 Mandatory.

 

(i)                                     Upon the incurrence or issuance by the
Borrower or any of its Restricted Subsidiaries of any Indebtedness (other than
Indebtedness expressly permitted to be incurred or issued pursuant to
Section 7.03 (except Credit Agreement Refinancing Indebtedness)), the Borrower
shall prepay (or Cash Collateralize, as applicable) an aggregate principal
amount of Pro Rata Obligations equal to 100% of the gross cash proceeds received
by the Borrower or any of its Restricted Subsidiaries from any such
Indebtedness, less all reasonable and customary out-of-pocket legal,
underwriting and other fees, costs and expenses incurred or reasonably
anticipated to be incurred within 90 days thereof in connection therewith,
within one Business Day following receipt thereof by the Borrower or such
Restricted Subsidiary, (such prepayments (or Cash Collateralization) to be
applied as set forth in clauses (iv) and (vi) below).

 

72

--------------------------------------------------------------------------------



 

(ii)                                  (x) If the Borrower or any of its
Restricted Subsidiaries Disposes of any property (other than any Disposition of
any property permitted by Section 7.05 (except pursuant to Sections 7.05(j) or
7.05(k))) which results in the realization by such Person of Net Cash Proceeds
in excess of an aggregate amount of $25,000,000 per Fiscal Year, the Borrower
shall prepay (or Cash Collateralize, as applicable) an aggregate principal
amount of Pro Rata Obligations equal to 100% of such Net Cash Proceeds in excess
of such $25,000,000 no later than five (5) Business Days following receipt
thereof by such Person (such prepayments (or Cash Collateralization) to be
applied as set forth in clauses (iv) and (vii) below); provided that so long as
no Event of Default shall have occurred and be continuing, such prepayment (or
Cash Collateralization) shall not be required to the extent the Borrower
reinvests such Net Cash Proceeds in assets of a kind then used or usable in the
business of the Borrower and its Restricted Subsidiaries within 450 days after
the date of receipt of such Net Cash Proceeds, or enters into a binding
commitment thereof within said 450-day period and subsequently makes such
reinvestment within 180 days after the end of such 450-day period; provided that
the Borrower notifies the Administrative Agent within five (5) Business Days
following receipt by the Borrower or any of its Restricted Subsidiaries of such
Net Cash Proceeds of the Borrower’s intent to reinvest such Net Cash Proceeds.

 

(iii)                               Upon any Extraordinary Receipt received by
or paid to or for the account of the Borrower or any of its Restricted
Subsidiaries, the Borrower shall prepay (or Cash Collateralize, as applicable)
an aggregate principal amount of Pro Rata Obligations equal to 100% of all Net
Cash Proceeds received therefrom in excess of $25,000,000 per Fiscal Year no
later than five (5) Business Days following receipt thereof by such Person (such
prepayments (or Cash Collateralization) to be applied as set forth in clauses
(iv) and (vi) below); provided that so long as no Event of Default shall have
occurred and be continuing, such prepayment (or Cash Collateralization) shall
not be required to the extent the Borrower reinvests such Net Cash Proceeds in
assets of a kind then used or usable in the business of the Borrower and its
Restricted Subsidiaries within 450 days after the date of receipt of such Net
Cash Proceeds, or enters into a binding commitment thereof within said 450-day
period and subsequently makes such reinvestment within 180 days after the end of
such 450-day period; provided that the Borrower notifies the Administrative
Agent within five (5) Business Days following receipt by the Borrower or any of
its Restricted Subsidiaries of such Net Cash Proceeds of the Borrower’s intent
to reinvest such Net Cash Proceeds.

 

(iv)                              Subject to the next sentence, each prepayment
(or Cash Collateralization, as applicable) of Pro Rata Obligations pursuant to
this Section 2.05(b) shall be applied, first, to the Term Loans held by all Term
Lenders in accordance with their Applicable Percentages (allocated pro rata as
among the Term Loans and to each Term Lender on a pro rata basis in accordance
with the principal amount of the applicable Term Loans held thereby and to
scheduled amortization payments in direct order of maturity), second, any excess
after the application of such proceeds in accordance with clause first above, to
the Revolving Credit Facility in the manner set forth in clause (vi) of this
Section 2.05(b) and third, any excess after the application of such proceeds in
accordance with clauses first and second above may be retained by the Borrower.
Except with respect to Term Loans incurred in connection with any Refinancing
Amendment or any Joinder

 

73

--------------------------------------------------------------------------------



 

Agreement (which, in each case, may be prepaid on a less than pro rata basis if
expressly provided for in such Refinancing Amendment or Joinder Agreement), each
prepayment (or Cash Collateralization) pursuant to this Section 2.05(b) shall be
applied ratably to the Pro Rata Obligations then outstanding entitled to payment
(or Cash Collateralization) pursuant to the prior sentence (provided that any
prepayment of Loans with the Net Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt). Any prepayment of a Loan pursuant to this Section 2.05(b) shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

 

(v)                                 If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Commitments at such time
(including, for the avoidance of doubt, as a result of the termination of any
Class of Commitments on the Maturity Date with respect thereto), the Borrower
shall immediately prepay Revolving Credit Loans, Swing Line Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) (in an aggregate amount equal to 105% of the face amount thereof) in
an aggregate amount sufficient to reduce the Total Revolving Credit Outstandings
to the aggregate Revolving Credit Commitments.  If for any reason the
Outstanding Amount of L/C Obligations at any time exceed the Letter of Credit
Sublimit at such time, the Borrower shall immediately prepay L/C Borrowings
and/or Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce the Outstanding Amount of L/C Obligations to the Letter of Credit
Sublimit.  If for any reason the Outstanding Amount of Swing Line Loans at any
time exceeds the Swing Line Sublimit at such time, the Borrower shall
immediately prepay Swing Line Loans in an aggregate amount sufficient to reduce
the Outstanding Amount of Swing Line Loans to the Swing Line Sublimit.

 

(vi)                              Prepayments of the Revolving Credit Facilities
made pursuant to this Section 2.05(b), first, shall be applied ratably to the
L/C Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans held by all Revolving Credit Lenders in
accordance with their Applicable Revolving Credit Percentages, and, third, shall
be used to Cash Collateralize the remaining L/C Obligations. Upon the drawing of
any Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party) to reimburse the applicable L/C Issuer or
the Revolving Credit Lenders, as applicable. Prepayments of the Revolving Credit
Facilities made pursuant to this Section 2.05(b) shall be applied ratably to the
outstanding Revolving Credit Loans.  Amounts to be applied pursuant to this
Section 2.05(b) to the mandatory prepayment of Term Loans and Revolving Credit
Loans shall be applied, as applicable, first to reduce outstanding Base Rate
Loans and any amounts remaining after such application shall be applied to
prepay Eurodollar Rate Loans.

 

Section 2.06                             Termination or Reduction of
Commitments.

 

(a)                                 Optional.  The Borrower may, upon notice to
the Administrative Agent, terminate any or all of the Revolving Credit
Facilities, the Letter of Credit Sublimit or the Swing Line Sublimit, or from
time to time permanently reduce any or all of the Revolving Credit

 

74

--------------------------------------------------------------------------------



 

Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) any Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments of such Revolving
Credit Facility hereunder, the Total Revolving Credit Outstandings would exceed
the Revolving Credit Facilities, (B) any Revolving Credit Facility if, after
giving effect thereto and to any concurrent prepayments of such Revolving Credit
Facility hereunder, the Total Revolving Credit Outstandings in respect of such
Revolving Credit Facility would exceed such Revolving Credit Facility, (C) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations would exceed the Letter of Credit Sublimit or (D) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments of Swing Line Loans hereunder, the Outstanding Amount of Swing Line
Loans would exceed the Swing Line Sublimit.

 

(b)                                 Mandatory.

 

(i)                                     The aggregate Term A Commitments shall
be automatically and permanently reduced to zero on the date of the Term A
Borrowing, which shall be on the Closing Date.

 

(ii)                                  If after giving effect to any reduction or
termination of Revolving Credit Commitments under this Section 2.06 the Letter
of Credit Sublimit or the Swing Line Sublimit exceeds the aggregate Revolving
Credit Facilities at such time, the Letter of Credit Sublimit or the Swing Line
Sublimit, as the case may be, shall be automatically reduced by the amount of
such excess.

 

(c)                                  Application of Commitment Reductions;
Payment of Fees. The Administrative Agent will promptly notify the Lenders of
any termination or reduction of the Letter of Credit Sublimit, Swing Line
Sublimit or the Revolving Credit Commitments under this Section 2.06. Upon any
reduction of any Revolving Credit Commitments, the Revolving Credit Commitments
of such Class of each applicable Revolving Credit Lender shall be reduced by
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of any Revolving Credit Facility accrued
until the effective date of any termination of such Revolving Credit Commitments
shall be paid on the effective date of such termination.

 

Section 2.07                             Repayment of Loans.

 

(a)                                 Term Loans.  Subject to Section 2.14 (i),
the principal amounts of the Term A Loans shall be repaid in consecutive
quarterly installments in the aggregate amounts set forth below on the dates set
forth below:

 

Amortization Date

 

Term A Loan
Installment

 

January 31, 2020

 

$

7,812,500.00

 

April 30, 2020

 

$

7,812,500.00

 

 

75

--------------------------------------------------------------------------------



 

Amortization Date

 

Term A Loan
Installment

 

July 31, 2020

 

$

7,812,500.00

 

October 31, 2020

 

$

7,812,500.00

 

January 31, 2021

 

$

15,625,000.00

 

April 30, 2021

 

$

15,625,000.00

 

July 31, 2021

 

$

15,625,000.00

 

October 31, 2021

 

$

15,625,000.00

 

January 31, 2022

 

$

15,625,000.00

 

April 30, 2022

 

$

15,625,000.00

 

July 31, 2022

 

$

15,625,000.00

 

October 31, 2022

 

$

15,625,000.00

 

January 31, 2023

 

$

23,437,500.00

 

April 30, 2023

 

$

23,437,500.00

 

July 31, 2023

 

$

23,437,500.00

 

October 31, 2023

 

$

23,437,500.00

 

January 31, 2024

 

$

31,250,000.00

 

April 30, 2024

 

$

31,250,000.00

 

July 31, 2024

 

$

31,250,000.00

 

Maturity Date

 

Aggregate principal amount of all Term A Loans outstanding

 

 

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and shall be
in an amount equal to the aggregate principal amount of all Term A Loans
outstanding on such date. In the event any Incremental Term Loans or Refinancing
Term Loans are made, such Incremental Term Loans or Refinancing Term Loans shall
be repaid in the amounts and dates set forth in the applicable Joinder Agreement
or Refinancing Amendment with respect thereto and on the applicable Maturity
Date thereof. All payments made pursuant to this Section 2.07(a) shall be
applied on a pro rata basis to each Term Lender holding Term Loans on the
applicable Facility or Class being repaid.

 

(b)                                 Revolving Credit Loans.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Appropriate
Lenders on the applicable Maturity Date for the Revolving Credit Facilities of a
given Class the aggregate principal amount of all of its Revolving Credit Loans
of such Class outstanding on such date.

 

(c)                                  Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date for the Original Revolving
Credit Facility (although Swing Line Loans may thereafter be reborrowed in
accordance with the terms and conditions hereof if there are one or more Classes
of Revolving Credit Commitments which remain in effect).

 

76

--------------------------------------------------------------------------------



 

Section 2.08                             Interest.

 

(a)                                 Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for Eurodollar Rate Loans under such Facility, (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for Base Rate Loans under such Facility,
and (iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for the applicable Revolving Credit
Facility.

 

(b)                                 (i) If any amount payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)                                  Upon the occurrence of and while any Event
of Default as described in Section 8.01(f) exists, the Borrower shall pay
interest on all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

(iii)                               Upon the request of relevant Required
Facility Lenders (or with respect to Letter of Credit Fees or fees payable
pursuant to Section 2.09(a), upon the request of the Required Revolving Credit
Lenders), while any Event of Default (other than the Events of Default described
in clause (b)(i) and clause (b)(ii) above) exists, the Borrower shall pay
interest on all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

Section 2.09                             Fees.  In addition to certain fees
described in Sections 2.03(h) and (i):

 

(a)                                 Commitment Fee. The Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Percentage of the applicable Revolving Credit
Facility, a commitment fee in Dollars equal to the Commitment Fee Rate with
respect to the applicable Revolving Credit Facility under which such Revolving
Credit Lender has a Revolving Credit Commitment times the actual daily amount by
which the aggregate amount of the Revolving Credit Lenders’ Revolving Credit
Commitments exceeds the sum of (i) the Outstanding Amount of Revolving Credit
Loans (for the avoidance of doubt, excluding Swing Line Loans), and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as

 

77

--------------------------------------------------------------------------------



 

provided in Section 2.16. The commitment fee shall accrue at all times from the
Closing Date until the applicable Maturity Date for the applicable Revolving
Credit Commitments, including at any time during which one or more of the
conditions in Section 4.02 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and
December (commencing with the first such date to occur following the Closing
Date) and on the applicable Maturity Date for the applicable Revolving Credit
Commitments. The commitment fee shall be calculated quarterly in arrears.

 

(b)                                 Administrative Agent Fee. The Borrower
agrees to pay to the Administrative Agent, for its own account, the fees set
forth in the Agency Fee Letter and such other fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(c)                                  Other Fees. The Borrower agrees to pay on
the Closing Date to each Lender party to this Agreement as a Lender on the
Closing Date, as fee compensation for the funding of such Lender’s Term A Loan
and funded and unfunded Revolving Credit Commitments, a closing fee in an amount
separately agreed to by the Borrower and the Arrangers for the benefit of such
Lenders on the Closing Date, payable to such Lender from the proceeds of the
Term A Loans as and when funded on the Closing Date.  Such closing fee shall be
in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter.

 

Section 2.10                             Computation of Interest and Fees;
Retroactive Adjustments of Applicable Rate.  All computations of interest for
Base Rate Loans based on the Prime Rate shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, notwithstanding Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

Section 2.11                             Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such

 

78

--------------------------------------------------------------------------------



 

accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Revolving Credit Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Revolving Credit
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Revolving Credit Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

Section 2.12                             Payments Generally; Administrative
Agent’s Clawback.

 

(a)                                 General. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 12:00 p.m. on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall in each case
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)                                 Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Eurodollar Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
p.m. on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be

 

79

--------------------------------------------------------------------------------



 

made by the Borrower, the interest rate applicable to Base Rate Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(c)                                  Payments by Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable L/C Issuer
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Appropriate Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender, any L/C Issuer or the
Borrower with respect to any amount owing under this subsection (c) shall be
conclusive absent manifest error.

 

(d)                                 Failure to Satisfy Conditions Precedent. If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender as provided in this Article 2, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article 4 or in the applicable
Joinder Agreement or Refinancing Amendment are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall promptly return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(e)                                  Obligations of Lenders Several. The
obligations of the Lenders hereunder to make Revolving Credit Loans and Term
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(f)                                   Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

80

--------------------------------------------------------------------------------



 

(g)                                  Insufficient Funds. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

Section 2.13                             Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of (a) Obligations in respect of any of the Facilities
due and payable to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations in respect of
any of the Facilities owing (but not due and payable) to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payment on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 2.15, or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than to
the Borrower or any Restricted Subsidiary or Affiliate thereof (as to which the
provisions of this Section shall apply unless such purchase is made by the
Borrower pursuant to Section 10.06(b)(vii)).

 

81

--------------------------------------------------------------------------------



 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

Section 2.14                             Incremental Facilities.

 

(a)                                 The Borrower may by written notice to the
Administrative Agent elect to increase the existing Revolving Credit Commitments
of any Class (any such increase, the “Incremental Revolving Credit Commitments”)
and/or increase the existing Term Commitments or incur one or more new term loan
commitments (the “Incremental Term Loan Commitments”), by an amount (1) not to
exceed in the aggregate, at the time of incurrence the Incremental Available
Amount and (2) not less than, individually, $25,000,000. All Incremental Term
Loan Commitments, Incremental Term Loans, Incremental Revolving Loans and
Incremental Revolving Credit Commitments shall be in Dollars.

 

(b)                                 Each such notice shall specify (i) the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable, shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period of time as may be agreed to by the
Administrative Agent in its sole discretion); and (ii) the identity of each
Lender or other Person, which must be an Eligible Assignee (each, an
“Incremental Revolving Loan Lender” or “Incremental Term Loan Lender,” as
applicable) to whom the Borrower proposes any portion of such Incremental
Revolving Credit Commitments or Incremental Term Loan Commitments, as
applicable, be allocated and the amounts of such allocations. Any Lender
approached to provide all or a portion of the Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments, as applicable, may elect or
decline, in its sole discretion, to provide an Incremental Revolving Credit
Commitment or Incremental Term Loan Commitment; provided that if any such Lender
does not respond within the specified time period, such Lender shall be deemed
to have declined to provide such Incremental Revolving Credit Commitments or
Incremental Term Loan Commitments, as applicable.  Any Incremental Term Loan
Commitments effected through the establishment of one or more term loan
commitments made on an Increased Amount Date that are not fungible for United
States federal income tax purposes with an existing Class of Term Loans shall be
designated a separate Class of Incremental Term Loan Commitments for all
purposes of this Agreement. Notwithstanding the foregoing, any Incremental Term
Loans may be treated as part of the same Class as any other Incremental Term
Loans if such Incremental Term Loans have identical terms (other than effective
yield) and are fungible for United States federal income tax purposes with such
other Incremental Term Loans.

 

(c)                                  The Administrative Agent shall notify the
Lenders promptly upon receipt of the Borrower’s notice of each Increased Amount
Date and in respect thereof (i) the Incremental Revolving Credit Commitments and
the Incremental Revolving Loan Lenders or Incremental Term Loan Commitments and
the Incremental Term Loan Lenders, as applicable and (ii) in the case of each
notice to any applicable Revolving Credit Lender of any such given Class, the

 

82

--------------------------------------------------------------------------------



 

respective interests in such Revolving Credit Lender’s Revolving Credit Loans of
such Class, in each case subject to the assignments contemplated by this
Section.

 

(d)                                 Such Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments shall become effective as of
such Increased Amount Date; provided that:

 

(i)                                     (x) subject, solely in the case of
Incremental Term Loans, to Section 1.09(c), no Event of Default shall exist on
such Increased Amount Date before or after giving effect to such Incremental
Revolving Credit Commitments or Incremental Term Loan Commitments, as applicable
and the extensions of credit to be made thereunder on such date; and (y) the
representations and warranties of the Borrower and each other Loan Party
contained in Article V hereof shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) on and as of such
date, except in each case to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date); provided that, in the case of Incremental Term
Loans incurred to finance a Permitted Acquisition, this clause (i)(y) shall be
limited to the Specified Representations;

 

(ii)                                  the Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments, as applicable, shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
the Borrower, the Incremental Revolving Loan Lender(s) or Incremental Term Loan
Lender(s), as applicable, and the Administrative Agent, each of which shall be
recorded in the Register (and each Incremental Revolving Loan Lender and
Incremental Term Loan Lender shall be subject to the requirements set forth in
Section 3.01);

 

(iii)                               the Incremental Facilities shall be
Guaranteed by the Guarantors and rank pari passu in right of security with the
other Facilities;

 

(iv)                              all fees and reasonable out-of-pocket expenses
owing to the Administrative Agent and the Lenders (other than a Defaulting
Lender) in respect of the Incremental Revolving Credit Commitments and
Incremental Term Loan Commitments shall have been paid; and

 

(v)                                 the Borrower shall deliver or cause to be
delivered legal opinions, officer’s certificates and such other documents
(including, if applicable, the Mortgages and related documents required pursuant
to Section 6.11(b) or modifications of any Mortgages and title insurance
endorsements or policies) reasonably requested by the Administrative Agent in
connection with any such transaction.

 

(e)                                  On any Increased Amount Date on which
Incremental Revolving Credit Commitments are effected, subject to the
satisfaction of the foregoing terms and conditions, (i) each of the existing
Revolving Credit Lenders of the Class being so increased shall assign to each of
the Incremental Revolving Loan Lenders, and each of the Incremental Revolving
Loan Lenders shall purchase from each of the existing Revolving Credit Lenders
of the Class being so

 

83

--------------------------------------------------------------------------------



 

increased, at the principal amount thereof (together with accrued interest),
such interests in the Revolving Credit Loans of the Class being so increased and
participations in Letters of Credit and Swing Line Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Credit Loans and
participations in Letters of Credit and Swing Line Loans will be held by
existing Revolving Credit Lenders of such Class and Incremental Revolving Loan
Lenders ratably in accordance with their Revolving Credit Commitments of the
Class being so increased after giving effect to the addition of such Incremental
Revolving Credit Commitments to the Revolving Credit Commitments of such Class,
(ii) each Incremental Revolving Credit Commitment shall be deemed for all
purposes a Revolving Credit Commitment of the Class being so increased and each
Loan made thereunder (an “Incremental Revolving Loan”) shall be deemed, for all
purposes, a Revolving Credit Loan of the Class being so increased and (iii) each
Incremental Revolving Loan Lender shall become a Lender with respect to the
Incremental Revolving Credit Commitment and all matters relating thereto.

 

(f)                                   On any Increased Amount Date on which any
Incremental Term Loan Commitments of any Class (or any Incremental Term Loan
Commitments increasing any existing Term Loans) are effective, subject to the
satisfaction of the foregoing terms and conditions, (i) each Incremental Term
Loan Lender of such Class or increase shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Loan
Commitment of such Class or increase and (ii) each Incremental Term Loan Lender
of such Class or increase shall become a Lender hereunder with respect to the
Incremental Term Loan Commitment of such Class or increase and the Incremental
Term Loans of such Class or increase made pursuant thereto.

 

(g)                                  The terms (including pricing, premiums,
fees, rate floors, optional prepayment provisions, and/or mandatory prepayment
provisions) and conditions of the Incremental Term Loans and Incremental Term
Loan Commitments shall be, except as otherwise explicitly set forth herein, as
agreed in the Joinder Agreement between the Borrower, the applicable Incremental
Term Loan Lenders providing such Incremental Term Loan Commitments and the
Administrative Agent; provided that (i) the terms of such Indebtedness (other
than with respect to pricing, premiums, fees, rate floors and/or optional
prepayment provisions) shall not be materially more restrictive, taken as a
whole, to the Borrower and the other Loan Parties than those set forth in this
Agreement prior to the execution of such Joinder Agreement unless (x) such terms
apply only after the Latest Maturity Date at the time such Indebtedness is
established or (y) this Agreement is amended so that such terms are also
applicable for the benefit of any Lenders under any then-existing Facilities,
(ii) the Weighted Average Life to Maturity of all Incremental Term Loans of any
such Indebtedness shall be no shorter than the Weighted Average Life to Maturity
of any other Term Loans at the time of the incurrence of such Incremental Term
Loans, (iii) the applicable Incremental Term Loan Maturity Date of each
Class shall be no shorter than the Latest Maturity Date at the time of the
incurrence of such Incremental Term Loans, (iv) the pricing of each Class of
Incremental Term Loans may be subject to “most favored nations” provisions if
and to the extent set forth in the Joinder Agreement for such Class, and (v) in
the case of Incremental Term Loans, such Indebtedness may participate on a pro
rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments of Term Loans hereunder, as specified in the
applicable Joinder Agreement, and in the case of Incremental Revolving Credit
Commitments, such Incremental Revolving Credit Commitments may participate on a
pro rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory

 

84

--------------------------------------------------------------------------------



 

reductions of Revolving Credit Commitments hereunder, as specified in the
applicable Joinder Agreement; provided, further, that, notwithstanding the
foregoing, in the case of Incremental Term Loans that amortize at not more than
1.0% per annum prior to the applicable Incremental Term Loan Maturity Date, the
Joinder Agreement may include a customary excess cash flow mandatory prepayment
provision requiring the Borrower to prepay amounts outstanding under such
Incremental Term Loans with excess cash flow on an annual basis.

 

(h)                                 The terms and provisions of the Incremental
Revolving Loans and Incremental Revolving Credit Commitments shall be identical
to the other Revolving Credit Loans of the Class being so increased and the
Revolving Credit Commitments of the Class being so increased; provided that if
the Incremental Revolving Loan Lenders require an interest rate in excess of the
interest rate then applicable to the Revolving Credit Facility of the
Class being so increased, the interest rate on the Revolving Credit Facility of
such Class shall be increased to equal such required rate without further
consent of the affected Lenders.

 

(i)                                     Each Joinder Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.14 (including
any amendments that are not adverse to the interests of any Lender that are made
to effectuate changes necessary or appropriate to enable any Incremental Term
Loans that are intended to be fungible with any other Term Loans to be fungible
with such other Term Loans, which shall include any amendments that modify the
aggregate principal amount of scheduled installment payments to the extent such
amendment does not decrease the installment payment an existing Term Lender
would have received prior to giving effect to any such amendment).

 

(j)                                    This Section 2.14 shall supersede any
provisions in Section 2.13 or Section 10.01 to the contrary.

 

Section 2.15                             Cash Collateral.

 

(a)                                 Certain Credit Support Events. Upon the
request of the Administrative Agent or any L/C Issuer if, as of the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
the Borrower shall, in each case, immediately Cash Collateralize all L/C
Obligations in an amount equal to 105% of the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, any L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at a bank
selected by the Borrower and reasonably acceptable to the Administrative Agent. 
The Borrower, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuers and the Lenders (including
the Swing Line Lender), and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all

 

85

--------------------------------------------------------------------------------



 

other property so provided as Cash Collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)                                  Application. Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.03, 2.04, 2.05, 2.16 or Section 8.02 in respect
of Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)                                 Release. Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
be released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided that (x) Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of an Event of Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 8.03), and (y) the Person providing Cash Collateral
and the applicable L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

Section 2.16                             Defaulting Lenders.

 

(a)                                 Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments. That Defaulting
Lender’s right to approve or disapprove any amendment, modification, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definitions of Required Lenders, Required Revolving Credit Lenders and Required
Facility Lenders and, in addition, Defaulting Lenders shall not be permitted to
vote with respect to any other amendment, modification, waiver or consent
pursuant to Section 10.01 or otherwise direct the Administrative Agent pursuant
to the terms hereof or of the other Loan Documents; provided that any amendment,
modification, waiver or consent requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender.

 

86

--------------------------------------------------------------------------------



 

(ii)                                  Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article 8 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuers or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by any L/C Issuer or the Swing Line Lender, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swing Line Loan or Letter of Credit; fourth,
as the Borrower may request (so long as no Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, any
L/C Issuer or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice) were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees. That Defaulting Lender
(x) shall not be entitled to receive a commitment fee pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(h).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure. During any period in which there is a Defaulting
Lender in respect of the Revolving Credit Facility, for purposes of computing
the amount of the obligation of each

 

87

--------------------------------------------------------------------------------



 

Revolving Credit Lender that is not a Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” and “Applicable Revolving
Credit Percentage” of each Revolving Credit Lender that is not a Defaulting
Lender in respect of the Revolving Credit Facility shall be computed without
giving effect to the Revolving Credit Commitment of that Defaulting Lender;
provided that (i) each such reallocation shall be given effect only if, at the
date the applicable Revolving Credit Lender becomes a Defaulting Lender, no
Event of Default exists; and (ii) the aggregate obligation of each Revolving
Credit Lender that is not a Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (x) the Revolving Credit Commitment of that
Revolving Credit Lender that is not a Defaulting Lender minus (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of such Revolving Credit Lender
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all L/C Obligations plus such Revolving Credit
Lender’s Applicable Percentage of all Swing Line Loans.

 

(b)                                 Defaulting Lender Cure. If the Borrower, the
Administrative Agent, the Swing Line Lender and the L/C Issuers agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders (and shall pay to
such other Lenders any break funding costs that such other Lenders may incur as
a result of such purchase) or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Revolving Credit Lenders in accordance with their Applicable
Revolving Credit Percentages (without giving effect to Section 2.16(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Revolving
Credit Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Revolving Credit Lender’s having been a Defaulting
Lender.

 

Section 2.17                             Refinancing Facilities.

 

(a)                                 On one or more occasions, the Borrower may
obtain, from any Lender or any other bank or financial institution or other
institutional lender or investor that would constitute an Eligible Assignee if
it were purchasing Loans hereunder and that agrees to provide any portion of
Refinancing Term Commitments, Refinancing Term Loans, Other Revolving
Commitments or Other Revolving Loans, Credit Agreement Refinancing Indebtedness
in the form of Refinancing Term Commitments, Refinancing Term Loans, Other
Revolving Commitments or Other Revolving Loans, in each case pursuant to a
Refinancing Amendment in accordance with this Section 2.17 (each, an “Additional
Refinancing Lender”); provided that the Administrative Agent, the Swing Line
Lender and each L/C Issuer shall have consented (such consent not to be
unreasonably withheld, conditioned, or delayed) to such Lender’s or Additional
Refinancing

 

88

--------------------------------------------------------------------------------



 

Lender’s providing such Refinancing Term Commitments, Refinancing Term Loans,
Other Revolving Commitments, or Other Revolving Loans to the extent such
consent, if any, would be required under Section 10.06 for an assignment of
Refinancing Term Commitments, Refinancing Term Loans, Other Revolving
Commitments, or Other Revolving Loans, as applicable, to such Lender or
Additional Refinancing Lender; provided, further, that the following terms are
satisfied:

 

(i)                                     any Refinancing Term Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) as among the various Classes of Term Loans (in
accordance with the respective outstanding principal amounts thereof) in any
voluntary or mandatory repayments or prepayments of Term Loans hereunder, as
specified in the applicable Refinancing Amendment;

 

(ii)                                  (x) all Other Revolving Credit Commitments
shall be deemed to be Revolving Credit Commitments for purposes of borrowings
and prepayments of Revolving Credit Loans and participations in Letters of
Credit and Swing Line Loans;

 

(iii)                               subject to the provisions of
Section 2.03(k) and Section 2.04(g) to the extent dealing with Swing Line Loans
and Letters of Credit which mature or expire after a maturity date when there
exist Other Revolving Credit Commitments with a longer maturity date, all Swing
Line Loans and Letters of Credit shall be participated on a pro rata basis by
all Lenders with Revolving Credit Commitments (including Other Revolving Credit
Commitments) in accordance with their Applicable Revolving Credit Percentage;
and

 

(iv)                              assignments and participations of Other
Revolving Credit Commitments and Other Revolving Credit Loans shall be governed
by the same assignment and participation provisions applicable to Original
Revolving Credit Commitments and Original Revolving Credit Loans.

 

(b)                                 The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of
(i) customary legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Closing Date other than changes to such
legal opinion resulting from a Change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and (ii) reaffirmation agreements and/or such amendments to the Collateral
Documents (including, if applicable, modifications to the Mortgages, title
insurance endorsements or policies) as may be reasonably requested by the
Administrative Agent in order to ensure that the enforceability of the
Collateral Documents and the perfection and priority of the Liens thereunder are
preserved and maintained.

 

(c)                                  Each issuance of Credit Agreement
Refinancing Indebtedness under Section 2.17(a) shall be in an aggregate
principal amount that is not less than $25,000,000.

 

(d)                                 Each of the parties hereto hereby agrees
that this Agreement and the other Loan Documents may be amended pursuant to a
Refinancing Amendment, without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and

 

89

--------------------------------------------------------------------------------



 

terms of the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
and (ii) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.17, and the Lenders hereby expressly authorize the Administrative
Agent to enter into any such Refinancing Amendment.

 

(e)                                  This Section 2.17 shall supersede any
provisions in Section 2.13 and 10.01 to the contrary, and nothing in
Section 2.05 to the contrary shall prohibit the application of this
Section 2.17.

 

ARTICLE 3.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01                             Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes. Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall to the extent permitted by applicable Laws be made free and clear of and
without reduction or withholding for any Taxes. If, however, applicable Laws (as
determined in the good faith discretion of the applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Laws and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower. The
Loan Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Laws, or at the option of the
Administrative Agent timely reimburse it for the payment of Other Taxes.

 

(c)                                  Tax Indemnifications.

 

(i)                                     The Borrower shall, and does hereby
indemnify each Recipient, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) required to be withheld or deducted from a payment
to such Recipient or payable or paid by the Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error (so long as such certificate is prepared in a commercially reasonable
manner in accordance with applicable Laws).

 

90

--------------------------------------------------------------------------------

 



 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and each L/C Issuer shall, and does
hereby, severally indemnify the Administrative Agent, and shall make payment in
respect thereof within ten days after demand therefor, for (x) any Indemnified
Taxes attributable to such Lender or such L/C Issuer (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) any Excluded Taxes attributable to such Lender or such L/C Issuer, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority and (z) any Taxes attributable to such
Lender’s or L/C Issuer’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register.

 

(iii)                               A certificate as to the amount of such
payment or liability delivered to any Lender or any L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender and
L/C Issuer hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or the L/C Issuer, as the case
may be, under this Agreement or any other Loan Document against any amount due
to the Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments. Upon request by the
Borrower or the Administrative Agent, as the case may be, as soon as possible
after any payment of Taxes by any Loan Party or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, such Loan Party shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
such Loan Party, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to such Loan Party or the Administrative Agent,
as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     For purposes of this Section 3.01(e),
the term “Lender” includes any L/C Issuer. Each Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments under
any Loan Document shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws and when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the delivery,
completion and execution of documentation (other than such documentation set
forth in subsections (e)(ii) and (iv)) shall not be required if in the Lender’s
reasonable judgment

 

91

--------------------------------------------------------------------------------



 

such delivery, completion or execution would subject the Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, on or prior to the date on which a Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), but only to the extent it is legally
entitled to do so,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent executed copies of IRS Form W-9
certifying that such Lender is exempt from backup withholding; and

 

(B)                               each Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be reasonably requested by the recipient),
whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty,

 

(2)                                 executed copies of IRS Form W-8ECI,

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the

 

92

--------------------------------------------------------------------------------



 

portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner together with the executed copies of the
applicable IRS Forms.

 

(iii)                               Each Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and Administrative Agent
(in such number of copies as shall be requested by the recipient) on or about
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or Administrative
Agent to determine the withholding or deduction required to be made.

 

(iv)                              If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(v)                                 Each Lender shall promptly (A) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction or if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect and (B) update any such form or certification or promptly notify
the Borrower and Administrative Agent in writing of its legal inability to do
so.

 

(f)                                   Treatment of Certain Refunds. At no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or L/C Issuer, as the case may be. If the
Administrative Agent, any Lender or any L/C Issuer determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Indemnified Taxes giving rise to
such refund), net of all out-of-pocket expenses

 

93

--------------------------------------------------------------------------------



 

(including Taxes) incurred by the Administrative Agent, such Lender or such L/C
Issuer, as the case may be, related to the receipt of such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent, such Lender or such L/C Issuer, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such L/C Issuer in the event the Administrative Agent, such
Lender or such L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or any L/C Issuer to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person. Notwithstanding anything to the contrary in this
subsection, in no event will the Administrative Agent, such Lender or such L/C
Issuer be required to pay any amount to the Borrower pursuant to this subsection
the payment of which would place the Administrative Agent, such Lender or such
L/C Issuer in a less favorable after-Tax position than the Administrative Agent,
such Lender or such L/C Issuer would have been in if the Tax subject to
indemnification and giving rise to the refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

 

(g)                                  Survival. Each party’s obligations under
this Section 3.01 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or any L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

Section 3.02                             Illegality.  If any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the applicable interbank market, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurodollar Rate Loans in the affected currency
or currencies or to convert Base Rate Loans to Eurodollar Rate Loans shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), convert all such Loans of such Lender to Base Rate Loans or (y) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans (the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate), the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case, either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Rate Loans to
such day, or immediately, if such Lender may

 

94

--------------------------------------------------------------------------------



 

not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

Section 3.03                             Inability to Determine Rates.  Subject
to Section 3.08, if the Required Lenders determine that for any reason in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) (i) deposits are not being offered to banks in the
interbank market for the applicable amount and Interest Period of such Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan, or (b) the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, then in each case, the
Required Lenders will so notify the Administrative Agent and the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans, as
applicable, shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans, in the amount specified therein.

 

Section 3.04                             Increased Costs; Reserves on Eurodollar
Rate Loans.

 

(a)                                 Increased Costs Generally. If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or any L/C Issuer;

 

(ii)                                  subject any Recipient to any Tax (except
for Indemnified Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Tax described in clause (a)(ii) or clause (b) through
(d) of the definition of Excluded Tax) on its loans, loan principal, letters of
credit, commitment, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any L/C Issuer or
the interbank market any other condition, cost or expense affecting this
Agreement, Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent, any L/C Issuer or any Lender of making, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by the Administrative Agent, any Lender or any L/C
Issuer hereunder (whether of

 

95

--------------------------------------------------------------------------------



 

principal, interest or any other amount) then, upon the request of the
Administrative Agent, such Lender or such L/C Issuer, the Borrower will pay to
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
such additional amount or amounts as will compensate the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered; provided, that the Borrower shall not be
obligated to pay any such compensation unless the Lender or L/C Issuer
requesting such compensation also is requesting compensation as a result of such
Change in Law from other similarly situated customers under agreements relating
to similar credit transactions that include provisions similar to this
Section 3.04(a).

 

(b)                                 Capital Requirements. If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such L/C Issuer’s policies and the
policies of such Lender’s or such L/C Issuer’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered; provided,
that the Borrower shall not be obligated to pay any such compensation unless the
Lender or such L/C Issuer requesting such compensation also is requesting
compensation as a result of such Change in Law from other similarly situated
customers under agreements relating to similar credit transactions that include
provisions similar to this Section 3.04(b).

 

(c)                                  Certificates for Reimbursement. A
certificate of a Lender or an L/C Issuer setting forth in reasonable detail the
amount or amounts necessary to compensate such Lender or such L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such L/C Issuer, as the case may
be, the amount shown as due on any such certificate within ten days after
receipt thereof.

 

(d)                                 Delay in Requests. Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or such L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

96

--------------------------------------------------------------------------------



 

(e)                                  Reserves on Eurodollar Rate Loans. The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurodollar funds or deposits (currently known as “Eurodollar
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive and binding), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least ten days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender; provided,
further, that the Borrower shall not be obligated to pay any such additional
interest unless the Lender requesting such additional interest also is
requesting additional interest from other similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 3.04(e). If a Lender fails to give notice ten days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten days from receipt of such notice.

 

Section 3.05                             Compensation for Losses.  Upon demand
of any Lender (with a copy to the Administrative Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower to prepay,
borrow, continue or convert any Loan other than a Base Rate Loan on the date or
in the amount notified by the Borrower (in the case of a borrowing, for a reason
other than the failure of such Lender to make a Loan); or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 3.06(b) or Section 10.13.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London or other offshore interbank market for the
applicable currency for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded. A certificate of a
Lender setting forth the amount or amounts necessary to compensate such Lender,
as specified in this Section, delivered to the Borrower shall be conclusive
absent manifest error.

 

Section 3.06                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office.
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, any L/C Issuer or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or such L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations

 

97

--------------------------------------------------------------------------------



 

hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or such L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02 as applicable, and (ii) in each case,
would not subject such Lender or such L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or such L/C Issuer in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders. If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, and in each case, such Lender
has declined or is unable to designate a different Lending Office in accordance
with Section 3.06(a) which would eliminate such request for compensation or
requirement to pay such additional amount, or if any Lender is a Defaulting
Lender hereunder, the Borrower may replace such Lender in accordance with
Section 10.13.

 

Section 3.07                             Survival.  All of the Borrower’s
obligations under this Article 3 shall survive the termination of the Aggregate
Commitments, any assignment of rights by, or the replacement of, a Lender,
repayment, satisfaction or discharge of all other Obligations hereunder, and
resignation or replacement of the Administrative Agent.

 

Section 3.08                             Effect of Benchmark Transition Event.

 

(a)                                 Benchmark Replacement. Notwithstanding
anything to the contrary herein or in any other Loan Document, upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with a Benchmark Replacement. Any such amendment with respect
to a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section 3.08 will occur prior to the
applicable Benchmark Transition Start Date.

 

(b)                                 Benchmark Replacement Conforming Changes. In
connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(c)                                  Notices; Standards for Decisions and
Determinations. The Administrative Agent will promptly notify the Borrower and
the Lenders of (i) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark

 

98

--------------------------------------------------------------------------------



 

Replacement Date and Benchmark Transition Start Date, (ii) the implementation of
any Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes, and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or Lenders pursuant to this Section 3.08, including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 3.08.

 

(d)                                 Benchmark Unavailability Period. Upon the
Borrower’s receipt of notice of the commencement of a Benchmark Unavailability
Period, the Borrower may revoke any request for a Eurodollar Rate Borrowing of,
conversion to or continuation of Eurodollar Rate Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
Borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the component of Base Rate based upon LIBOR will not be
used in any determination of Base Rate.

 

ARTICLE 4.
CONDITIONS PRECEDENT

 

Section 4.01                             Conditions Precedent to the Closing
Date.  The effectiveness of this Agreement and the obligations of each L/C
Issuer and each Lender to make the initial Credit Extensions on the Closing Date
shall, in each case, be subject to the following conditions:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals, facsimiles or “pdf” or similar
electronic format (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party:

 

(i)                                     a Note executed by the Borrower in favor
of each Lender that has requested a Note at least two (2) Business Days prior to
the Closing Date;

 

(ii)                                  each Collateral Document set forth on
Schedule 4.01(a)(ii), executed by each Loan Party thereto;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(iv)                              an opinion from (A) Willkie Farr & Gallagher
LLP, counsel to the Loan Parties, and (B) local or other counsel in each of the
jurisdictions listed on Schedule 4.01(a)(iv), in each case as reasonably
requested by the Administrative Agent, in the case of each of clauses (A) and
(B), in form and substance reasonably satisfactory to the Administrative Agent;

 

99

--------------------------------------------------------------------------------



 

(v)                                 a certificate attesting to the Solvency of
the Borrower and its Subsidiaries (taken as a whole) on the Closing Date after
giving effect to the Transactions, from the Chief Financial Officer of the
Borrower, substantially in the form attached hereto as Exhibit J;

 

(vi)                              a certificate attesting to the compliance with
clauses (c), (g) and (h) of this Section 4.01 on the Closing Date from a
Responsible Officer of the Borrower; and

 

(vii)                           a Committed Loan Notice pursuant to
Section 2.02.

 

(b)                                 All actions necessary to establish that the
Administrative Agent will have a perfected first priority security interest
(subject to Permitted Liens) in the Collateral under the Loan Documents shall
have been taken; provided that (i) to the extent any security interest in the
Collateral is not granted or perfected on the Closing Date after Borrower’s
commercially reasonable efforts to do so without undue burden or expense (other
than the creation and perfection of a security interest in Collateral with
respect to which a Lien may be perfected solely by (A) the filing of financing
statements under the UCC and (B) the delivery of stock certificates or other
certificates, if any, representing Equity Interests (other than Equity Interests
constituting Excluded Assets) owned by the Loan Parties (other than any Equity
Interests of the Subsidiaries of the Target), and, to the extent delivered to
the Borrower by the Target prior to the Closing Date (after the Borrower’s use
of commercially reasonable efforts to obtain such certificated equity
interests), any Subsidiaries of the Target (other than any such Equity Interests
constituting Excluded Assets) that are part of the Collateral), the grant or
perfection of such security interest (including, without limitation, the
security interest on any Material Real Estate Asset that is part of the
Collateral) shall not constitute a condition precedent to the availability of
the Credit Extension to be made on the Closing Date, but shall be granted or
perfected, as the case may be, in accordance with Section 6.11.

 

(c)                                  The Acquisition shall have been, or shall
be, substantially concurrently with the initial funding of the Term A Facility,
consummated in accordance with the terms of the Acquisition Agreement, without
giving effect to any modifications, amendments or express waivers or consents
thereto that are materially adverse to the Lenders in their capacities as such
without the prior written consent of the Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned); provided that it is understood
and agreed that (a) amendments, waivers and other changes by the Borrower (or
its Affiliates) to the definition of “Company Material Adverse Effect”, and
directions to take action (or refrain from taking action) and consents and
requests given or made pursuant to such definition, shall in each case be deemed
to be materially adverse to the Lenders and (b) any modification, amendment or
express waiver or consent that results in a decrease to the purchase price by
not more than 10% shall be deemed to not be materially adverse to the Lenders so
long as such reduction is allocated to reduce the commitments under the Term A
Facility and the Revolving Credit Facility on a pro rata basis.

 

(d)                                 All fees and expenses due and payable to the
Lenders, the Arrangers and the Administrative Agent and required to be paid on
or prior to the Closing Date pursuant to the Engagement Letter and Fee Letters
shall have been paid or shall have been authorized to be deducted from the
proceeds of the initial funding under the Facilities, so long as any such fees
or

 

100

--------------------------------------------------------------------------------



 

expenses not expressly set forth in the Fee Letters have been invoiced not less
than two Business Days prior to the Closing Date.

 

(e)                                  The Administrative Agent shall have
received (i) evidence satisfactory to the Administrative Agent that all
Indebtedness under the Existing Debt Agreements shall be simultaneously
terminated and all amounts thereunder shall be simultaneously repaid in full and
(ii) evidence that arrangements satisfactory to the Administrative Agent shall
have been made for the termination and release of guarantees, Liens and security
interests granted in connection therewith in a form reasonably satisfactory to
the Administrative Agent. After giving effect to consummation of the
Transactions on the Closing Date, neither the Borrower, the Target nor any of
their respective Subsidiaries shall have any Indebtedness for borrowed money
other than (i) the Facilities and (ii) Indebtedness set forth on Schedule 7.03.

 

(f)                                   The Administrative Agent shall have
received, at least three Business Days prior to the Closing Date to the extent
requested at least ten Business Days prior to the Closing Date, all
documentation and other information that the Administrative Agent, on behalf of
itself or any Lender, reasonably determines is required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act and the Beneficial Ownership
Regulation.

 

(g)                                  Each of the Acquisition Agreement
Representations shall be true and correct. Each of the Specified Representations
shall be true and correct in all material respects (in each case, except in the
case of any representations which expressly relate to a specific date or period,
such representation and warranties shall be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be) (and, in each case, all respects if qualified by material adverse effect or
other materiality qualifier).

 

(h)                                 There shall not have been a Material Adverse
Effect since the date of the Acquisition Agreement.

 

(i)                                     The Administrative Agent shall have
received (x) audited consolidated balance sheets and related statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for the three most recently completed fiscal years ended at least
90 days before the Closing Date (the “Borrower Annual Financial Statements”) and
(y) unaudited consolidated balance sheets and related statements of operations
and cash flows of the Borrower and its subsidiaries for each subsequent fiscal
quarter (other than the fourth fiscal quarter) ended at least 45 days before the
Closing Date (the “Borrower Quarterly Financial Statements”); provided that
filing of the required financial statements on form 10-K and/or form 10-Q by the
Borrower will satisfy the foregoing requirements; it being understood that,
unless the foregoing requirements are satisfied by the filing of a form 10-K
and/or form 10-Q, such financial statements provided pursuant to this clause
(i) need not be prepared in compliance with Regulation S-X of the Securities Act
of 1933, as amended, or include adjustments for purchase accounting (including
adjustments of the type contemplated by Financial Accounting Standards Board
Accounting Standards Codification 805, Business Combinations (formerly SFAS
141R)).

 

(j)                                    The Administrative Agent shall have
received (x) audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Target

 

101

--------------------------------------------------------------------------------



 

and its Subsidiaries for the three most recently completed fiscal years ended at
least 90 days before the Closing Date (the “Target Annual Financial Statements”)
and (y) unaudited consolidated balance sheets and related statements of income
and cash flows of the Target and its subsidiaries for each subsequent fiscal
quarter (other than the fourth fiscal quarter) ended at least 45 days before the
Closing Date (the “Target Quarterly Financial Statements”); provided that filing
of the required financial statements on form 10-K and/or form 10-Q by the Target
will satisfy the foregoing requirements; it being understood that, unless the
foregoing requirements are satisfied by the filing of a form 10-K and/or form
10-Q, such financial statements provided pursuant to this clause (j) need not be
prepared in compliance with Regulation S-X of the Securities Act of 1933, as
amended, or include adjustments for purchase accounting (including adjustments
of the type contemplated by Financial Accounting Standards Board Accounting
Standards Codification 805, Business Combinations (formerly SFAS 141R)).

 

(k)                                 The Administrative Agent shall have received
a pro forma unaudited consolidated balance sheet and related pro forma unaudited
consolidated statement of operations of the Borrower and its Subsidiaries as of
and for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 45 days (or 90 days in case
such four-fiscal quarter period is the end of the Borrower’s Fiscal Year) prior
to the Closing Date, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income) (the
“Pro Forma Financial Statements”), it being understood that the Pro Forma
Financial Statements need not be prepared in compliance with Regulation S-X of
the Securities Act of 1933, as amended, or include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

 

Section 4.02                             Conditions to All Credit Extensions
after the Closing Date.  The obligation of each Lender to honor any Request for
Credit Extension other than a Letter of Credit, and if such Request for Credit
Extension is for a Letter of Credit, the obligation of the applicable L/C Issuer
to honor such Request for Credit Extension, after the Closing Date (other than
(x) pursuant to a Conversion/Continuation Notice and (y) in connection with the
funding of an Incremental Term Loan) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article 5 or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, that are qualified by materiality shall be
true and correct (after giving effect to any qualification therein) on and as of
the date of such Credit Extension, and each of the representations and
warranties of the Borrower and each other Loan Party contained in any other Loan
Document or in any document furnished at any time under or in connection
herewith or therewith that are not qualified by materiality shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except in each case to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in clauses (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

102

--------------------------------------------------------------------------------



 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than pursuant to a
Conversion/Continuation Notice) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE 5.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
(x) on the Closing Date as to the Specified Representations and (y) on the date
of each Credit Extension as contemplated by Section 4.02 as to each of the
matters set forth below, that:

 

Section 5.01                             Existence, Qualification and Power. 
Each Loan Party and each Restricted Subsidiary (other than any Immaterial
Subsidiary) thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization; (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party; and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, except in each case referred to in clauses (a) (other than with respect
to the Loan Parties), (b)(i) or (c), to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

Section 5.02                             Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is party have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any material contract to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (c) violate any Law, except in each case referred to in
clauses (b) or (c), to the extent that such conflict, breach, contravention,
Lien, payment or violation would not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.03                             Governmental Authorization; Other
Consents.  No material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with (a) the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement

 

103

--------------------------------------------------------------------------------



 

or any other Loan Document, or for the consummation of the Transactions, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents or (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof), except in each case for
(x) filings and actions completed on or prior to the Closing Date and as
contemplated hereby and by the Collateral Documents necessary to perfect or
maintain the Liens on the Collateral granted by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties (including, without
limitation, UCC financing statements, filings in the United States Patent and
Trademark Office and the United States Copyright Office and Mortgages (if any))
and (y) approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect or which would not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.04                             Binding Effect.  This Agreement has
been, and each other Loan Document, when delivered hereunder, will have been,
duly executed and delivered by each Loan Party that is party thereto. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

Section 5.05                             Financial Statements; No Material
Adverse Effect.

 

(a)                                 The Borrower Annual Financial Statements:
(A) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, (B) fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(C) show all material indebtedness and other liabilities, direct or contingent,
of the Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness to the extent
required by GAAP.

 

(b)                                 The Borrower Quarterly Financial Statements:
(A) were each prepared in accordance with GAAP consistently applied throughout
the period covered thereby, subject only to normal year-end audit adjustments
and the absence of footnotes, except as otherwise expressly noted therein, and
(B) fairly present, in all material respects, the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby.

 

(c)                                  To the Borrower’s knowledge, the Target
Annual Financial Statements: (A) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (B) fairly present, in all material respects, the
financial condition of the Target and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (C) show all material indebtedness and
other liabilities, direct or contingent, of the Target and its

 

104

--------------------------------------------------------------------------------



 

Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness to the extent required by GAAP.

 

(d)                                 To the Borrower’s knowledge, the Target
Quarterly Financial Statements: (A) were each prepared in accordance with GAAP
consistently applied throughout the period covered thereby, subject only to
normal year-end audit adjustments and the absence of footnotes, except as
otherwise expressly noted therein, and (B) fairly present, in all material
respects, the financial condition of the Target and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby.

 

(e)                                  The Pro Forma Financial Statements (i) have
been prepared in good faith by the Borrower based upon (A) the assumptions
stated therein (which assumptions are believed by it on the date of delivery
thereof and on the Closing Date to be reasonable), (B) accounting principles
consistent with the Borrower Annual Financial Statements and the Target Annual
Financial Statements and (C) the information available to the Borrower and its
Subsidiaries as of the date of delivery thereof, (ii) accurately reflect all
adjustments required to be made to give effect to the Transactions and any other
transactions expected to be entered into in connection therewith on the Closing
Date, (iii) have been prepared in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) consistently applied
throughout the applicable period covered thereby, and (iv) present fairly the
pro forma consolidated financial position and results of operations of the
Borrower as of such date and for such periods, assuming that the Transactions
and any other transactions expected to be entered into in connection therewith
had occurred at such dates.

 

(f)                                   Since January 31, 2019, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

Section 5.06                             Litigation.  There are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect.

 

Section 5.07                             No Default.  Each of the Borrower and
each Restricted Subsidiary is in compliance with all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

Section 5.08                             Ownership of Property; Liens. Each of
the Borrower and each Restricted Subsidiary has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

105

--------------------------------------------------------------------------------



 

Section 5.09                             Environmental.

 

(a)                                 Each of the Loan Parties and its Restricted
Subsidiaries is and has been in compliance with all Environmental Laws and has
received and maintained in full force and effect all Environmental Permits
required for its current operations, except where non-compliance would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 No Environmental Claim is pending or, to the
Loan Parties’ knowledge, proposed, threatened or anticipated, with respect to or
in connection with any Loan Party or its Restricted Subsidiaries or any real
properties now or previously owned, leased or operated by any Loan Party or its
Restricted Subsidiaries except as would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(c)                                  To the Loan Parties’ knowledge, there are
no Environmental Liabilities of any Restricted Subsidiary of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, and there are no facts, conditions, situations or set of
circumstances which could reasonably be expected to result in or be the basis
for any such Environmental Liability, except, in each case, as would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 Neither Borrower or any of its Restricted
Subsidiaries has assumed or retained any Environmental Liability of any other
Person, except as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

This Section 5.09 contains the sole and exclusive representations and warranties
of the Loan Parties with respect to environmental matters.

 

Section 5.10                             Insurance.  The properties of the
Borrower and its Restricted Subsidiaries are insured with financially sound and
reputable insurance companies that are not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted Subsidiary
operates.

 

Section 5.11                             Taxes.  The Borrower and its Restricted
Subsidiaries have filed all Federal, state and other material tax returns and
reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income, business, franchise or assets
otherwise due and payable, except (a) those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP or (b) to the extent that
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.12                             ERISA Compliance; Labor Matters.

 

(a)                                 No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

 

106

--------------------------------------------------------------------------------



 

(b)                                 There are no strikes, or other labor
disputes pending or threatened against the Borrower or any of its Restricted
Subsidiaries, the hours worked and payments made to employees of the Borrower
and its Restricted Subsidiaries have not been in material violation of the Fair
Labor Standards Act or any other applicable law dealing with such matters and
all payments due from the Borrower or any of its Restricted Subsidiaries or for
which any claim may be made against the Borrower or any of its Restricted
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the
Borrower or such Restricted Subsidiary to the extent required by GAAP.  Except
as would not reasonably be expected to result in a Material Adverse Effect, the
consummation of the Transactions will not give rise to a right of termination or
right of renegotiation on the part of any union under any material collective
bargaining agreement to which the Borrower or any of its Restricted Subsidiaries
(or any predecessor) is a party or by which the Borrower or any of its
Restricted Subsidiaries (or any predecessor) is bound.

 

Section 5.13                             Subsidiaries; Equity Interests.  As of
the Closing Date, the Borrower has no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Borrower or its Subsidiaries in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except those
created under the Collateral Documents and Permitted Prior Liens. As of the
Closing Date, (x) the Borrower has no equity investments in any other Person
other than (i) those specifically disclosed in Part (b) of Schedule 5.13 and
(ii) investments in Subsidiaries and (y) there are no Unrestricted Subsidiaries.

 

Section 5.14                             Margin Regulations; Investment Company
Act.

 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower or any Restricted Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

Section 5.15                             Disclosure.  No report, financial
statement, certificate or other written information furnished in writing by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the Transactions or delivered hereunder or under any other Loan
Document (in each case, taken as a whole and as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time made, it being
recognized by the Administrative Agent and the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

 

107

--------------------------------------------------------------------------------



 

As of the Closing Date, all of the information included in the Beneficial
Ownership Certification is true and correct in all material respects.

 

Section 5.16                             Compliance with Laws.  Each Loan Party
and each Restricted Subsidiary thereof is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties (including the Act), except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

Section 5.17                             Taxpayer Identification Number.  The
Borrower’s true and correct U.S. taxpayer identification number is set forth on
Schedule 10.02.

 

Section 5.18                             Intellectual Property; Licenses, Etc. 
To the Borrower’s knowledge, the Borrower and its Restricted Subsidiaries own or
possess the right to use all of the trademarks, service marks, trade names,
trade dress, logos, domain names and all good will associated therewith,
copyrights, patents, patent rights, trade secrets, know-how, franchises,
licenses, and other intellectual property rights (collectively, “IP Rights”)
that are reasonably necessary for the operation of their respective businesses
as currently conducted, without conflict with the rights of any other Person,
except where the failure to own or possess the right to use any such IP Rights
would not reasonably be expected to have a Material Adverse Effect.  Except as
would not reasonably be expected to have a Material Adverse Effect, the Borrower
and its Restricted Subsidiaries hold all right, title and interest in and to
such IP Rights free and clear of any Lien (other than Liens permitted by
Section 7.01). To Borrower’s knowledge, no slogan or other advertising device,
product, process, method, substance, part or other material or activity now
employed by the Borrower or any Restricted Subsidiary infringes upon,
misappropriates or otherwise violates any rights held by any other Person,
except where such infringement, misappropriation or other violation would not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.19                             Solvency.  As of the Closing Date,
immediately after giving effect to the consummation of the Transactions, the
Borrower and its Subsidiaries are, on a consolidated basis, Solvent.

 

Section 5.20                             Collateral Documents.  Subject to the
proviso set forth in Section 4.01(b), the provisions of the applicable
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien (subject, in the case of any Collateral other than
Collateral consisting of Equity Interests, to Permitted Liens and, in the case
of Collateral consisting of Equity Interests, to non-consensual Liens permitted
by Section 7.01 (collectively, such Liens, “Permitted Prior Liens”)) on all
right, title and interest of the respective Loan Parties in the Collateral
described therein.

 

Section 5.21                             Senior Debt.  The Obligations
constitute “Senior Indebtedness” (or any comparable term) or “Senior Secured
Financing” (or any comparable term) under, and as defined in, the documentation
governing, any Indebtedness that is subordinated to the Obligations expressly by
its terms.

 

108

--------------------------------------------------------------------------------



 

Section 5.22                             Anti-Terrorism; Anti-Money Laundering;
Etc.  The Borrower has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance in all material respects by
the Borrower, its Subsidiaries and their respective directors, officers, and
employees with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and, to Borrower’s knowledge, its and its Subsidiaries’
respective officers and directors, are in compliance with Anti-Corruption Laws
in all material respects and applicable Sanctions in all material respects and
are not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower being designated as a Sanctioned Person.  No Loan Party
nor any of its Subsidiaries or, to their knowledge, any of their Related Parties
(i) is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of
the Trading with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et
seq.), (ii) is in violation of (A) the Trading with the Enemy Act, (B) any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V) or any enabling legislation or executive order
relating thereto, (C) the Act or (D) any other applicable laws relating to
terrorism or money laundering (collectively, the “Anti-Terrorism Laws”) in any
material respect or (iii) is a Sanctioned Person. No part of the proceeds of any
Loan or Letter of Credit hereunder will be unlawfully used directly or, to the
knowledge of the Borrower, indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country, or in any other manner that will result in any violation by
any Person (including any Lender or Arranger, the Administrative Agent, any L/C
Issuer or any Swing Line Lender) of any applicable Anti-Terrorism Laws or
Sanctions.

 

Section 5.23                             Foreign Corrupt Practices Act.  No part
of the proceeds of the Loans will be used, directly or, to the knowledge of the
Borrower, indirectly, for any payments to any governmental official,
governmental employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity on behalf of
a Governmental Authority, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of Anti-Corruption Laws.

 

Section 5.24                             EEA Financial Institution.  No Loan
Party is an EEA Financial Institution.

 

Section 5.25                             Non-Bank Trustee Matters.  Borrower
(a) is, and has been continuously since February 27, 2006, a nonbank trustee
approved by the IRS under Treasury Regulation Section 1.408-2(e) and any
applicable state and local laws and has administered health savings accounts in
a manner consistent with such applicable law and (b) has not received any notice
of investigation (other than routine investigations) or revocation regarding
Borrower’s status as an approved nonbank trustee.

 

ARTICLE 6.
AFFIRMATIVE COVENANTS

 

From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit (other than Letters of Credit which have been Cash Collateralized or as
to which other arrangements satisfactory to the applicable L/C Issuer have been
made) shall remain

 

109

--------------------------------------------------------------------------------



 

outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03, and 6.14) cause each Restricted
Subsidiary to:

 

Section 6.01                             Financial Statements.  Deliver to the
Administrative Agent for prompt distribution to each Lender:

 

(a)                                 within 90 days after the end of each Fiscal
Year of the Borrower (commencing with the Fiscal Year ending January 31, 2020),
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such Fiscal Year, and the related consolidated statements of income or
operations, changes in stockholders’ equity, and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or any other independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or explanatory paragraph (other than a “going concern”
qualification or exception or explanatory paragraph resulting solely from an
upcoming maturity date under any Indebtedness occurring within one year from the
time such opinion is delivered or any actual or anticipated breach of the
financial covenants set forth in Section 7.11) or any qualification or exception
or explanatory paragraph as to the scope of such audit; provided the foregoing
financial statements are accompanied by consolidating information that explains
in reasonable detail the differences between the information relating to the
Borrower and its Subsidiaries, on the one hand, and the information relating to
the Borrower and its Restricted Subsidiaries on a standalone basis, on the other
hand;

 

(b)                                 in connection with each of the first three
fiscal quarters of each Fiscal Year of the Borrower (commencing with the fiscal
quarter ending July 31, 2019), within 45 days after the end of each such fiscal
quarter, a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Borrower’s Fiscal
Year then ended, and the related consolidated statements of changes in
stockholders’ equity, and cash flows for the portion of the Borrower’s Fiscal
Year then ended, in each case setting forth in comparative form, as applicable,
the figures for the corresponding fiscal quarter of the previous Fiscal Year and
the corresponding portion of the previous Fiscal Year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting, in all material respects, the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; provided the
foregoing financial statements are accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to the Borrower and its Subsidiaries, on the one hand, and the information
relating to the Borrower and its Restricted Subsidiaries on a standalone basis,
on the other hand; and

 

(c)                                  not later than 60 days after the end of
each Fiscal Year of the Borrower (commencing with the Fiscal Year ending
January 31, 2020), an annual budget of the Borrower and its Restricted
Subsidiaries on a consolidated basis consisting of consolidated balance sheets
and statements of income or operations and cash flows of the Borrower and its
Restricted

 

110

--------------------------------------------------------------------------------



 

Subsidiaries on a quarterly basis for the then-current Fiscal Year (including
the Fiscal Year in which the Latest Maturity Date occurs, if such Fiscal Year is
the then-current Fiscal Year).

 

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be required separately to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clause (a) or (b) above at the times specified therein.

 

Section 6.02                             Certificates; Other Information. 
Deliver to the Administrative Agent for prompt distribution to each Lender, in
form and detail reasonably satisfactory to the Administrative Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower;

 

(b)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, whether or not otherwise required
to be delivered to the Administrative Agent pursuant hereto; provided that to
the extent any such documents are filed with the SEC, such documents shall be
deemed delivered pursuant to this Section 6.02(b) at the time of and so long as
the Borrower notifies the Administrative Agent in writing (by facsimile or
electronic mail) of the filing with the SEC of any such documents; and

 

(c)                                  promptly, such additional information
regarding the business, financial or corporate affairs of the Borrower or any
Restricted Subsidiary, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender, through the Administrative Agent, may
from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (1) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02, (2) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or (3) on which such documents are filed for public availability on the
SEC’s Electronic Data Gathering and Retrieval System.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information within the meaning of United
States federal securities laws (“MNPI”) with respect to the Borrower or its
Subsidiaries, or the respective securities of any

 

111

--------------------------------------------------------------------------------



 

of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any MNPI with respect
to the Borrower or its Subsidiaries, or their respective securities (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information” (and the Administrative Agent
agrees that only Borrower Materials marked “PUBLIC” will be made available on
such portion of the Platform); and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform that is
not designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower materials “PUBLIC.”

 

Section 6.03                             Notices.  Promptly notify the
Administrative Agent when a Responsible Officer of the Borrower has knowledge of
the occurrence of:

 

(a)                                 any Default;

 

(b)                                 any ERISA Event that, alone or together with
any other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect; or

 

(c)                                  any other matter that has resulted, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document, if any, that have been breached.

 

Section 6.04                             Preservation of Existence, Etc. 
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04; (b) maintain all rights, privileges,
permits, and licenses reasonably necessary in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; (c) except as otherwise determined
in Borrower’s reasonable business judgment, preserve, maintain, renew and keep
in full force and effect all of its registered patents, trademarks, trade names,
trade dress and service marks, the failure of which to so preserve, maintain,
renew or keep in full force and effect would reasonably be expected to have a
Material Adverse Effect; and (d) pay and discharge as the same shall become due
and payable all Federal, state and other material tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted

 

112

--------------------------------------------------------------------------------



 

and adequate reserves in accordance with GAAP are being maintained by the
Borrower or such Restricted Subsidiary.

 

Section 6.05                             Maintenance of Properties.  Maintain,
preserve and protect all of its properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

Section 6.06                             Maintenance of Insurance.

 

(a)                                 Maintain with financially sound and
reputable insurance companies (that are not Affiliates of the Borrower)
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, and providing for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance, which insurance (except as to Excluded
Subsidiaries) shall name the Administrative Agent as loss payee (in the case of
casualty insurance) or additional insured (in the case of liability insurance);
provided, however, if any insurance proceeds are paid on the account of a
casualty to assets or properties of any Loan Party that do not constitute
Collateral and at such time no Event of Default shall have occurred and is
continuing, then the Administrative Agent shall take such actions, including
endorsement, to cause any such insurance proceeds to be promptly remitted to the
Borrower to be used by the Borrower or such Loan Party in any manner not
prohibited by this Agreement.

 

(b)                                 Notwithstanding anything herein to the
contrary, with respect to each Mortgaged Property (if any), if at any time the
area in which the buildings and other improvements (as described in the
applicable Mortgage) is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative Agent
may from time to time reasonably require, and otherwise to ensure compliance
with the NFIP as set forth in the Flood Laws. Following the Closing Date, the
Borrower shall deliver to the Administrative Agent annual renewals of each
earthquake insurance policy, each flood insurance policy or annual renewals of
each force-placed flood insurance policy, as applicable. In connection with any
MIRE Event, the Borrower shall provide to the Administrative Agent not later
than thirty 30 days prior to the closing of such MIRE Event (and authorize the
Administrative Agent to provide to the Lenders) for each Mortgaged Property (if
any) a Flood Determination Form, Borrower Notice and Evidence of Flood
Insurance, as applicable.

 

Section 6.07                             Compliance with Laws.  Comply with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.  Maintain in effect and enforce policies and procedures
designed to ensure compliance in all material respects by the Borrower and its
Restricted Subsidiaries and their respective directors, officers, and employees
with Anti-Corruption Laws and applicable Sanctions.

 

113

--------------------------------------------------------------------------------



 

Section 6.08                             Books and Records.  Maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions, and if and to the extent required by GAAP, matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be.

 

Section 6.09                             Inspection Rights.  Permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and to make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, at such reasonable times during normal business
hours and as often as may be reasonably desired (with the Borrower being
required to pay all reasonable out-of-pocket expenses for one visit each Fiscal
Year) by the Administrative Agent, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice,
and without limitation as to frequency.  Notwithstanding the foregoing, neither
the Borrower nor any Restricted Subsidiary will be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discuss, any
document, information or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by applicable Law or any binding
agreement (to the extent such binding agreement was not created in contemplation
of such Loan Party’s or Subsidiary’s obligations under this Agreement) or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product; provided, in each case, that the Borrower shall have
notified the Administrative Agent that such document, information or other
matter is being withheld on the basis of the foregoing.

 

Section 6.10                             Use of Proceeds.  Use the proceeds of
(a) the initial Term A Loans to finance the Acquisition and Refinancing and to
pay the fees and expenses incurred in connection with the Transactions, (b) the
Revolving Credit Loans to finance the Acquisition and pay the fees and expenses
incurred in connection with the Transactions and for working capital and general
corporate purposes of the Borrower, including without limitation for the
financing of acquisitions and Investments (in each case, to the extent permitted
hereunder); provided that on the Closing Date, after giving effect to the
borrowing of any Revolving Credit Loans and the other Transactions, the sum of
the Unrestricted Cash Amount and amounts available to be drawn under the
Revolving Credit Facility shall not be less than $250,000,000, and (c) any other
Credit Extensions for working capital, Permitted Acquisitions and for other
general corporate purposes not in contravention of any Law or of any Loan
Document.

 

Section 6.11                             Covenant to Guarantee Obligations and
Give Security.

 

(a)                                 Upon the formation or acquisition by any
Loan Party of any new direct or indirect Subsidiary (other than any Excluded
Subsidiary or any Immaterial Subsidiary), or upon a Subsidiary of any Loan Party
ceasing to be an Excluded Subsidiary or ceasing to be an Immaterial Subsidiary,
as applicable, the Borrower shall, at the Borrower’s expense:

 

114

--------------------------------------------------------------------------------



 

(i)                                     Within 30 days (as such time may be
extended by the Administrative Agent in its reasonable discretion) following the
creation or acquisition of such Subsidiary or following such Subsidiary ceasing
to be an Excluded Subsidiary or ceasing to be an Immaterial Subsidiary, as
applicable, cause such Subsidiary to (a) become a Guarantor and provide the
Administrative Agent, for the benefit of the Secured Parties, a Lien on its
assets to secure the Obligations by executing and delivering to the
Administrative Agent a joinder to the Collateral Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose and
(b) deliver to the Administrative Agent such other customary documentation
reasonably requested by the Administrative Agent including, without limitation,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent;

 

(ii)                                  within 30 days (as such time may be
extended by the Administrative Agent in its reasonable discretion) after such
formation or acquisition or after such Subsidiary ceases to be an Excluded
Subsidiary or ceases to be an Immaterial Subsidiary, as applicable, if requested
in writing by the Administrative Agent or if the Administrative Agent is
directed in writing by the Required Lenders to request, furnish to the
Administrative Agent a description of the owned real property of such
Subsidiary, in detail reasonably satisfactory to the Administrative Agent;

 

(iii)                               within 30 days after such formation or
acquisition or after such Subsidiary ceases to be an Excluded Subsidiary or
ceases to be an Immaterial Subsidiary, as applicable, cause each direct and
indirect parent (to the extent such parent is a Loan Party) of such Subsidiary
to pledge its interests in such Subsidiary to the Administrative Agent, for the
benefit of the Secured Parties, to secure such parent’s Obligations (if it has
not already done so) and to deliver to the Administrative Agent all certificated
Equity Interests of such Subsidiary (if any) together with transfer powers in
respect thereof endorsed in blank, and cause such Subsidiary:

 

(A)                               to duly execute and deliver to the
Administrative Agent, for the benefit of the Secured Parties, any additional
collateral and security agreements or supplements thereto, as reasonably
specified by and in form and substance reasonably satisfactory to the
Administrative Agent, to secure payment of all the Obligations of such
Subsidiary, and constituting Liens on the personal property (other than Excluded
Assets) of such Subsidiary; and

 

(B)                               to take whatever action (including the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting first priority perfected Liens on properties purported to be subject
to the Collateral Agreement and other agreements delivered pursuant to this
Section 6.11, subject to Permitted Prior Liens; and

 

115

--------------------------------------------------------------------------------



 

(iv)                              within 30 days after such formation or
acquisition or after such Subsidiary ceases to be an Excluded Subsidiary or
ceases to be an Immaterial Subsidiary, as applicable, deliver to the
Administrative Agent, upon the request of the Administrative Agent, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to the matters contained in clauses (i) and (iii) above,
and as to such other matters as the Administrative Agent may reasonably request.

 

Notwithstanding any of the foregoing to the contrary, the Collateral shall be
subject to the limitations and exclusions set forth in the applicable Collateral
Documents.

 

(b)                                 With respect to any Material Real Estate
Assets owned by a Loan Party on the Closing Date or acquired by a Loan Party
thereafter, and all Material Real Estate Assets owned by any Subsidiary that
becomes a Loan Party pursuant to Section 6.11(a) above, within 90 days (as such
time may be extended by the Administrative Agent in its reasonable discretion)
(and, in the case of clause (vii) below, within the time period set forth
therein) after (i) the Closing Date, in the case of Material Real Estate Assets
owned by the Loan Parties on the Closing Date and (ii) the date such Material
Real Estate Assets is acquired (or such Subsidiary is formed or acquired or
ceases to be an Excluded Subsidiary or ceases to be an Immaterial Subsidiary, as
the case may be) in such other cases, the Borrower shall, or shall cause the
applicable Loan Party to, at its expense, provide to the Administrative Agent,
or, with respect to clause (vii), as applicable, acknowledge receipt of, as
applicable:

 

(i)                                     deeds of trust, trust deeds, deeds to
secure debt or mortgages (collectively, with each other mortgage or similar
document delivered pursuant to this Section 6.11, the “Mortgages”), each in form
and substance reasonably satisfactory to the Administrative Agent and covering
the Material Real Estate Assets then owned by the applicable Loan Party,
together with any other Material Real Estate Asset acquired by any Loan Party,
in each case duly executed by the appropriate Loan Party;

 

(ii)                                  a description of the owned property so
acquired in detail reasonably satisfactory to the Administrative Agent;

 

(iii)                               evidence that counterparts of the Mortgages
have been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent may deem necessary or desirable in order to create a valid first and
subsisting Lien on the property described therein subject to Permitted Prior
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties and that all filing, documentary, stamp, intangible and recording taxes
and fees have been paid;

 

(iv)                              fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies (the “Mortgage Policies”),
with endorsements and in amounts reasonably acceptable to the Administrative
Agent, issued, coinsured and reinsured by title insurers acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, subject only to Permitted Prior Liens;

 

116

--------------------------------------------------------------------------------



 

(v)                                 American Land Title Association/American
Congress on Surveying and Mapping form surveys, for which all necessary fees
(where applicable) have been paid, and dated no more than 90 days (or such other
date as may be reasonably acceptable to the Administrative Agent (and it shall
be deemed reasonably acceptable if sufficient to delete the survey exception
from any such Mortgage Policy)) prior to the date of acquisition of such real
property and improvements thereon or recordation of the Mortgage, as applicable,
in each case certified to the Administrative Agent, the applicable Loan Party,
and the issuer of the Mortgage Policies in a manner reasonably satisfactory to
the Administrative Agent by a land surveyor duly registered and licensed in the
States in which the property described in such surveys is located and reasonably
acceptable to the Administrative Agent, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set-back lines and other dimensional regulations
and encroachments, either by such improvements or on to such property, and other
defects;

 

(vi)                              without limiting clause (vii) below, evidence
of the insurance to the extent required by the terms of the Mortgages;

 

(vii)                           at least 40 days (as such time period may be
reduced by the Administrative Agent in its reasonable discretion) prior to the
end of the 90 day period referred to in the lead in to this clause (b), the
following documents (collectively, the “Flood Documents”): (A) a completed
standard “life of loan” flood hazard determination form (a “Flood Determination
Form”), (B) if the improvement(s) to the applicable improved real property is
located in a special flood hazard area, a notification to the Borrower
(“Borrower Notice”) and (if applicable) notification to the Borrower that flood
insurance coverage under the National Flood Insurance Program (“NFIP”) is not
available because the community does not participate in the NFIP,
(C) documentation evidencing the Borrower’s receipt of the Borrower Notice
(e.g., countersigned Borrower Notice, return receipt of certified U.S. Mail, or
overnight delivery), and (D) if the Borrower Notice is required to be given and
flood insurance is available in the community in which the property is located,
a copy of one of the following: the flood insurance policy, the Borrower’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance reasonably satisfactory to the Administrative Agent
(any of the foregoing being “Evidence of Flood Insurance”); and

 

(viii)                        such legal opinions and other customary documents
(including a certificate from the Borrower certifying that all conditions and
requirements in clause (vii) above have been satisfied) as the Administrative
Agent may reasonably request with respect to such Mortgage or Mortgaged
Property.

 

Notwithstanding any of the foregoing to the contrary, but without derogation of
the Borrower’s obligation to deliver information as set forth in clause
(vii) above or acknowledge receipt of any such information, as applicable,
(i) the Collateral shall exclude Excluded Assets and shall be subject to the
limitations and exclusions set forth in the applicable Collateral Documents,
(ii) the Administrative Agent shall not enter into a Mortgage in respect of any
owned Material Real Estate Asset until (a) if such Mortgage relates to a
property not located in a flood zone, five

 

117

--------------------------------------------------------------------------------



 

Business Days after the Administrative Agent has received and has delivered to
the Revolving Credit Lenders a completed Flood Determination Form or (b) if such
Mortgage relates to property located in a flood zone, 30 calendar days after the
Administrative Agent has received the following documents and has delivered such
documents to the Revolving Credit Lenders: (x) a completed Flood Determination
Form, (y) if such real property is located in a “special flood hazard area”,
(1) a Borrower Notice and (if applicable) notification to the Borrower that
flood insurance coverage under the NFIP is not available because the community
does not participate in the NFIP and (2) documentation evidencing the Borrower’s
receipt of the Borrower Notice (e.g., countersigned Borrower Notice, return
receipt of certified U.S. Mail, or overnight delivery) and (z) if flood
insurance is required by Flood Laws, Evidence of Flood Insurance and (iii) the
Administrative Agent shall not include in any Mortgage any improvements to real
property that (x) are located in a special flood hazard area, (y) have an
aggregate value of no more than $5,000,000 and (z) are not material to the
overall value of such real property.

 

(c)                                  At any time upon request of the
Administrative Agent, the Borrower shall, and shall cause each of its Restricted
Subsidiaries that is or becomes a Guarantor to, at the Borrower’s expense,
(i) promptly execute and deliver any and all further instruments and documents
and take all such other action as the Administrative Agent may deem reasonably
necessary or desirable in obtaining the full benefits of, or (as applicable) in
perfecting and preserving the Liens of, such guaranties, deeds of trust, trust
deeds, deeds to secure debt, mortgages, security agreement supplements,
intellectual property security agreement supplements and other security and
pledge agreements consistent with the terms and provisions of this Agreement.

 

Section 6.12                             Compliance with Environmental Laws. 
Comply, and cause all lessees and other Persons operating or occupying its
properties to comply with all applicable Environmental Laws and Environmental
Permits, except where the failure to so comply would not reasonably be likely to
have a Material Adverse Effect; and, if ordered to do so by a Governmental
Authority or otherwise required pursuant to any Environmental Law, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to address all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws; provided, however, that neither the Borrower nor any of its Restricted
Subsidiaries shall be required to undertake any such ordered or required
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

Section 6.13                             [Reserved].

 

Section 6.14                             Non-Bank Trustee Matters.  So long as
the Borrower relies on its designation as a nonbank trustee, it will comply with
the requirements to maintain its approval as a nonbank trustee under Treasury
Regulation Section 1.408-2(e) and any applicable state and local laws, including
but not limited to (a) maintaining adequate net worth, (b) conducting annual
audits of its books and records by a qualified public accountant as defined in
Treasury Regulation Section 1.408-2(e)(5)(viii) and (c) timely complying with
the requirement to annually submit a status verification form to the IRS’s
Employee Plans Compliance Unit in accordance with applicable law and IRS
guidelines.

 

118

--------------------------------------------------------------------------------



 

Section 6.15                             Further Assurances.  Promptly upon
request by the Administrative Agent, or any Lender through the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents or
Section 6.11 or 6.16, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Restricted Subsidiaries is or is
to be a party, and cause each of its Restricted Subsidiaries to do so.

 

Section 6.16                             Post-Closing Obligations. Each of the
Loan Parties shall satisfy the requirements set forth on Schedule 6.16 on or
before the date specified for such requirement in such Schedule or such later
date to be determined by the Administrative Agent in its sole discretion.

 

Section 6.17                             Designation of Restricted and
Unrestricted Subsidiaries.

 

The Borrower may designate any Restricted Subsidiary to be an Unrestricted
Subsidiary in accordance with the definition of “Unrestricted Subsidiary”;
provided that (i) immediately before and after giving effect to such
designation, no Event of Default shall have occurred and be continuing,
(ii) immediately before and after giving effect to such designation, the
Borrower shall be in pro forma compliance with the financial covenants set forth
in Section 7.11, and (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary”  as defined in or in respect of
any Indebtedness in excess of the Threshold Amount.  All outstanding Investments
owned by the Borrower and its Restricted Subsidiaries in the designated
Unrestricted Subsidiary will be treated as an Investment by the Borrower or such
Restricted Subsidiary, as applicable, made at the time of the designation. The
amount of all such outstanding Investments will be the aggregate fair market
value of such Investments at the time of the designation. The designation will
not be permitted if such Investment would not be permitted under Section 7.02 at
that time and if such Restricted Subsidiary does not otherwise meet the
definition of an Unrestricted Subsidiary. Any designation of a Subsidiary of the
Borrower as an Unrestricted Subsidiary shall be evidenced to the Administrative
Agent by delivering to the Administrative Agent a certified copy of the board
resolution of the Borrower giving effect to such designation and a certificate
signed by a Responsible Officer of the Borrower certifying that such designation
complied with the foregoing conditions and the conditions set forth in the
definition of “Unrestricted Subsidiary” and was permitted by this Section 6.17.

 

If, at any time, any Unrestricted Subsidiary would fail to meet the requirements
of clause (iii) of the immediately preceding paragraph or any of those set forth
in the definition of “Unrestricted Subsidiary”, it shall thereafter cease to be
an Unrestricted Subsidiary for purposes

 

119

--------------------------------------------------------------------------------



 

of this Agreement and (1) any Indebtedness of such Subsidiary, (2) any Liens of
such Subsidiary, and (3) any Investments of such Subsidiary, in each case shall
be deemed to be incurred by a Restricted Subsidiary of the Borrower as of such
date and, if such Indebtedness, Liens or Investments are not permitted to be
incurred as of such date under Section 7.03, Section 7.01 or Section 7.02 as
applicable, the Borrower shall be in default of such Section 7.03, Section 7.01
or Section 7.02 as applicable.

 

The Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that such designation shall be deemed to be an
incurrence, on the date of designation, of Indebtedness, Liens and Investments
by a Restricted Subsidiary of the Borrower of any outstanding Indebtedness,
Liens and Investments of such Unrestricted Subsidiary and such designation shall
only be permitted if (1) such Indebtedness is permitted under Section 7.03, such
Liens are permitted under Section 7.01 and such Investments are permitted under
Section 7.02; and (2) no Event of Default shall have occurred and be continuing.

 

ARTICLE 7.
NEGATIVE COVENANTS

 

From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit (other than Letters of Credit which have been Cash Collateralized or as
to which other arrangements satisfactory to the applicable L/C Issuer have been
made) shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

 

Section 7.01                             Liens.  Create, incur, assume or suffer
to exist any Lien upon any of its property, assets or revenues, whether now
owned or hereafter acquired, other than the following:

 

(a)                                 Liens pursuant to any Loan Document securing
the Obligations;

 

(b)                                 Liens existing on the Closing Date and, to
the extent securing an aggregate amount of greater than $1,000,000 as set forth
on Schedule 7.01(b), and any modifications, replacements, renewals or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (B) proceeds and products thereof, and
(ii) the modification, replacement, renewal or extension of the obligations
secured or benefited thereby, to the extent constituting Indebtedness, is
permitted by Section 7.03(b);

 

(c)                                  Liens for Taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 Liens imposed by applicable Law, such as
carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s, repairmen’s or
other like Liens granted or arising in the ordinary course of business, which
secure amounts not overdue for a period of more than 60 days or if more than 60
days overdue, are unfiled and either no other action has been taken to enforce

 

120

--------------------------------------------------------------------------------



 

such Lien or such Liens are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
(if applicable) maintained on the books of the applicable Person in accordance
with GAAP;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(g)                                  easements, rights-of-way, restrictions
(including zoning restrictions), encroachments, protrusions and other similar
encumbrances and minor title defects affecting real property which, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of the applicable Person, and any exceptions on the Mortgage Policies issued in
connection with the Mortgaged Properties reasonably acceptable to the
Administrative Agent;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h) or securing
appeal or other surety bonds related to such judgments;

 

(i)                                     (i) Liens securing Indebtedness
permitted under Section 7.03(e); provided that (A) such Liens do not at any time
encumber any property (except for replacements, additions and accessions to such
property) other than the property financed by such Indebtedness and (B) the
Indebtedness secured thereby does not exceed the cost or fair market value of
the property, whichever is lower, being acquired on the date of acquisition,
improvements thereto and related expenses; provided that individual financings
of equipment provided by one lender may be cross collateralized to other
financings of equipment provided by such lender on customary terms; and
(ii) Liens securing Indebtedness permitted under Section 7.03(t); provided that
(w) such Liens existed on the property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existed on the property or asset
of any Person that becomes a Restricted Subsidiary in connection with a
Permitted Acquisition, (x) such Lien is not created in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be
and (y) such Lien shall not encumber any other property or assets of the
Borrower or any Restricted Subsidiary (other than any Person acquired by the
Borrower or any Restricted Subsidiary as a result of a Permitted Acquisition and
any Restricted Subsidiary of such acquired Person) as of the date of such
Permitted Acquisition;

 

(j)                                    (x) precautionary filings in respect of
operating leases and (y) leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business which do not (i) interfere in any
material respect with the business of the Borrower or any Restricted Subsidiary
or (ii) secure any Indebtedness;

 

(k)                                 other Liens on property of Domestic
Subsidiaries that are Restricted Subsidiaries securing Indebtedness in an
aggregate principal amount and other obligations in an

 

121

--------------------------------------------------------------------------------



 

amount which does not exceed the greater of $50,000,000 and 15% of Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries based on the most recent
financial statements delivered under Section 6.01(a) or (b), in the aggregate;

 

(l)                                     Liens on property of Foreign
Subsidiaries that are Restricted Subsidiaries securing Indebtedness of such
Foreign Subsidiaries that are Restricted Subsidiaries permitted by
Section 7.03(g);

 

(m)                             [reserved];

 

(n)                                 Liens in favor of custom and revenue
authorities arising as a matter of law to secure payment of non-delinquent
customs duties in connection with the importation of goods;

 

(o)                                 Liens upon specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of letters of credit and bankers’ acceptances issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;

 

(p)                                 Liens arising out of conditional sale,
consignment, title retention or similar arrangements for the sale of goods
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

 

(q)                                 Liens (i) of a collection bank arising under
Section 4-210 of the UCC on items in the course of collection; (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

 

(r)                                    deposits made in the ordinary course of
business to secure liability to insurance carriers;

 

(s)                                   Liens on Cash Collateral granted in favor
of any Lenders and/or L/C Issuers created as a result of any requirement or
option to Cash Collateralize pursuant to this Agreement;

 

(t)                                    Liens that are customary contractual
rights of setoff (i) relating to the establishment of depository relations with
banks or other financial institutions not given in connection with the
incurrence of Indebtedness; (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries; or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any of its Restricted Subsidiaries in the ordinary course of business;

 

(u)                                 (i) zoning, building, entitlement and other
land use regulations by Governmental Authorities with which the normal operation
of the business complies except for such noncompliance that does not materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries; and (ii) any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real

 

122

--------------------------------------------------------------------------------



 

property that does not materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries;

 

(v)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any of its Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(w)                               Liens under licensing or sublicensing
agreements for the use of IP Rights entered into in the ordinary course of
business;

 

(x)                                 Liens on cash and Cash Equivalents in an
aggregate amount not to exceed $10,000,000 to secure obligations of the Borrower
or any Restricted Subsidiary in respect of ordinary course cash management
arrangements and under Swap Contracts that do not constitute Obligations; and

 

(y)                                 Liens on Collateral securing obligations
under the documentation for Indebtedness permitted pursuant to Section 7.03(s);
provided that such Liens shall be subject to the Pari Passu Intercreditor
Agreement; and

 

(z)                                  Liens on Equity Interests in joint ventures
(i) securing obligations of such joint ventures or (ii) pursuant to the relevant
joint venture agreement or arrangement.

 

For purposes of determining compliance with this Section 7.01, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 7.01(a) through (z) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 7.01(a) through (z), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 7.01 and will only be required to include the amount
and type of such Lien or such item of Indebtedness secured by such Lien in one
of the categories of such Lien securing such item of Indebtedness permitted in
this Section 7.01; provided, however, that, notwithstanding the foregoing, Liens
on Collateral securing obligations under the documentation for Indebtedness
permitted pursuant to Section 7.03(s) shall at all times be deemed to have been
incurred and exist under Section 7.01(y). In addition, with respect to any Lien
securing Indebtedness that was permitted to be secured at the time of incurrence
thereof, additional Indebtedness resulting solely from the accrual of interest,
accretion of accreted value, the payment of interest in the form of additional
Indebtedness or in the form of common stock of the Borrower, or the amortization
of original issue discount, the accretion of original issue discount or
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies, in each
case with respect to such permitted secured Indebtedness, shall also be
permitted to be secured by such Lien.

 

Section 7.02                             Investments.  Make any Investments,
except:

 

(a)                                 Investments held by the Borrower or such
Restricted Subsidiary in the form of cash and Cash Equivalents;

 

123

--------------------------------------------------------------------------------



 

(b)                                 advances to officers, directors, employees
and consultants of the Borrower and Restricted Subsidiaries (i) in an aggregate
amount not to exceed $2,500,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes; and (ii) in
connection with such Person’s purchase of Equity Interests of the Borrower,
provided that no cash is actually advanced pursuant to this clause (ii) unless
immediately repaid;

 

(c)                                  Investments (i) existing on the Closing
Date in Subsidiaries existing on the Closing Date; provided that in the case of
this clause (i), any such Investments in Restricted Subsidiaries that are not
Loan Parties in the form of intercompany loans by Loan Parties shall be
evidenced by notes that have been pledged (individually or pursuant to a global
note) to the Administrative Agent in form and substance reasonably satisfactory
to the Administrative Agent for the benefit of the Secured Parties unless such
pledge would, in the good faith judgment of the Borrower in consultation with
the Administrative Agent, result in adverse tax consequences to the Borrower and
its Restricted Subsidiaries as reasonably determined by Borrower in consultation
with the Administrative Agent; (ii) in Loan Parties (including those formed or
acquired after the Closing Date so long as the Borrower and its Restricted
Subsidiaries comply with the applicable provisions of Section 6.11, provided
that, notwithstanding anything to the contrary in this Agreement or any other
Loan Document, the Lien of the Administrative Agent for the benefit of the
Secured Parties shall not attach to any such Investment in the form of an
intercompany loan and any intercompany note evidencing such loan shall not be
required to be delivered to the Administrative Agent if any such note is
subsequently reasonably promptly contributed to a Subsidiary that is not a Loan
Party pursuant to Section 7.02(c)(iv)); (iii) by Restricted Subsidiaries that
are not Loan Parties in Restricted Subsidiaries that are not Loan Parties;
(iv) by the Borrower or any other Loan Party in Unrestricted Subsidiaries or in
Restricted Subsidiaries that are not Loan Parties; provided that, in the case of
this clause (iv), (A) no Event of Default shall have occurred and be continuing,
(B) the Borrower and its Restricted Subsidiaries comply with the applicable
provisions of Section 6.11, (C) the aggregate amount of all such Investments
outstanding at any time (determined without regard to any write-downs or
write-offs of such Investments) shall not exceed the sum of (1) the greater
(x) of $50,000,000 and (y) 15% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries based on the most recent financial statements delivered
under Section 6.01(a) or (b) plus (2) an amount not to exceed the Available
Amount at the time of the making of such Investment, plus (3) any Net Equity
Proceeds; provided, further, that this clause (C) shall not apply to any such
Investment that is in the form of an equity contribution or intercompany loan
if, reasonably promptly following receipt of such equity contribution or
intercompany loan, the proceeds of such equity contribution or intercompany loan
shall be used by such Restricted Subsidiaries that are not Loan Parties (or
Subsidiaries thereof) to consummate a Permitted Acquisition (and any such
Investment described in this proviso shall not utilize the basket set forth in
this clause (C), but shall, if applicable, utilize the basket set forth in the
definition of Permitted Acquisition) and (D) any such Investments in the form of
intercompany loans shall be evidenced by notes that have been pledged
(individually or pursuant to a global note) to the Administrative Agent in form
and substance reasonably satisfactory to the Administrative Agent for the
benefit of the Secured Parties unless (x) such pledge would result in adverse
tax consequences to the Borrower and its Restricted Subsidiaries as reasonably
determined by Borrower in consultation with the Administrative Agent or
(y) reasonably promptly following the making of such intercompany loan the
holder of such note representing such loan contributes such note as an equity
contribution to any Restricted Subsidiary that is not a Loan Party that will
reasonably promptly following receipt of such equity contribution consummate (or
cause one or

 

124

--------------------------------------------------------------------------------



 

more of its Restricted Subsidiaries to consummate) a Permitted Acquisition, in
which case and in each such case, notwithstanding anything to the contrary in
this Agreement or any other Loan Document, the Lien of the Administrative Agent
for the benefit of the Secured Parties shall not attach to any such note, and
any such note shall not be required to be delivered to the Administrative Agent;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  (i) Any Investments by the Borrower or any
Guarantor in the form of Permitted Acquisitions and (ii) any Permitted
Acquisition by any Restricted Subsidiary that is not a Loan Party (or any
Restricted Subsidiary thereof) funded from, reasonably promptly following
receipt thereof, the cash proceeds received by such Restricted Subsidiary (or
any parent entity(ies) thereof that is also a Restricted Subsidiary and that
received such proceeds in accordance with Section 7.02(c)(iv)) from any equity
contribution or intercompany loan permitted under Section 7.02(c)(iv);

 

(f)                                   Guarantees permitted by Section 7.03;

 

(g)                                  to the extent constituting Investments,
transactions expressly permitted under Sections 7.04 (other than
Section 7.04(c)) and 7.14;

 

(h)                                 Investments existing on, or made pursuant to
legally binding written commitments in existence on, the Closing Date and, to
the extent having an aggregate value of greater than $1,000,000, set forth on
Schedule 7.02(h), and any modification, replacement, renewal or extension
thereof; provided, that the amount of the original Investment is not increased
except by the terms of such Investment or as otherwise permitted by this
Section 7.02;

 

(i)                                     promissory notes and other non-cash
consideration received in connection with Dispositions permitted by
Section 7.05;

 

(j)                                    Investments (including debt obligations
and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business and upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(k)                                 Investments to the extent that payment for
such Investments is made solely by the issuance of Equity Interests of the
Borrower to the seller of such Investments;

 

(l)                                     Restricted Subsidiaries of the Borrower
may be established or created if the Borrower and such Restricted Subsidiary
comply with the requirements of Section 6.11, if applicable; provided that, in
each case, to the extent such new Restricted Subsidiary is created solely for
the purpose of consummating a transaction pursuant to an acquisition permitted
by this Section 7.02, and such new Restricted Subsidiary at no time holds any
assets or liabilities other than any merger or acquisition consideration
contributed to it contemporaneously with the closing

 

125

--------------------------------------------------------------------------------



 

of such transactions, such new Restricted Subsidiary shall not be required to
take the actions set forth in Section 6.11, as applicable, until the applicable
acquisition is consummated (at which time the surviving entity of the applicable
transaction shall be required to so comply in accordance with the provisions
thereof);

 

(m)                             [reserved];

 

(n)                                 Swap Contracts to the extent permitted
pursuant to Section 7.03(d);

 

(o)                                 so long as no Event of Default has occurred
and is continuing or would be caused thereby, other Investments; provided that
in no event shall the aggregate amount of Investments allowed pursuant to this
Section 7.02(o) during the term of this Agreement (net of any returns of capital
on such Investments) exceed the sum of (1) the greater of (x) $50,000,000 and
(y) 15% of Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
based on the most recent financial statements delivered under Section 6.01(a) or
(b) plus (2) an amount not to exceed the Available Amount at the time of the
making of such Investment plus (3) any Net Equity Proceeds;

 

(p)                                 Investments in Term Loans pursuant to
Section 10.06(b)(vii);

 

(q)                                 Investments consisting of the licensing or
sublicensing of IP Rights in the ordinary course of business;

 

(r)                                    Investments consisting of the licensing
or contribution of IP Rights pursuant to joint marketing arrangements with other
Persons; and

 

(s)                                   unlimited Investments shall be permitted
so long as (i) no Event of Default shall exist before or after giving effect to
such Investment and (ii) the pro forma Total Net Leverage Ratio would be less
than 2.50:1.00.

 

Section 7.03                             Indebtedness.  Create, incur, assume or
suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents,
including, without limitation, Incremental Term Loans and Incremental Revolving
Loans;

 

(b)                                 Indebtedness outstanding on the Closing Date
and, to the extent constituting an aggregate principal amount of greater than
$1,000,000 as set forth on Schedule 7.03, and any Permitted Refinancing
Indebtedness in respect thereof; provided that any such Indebtedness (including
any Permitted Refinancing Indebtedness in respect thereof), to the extent owed
by a Loan Party to a Subsidiary that is not a Loan Party, shall be unsecured and
subordinated to the payment of the Obligations in a manner reasonably
satisfactory to the Administrative Agent;

 

(c)                                  (i) Guarantees by the Borrower or any
Guarantor in respect of Indebtedness otherwise permitted hereunder of the
Borrower or any Guarantor; (ii) Guarantees by any Restricted Subsidiary that is
not a Loan Party in respect of Indebtedness otherwise permitted hereunder of the
Borrower or any Restricted Subsidiary; and (iii) Guarantees by the Borrower or
any Guarantor in respect of Indebtedness otherwise permitted hereunder of
Restricted Subsidiaries that are not

 

126

--------------------------------------------------------------------------------



 

Loan Parties to the extent such Guarantee constitutes an Investment permitted by
Sections 7.02(c)(i) or 7.02(o);

 

(d)                                 obligations (contingent or otherwise) of the
Borrower or any Restricted Subsidiary existing or hereafter arising under any
Swap Contract; provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation;
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party (other than pursuant to customary netting
or set-off provisions);

 

(e)                                  Indebtedness of the Borrower or any
Restricted Subsidiary in respect of Capital Leases and purchase money
obligations for fixed or capital assets, which may be secured by Liens under and
within the applicable limitations set forth in Section 7.01(i); provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding pursuant to this clause (e) shall not exceed the greater of
(x) $50,000,000 and (y) 15% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries based on the most recent financial statements delivered
under Section 6.01(a) or (b);

 

(f)                                   Indebtedness of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary to the
extent constituting an Investment permitted by Section 7.02(c) or 7.02(o);
provided that, such Indebtedness, to the extent owed by a Loan Party to a
Restricted Subsidiary that is not a Loan Party, shall be subordinated to the
payment of the Obligations in a manner reasonably satisfactory to the
Administrative Agent;

 

(g)                                  Indebtedness incurred by a Restricted
Subsidiary that is not organized under the laws of any political subdivision of
the United States, which, when aggregated with the principal amount of all other
Indebtedness incurred pursuant to this clause (g) and then outstanding, does not
exceed the greater of (x) $35,000,000 and (y) 10% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries based on the most recent financial
statements delivered under Section 6.01(a) or (b);

 

(h)                                 (x) unsecured Indebtedness issued by the
Borrower and its Restricted Subsidiaries, including Disqualified Equity
Interests; provided that (i) the pro forma Total Net Leverage Ratio would be
less than 0.25:1.00 less than the then applicable Maximum Total Net Leverage
Ratio, (ii) the stated maturity of such Indebtedness is not less than 91 days
following the Latest Maturity Date at the time of incurrence of such unsecured
Indebtedness and the Weighted Average Life to Maturity of such Indebtedness is
not shorter than the remaining Weighted Average Life to Maturity of any
Incremental Term Loans, and (iii) at the time of incurrence of such
Indebtedness, there shall be no Event of Default, and (y) Permitted Refinancing
Indebtedness in respect of any Indebtedness incurred under the foregoing clause
(x); provided, that the aggregate amount of all Indebtedness incurred by
Restricted Subsidiaries that are not Loan Parties at any one time outstanding
pursuant to this clause (h) shall not exceed the greater of (i) $50,000,000 and
(ii) 15% of Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
based on the most recent financial statements delivered under Section 6.01(a) or
(b);

 

127

--------------------------------------------------------------------------------



 

(i)                                     other Indebtedness of the Borrower and
its Restricted Subsidiaries in an aggregate principal amount at any one time
outstanding not to exceed the greater of (x) $50,000,000 and (y) 15% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries based on the
most recent financial statements delivered under Section 6.01(a) or (b);

 

(j)                                    [reserved];

 

(k)                                 Indebtedness of the Borrower or any of its
Restricted Subsidiaries consisting of obligations to pay insurance premiums or
take-or-pay obligations contained in supply arrangements incurred in the
ordinary course of business;

 

(l)                                     Indebtedness consisting of obligations
of the Borrower or its Restricted Subsidiaries under deferred consideration or
other similar arrangements (including earn-outs, indemnifications, incentive
non-competes and other contingent obligations and agreements consisting of the
adjustment of purchase price or similar adjustments) incurred by such Person in
connection with any Permitted Acquisition or Disposition permitted by
Section 7.05 or any other Investment permitted under Section 7.02; provided that
the aggregate principal amount of all such Indebtedness of Restricted
Subsidiaries that are not Loan Parties shall not exceed $25,000,000 in the
aggregate at any time outstanding;

 

(m)                             Indebtedness incurred by the Borrower or any of
its Restricted Subsidiaries in respect of bank guarantees, warehouse receipts or
similar instruments (other than letters of credit) issued or created in the
ordinary course of business consistent with past practice, including in respect
of workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, or other
Indebtedness with respect to reimbursement type obligations (other than
obligations in respect of letters of credit) regarding workers compensation
claims;

 

(n)                                 obligations in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any of its Restricted Subsidiaries;

 

(o)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of incurrence;

 

(p)                                 Indebtedness in respect of overdraft
facilities, automatic clearinghouse arrangements, employee credit card programs,
corporate cards and purchasing cards, and other business cash management
arrangements in the ordinary course of business, including Indebtedness arising
under or in connection with any Cash Management Agreement with a Cash Management
Bank;

 

(q)                                 Indebtedness incurred under commercial
letters of credit issued for the account of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business (and not for the
purpose of, directly or indirectly, incurring Indebtedness or providing credit
support or a similar arrangement in respect of Indebtedness) or Indebtedness of
the Borrower or

 

128

--------------------------------------------------------------------------------



 

any of its Restricted Subsidiaries under letters of credit and bank guarantees
backstopped by Letters of Credit issued under this Agreement;

 

(r)                                    Indebtedness representing deferred
compensation to employees of the Borrower or any of its Restricted Subsidiaries
incurred in the ordinary course of business;

 

(s)                                   (A) senior secured debt incurred or issued
by the Borrower in respect of one of more series of notes or term loans (such
senior secured debt, “Incremental Equivalent Debt”) in an amount not to exceed
in the aggregate the Incremental Available Amount; provided that, (i) no Event
of Default shall exist before or after giving effect to the incurrence of such
Incremental Equivalent Debt; (ii) such Incremental Equivalent Debt shall rank
pari passu with the Facilities and shall not be Guaranteed by any Person that is
not a Guarantor; (iii) to the extent Incremental Term Loans have been
established and are subject to “most favored nations” provisions in accordance
with Section 2.14(g)(iv), if such Incremental Equivalent Debt is in the form of
term loans, the pricing of such Incremental Equivalent Debt shall be considered
in determining whether such “most favored nations” provisions have been
triggered as if such Incremental Equivalent Debt were a new Class of Incremental
Term Loans, (iv) subject to the limitations in clause (v) and (vi) below, the
terms of such Incremental Equivalent Debt shall not be materially more
restrictive, taken as a whole, to the Borrower and the other Loan Parties than
those set forth in this Agreement at the time of incurrence of such Incremental
Equivalent Debt unless (x) such terms apply only after the Latest Maturity Date
at the time such Incremental Equivalent Debt is established, (y) such terms are
consistent with market terms, when taken as a whole, at the time such
Incremental Equivalent Debt is established (as determined by the Borrower in
good faith) or (z) this Agreement is amended so that such terms are also
applicable for the benefit of any Lenders under any then-existing Facilities,
(v) the Weighted Average Life to Maturity of such Incremental Equivalent Debt
shall be no shorter than the remaining Weighted Average Life to Maturity of any
then-outstanding Facility; (vi) the stated maturity of such Incremental
Equivalent Debt shall be no shorter than the Latest Maturity Date at the time of
incurrence of such Incremental Equivalent Debt; and (vii) the collateral agent,
trustee or other representative acting on behalf of the holders of such
Incremental Equivalent Debt shall have executed and delivered a joinder to the
Pari Passu Intercreditor Agreement to the Administrative Agent in accordance
with the terms thereof; provided that if such Indebtedness is the initial
issuance of Indebtedness designated as “Other First Lien Obligations”
thereunder, then the Borrower, the Guarantors, the Administrative Agent and the
representative and collateral trustee for such Other First Lien Obligations
shall have executed and delivered the Pari Passu Intercreditor Agreement and
(B) Permitted Refinancing Indebtedness in respect of any Indebtedness incurred
under the foregoing clause (A) (provided that any such Permitted Refinancing
Indebtedness incurred in reliance on clause (x) of the definition of Incremental
Available Amount shall be deemed to be a utilization of such clause (x) for
purposes hereof); and

 

(t)                                    (x) Indebtedness assumed in connection
with a Permitted Acquisition so long as (i) such Indebtedness existed prior to
the consummation of such Permitted Acquisition, (ii) such Indebtedness is not
created in contemplation of such Permitted Acquisition, (iii) such Indebtedness
is solely the obligation of such Person, and not of the Borrower or any other
Restricted Subsidiary (other than any Person acquired by the Borrower or any
Restricted Subsidiary as a result of such Permitted Acquisition and any
Restricted Subsidiary of such acquired Person as of the date of such Permitted
Acquisition) and (iv) the Borrower is in pro forma

 

129

--------------------------------------------------------------------------------



 

compliance with the financial covenants set forth in Section 7.11 and
(y) Permitted Refinancing Indebtedness in respect of any Indebtedness assumed
under the foregoing clause (x);

 

Further, for purposes of determining compliance with this Section 7.03,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness described in Sections 7.03(a) through (t) but may be
permitted in part under any combination thereof and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness described in Sections
7.03(a) through (t), the Borrower shall, in its sole discretion, classify or
reclassify, or later divide, classify or reclassify, such item of Indebtedness
(or any portion thereof) in any manner that complies with this Section 7.03 and
will only be required to include the amount and type of such item of
Indebtedness (or any portion thereof) in one of the categories of Indebtedness
permitted in this Section 7.03; provided, however, that, notwithstanding the
foregoing, (i) all Indebtedness outstanding on the Closing Date (other than
Obligations or Indebtedness constituting an aggregate principal amount of
$1,000,000 or less) and set forth on Schedule 7.03 shall at all times be deemed
to have been incurred and to exist pursuant to Section 7.03(b), (ii) all
obligations under Swap Contracts shall at all times be deemed to have been
incurred and to exist pursuant to Section 7.03(d) and (iii) all Incremental
Equivalent Debt shall at all times be deemed to have been incurred and to exist
pursuant to Section 7.03(s).

 

Section 7.04                             Fundamental Changes.  Merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Event of Default exists or would result therefrom:

 

(a)                                 any Subsidiary may merge with (i) the
Borrower; provided that the Borrower shall be the continuing or surviving Person
and (ii) any Subsidiary; provided that (A) when any wholly-owned Subsidiary is
merging with another Subsidiary, a wholly-owned Subsidiary shall be the
continuing or surviving Person, (B) when any Restricted Subsidiary is merging
with another Subsidiary, a Restricted Subsidiary shall be the continuing or
surviving Person, (C) when any Guarantor is merging with another Subsidiary, the
continuing or surviving Person shall be a Guarantor and (D) if as a result
thereof, the Borrower owns, directly or indirectly, less of such Subsidiary’s
equity interests than it did prior to the merger, such merger shall also
constitute a Disposition subject to Section 7.05 (and must be permitted by any
clause thereof other than Section 7.05(g));

 

(b)                                 a merger, dissolution, liquidation,
consolidation or Disposition (i) of any Immaterial Subsidiary or (ii) the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(g));

 

(c)                                  the Borrower or any Restricted Subsidiary
may consummate any Permitted Acquisition or any other Investment permitted by
Section 7.02(k) or (o); provided that (i) in any such transaction involving the
Borrower, the Borrower shall be the continuing or surviving Person; and (ii) in
any such transaction involving a Guarantor, the continuing or surviving Person
shall be a Guarantor; and

 

(d)                                 any Restricted Subsidiary may Dispose of all
or substantially all of its assets (upon voluntary liquidation, dissolution or
otherwise) (i) to the Borrower or to a Guarantor; or

 

130

--------------------------------------------------------------------------------



 

(ii) if the transferor is not a Guarantor, to any other Restricted Subsidiary;
provided in each case that (A) if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Borrower or a
wholly-owned Subsidiary, (B) if the transferor in such a transaction is a
wholly-owned Restricted Subsidiary, then the transferee must either be the
Borrower or a wholly-owned Restricted Subsidiary and (C) to the extent that the
transferee is not the Borrower or a wholly-owned Subsidiary (based on the
percentage of such transferee which is not owned directly or indirectly by the
Borrower), the Disposition shall constitute a Disposition subject to
Section 7.05 and shall be permitted under this Section 7.04 so long as it is
permitted by any clause of Section 7.05 other than Section 7.05(g).

 

Section 7.05                             Dispositions.  Make any Disposition or
enter into any agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired in the ordinary course of
business and Dispositions of property no longer used or useful in the conduct of
the business of the Borrower and its Restricted Subsidiaries (including, in
Borrower’s reasonable business judgment, allowing any registrations or any
applications for registration of any IP Rights to lapse or go abandoned);

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)                                 Dispositions of property by the Borrower to
any Restricted Subsidiary, or by any Restricted Subsidiary to the Borrower or to
a Restricted Subsidiary; provided that if the transferor of such property is the
Borrower or a Guarantor, the transferee thereof must either be the Borrower or a
Guarantor;

 

(e)                                  Dispositions of accounts receivable for
purposes of collection;

 

(f)                                   Dispositions of investment securities and
Cash Equivalents in the ordinary course of business;

 

(g)                                  (A) Dispositions permitted by Section 7.04
(other than Section 7.04(a)(ii)(D), Section 7.04(b) or Section 7.04(d)(ii)(C));
(B) Dispositions that constitute Investments permitted by Section 7.02 (other
than Section 7.02(g)); and (C) Dispositions that constitute Restricted Payments
permitted by Section 7.06;

 

(h)                                 licensing or sublicensing of IP Rights in
the ordinary course of business;

 

(i)                                     transfers of condemned property as a
result of the exercise of “eminent domain” or other similar policies to the
respective Governmental Authority or agency that has condemned the same (whether
by deed in lieu of condemnation or otherwise), and transfers of property that
have been subject to a casualty to the respective insurer of such real property
as part of an insurance settlement;

 

131

--------------------------------------------------------------------------------



 

(j)            Dispositions by the Borrower and its Restricted Subsidiaries of
property not otherwise permitted under this Section 7.05; provided that (i) at
the time of such Disposition and after giving effect thereto, no Event of
Default shall exist or would result from such Disposition, (ii) the
consideration received for such property shall be in an amount at least equal to
the fair market value thereof and (iii) no less than 75% of such consideration
shall be paid in cash; provided, however, that for the purposes of clause (iii),
the following shall be deemed to be cash: (A) any liabilities (as shown on the
Borrower’s or the applicable Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable Disposition and for which the Borrower and all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing and (B) any securities received by the Borrower or the
applicable Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition;

 

(k)           Dispositions by the Borrower and its Restricted Subsidiaries of
property acquired after the Closing Date in Permitted Acquisitions; provided
that (i) the Borrower identifies any such assets to be divested in reasonable
detail in writing to the Administrative Agent within 180 days following the
closing of such Permitted Acquisition and (ii) the fair market value of the
assets to be divested in connection with any Permitted Acquisition does not
exceed an amount equal to 35% of the total cash and non-cash consideration for
such Permitted Acquisition; and

 

(l)            leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not interfere in any material respect
with the business of the Borrower or any Restricted Subsidiary.

 

Section 7.06          Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(a)           each Restricted Subsidiary may make Restricted Payments to the
Borrower, the Guarantors and any other Person (including any other Restricted
Subsidiary) that owns an Equity Interest in such Restricted Subsidiary ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

(b)           the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in Qualified Equity
Interests of such Person, in the case of a Restricted Subsidiary, ratably to
each Person that owns an Equity Interest in such Restricted Subsidiary of the
class of Equity Interest in respect of which the Restricted Payment is being
made;

 

(c)           the Borrower and each Restricted Subsidiary may purchase, redeem
or otherwise acquire Equity Interests issued by it with the proceeds received
from the substantially concurrent issue of new shares of its Qualified Equity
Interests;

 

(d)           the Borrower and each Restricted Subsidiary may make Restricted
Payments pursuant to and in accordance with their stock option, stock purchase
and other benefit

 

132

--------------------------------------------------------------------------------



 

plans of general application to management, directors or other employees of the
Borrower and its Restricted Subsidiaries, as adopted or implemented in the
ordinary course of business;

 

(e)           so long as no Default shall have occurred and be continuing at the
time of any action described in this clause (e) or would result therefrom, the
Borrower may (i) declare and make cash dividends to its stockholders in respect
of Qualified Equity Interests and (ii) purchase, redeem or otherwise acquire for
cash Qualified Equity Interests issued by it in an aggregate amount with respect
to clauses (i) and (ii) collectively from and after the Closing Date not to
exceed the sum of (1) the greater of $75,000,000 and 25% of Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries based on the most recent
financial statements delivered under Section 6.01(a) or (b) plus (2) so long as
the pro forma Total Net Leverage Ratio would be less than 3.50:1.00, an amount
not to exceed the Available Amount at the time of the making of such dividend,
purchase, redemption or acquisition plus (3) any Net Equity Proceeds; provided
that, in the case of each of clauses (i) and (ii) above, the Borrower is in pro
forma compliance with the financial covenants set forth in Section 7.11;

 

(f)            so long as no Default shall have occurred and be continuing at
the time of any action described in this clause (f) or would result therefrom,
the Borrower may declare and make cash dividends to its stockholders in respect
of Disqualified Equity Interests if the pro forma Total Net Leverage Ratio would
be less than 3.50:1.00;

 

(g)           Investments pursuant to Section 7.02(c) shall be permitted;

 

(h)           non-cash repurchases of Equity Interests of the Borrower deemed to
occur (i) upon the non-cash exercise of stock options and warrants or similar
equity incentive awards, and (ii) in connection with the withholding of a
portion of the Equity Interests granted or awarded to a director or an employee
to pay for the taxes payable by such director or employee upon such grant or
award shall be permitted;

 

(i)            the Borrower or any of its Restricted Subsidiaries may (i) pay
cash in lieu of fractional shares in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion;

 

(j)            the payment of dividends and distributions within forty five (45)
days after the date of declaration thereof, if at the date of declaration of
such payment, such payment would have complied with the other provisions of this
Section 7.06 shall be permitted;

 

(k)           the purchase, redemption, acquisition, cancellation or other
retirement for a nominal value per right of any rights granted to all holders of
common stock of the Borrower pursuant to any shareholders’ rights plan adopted
for the purpose of protecting shareholders from unfair takeover tactics shall be
permitted; provided that any such purchase, redemption, acquisition,
cancellation or other retirement of such rights is not for the purpose of
evading the limitations of this covenant (all as determined in good faith by a
Responsible Officer that is a senior financial officer of the Borrower); and

 

133

--------------------------------------------------------------------------------



 

(l)            unlimited Restricted Payments shall be permitted so long as
(i) no Default shall exist before or after giving effect to such Restricted
Payment and (ii) the pro forma Total Net Leverage Ratio would be less than
2.50:1.00.

 

Section 7.07          Change in Nature of Business.  Engage in any material line
of business substantially different from the Permitted Business.

 

Section 7.08          Transactions with Affiliates.  Enter into any transaction
of any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms not materially less
favorable to the Borrower or such Restricted Subsidiary than would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to:

 

(a)           transactions between or among Loan Parties or between and among
Restricted Subsidiaries that are not Loan Parties;

 

(b)           the payment of reasonable fees, expenses and compensation
(including equity compensation) to and insurance provided on behalf of current,
former and future officers and directors of the Borrower or any of its
Restricted Subsidiaries and indemnification agreements entered into by the
Borrower or any of its Restricted Subsidiaries;

 

(c)           employment and severance arrangements with current, former and
future officers and employees and transactions pursuant to stock option plans
and employee benefit plans and arrangements in the ordinary course of business;

 

(d)           transactions pursuant to agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect;

 

(e)           Restricted Payments made pursuant to Section 7.06;

 

(f)            transactions between or among Loan Parties and Restricted
Subsidiaries who are not Loan Parties provided any such transaction does not
adversely impact the Collateral securing the Obligations or the guarantees of
the Obligations, impair the rights of or benefits or remedies available to the
Secured Parties under any Loan Document or result in (and are not reasonably
expected to result in) a Material Adverse Effect; provided that, during the
continuance of an Event of Default, any amounts payable by a Loan Party to a
Restricted Subsidiary that is not a Loan Party in connection with any such
transactions shall be subordinated to the payment of the Obligations; and

 

(g)           the pledge of Equity Interests of Unrestricted Subsidiaries.

 

Section 7.09          Restrictive Agreements.  Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor, (ii) of any Restricted Subsidiary to Guarantee
the Indebtedness of the Borrower hereunder or (iii) of the Borrower or any
Restricted Subsidiary to

 

134

--------------------------------------------------------------------------------



 

create, incur, assume or suffer to exist Liens on property of such Person to
secure the Obligations; provided, however, that clauses (i) and (iii) shall not
prohibit any negative pledge or similar provision, or restriction on transfer of
property, incurred or provided in favor of any holder of Indebtedness permitted
under Section 7.03(e) solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness or any other
property securing any other Indebtedness permitted under Section 7.03(e); or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person. Notwithstanding the
foregoing, this Section 7.09 will not restrict or prohibit:

 

(A)          to the extent constituting a limitation described in
Section 7.09(a)(i), restrictions imposed pursuant to an agreement that has been
entered into in connection with a transaction permitted pursuant to Section 7.05
with respect to the property that is subject to that transaction;

 

(B)          restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(b), (d) (to the extent secured
under Section 7.01(x)), (e) (to the extent secured under Section 7.01(i)(i)),
(g) (to the extent secured under Section 7.01(l)), (j) or (t) (to the extent
secured under Section 7.01(i)(ii)), in each case in respect of the limitation
described in Section 7.09(a)(iii), to the extent that such restrictions apply
only to the property or assets securing such Indebtedness;

 

(C)          provisions restricting subletting or assignment of Contractual
Obligations;

 

(D)          to the extent constituting a limitation described in
Section 7.09(a)(i), restrictions contained in Indebtedness permitted under
(x) Section 7.03(g) or (y) Section 7.03(h) or (i) so long as, in the case of
this clause (y), such restrictions are no more restrictive, taken as a whole, to
the Borrower and its Restricted Subsidiaries than the restrictions or covenants
contained in this Agreement;

 

(E)           to the extent constituting a limitation described in
Section 7.09(a)(i), provisions with respect to the disposition or distribution
of assets or property in joint venture agreements and other similar agreements
entered into by the Borrower and its Restricted Subsidiaries in the ordinary
course of business;

 

(F)           to the extent constituting a limitation described in
Section 7.09(a)(i), restrictions on cash or other deposits or net worth imposed
by customers on the Borrower and its Restricted Subsidiaries under contracts
entered into in the ordinary course of business;

 

(G)          to the extent constituting a limitation described in
Section 7.09(a)(i), encumbrances or restrictions arising or agreed to in the
ordinary course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, detract from the value of property or assets
of the Borrower or

 

135

--------------------------------------------------------------------------------



 

any of its Restricted Subsidiaries in any manner material to the Borrower or any
of its Restricted Subsidiaries; or

 

(H)          to the extent constituting a limitation described in
Section 7.09(a)(i), encumbrances or restrictions existing under, by reason of or
with respect to customary provisions contained in leases or licenses IP Rights
and other agreements, in each case, entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business.

 

Section 7.10          Use of Proceeds.  Request any Credit Extension, use, or
allow any of its Restricted Subsidiaries to use, the proceeds of any Credit
Extension, directly or, to the knowledge of the Borrower, indirectly (a) in
furtherance of an offer, payment, promise to pay or authorization of the payment
or giving of money, or anything else of value to any Person in violation of
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of, or with, any Sanctioned Person or in
any Sanctioned Country or in any other manner that would result in a violation
of Sanctions by any Person, or (c) to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

Section 7.11          Financial Covenants.

 

(a)           Maximum Total Leverage Ratio.  Permit the Total Net Leverage Ratio
as of the last day of any four fiscal quarter period of the Borrower ending on a
date set forth below (each, a “Date of Determination”) to be greater than the
ratio set forth in the table below opposite such date (as adjusted in accordance
with the following proviso, the “Maximum Total Net Leverage Ratio”):

 

Date

 

Maximum Total Net Leverage Ratio

 

 

 

 

 

January 31, 2020

 

5.25 to 1.00

 

April 30, 2020

 

5.25 to 1.00

 

July 31, 2020

 

5.00 to 1.00

 

October 31, 2020

 

5.00 to 1.00

 

 

 

 

 

January 31, 2021

 

5.00 to 1.00

 

April 30, 2021

 

5.00 to 1.00

 

July 31, 2021 and the last day of each fiscal quarter thereafter

 

4.50 to 1.00

 

 

; provided that, from and after July 31, 2021, in the event that the Borrower or
any of its Restricted Subsidiaries consummates a Permitted Acquisition with a
consideration in excess of $100,000,000, the Total Net Leverage Ratio shall not
be permitted to exceed 5.00 to 1.00 for any Date of Determination following the
consummation of such Permitted Acquisition and ending on the last day of the
fourth fiscal quarter ending after such Permitted Acquisition is consummated.

 

136

--------------------------------------------------------------------------------



 

(b)           Minimum Interest Coverage Ratio.  Commencing with the first full
fiscal quarter ending after the Closing Date, permit the Consolidated Interest
Coverage Ratio, determined as of the end of each of its fiscal quarters, to be
less than 3.00 to 1.00.

 

Section 7.12          Amendments of Organization Documents.  Amend any of its
Organization Documents in a manner materially adverse to the Lenders.

 

Section 7.13          Fiscal Year.  Make any change in its (a) accounting
policies or financial reporting practices, except as required by GAAP, or
(b) Fiscal Year.

 

Section 7.14          Prepayments of Indebtedness.  Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
subordinated, unsecured or junior secured Indebtedness (collectively, the
“Junior Indebtedness”), except, in each case, so long as no Event of Default has
occurred and is continuing or would be caused thereby, for (a) the refinancing
thereof with the proceeds of any Permitted Refinancing Indebtedness permitted by
Section 7.03, (b) the prepayment of Indebtedness of the Borrower or any
Restricted Subsidiary owed to the Borrower or any Restricted Subsidiary to the
extent not prohibited by the subordination provisions applicable thereto,
(c) prepayments, redemptions, purchases or other payments made to satisfy Junior
Indebtedness (not in violation of any subordination terms in respect thereof) in
an amount not to exceed the sum of (1) the greater of $50,000,000 and 15% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries based on the
most recent financial statements delivered under Section 6.01(a) or (b) plus
(2) so long as the pro forma Total Net Leverage Ratio would be less than
3.75:1.00, an amount not to exceed the Available Amount at the time of the
making of such prepayment, redemption, repurchase or other payment plus (3) any
Net Equity Proceeds, (d) unlimited prepayments, redemptions, purchases or other
payments made to satisfy Junior Indebtedness (not in violation of any
subordination terms in respect thereof) shall be permitted so long as the pro
forma Total Net Leverage Ratio would be less than 3.00:1.00, and (e) payments of
regularly scheduled interest and fees due under any document, agreement or
instrument evidencing any Junior Indebtedness or entered into in connection with
any Junior Indebtedness, other non-principal payments thereunder, any mandatory
prepayments of principal, interest and fees thereunder, scheduled payments
thereon necessary to avoid the Junior Indebtedness from constituting “applicable
high yield discount obligations” within the meaning of Section 163(i)(1) of the
Code and principal on the scheduled maturity date of any Junior Indebtedness (or
within ninety (90) days thereof), in each case to the extent not expressly
prohibited by the subordination provisions applicable thereto, if any.

 

Section 7.15          Sale-Leaseback Transactions.  Enter into any
sale-leaseback transaction in which any Loan Party is the seller or the lessee
unless the disposition of assets is permitted under Section 7.05 and the
incurrence of indebtedness is permitted by Section 7.03.

 

Section 7.16          Amendments of Indebtedness.  Amend, modify, or change in
any manner any term or condition of any Indebtedness set forth on Schedule 7.03
or any Junior Indebtedness, in each case, in a manner materially adverse to the
Lenders or that would effect a prepayment, redemption or repurchase or a
Restricted Payment not otherwise permitted under Section 7.06 or Section 7.14,
as applicable.

 

137

--------------------------------------------------------------------------------



 

ARTICLE 8.
EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01          Events of Default.  Each of the following shall constitute
an Event of Default (each, an “Event of Default”):

 

(a)           Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within five Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

(b)           Specific Covenants. (i) The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Sections 6.03(a), 6.04 (with
respect to the Borrower’s existence), 6.10, 6.11, 6.14 or Article 7; or

 

(c)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the Administrative Agent provides written
notice to the Borrower of such failure; or

 

(d)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or

 

(e)           Cross-Default. (i) The Borrower or any Restricted Subsidiary
(other than an Immaterial Subsidiary) (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
under the Loan Documents and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount (provided that this clause
(A) shall not apply to any breach or default that is (I) remedied by the
Borrower or the applicable Restricted Subsidiary or (II) waived (including in
the form of amendment) by the required holders of the applicable Indebtedness,
in each case of clauses (I) and (II), prior to the acceleration of the Loans
pursuant to Section 8.02) or (B) fails to observe or perform any other agreement
or condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, in each case after any applicable grace, cure or notice period,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded (provided that this clause (B) shall not apply to secured
Indebtedness that becomes due as a result of the sale, transfer or other

 

138

--------------------------------------------------------------------------------



 

disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement); provided, further,
that this clause (B) shall not apply to any breach or default that is
(I) remedied by the Borrower or the applicable Restricted Subsidiary or
(II) waived (including in the form of amendment) by the required holders of the
applicable Indebtedness, in each case of clauses (I) and (II), prior to the
acceleration of the Loans pursuant to Section 8.02) or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined, or as such comparable
term may be used and defined, in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Restricted Subsidiary is the Defaulting Party (as defined, or as such comparable
term may be used and defined, in such Swap Contract) or (B) any Termination
Event (as defined, or as such comparable term may be used and defined, in such
Swap Contract) under such Swap Contract as to which the Borrower or any
Restricted Subsidiary is an Affected Party (as defined, or as such comparable
term may be used and defined, in such Swap Contract) and, in either event, the
Swap Termination Value owed by the Borrower or such Restricted Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

(f)            Insolvency Proceedings, Etc. Any Loan Party or any of its
Restricted Subsidiaries (other than an Immaterial Subsidiary) institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment. (i) The Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary) becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 60 days
after its issue or levy; or

 

(h)           Judgments. There is entered against the Borrower or any Restricted
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

139

--------------------------------------------------------------------------------



 

(i)            ERISA. (i) An ERISA Event occurs that alone or together with any
other ERISA Events that have occurred would reasonably be expected to result in
a Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)            Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder including the release or
termination thereof by the Administrative Agent or the Required Lenders or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any material provision of any Loan Document; or any Loan Party denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any material provision of any Loan Document; or

 

(k)           Change of Control. There occurs any Change of Control; or

 

(l)            Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Article 4 or Section 6.11 shall for any reason (other than
pursuant to the terms hereof) cease to create a valid and perfected first
priority Lien (subject to Permitted Prior Liens and any exceptions on the
Mortgage Policies issued in connection with the Mortgaged Properties reasonably
acceptable to the Administrative Agent) on the Collateral purported to be
covered thereby; or

 

(m)          Non-Bank Trustee. So long as the Borrower relies on its designation
as a nonbank trustee, the Borrower (i) shall fail to timely comply with the
requirement to annually submit a status verification form to the IRS’s Employee
Plans Compliance Unit in accordance with applicable law and IRS guidelines and
such failure continues for 60 days or (ii) shall receive a notice of revocation
from the IRS regarding the Borrower’s approval as a nonbank trustee.

 

Section 8.02          Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders (or, in the case of clause
8.02(a) below insofar as it relates to the obligations of the Revolving Credit
Lenders to make Revolving Credit Loans and of the L/C Issuers to make L/C Credit
Extensions, the Required Revolving Credit Lenders), take any or all of the
following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

140

--------------------------------------------------------------------------------



 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to 105% of the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents or at law or in equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any Guarantor under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of each L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

Section 8.03          Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.15 and 2.16 and of any Pari Passu Intercreditor
Agreement then in effect, be applied by the Administrative Agent in the order
specified in Section 6.5 of the Collateral Agreement.

 

ARTICLE 9.
AGENCY

 

Section 9.01          Appointment and Authority.

 

(a)           Each of the Lenders and each L/C Issuer hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to any Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Cash Management Bank and potential Hedge Bank) and the L/C
Issuers hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of

 

141

--------------------------------------------------------------------------------



 

the Loan Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder (at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 and Article 10
(including Section 10.04(c)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if
set forth in full herein with respect thereto; provided that to the extent an
L/C Issuer is entitled to indemnification under this Section 9.01 solely in
connection with its role as an L/C Issuer, only the Revolving Credit Lenders
shall be required to indemnify such L/C Issuer in accordance with this
Section 9.01. The provisions of this Article 9 shall survive the payment in full
of the Obligations, the termination of the Commitments and the termination of
this Agreement.

 

Section 9.02          Rights as a Lender.  Any Agent shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an Agent hereunder, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as such Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

 

Section 9.03          Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Agents:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except (in the case of the Administrative
Agent) discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.

 

142

--------------------------------------------------------------------------------



 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 10.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until it
shall have received written notice from a Lender, an L/C Issuer or the Borrower
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default.”

 

No Agent or any of its Related Parties shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than, in the case of the Administrative Agent, to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Section 9.04          Reliance.  Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 9.05          Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The

 

143

--------------------------------------------------------------------------------



 

Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

Section 9.06          Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuers and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a financial institution with an office in
the United States, or an Affiliate of any such financial institution with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuers appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuers under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
L/C Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by the entity serving as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer (if applicable)
and Swing Line Lender, if applicable.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor may agree to
succeed to and become vested with all of the rights, powers, privileges and
duties of a retiring L/C Issuer and Swing Line Lender, if applicable.  In
connection with any such agreement to succeed to the retiring L/C Issuer, the
successor L/C Issuer, if applicable, shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to the retiring
L/C Issuer to effectively assume the obligations of such retiring L/C Issuer
with respect to such Letters of Credit.

 

144

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, the failure of any successor to agree to succeed
to a retiring L/C Issuer and/or Swing Line Lender shall not affect the
resignation of such retiring L/C Issuer or Swing Line Lender, as the case may
be.  The retiring L/C Issuer shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)) but shall have no obligation to issue additional
Letters of Credit or to amend, extend or otherwise modify any existing Letters
of Credit.  The retiring Swing Line Lender shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c) but
shall have no obligation to make any additional Swing Line Loans.

 

Section 9.07          Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

Section 9.08          No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers or the Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

Section 9.09          Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relating to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

145

--------------------------------------------------------------------------------



 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.

 

Section 9.10                             Collateral and Guaranty Matters.  Each
Lender (including in its capacities as a potential Cash Management Bank and as a
potential Hedge Bank) and L/C Issuer irrevocably authorizes the Administrative
Agent, at its option and in its discretion, after the Closing Date:

 

(a)                                 to release any Lien to the extent securing
the Obligations on any property granted to or held by the Administrative Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements), the expiration or termination of all Letters of Credit (other than
Letters of Credit which have been Cash Collateralized or as to which other
arrangements satisfactory to the Administrative Agent and the applicable L/C
Issuer shall have been made), (ii) that is sold as part of or in connection with
any sale permitted hereunder or (iii) if approved, authorized or ratified in
writing in accordance with Section 10.01;

 

(b)                                 to release any Guarantor from its Guarantee
of the Obligations under the Collateral Agreement (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations as to which no claim has been
asserted and (B) obligations and liabilities under Secured Cash Management
Agreement and Secured Hedge Agreements), the expiration or termination of all
Letters of Credit (other than Letters of Credit which have been Cash
Collateralized or as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made) or
(ii) if approved, authorized or ratified in writing in accordance with
Section 10.01;

 

(c)                                  to release any Guarantor from its Guarantee
of the Obligations and all Liens granted by any such Guarantor, and all pledges
of Equity Interests in any such Guarantor under the Collateral Agreement if such
Person ceases to be a Restricted Subsidiary (including by being designated an
Unrestricted Subsidiary in accordance with Section 6.17 hereof) or becomes an
Immaterial Subsidiary or an Excluded Subsidiary; provided that (x) if such
Guarantor becomes an Excluded Subsidiary by virtue of being a Foreign Subsidiary
described in clause (g)(iii) of the

 

146

--------------------------------------------------------------------------------



 

definition of Excluded Subsidiary, then the release of any pledge of Equity
Interests therein shall be limited to 35% of the voting Equity Interests thereof
and (y) if such Guarantor becomes an Excluded Subsidiary by virtue of clause
(d) of the definition thereof, then the Borrower shall at such time be deemed to
have made an Investment in a non-Loan Party Subsidiary in an amount equal to the
fair market value of such Subsidiary still directly or indirectly owned by the
Borrower after giving effect to the Disposition that caused such Subsidiary to
become an Excluded Subsidiary;

 

(d)                                 to execute any intercreditor agreements
and/or subordination agreements with any holder of any Indebtedness or Liens
permitted by this Agreement to the extent such intercreditor agreement and/or
subordination agreement is required; and

 

(e)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document, to the
extent securing the Obligations, to the holder of any Lien on such property that
is permitted by Section 7.01(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its Guarantee of the Obligations under the Collateral
Agreement pursuant to this Section 9.10. In each case as specified in this
Section, the Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
Guarantee of the Obligations under the Collateral Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

 

Notwithstanding anything to the contrary in this Agreement, upon a Subsidiary
being designated an Unrestricted Subsidiary in accordance with Section 6.17 of
this Agreement or otherwise ceasing to be a Restricted Subsidiary (including by
way of liquidation or dissolution) in a transaction permitted by this Agreement,
such Subsidiary shall be automatically released and relieved of any obligations
under this Agreement, the Collateral Agreement and all other Loan Documents, all
Liens granted by such Subsidiary in its assets to the Administrative Agent shall
be automatically released, all pledges to the Administrative Agent of Equity
Interests in any such Subsidiary shall be automatically released, and the
Administrative Agent is authorized to, and shall promptly, deliver to the
Borrower any acknowledgement confirming such releases and all necessary releases
and terminations, in each case as the Borrower may reasonably request to
evidence such release and at Borrower’s expense.  To the extent any Loan
Document conflicts or is inconsistent with the terms of this Section, this
Section shall govern and control in all respects.

 

Section 9.11                             Additional Secured Parties.  No Cash
Management Bank or Hedge Bank that obtains the benefits of the Collateral
Agreement or any Collateral by virtue of the provisions hereof or of the
Collateral Agreement or any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article 9 to the

 

147

--------------------------------------------------------------------------------



 

contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

Section 9.12                             Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Agents and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)                                  the prohibited transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable so as to exempt from the prohibitions of
Section 406 of ERISA and Section 4975 of the Code such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

148

--------------------------------------------------------------------------------



 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agents and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Agents or any Arranger or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

 

ARTICLE 10.
MISCELLANEOUS

 

Section 10.01                      Amendments, Etc.  Except as set forth below
in this Section 10.01, no amendment, waiver or other modification of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent (or signed by the Administrative Agent on behalf of and
with the written consent of the Required Lenders), and each such waiver,
amendment or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver, consent or other modification shall:

 

(a)                                 waive or amend any condition set forth in
Section 4.01 without the written consent of each Lender adversely affected
thereby;

 

(b)                                 without limiting the generality of clause
(a) above, waive or amend any condition set forth in Section 4.02 as to any
Credit Extension under the Revolving Credit Facility without the written consent
of the Required Revolving Credit Lenders;

 

(c)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 2.06 or
Section 8.02) without the written consent of such Lender;

 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments
pursuant to Section 2.05(b)) of principal, interest, fees or other amounts due
to the Lenders (or any of them) or any scheduled or mandatory reduction of any
Facility hereunder or under any other Loan Document without the written consent
of each Appropriate Lender directly affected thereby;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend (i) the

 

149

--------------------------------------------------------------------------------



 

definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate and (ii) any financial
ratio (including any defined term used therein) or any definition relating to
any financial calculation even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

 

(f)                                   change (i) Section 8.03 of this Agreement
or Section 6.5 of the Collateral Agreement in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the definition of “Applicable Percentage,” the definition of
“Applicable Revolving Credit Percentage,” the order of application or pro rata
nature of application of any reduction in the Commitments or any prepayment of
Loans within or among the Facilities from the application thereof set forth in
the applicable provisions of Sections 2.05(a), 2.05(b) or 2.06(c), or other
provisions in respect of the pro rata application of payments or offers
hereunder under Section 2.12, 2.13, 2.14, 2.16 or 10.06(b)(vii) in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of each Lender directly and adversely affected thereby under the
applicable Facility;

 

(g)                                  change (i) any provision of this
Section 10.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 10.01(g)), without the written consent of each Lender, (ii) the
definition of “Required Lenders”, “Required Facility Lenders”, “Required
Revolving Credit Lenders” or “Required Term A Lenders” without the written
consent of each Lender under the applicable Facility, or (iii) any other
provision of this Agreement or the other Loan Documents in a manner that creates
a materially disadvantaged Class or otherwise materially adversely affects a
Class, without the written consent of the required Lenders with respect to such
Class determined in a manner consistent with the definition of “Required
Facility Lenders” (as if such Class constituted a Facility for purposes of such
definition);

 

(h)                                 release all or substantially all of the
value of the Guarantees of the Obligations in any transaction or series of
transactions without the written consent of each Lender, except to the extent
the release of any Guarantor is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

 

(i)                                     release all or substantially all of the
Collateral in any transaction or series of related transactions without the
written consent of each Lender, except to the extent the release of any
Collateral is permitted pursuant to Section 9.10 as in effect on the Closing
Date (in which case such release may be made by the Administrative Agent acting
alone);

 

(j)                                    impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of the Required Facility
Lenders with respect to the relevant Facility; or

 

(k)                                 amend clause (x) of Section 10.06(a) without
the written consent of each Lender;

 

150

--------------------------------------------------------------------------------



 

and, provided, further, that (i) no amendment, waiver, consent or other
modification shall, unless in writing and signed by the applicable L/C Issuer in
addition to the Lenders required above, affect the rights or duties of such L/C
Issuer under this Agreement or any Issuer Document, in each case, relating to
any Letter of Credit issued or to be issued by it, (ii) no amendment, waiver,
consent or other modification shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement, (iii) no amendment,
waiver, consent or other modification shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (iv) any Fee Letter may be amended, and rights or privileges
thereunder may be waived, in a writing executed only by the parties thereto.

 

Notwithstanding anything to the contrary contained herein, if, following the
Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document, then the Administrative Agent and the Borrower shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.  It is
understood that posting such amendment electronically on IntraLinks/IntraAgency,
SyndTrak or another relevant website with notice of such posting by the
Administrative Agent to the Required Lenders shall be deemed adequate receipt of
notice thereof.

 

Section 10.02                      Notices; Effectiveness; Electronic
Communication.

 

(a)                                 Notices Generally. Except as provided in
subsection (b) below, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, any L/C Issuer party hereto on the Closing Date or the Swing Line Lender,
to the address, facsimile number, or electronic mail address specified for such
Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, or electronic mail address specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the

 

151

--------------------------------------------------------------------------------



 

Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or L/C Issuer pursuant to Article 2 if such Lender or L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc. Each of the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender
may change its address or facsimile for notices and other communications
hereunder by notice to the other parties hereto. Each Lender may change its
address or facsimile for notices and other communications hereunder by notice to
the Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions

 

152

--------------------------------------------------------------------------------



 

for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain MNPI with respect to
the Borrower or any of its Subsidiaries or their respective securities for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuers and Lenders. The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuers, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower except to the extent that such losses, claims, damages, liabilities
or related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person.

 

Section 10.03                      No Waiver; Cumulative Remedies; Enforcement. 
No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers and, in respect of the Collateral Documents, any
other Secured Party; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) each of the L/C Issuers
and the Swing Line Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Secured Party from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c),
and (d) of the preceding

 

153

--------------------------------------------------------------------------------



 

proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

Section 10.04                      Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses. The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including but not limited to due diligence expenses, syndication
expenses, travel expenses and the reasonable and documented fees, charges and
disbursements of one primary counsel and of one local counsel in each applicable
jurisdiction, in each case for the Administrative Agent, Lenders and L/C Issuers
and their respective Affiliates, collectively, and additional counsel in each
applicable jurisdiction for any such person in light of actual or potential
conflicts of interest), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section or (B) in connection with the Loans made
or Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                 Indemnification. Each Loan Party shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
each L/C Issuer and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including reasonable and documented legal expenses of (x) one primary
counsel and one local counsel in each applicable jurisdiction, in each case for
the Indemnitees taken as a whole and (y) one additional counsel in each
applicable jurisdiction for each Indemnitee in light of actual or potential
conflicts of interest or the availability of different claims or defenses), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the Transactions and the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on, through, under or from any property currently or
formerly owned, leased or operated

 

154

--------------------------------------------------------------------------------



 

by the Borrower or any of its Restricted Subsidiaries, or any Environmental
Claim or Environmental Liability related in any way to any of the Loan Parties
or any of their respective Restricted Subsidiaries or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a
Lender, a third party or by the Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto (collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee, (y) a material breach of its
funding obligations by any such Indemnitee under the Loan Documents, or (z) any
proceeding between or among Indemnitees other than the Administrative Agent, the
Arrangers, the Lenders or any L/C Issuer in their respective capacities as such.
This Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders. To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or such L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or such L/C Issuer in connection with such capacity; provided that in
respect of the proviso in subclause (b) above, it is understood and agreed that
any action taken by the Administrative Agent (and any sub-agent thereof) and/or
any of its Related Parties in accordance with the directions of the Required
Lenders or any other appropriate group of Lenders pursuant to Section 10.01
shall not be deemed to constitute gross negligence or willful misconduct for
purposes of such proviso; provided further that if any of the Administrative
Agent, such L/C Issuer in its capacity as such, or such Related Party is
subsequently reimbursed by the Borrower for any such amounts, the Administrative
Agent, such L/C Issuer or Related Party, as applicable, shall reasonably
promptly refund to each such Lender on a pro rata basis the amount of any excess
reimbursement paid in accordance with this Section 10.04(c). The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated

 

155

--------------------------------------------------------------------------------



 

hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

(e)                                  Payments. All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival. The agreements in this
Section 10.04 shall survive the resignation of the Administrative Agent, any L/C
Issuer and the Swing Line Lender, the replacement of the Administrative Agent,
any Lender or any L/C Issuer, the termination of the Aggregate Commitments, the
repayment, satisfaction or discharge of all the other Obligations and the
termination of this Agreement.

 

Section 10.05                      Payments Set Aside.  To the extent that any
payment by or on behalf of the Borrower is made to the Administrative Agent, any
L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and (b) each Lender and L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. The obligations of the Lenders and the L/C Issuers under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations, the termination of the Commitments and the termination of this
Agreement.

 

Section 10.06                      Successors and Assigns.

 

(a)                                 Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (x) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and (y) no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees and
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

156

--------------------------------------------------------------------------------



 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility, no minimum amount need be
assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 (and whole
multiples of $1,000,000 in excess thereof), in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000 (and whole multiples of
$1,000,000 in excess thereof), in the case of any assignment in respect of the
Term Loans, unless each of the Administrative Agent (provided that no consent of
the Administrative Agent shall be required for an assignment of all or any
portion of a Loan to a Lender, an Affiliate of a Lender or an Approved Fund)
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

 

(ii)                                  Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans or (B) prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-pro rata basis.

 

(iii)                               Required Consents. No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

157

--------------------------------------------------------------------------------



 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld, conditioned or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required for assignments in respect of (1) any Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such a Lender or an Approved Fund with respect to such
a Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund; and

 

(C)                               the consent of the L/C Issuers and the Swing
Line Lender (each such consent not to be unreasonably withheld, conditioned or
delayed) shall be required for any assignment in respect of any Revolving Credit
Facility.

 

(iv)                              Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons. No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, except as provided below in clause (vii) or (B) to a Defaulting
Lender or a Disqualified Lender, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

 

(vi)                              No Assignment to Natural Persons. No such
assignment shall be made to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).

 

(vii)                           Borrower Purchases. Notwithstanding anything to
the contrary contained in this Section 10.06 or any other provision of this
Agreement, so long as no Event of Default has occurred and is continuing or
would result therefrom, the Borrower may repurchase outstanding Term Loans of
any Facility on the following basis:

 

(A)                               the Borrower may conduct one or more auctions
(each, an “Auction”) to repurchase all or any portion of the applicable Term
Loans of a given Class (such Term Loans, the “Offer Loans”) of Term Lenders;
provided that (1) the Borrower delivers to the Administrative Agent (for
distribution to all Lenders holding Term Loans of such Class) a notice of the
aggregate principal amount of

 

158

--------------------------------------------------------------------------------



 

the Offer Loans that will be subject to such Auction no later than 12:00 p.m. at
least five Business Days (or such shorter period as may be agreed to by the
Administrative Agent) in advance of a proposed consummation date of such Auction
indicating (a) the date on which the Auction will conclude, (b) the maximum
principal amount of the Offer Loans the Borrower is willing to purchase in the
Auction and (c) the range of discounts to par at which the Borrower would be
willing to repurchase the Offer Loans; (2) the minimum dollar amount of the
Auction shall be no less than $10,000,000 or whole multiples of $1,000,000 in
excess thereof; (3) the Borrower shall hold the Auction open for a minimum
period of three Business Days; (4) a Lender who elects to participate in the
Auction may choose to tender all or part of such Lender’s Offer Loans; (5) the
Auction shall be made to the Lenders holding the Offer Loans (and purchases of
Offer Loans held by Lenders who elect to participate shall be made by the
Borrower) on a pro rata basis in accordance with the respective principal amount
then due and owing to the applicable Term Lenders; and (6) the Auction shall be
conducted pursuant to such procedures as the Administrative Agent may establish
which are consistent with this Section 10.06 and are reasonably acceptable to
the Borrower, which procedures must be followed by a Lender in order to have its
Offer Loans repurchased;

 

(B)                               with respect to all repurchases made pursuant
to this Section 10.06, (1) the Borrower shall pay to the applicable selling
Lender all accrued and unpaid interest, if any, on the repurchased Offer Loans
to the date of repurchase of such Offer Loans, (2) such repurchases shall not be
deemed to be optional prepayments pursuant to Section 2.05(a), (3) the amount of
the Loans so repurchased shall be applied on a pro rata basis to reduce the
scheduled remaining installments of principal on the Offer Loans, and (4) the
purchase consideration for such Auction shall in no event be funded with the
proceeds of Revolving Credit Loans; and

 

(C)                               following a repurchase pursuant to this
Section 10.06, the Offer Loans so repurchased shall, without further action by
any Person, be deemed cancelled for all purposes and no longer outstanding (and
may not be resold) for all purposes of this Agreement and all the other Loan
Documents, including, but not limited to (1) the making of, or the application
of, any payments to the Lenders under this Agreement or any other Loan Document,
(2) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Loan Document or (3) the
determination of Required Lenders, or for any similar or related purpose, under
this Agreement or any other Loan Document.  In connection with any Term Loans
repurchased and cancelled pursuant to this Section 10.06, the Administrative
Agent is authorized to make appropriate entries in the Register to reflect any
such cancellation.

 

(viii)                        Certain Additional Payments. In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be

 

159

--------------------------------------------------------------------------------



 

outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording in the Register thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register. The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  Upon its receipt of a duly completed and executed Assignment
and Assumption, the Administrative Agent shall record the information contained
therein in the Register.  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender (with respect to such
Lender’s entry), at any reasonable time and from time to time upon reasonable
prior notice.

 

160

--------------------------------------------------------------------------------



 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower, the Swing Line Lender, any
L/C Issuer or the Administrative Agent, sell participations to any Person (other
than a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person), a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or Loans (including such Lender’s participations in L/C Obligations and/or
Swing Line Loans) owing to it); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Lenders and the L/C Issuers
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 requiring the consent of each Lender affected thereby and that
affects such Participant.  Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant shall also be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
an non-fiduciary agent of the Borrower (such agency being solely for tax
purposes), maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under United States Treasury Regulations
Section 5f.103-1(c) and Proposed Treasury Regulations Section 1.163-5(b) (or, in
each case, any amended or successor version).  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  Limitations upon Participant Rights. A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent or except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant shall be entitled to

 

161

--------------------------------------------------------------------------------



 

the benefits of Section 3.01 if such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender (provided
that all forms required under Section 3.01(e) shall instead be delivered to the
applicable Lender).

 

(f)                                   Certain Pledges. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Resignation as L/C Issuer or Swing Line
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time a Lender serving as an L/C Issuer or the Swing Line
Lender assigns all of its Revolving Credit Commitment and Revolving Credit Loans
pursuant to subsection (b) above, such Lender may, (i) upon 30 days’ notice to
the Borrower and the other Lenders, resign as an L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as the Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Revolving Credit Lenders a successor L/C
Issuer or Swing Line Lender hereunder if such Revolving Credit Lender is willing
to act in such capacity; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of the retiring entity
as L/C Issuer or Swing Line Lender, as the case may be.  If any entity serving
as L/C Issuer resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If the entity serving as Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender and the acceptance of such
appointment by such successor, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
such L/C Issuer with respect to such Letters of Credit.

 

(h)                                 Disqualified Lenders.

 

(i)                                     No assignment or participation shall be
made to any Person that was a Disqualified Lender as of the date (the “Trade
Date”) on which the assigning or transferring Lender entered into a binding
agreement to sell and assign, or grant a participation in, all or a portion of
its rights and obligations under this Agreement, as applicable, to such Person. 
For the avoidance of doubt, no assignment or participation shall be
retroactively invalidated pursuant to this Section 10.06(h) if the Trade Date
therefor occurred prior to the assignee’s or participant’s becoming a
Disqualified Lender.

 

162

--------------------------------------------------------------------------------



 

(ii)                                  The Administrative Agent and each assignor
of a Loan or Commitment or seller of a participation hereunder shall be entitled
to rely conclusively on a representation of the assignee Lender or Participant
in the relevant Assignment and Assumption or participation agreement, as
applicable, that such assignee or purchaser is not a Disqualified Lender.  The
Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to provide the list of Disqualified Lenders
to each Lender upon request.  Subject to Section 10.06(h)(iii), any assignment
by a Lender to a Disqualified Lender in violation of this Section 10.06(h) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation of such rights and obligations in accordance with
Section 10.06(d), provided that such treatment shall not relieve any assigning
Lender from any liabilities arising as a consequence of its breach of this
Agreement.

 

(iii)                               If any assignment or participation is made
to any Disqualified Lender without the Borrower’s prior written consent in
violation of clause (i) above, the Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Lender and the Administrative Agent,
(A) terminate any Revolving Credit Commitment of such Disqualified Lender and
repay all obligations of the Borrower owing to such Disqualified Lender in
connection with such Revolving Credit Commitment or in accordance with and
subject to the provisions of Section 10.13, require such Disqualified Lender to
assign and delegate all of its interests, rights (other than its existing rights
to payments pursuant to Section 3.01 or Section 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee as if such
Disqualified Lender were required to do so pursuant to Section 10.13, (B) in the
case of Term Loans held by a Disqualified Lender, purchase or prepay such Term
Loan by paying the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such Term Loans and or (C) in the
case of Term Loans, require such Disqualified Lender to assign, without recourse
(in accordance with and subject to the restrictions contained in this
Section 10.06) all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees that agrees to such assignment in writing at a
price equal to the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations.

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Lenders (1) will not have the right to
(x) receive information, reports or other materials provided to the
Administrative Agent or the Lenders by the Borrower or any of its Subsidiaries,
the Administrative Agent or any other Lender, (y) attend or participate
(including by telephone) in meetings attended by any of the Lenders and/or the
Administrative Agent, or (z) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders and (2) (x) for purposes of any consent
to any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Lender will be deemed to have consented to such
matter in the same proportion as the Lenders that are not Disqualified Lenders
consented to such matter; provided however that any Disqualified Lender’s
consent shall be required for any

 

163

--------------------------------------------------------------------------------



 

amendment, waiver or other modification described in clause (c) of Section 10.01
with respect to any increase to the Commitments of such Disqualified Lender, and
(y) for purposes of voting on any plan of reorganization pursuant to
Section 1126 of the Bankruptcy Code of the United States or any similar plan or
proposal under any other Debtor Relief Law with respect to the Borrower or any
of its Subsidiaries, each Disqualified Lender hereby agrees (1) not to vote on
such plan, (2) if such Disqualified Lender does vote on such plan
notwithstanding the restriction in the immediately foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code of the United States (or any similar
provision in any other similar federal, state or foreign law affecting
creditor’s rights, including any Debtor Relief Law), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the Bankruptcy Code of the
United States (or any similar provision in any other similar federal, state or
foreign law affecting creditor’s rights including any Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

 

(v)                                 Notwithstanding anything to the contrary in
this Agreement, the Loan Parties and the Lenders acknowledge and agree that in
no event shall the Administrative Agent or any of its Affiliates or Related
Parties be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions hereof relating
to Disqualified Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender.

 

Section 10.07                      Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent, the Lenders and the L/C
Issuers agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
independent auditors, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential on terms that are substantially identical to the terms
set forth herein, and the Administrative Agent, the Lenders and the L/C Issuers
shall be responsible for their respective Affiliates’ compliance with this
Section 10.07), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case, each of the Administrative Agent, the Lenders and
the L/C Issuers agrees, to the extent practicable and not prohibited by
applicable law, to inform the Borrower promptly thereof prior to disclosure
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority or regulation)), (c) in any legal, judicial or
administrative proceeding or to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case, each of
the Administrative Agent, the Lenders and the L/C Issuers agrees, to the extent
practicable and not

 

164

--------------------------------------------------------------------------------



 

prohibited by applicable law, to inform the Borrower promptly thereof prior to
disclosure (except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority or regulation)), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender or (ii) any actual or prospective
counterparty (or its advisors) to any swap, derivative or securitization
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, (h) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Restricted Subsidiaries or any
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to any Facility
or (i) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section, (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(z) is independently developed by the Administrative Agent, any Lender, any L/C
Issuer or any of their respective Affiliates without reliance on any
confidential Information of the Borrower and its Subsidiaries. In addition, each
of the Administrative Agent, the Lenders and the L/C Issuers may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent, the Lenders and the L/C Issuers in
connection with the administration of this Agreement, the other Loan Documents
and the Credit Extensions.

 

Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include MNPI concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of MNPI and (c) it will handle such MNPI in accordance with
applicable Law, including United States Federal and state securities Laws.

 

Section 10.08                      Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender, each L/C Issuer and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the

 

165

--------------------------------------------------------------------------------



 

branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, each L/C Issuer
and their respective Affiliates under this Section are in addition to all other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have under applicable Law or
otherwise. Each Lender and L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

Section 10.09                      Interest Rate Limitation.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the unpaid
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or any Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude optional prepayments and the effects thereof and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

Section 10.10                      Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the Fee Letters and the other Loan Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 10.11                      Survival of Representations and Warranties. 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, each Lender and each L/C Issuer, regardless of any
investigation made by the Administrative Agent, any Lender or any L/C Issuer or
on their behalf and notwithstanding that the Administrative Agent, any Lender or
any L/C Issuer may have had notice or knowledge of any Default at the time of
any Credit Extension, and shall continue in full force and effect as

 

166

--------------------------------------------------------------------------------



 

long as any Loan or any other Obligation (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) hereunder shall remain unpaid or unsatisfied, any Commitment remains
in effect or any Letter of Credit shall remain outstanding.

 

Section 10.12                      Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, then, to the fullest extent permitted by law, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

Section 10.13                      Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender shall have not
consented to any proposed amendment, modification, termination, waiver or
consent requiring the consent of all Lenders or all affected Lenders as
contemplated by Section 10.01 and the consent of the Required Lenders, the
Required Term A Lenders, the Required Revolving Credit Lenders or the Required
Facility Lenders, as applicable, has been obtained, or if any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, L/C Advances, funded
participations in Swing Line Loans, if any, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal, L/C Advances, funded participations in
Swing Line Loans, if any, and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

167

--------------------------------------------------------------------------------



 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of any such assignment
resulting from a Lender becoming a non-consenting Lender, the applicable
assignee shall have consented to the applicable amendment, modification,
termination, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender and L/C Issuer hereby agrees and acknowledges that,
with regard to any Assignment and Assumption necessary to effectuate any
assignment of such Lender’s or L/C Issuer’s interests hereunder in the
circumstances contemplated by this Section 10.13, consent to such Assignment and
Assumption shall have been deemed to have been given if such Lender or L/C
Issuer has not responded within one Business Day of a request for such consent.

 

Section 10.14                      Governing Law; Jurisdiction; Etc.

 

(a)                                 Governing Law. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR
OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR
THERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF OR THEREOF OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, UNLESS OTHERWISE EXPRESSLY SET
FORTH THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

(b)                                 Submission to Jurisdiction. THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

168

--------------------------------------------------------------------------------



 

(c)                                  Waiver of Venue. THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 Service of Process. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.15                      Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.16                      California Judicial Reference.  If any action
or proceeding is filed in a court of the State of California by or against any
party hereto in connection with any of the transactions contemplated by this
Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 10.04, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 

Section 10.17                      No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the

 

169

--------------------------------------------------------------------------------



 

Administrative Agent, the Arrangers, the Syndication Agent, the Documentation
Agents and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the Syndication Agent, the Documentation Agents and the Lenders, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each of the Arrangers, the
Syndication Agent, the Documentation Agents and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent nor any of the Arrangers, the
Syndication Agent, the Documentation Agents or the Lenders has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and each of the
Arrangers, the Syndication Agent, the Documentation Agents and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any of the Arrangers, the Syndication
Agent, the Documentation Agents or the Lenders has any obligation to disclose
any of such interests to the Borrower or its Affiliates. The Borrower hereby
agrees not to assert, and, to the fullest extent permitted by law, waives and
releases any claims that it may have against the Administrative Agent and each
of the Arrangers, the Syndication Agent, the Documentation Agents and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

Section 10.18                      Electronic Execution of Assignments and
Certain Other Documents.  The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 10.19                      USA PATRIOT Act.  Each Lender and L/C Issuer
that is subject to the Act and the Administrative Agent (for itself and not on
behalf of any Lender or L/C Issuer) hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) and the Beneficial Ownership Regulation,
it is required to obtain, verify and record information that identifies the
Borrower and each Guarantor, which information includes the name, tax
identification number and address of the Borrower and each Guarantor and other
information that will allow such Lender or L/C Issuer or the Administrative
Agent, as applicable, to identify the Borrower and each Guarantor in accordance
with the Act and the Beneficial Ownership Regulation. The Borrower shall, and
shall cause each Guarantor to, promptly following a request by the
Administrative Agent or any Lender or L/C Issuer, provide all documentation and
other information that the Administrative Agent or such Lender or L/C Issuer
requests in order to comply with its ongoing obligations under

 

170

--------------------------------------------------------------------------------



 

applicable “know your customer” and anti-money laundering rules and regulations,
including the Act and the Beneficial Ownership Regulation.

 

Section 10.20                      Judgment Currency.  If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss.  The provisions of this Section 10.20 shall survive the payment in
full of the Obligations, the termination of the Commitments and the termination
of this Agreement.

 

Section 10.21                      Pari Passu Intercreditor Agreement. 
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document:  (i) the Liens granted to the Administrative Agent in favor of the
Secured Parties pursuant to the Loan Documents and the exercise of any right
related to any Collateral shall be subject, in each case, to the terms of the
Pari Passu Intercreditor Agreement (if in effect), (ii) in the event of any
conflict between the express terms and provisions of this Agreement or any other
Loan Document, on the one hand, and of the Pari Passu Intercreditor Agreement,
on the other hand, the terms and provisions of the Pari Passu Intercreditor
Agreement shall control and (iii) each Lender and L/C Issuer (A) authorizes the
Administrative Agent to execute the Pari Passu Intercreditor Agreement on behalf
of such Lender and L/C Issuer, and (B) agrees to be bound by the terms of the
Pari Passu Intercreditor Agreement and agrees that any action taken by the
Administrative Agent under the Pari Passu Intercreditor Agreement shall be
binding upon such Lender and L/C Issuer.

 

Section 10.22                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

171

--------------------------------------------------------------------------------



 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

Section 10.23                      Acknowledgement Regarding Any Supported
QFCs.  To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for Swap Contracts or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support,” and each such QFC, a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

 

(a)                                 In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States.  In the event
a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support; and

 

(b)                                 As used in this Section 10.23, the following
terms have the following meanings:

 

172

--------------------------------------------------------------------------------



 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(a)                                 a “covered entity” as that term is defined
in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);

 

(b)                                 a “covered bank” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 47.3(b); or

 

(c)                                  a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Remainder of page intentionally left blank]

 

173

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

HEALTHEQUITY, INC.

 

 

 

 

By:

/s/ Darcy Mott

 

Name:

Darcy Mott

 

Title:

Executive Vice President, Treasurer and Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, N.A., as Administrative Agent, a Term A Lender, an L/C Issuer,
the Swing Line Lender and a Revolving Credit Lender

 

 

 

 

By:

/s/ Teddy Koch

 

 

Name:

Teddy Koch

 

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BMO HARRIS BANK N.A., as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Joan Murphy

 

 

Name:

Joan Murphy

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF THE WEST, as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Kevin R. Gillette

 

 

Name:

Kevin R. Gillette

 

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Term A Lender and a Revolving Credit
Lender

 

 

 

By:

/s/ Jeffrey Schultz

 

 

Name:

Jeffrey Schultz

 

 

Title:

Duly Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 



 

 

CITIBANK, N.A., as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Michael Tortora

 

 

Name: Michael Tortora

 

 

Title:  Managing Director & Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CITIZENS BANK, N.A., as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Jack J. Euston

 

 

Name: Jack J. Euston

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

FIFTH THIRD BANK, as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Tamara M. Dowd

 

 

Name: Tamara M. Dowd

 

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA, as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Thomas M. Manning

 

 

Name: Thomas M. Manning

 

 

Title:  Authorized signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

THE HUNTINGTON NATIONAL BANK, as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Joseph A Miller

 

 

Name: Joseph A Miller

 

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Christine Lathrop

 

 

Name: Christine Lathrop

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION, as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Matthew S. Dent

 

 

Name: Matthew S. Dent

 

 

Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MUFG UNION BANK, N.A., as a Term A Lender, a Revolving Credit Lender and an L/C
Issuer

 

 

 

By:

/s/ J. William Bloore

 

 

Name: J. William Bloore

 

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA, as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Diana Lee

 

 

Name: Diana Lee

 

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

REGIONS BANK, as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Brian Walsh

 

 

Name: Brian Walsh

 

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

SANTANDER BANK, N. A., as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Mustafa Khan

 

 

Name: Mustafa Khan

 

 

Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK, as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Mark Kelley

 

 

Name: Mark Kelley

 

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

TD BANK, N.A., as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Todd Antico

 

 

Name: Todd Antico

 

 

Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

UMB BANK, N.A., as a Term A Lender and a Revolving Credit Lender

 

 

 

By:

/s/ Cory Miller

 

 

Cory Miller

 

 

Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A-1 TO
CREDIT AGREEMENT

 

FORM OF COMMITTED LOAN NOTICE

 

Reference is made to the Credit Agreement, dated as of August 30, 2019 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among HealthEquity, Inc., as the
Borrower, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Wells Fargo Bank, N.A., as
Administrative Agent.

 

The undersigned hereby requests:

 

A Borrowing of [Term A Loans]/[Revolving Credit Loans]/[Incremental Term Loans]
on [insert Business Day](1)

 

o

Base Rate Loans:

$[   ,   ,   ]

 

 

 

o

Eurodollar Rate Loans, with an initial Interest Period of          month(s):

$[   ,   ,   ]

 

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Credit Agreement.](2)

 

The account of the Borrower to which the proceeds of the Loans are to be made
available by Administrative Agent to the Borrower are as follows:

 

 

Bank Name:

 

Bank Address:

 

ABA Number:

 

Account Number:

 

Attention:

 

Reference:

 

[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.](3)

 

--------------------------------------------------------------------------------

(1)         Notice to be delivered by (i) 11:00 a.m. three Business Days prior
to the requested date of any Borrowing or continuation of Eurodollar Rate Loans
or of any conversion of or conversion to Eurodollar Rate Loans and (ii) 11:00
a.m. one Business Day prior to the requested date of any Borrowing of Base Rate
Loans

 

(2)         To be included in the case of a Revolving Credit Borrowing on the
Closing Date.

 

 

(3)         To be included in the case of a Borrowings after the Closing Date.

 

EXHIBIT A-1-1

--------------------------------------------------------------------------------



 

Date: [       ]

HEALTHEQUITY, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT A-1-2

--------------------------------------------------------------------------------



 

EXHIBIT A-2 TO
CREDIT AGREEMENT

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

Reference is made to the Credit Agreement, dated as of August 30, 2019 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among HealthEquity, Inc., as the
Borrower, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Wells Fargo Bank, N.A., as
Administrative Agent.

 

Pursuant to Section 2.02(a) of the Credit Agreement, the Borrower desires to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of [mm/dd/yy] (4):

 

1.  Revolving Credit Loans:

 

$[   ,   ,   ]

Eurodollar Rate Loans to be continued with Interest Period of [    ] month(s)

 

 

 

 

$[   ,   ,   ]

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[    ] month(s)

 

 

 

 

$[   ,   ,   ]

Eurodollar Rate Loans to be converted to Base Rate Loans

 

2.  Term Loans:

 

$[   ,   ,   ]

Eurodollar Rate Loans to be continued with Interest Period of [    ] month(s)

 

 

$[   ,   ,   ]

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
     month(s)

 

 

$[   ,   ,   ]

Eurodollar Rate Loans to be converted to Base Rate Loans

 

--------------------------------------------------------------------------------

(4)         Notice to be delivered by (i) 11:00 a.m. three Business Days prior
to the requested date of any Borrowing or continuation of Eurodollar Rate Loans
or of any conversion of or conversion to Eurodollar Rate Loans and (ii) 11:00
a.m. one Business Day prior to the requested date of any Borrowing of Base Rate
Loans

 

EXHIBIT A-2-1

--------------------------------------------------------------------------------



 

Date: [     ]

HEALTHEQUITY, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT A-2-2

--------------------------------------------------------------------------------



 

EXHIBIT A-3 TO
CREDIT AGREEMENT

 

FORM OF PREPAYMENT NOTICE

 

[Date]

 

To:                             Wells Fargo Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of August 30, 2019 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among HealthEquity, Inc., as the
Borrower, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Wells Fargo Bank, N.A., as
Administrative Agent.

 

The Borrower hereby gives you notice pursuant to Section 2.05(a)(i) of the
Credit Agreement that it shall be making an optional prepayment under the Credit
Agreement:

 

(A)

Prepayment date

 

 

 

 

(B)

Type of Borrowing being repaid

[Revolving Credit Loan]
[Term Loan]

 

 

 

(C)

Type of rate on Loan that is being prepaid

[Eurodollar Rate Loans](5)
[Base Rate Loans](6)

 

 

 

(D)

Amount being prepaid(7)

 

 

 

 

(E)

Interest Periods(8)

 

 

--------------------------------------------------------------------------------

(5)         Notice must be delivered not later than 12:00 P.M. three Business
Days before the date of prepayment.

 

(6)         Notice must be delivered not later than 12:00 P.M. one Business Day
before the date of prepayment.

 

(7)         Eurodollar Rate Loans shall be repaid in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Base Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.

 

(8)         Interest Periods are only required if Eurodollar Rate Loans are
being prepaid.

 

EXHIBIT A-3-1

--------------------------------------------------------------------------------



 

(F)

Any voluntary prepayment set forth in this notice shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05 of the Credit Agreement.  Subject to
Section 2.16 thereof, each such prepayment of the outstanding Term Loans
pursuant to Section 2.05(a)(i) thereof shall be applied as directed by the
Borrower to the installments thereof.  All payments made pursuant to
Section 2.05(a) of the Credit Agreement shall be applied on a pro rata basis to
each Lender holding Loans of the applicable Facility being prepaid.

 

EXHIBIT A-3-2

--------------------------------------------------------------------------------



 

EXHIBIT A-4 TO
CREDIT AGREEMENT

 

FORM OF PREPAYMENT NOTICE FOR SWING LINE LOANS

 

[Date]

 

To:                             [Swing Line Lender]

 

C.C.:    Wells Fargo Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of August 30, 2019 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among HealthEquity, Inc., as the
Borrower, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and Wells Fargo Bank, N.A., as
Administrative Agent.

 

The Borrower hereby gives you notice pursuant to Section 2.05(a)(ii) of the
Credit Agreement that it shall be making a prepayment under the Credit
Agreement:

 

Swing Line Loan:

 

(A)

Prepayment date(1)

 

 

 

 

(B)

Amount being prepaid(2)

 

 

--------------------------------------------------------------------------------

(1)         Notice must be delivered not later than 12:00 P.M. on the date of
prepayment.

 

(2)         Any prepayment of a Swing Line Loan shall be in a minimum principal
amount of $500,000 and in integral multiples of $100,000.

 

EXHIBIT A-4-1

--------------------------------------------------------------------------------



 

EXHIBIT B TO
CREDIT AGREEMENT

 

FORM OF SWING LINE LOAN NOTICE

 

Reference is made to the Credit Agreement, dated as of August 30, 2019 (as it
may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among HealthEquity, Inc., as Borrower,
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and Wells Fargo Bank, N.A., as Administrative Agent.

 

Pursuant to Section 2.04 of the Credit Agreement, the Borrower hereby requests a
Swing Line Loan:

 

1.

On                                           (a Business Day).

 

 

2.

In the amount of $            .

 

The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Credit Agreement.

 

The account of the Borrower to which the proceeds of the Swing Line Loans to be
made available by the Swing Line Lender to the Borrower are as follows:

 

 

Bank Name:

 

Bank Address:

 

ABA Number:

 

Account Number:

 

Attention:

 

Reference:

 

EXHIBIT B-1

--------------------------------------------------------------------------------



 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

Date:   [    ]

HEALTHEQUITY, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT B-2

--------------------------------------------------------------------------------



 

EXHIBIT C-1 TO
CREDIT AGREEMENT

 

FORM OF TERM LOAN NOTE

 

FOR VALUE RECEIVED, HealthEquity, Inc., a Delaware corporation (the “Borrower”),
promises to pay [NAME OF LENDER] (“Payee”) or its registered assigns the
principal amount of [DOLLARS] ($[   ,   ,   ]) in the installments referred to
below.

 

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit Agreement, dated as of August 30, 2019 (as it may be amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among the Borrower, the Lenders party thereto from time to time, and
Wells Fargo Bank, N.A., as Administrative Agent.

 

The Borrower shall make scheduled principal payments on this Note as set forth
in Section 2.07(a) of the Credit Agreement.

 

This Note is one of the “Notes” referred to in the Credit Agreement and is
issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Term Loan evidenced hereby was made and is to be
repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the Principal Office of Administrative Agent or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Credit Agreement.  Unless and until an Assignment and Assumption effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, the Borrower, the
Administrative Agent and Lenders shall be entitled to deem and treat Payee as
the owner and holder of this Note and the obligations evidenced hereby.  Payee
hereby agrees, by its acceptance hereof, that before disposing of this Note or
any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of the Borrower hereunder
with respect to payments of principal of or interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may

 

EXHIBIT C-1-1

--------------------------------------------------------------------------------



 

become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

 

The Borrower promises to pay all reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note.  The Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by Law, the right to plead any statute of limitations as a defense to
any demand hereunder.

 

[Remainder of page intentionally left blank]

 

EXHIBIT C-1-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

HEALTHEQUITY, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT C-1-3

--------------------------------------------------------------------------------



 

EXHIBIT C-2 TO
CREDIT AGREEMENT

 

FORM OF REVOLVING CREDIT NOTE

 

$(1)[   ,   ,   ]

 

(2)[mm/dd/yy]

New York, New York

 

FOR VALUE RECEIVED, HealthEquity, Inc., a Delaware corporation (the “Borrower”),
promises to pay [NAME OF LENDER] (“Payee”) or its registered assigns, on or
before [mm/dd/yy], the lesser of (a) [DOLLARS] ($[   ,   ,   ]) and (b) the
unpaid principal amount of all advances made by Payee to the Borrower as
Revolving Credit Loans under the Credit Agreement referred to below.

 

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit Agreement, dated as of August 30, 2019 (as it may be amended, restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among HealthEquity, Inc., the Lenders party thereto from time to time,
and Wells Fargo Bank, N.A., Administrative Agent.

 

This Note is one of the “Notes” referred to in the Credit Agreement and is
issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Loans evidenced hereby were made and are to be
repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the Principal Office of Administrative Agent or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Credit Agreement.  Unless and until an Assignment and Assumption effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, the Borrower, the
Administrative Agent and Lenders shall be entitled to deem and treat Payee as
the owner and holder of this Note and the obligations evidenced hereby.  Payee
hereby agrees, by its acceptance hereof, that before disposing of this Note or
any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of the Borrower hereunder
with respect to payments of principal of or interest on this Note.

 

--------------------------------------------------------------------------------

(1)         Lender’s Revolving Credit Commitment.

 

(2)         Closing Date.

 

EXHIBIT C-2-1

--------------------------------------------------------------------------------



 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

 

The Borrower promises to pay all reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note.  The Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and, to the full extent
permitted by Law, the right to plead any statute of limitations as a defense to
any demand hereunder.

 

[Remainder of page intentionally left blank]

 

EXHIBIT C-2-2

--------------------------------------------------------------------------------



 

TRANSACTIONS ON
REVOLVING CREDIT NOTE

 

Date

 

Amount of Loan
Made This Date

 

Amount of
Principal Paid
This Date

 

Outstanding Principal
Balance This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT C-2-3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

HEALTHEQUITY, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT C-2-4

--------------------------------------------------------------------------------



 

EXHIBIT D TO
CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.                                      I am the [Chief Executive Officer, Chief
Financial Officer, Treasurer, Controller] of HealthEquity, Inc. (the
“Borrower”). The certifications herein are made in the name (and on behalf) of
the Borrower and not in my individual capacity.

 

2.                                      I have reviewed the terms of that
certain Credit Agreement, dated as of August 30, 2019 (as it may be amended,
restated, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among HealthEquity, Inc., each Lender from time to time party
hereto, and Wells Fargo Bank, N.A., as Administrative Agent, and I have made, or
have caused to be made under my supervision, a review in reasonable detail of
the transactions and condition of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.

 

3.                                      The examination described in paragraph 2
above did not disclose, and I have no knowledge of, the existence of any
condition or event which constitutes a Default or Event of Default during or at
the end of the accounting period covered by the attached financial statements or
as of the date of this Certificate, except as set forth in a separate
attachment, if any, to this Certificate, describing in detail, the nature of the
condition or event, the period during which it has existed and the action which
the Borrower has taken, is taking, or proposes to take with respect to each such
condition or event.

 

The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered as of [    ] pursuant to
Section 6.02(a) of the Credit Agreement.

 

 

HEALTHEQUITY, INC.

 

 

 

By:

 

 

Name:

 

Title: [Chief Executive Officer, Chief Financial Officer, Treasurer, Controller]

 

 

Exhibit D-1

--------------------------------------------------------------------------------



 

ANNEX A TO
COMPLIANCE CERTIFICATE

 

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

 

1. Consolidated EBITDA:(1)  (i)+(ii)—(iii) =

$[   ,   ,   ]

 

 

 

 

 

Means, at any date of determination, an amount equal to

 

 

 

 

 

 

(i)

Consolidated Net Income of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus,

$[   ,   ,   ]

 

 

 

 

 

(ii)

the following, without duplication, to the extent deducted in calculating such
Consolidated Net Income

 

 

 

 

 

 

 

(a)                                Consolidated Interest Expense, plus

$[   ,   ,   ]

 

 

 

 

 

 

(b)                                the provision for federal, state, local and
foreign income and franchise taxes payable (calculated net of federal, state,
local and foreign income tax credits) and other taxes, interest and penalties
included under GAAP in income tax expense (provided that such amounts in respect
of any Restricted Subsidiary shall be included in this clause (b) only to the
extent that a corresponding amount would be permitted at the date of
determination to be dividended to the Borrower by such Restricted Subsidiary
without prior approval (that has not been obtained), pursuant to the terms of
its Organization Documents and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental

$[   ,   ,   ]

 

--------------------------------------------------------------------------------

(1)  Notwithstanding anything to the contrary contained herein, for any period
that includes any of the fiscal quarters set forth below, Consolidated EBITDA
for such fiscal quarter shall be deemed to be the amount set forth below
opposite such fiscal quarter:

 

Fiscal Quarter Ended

 

Consolidated EBITDA

 

April 30, 2019

 

$

[        ]

 

January 31, 2019

 

$

[        ]

 

October 31, 2018

 

$

[        ]

 

July 31, 2018

 

$

[        ]

 

 

Exhibit D-2

--------------------------------------------------------------------------------



 

 

 

regulations applicable to such Restricted Subsidiary or its stockholders), plus

 

 

 

 

 

 

 

(c)                                 depreciation and amortization expenses
(including amortization of goodwill and other intangibles but excluding
amortization of prepaid cash expenses that were paid in a prior period), plus

$[   ,   ,   ]

 

 

 

 

 

 

(d)                                other non-recurring expenses, write-offs,
write-downs or impairment charges which do not represent a cash item in such
period (or in any future period) (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period and any non-cash charge, expense or loss relating to write-offs,
write-downs or reserves with respect to accounts receivable or inventory), plus

$[   ,   ,   ]

 

 

 

 

 

 

(e)                                 non-cash charges or expenses related to
stock-based compensation and other non-cash charges or non-cash losses
(including, extraordinary, unusual or non-recurring non-cash losses) incurred or
recognized, plus

$[   ,   ,   ]

 

 

 

 

 

 

(f)                                  cash or non-cash charges constituting fees
and expenses incurred in connection with the Transactions, plus

$[   ,   ,   ]

 

 

 

 

 

 

(g)                                 unrealized losses relating to hedging
transactions and mark-to-market of Indebtedness denominated in foreign
currencies resulting from the application of FASB ASC 830 or any similar
accounting standard, plus

$[   ,   ,   ]

 

 

 

 

 

 

(h)                                any expenses or charges related to any
issuance of Equity Interests or debt securities, Investment, acquisition,
Disposition, recapitalization or the incurrence, modification or repayment of
Indebtedness permitted to be incurred by this Agreement (including a refinancing
thereof) (whether or not successful), including any amendment or other
modification of the Obligations or other Indebtedness, plus

$[   ,   ,   ]

 

 

 

 

 

 

(i)                                    one-time deal advisory, financing, legal,
accounting, and consulting cash expenses incurred by the Borrower and its
Restricted Subsidiaries in connection with any Permitted Acquisitions not
constituting the consideration for any such Permitted Acquisition, plus

$[   ,   ,   ]

 

 

 

 

 

 

(j)                                   non-cash losses and expenses resulting
from fair value accounting (as permitted by Accounting Standard

$[   ,   ,   ]

 

Exhibit D-3

--------------------------------------------------------------------------------



 

 

 

Codification Topic No. 825-10-25 — Fair Value Option or any similar accounting
standard), plus

 

 

 

 

 

 

 

(k)                                restructuring charges or reserves or
integration costs or other business optimization expenses, including in
connection with (x) the Transactions or any Permitted Acquisition or (y) the
consolidation or closing of facilities during such Measurement Period; provided
that (1) integration costs related to the Transactions may only be included in
this clause (k) for each period including any fiscal quarter that occurs within
the first three full fiscal years following the Closing Date, and (2) the
aggregate amount of integration costs related to any Permitted Acquisition
(other than the Transactions) added-back pursuant to this clause (k) in any four
consecutive fiscal quarter period shall not exceed 10% of Consolidated EBITDA
for such period prior to giving effect to this clause (k), plus

$[   ,   ,   ]

 

 

 

 

 

 

(l)                                    extraordinary, unusual or non-recurring
cash charges and losses incurred or recognized,

$[   ,   ,   ]

 

 

 

 

 

 

minus,

 

 

 

 

 

 

(iii)

Without duplication:

 

 

 

 

 

 

 

(a)                                unrealized gains included in Consolidated
EBITDA for such Measurement Period in respect of hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of FASB ASC 830 or any similar accounting standard, and

$[   ,   ,   ]

 

 

 

 

 

 

(b)                                non-cash gains included in Consolidated Net
Income for such Measurement Period (excluding any such non-cash gain to the
extent it represents the reversal of an accrual or a reserve for a potential
cash gain in any prior period).

$[   ,   ,   ]

 

 

 

 

 

 

If there has occurred a Permitted Acquisition or other Investment in the nature
of an acquisition permitted by this Agreement during the applicable Measurement
Period, or for purposes of calculating pro forma Total Net Leverage Ratio,
Secured Net Leverage Ratio or Consolidated Interest Coverage Ratio after the
applicable Measurement Period but on or prior to the Ratio Calculation Date in
accordance with Section 1.09(b), Consolidated EBITDA shall be calculated on a
Pro Forma Basis.

 

Calculating Consolidated EBITDA on a “Pro Forma Basis” shall mean giving effect
to any such Permitted Acquisition

 

 

Exhibit D-4

--------------------------------------------------------------------------------



 

 

 

or other Investment in the nature of an acquisition, and any Indebtedness
incurred or assumed in connection therewith, as follows:

 

 

 

 

 

 

 

(A)                              any Indebtedness incurred or assumed in
connection with such Permitted Acquisition or other permitted Investment in the
nature of an acquisition was incurred or assumed on the first day of the
applicable Measurement Period and remained outstanding,

 

(B)                              the rate on such Indebtedness shall be
calculated as if the rate in effect on the date of such Permitted Acquisition or
other permitted Investment in the nature of an acquisition had been the
applicable rate for the entire period (taking into account any interest rate
Swap Contracts applicable to such Indebtedness), and

 

(C)                              all income, depreciation, amortization, taxes,
and expense associated with the assets or entity acquired in connection with
such Permitted Acquisition or other permitted Investment in the nature of an
acquisition for the applicable period shall be calculated on a pro forma basis
after giving effect to cost savings, operating expense reductions, other
operating improvements and acquisition synergies (including custodial and
interchange synergies) that are reasonably identifiable and projected by the
Borrower in good faith to be realized within twenty four (24) months after such
Permitted Acquisition or other permitted Investment in the nature of an
acquisition (calculated on a pro forma basis as though such items had been
realized on the first day of such period) as a result of actions taken by the
Borrower or any Restricted Subsidiary in connection with such Permitted
Acquisition or other such permitted Investment and net of (x) the amount of
actual benefits realized during such period from such actions that are otherwise
included in the calculation of Consolidated EBITDA in each case from and after
the first day of such Measurement Period and (y) the amount of all income,
depreciation, amortization, taxes and expenses associated with any assets or
entity acquired in connection with such Permitted Acquisition or other such
permitted Investment that

 

 

Exhibit D-5

--------------------------------------------------------------------------------



 

 

 

the Borrower reasonably anticipates will be divested pursuant to
Section 7.05(k) or otherwise;

 

provided that:

 

 

 

 

 

 

 

(i)                                     the aggregate amount of cost savings,
operating expense reductions, other operating improvements and acquisition
synergies added-back in connection with Permitted Acquisitions or other such
permitted Investments pursuant to this clause (C) in any four consecutive fiscal
quarter period shall not exceed 20% of Consolidated EBITDA for such period prior
to giving effect to this clause (C); and

 

 

 

 

 

 

 

(ii)                                  at the time any such calculation pursuant
to this clause (C) is made, the Borrower shall provide on Annex I hereto
reasonably detailed calculations in respect of the matters referred to in this
clause (C), as well as the relevant factual support in respect thereof.

 

 

 

 

 

2.

 

Consolidated Interest Expense:

$[   ,   ,   ]

 

 

 

 

 

 

with reference to any period, the interest expense (including without limitation
interest expense under Capital Lease Obligations that is treated as interest in
accordance with GAAP) of the Borrower and its Restricted Subsidiaries calculated
on a consolidated basis for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries allocable to such
period in accordance with GAAP (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers acceptance financing and net costs under interest rate Swap Agreements
to the extent such net costs are allocable to such period in accordance with
GAAP). In the event that the Borrower or any Restricted Subsidiary shall have
completed a Material Acquisition or a Material Disposition since the beginning
of the relevant period, Consolidated Interest Expense shall be determined for
such period on a pro forma basis as if such acquisition or disposition, and any
related incurrence or repayment of Indebtedness, had occurred at the beginning
of such period.

 

 

Exhibit D-6

--------------------------------------------------------------------------------



 

 

3.

Consolidated Cash Interest Expense:(2)

$[   ,   ,   ]

 

 

 

 

 

 

with reference to any period, Consolidated Interest Expense of the Borrower and
its Restricted Subsidiaries which is paid in cash, calculated on a consolidated
basis for such period.

 

 

 

 

 

4.

 

Consolidated Net Income:  (i) but excluding (ii) =

$[   ,   ,   ]

 

 

 

 

 

 

at any date of determination,

 

 

 

 

 

 

(i)

the net income (or loss) of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period taken as a
single accounting period determined in conformity with GAAP; provided that
Consolidated Net Income shall exclude, without duplication:

 

 

 

 

 

 

(ii)

(a)                       extraordinary gains and extraordinary non-cash losses
for such Measurement Period,

$[   ,   ,   ]

 

 

 

 

 

 

(b)                       the net income of any Restricted Subsidiary that is
not a Loan Party during such Measurement Period to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Restricted Subsidiary during such Measurement Period, except that the Borrower’s
equity in any net loss of any such Restricted Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income,

 

 

 

 

$[   ,   ,   ]

 

 

 

 

 

 

(c)                        any income (or loss) for such Measurement Period of
any Person if such Person is not a Restricted Subsidiary, except that (x) the
Borrower’s equity in the net income of any such

$[   ,   ,   ]

 

--------------------------------------------------------------------------------

(2)  Notwithstanding anything to the contrary contained herein, for any period
that includes any of the fiscal quarters set forth below, Consolidated Cash
Interest Expense for such fiscal quarter shall be deemed to be the amount set
forth below opposite such fiscal quarter:

 

Fiscal Quarter Ended

 

Consolidated Cash Interest
Expense

 

April 30, 2019

 

$

[        ]

 

January 31, 2019

 

$

[        ]

 

October 31, 2018

 

$

[        ]

 

July 31, 2018

 

$

[        ]

 

 

Exhibit D-7

--------------------------------------------------------------------------------



 

 

 

Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Restricted Subsidiary as a dividend
or other distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso) and (y) any such loss for such Measurement Period shall be included to
the extent funded with cash contributed by the Borrower or a Restricted
Subsidiary,

 

 

 

 

 

 

 

(d)                       any cancellation of debt income arising from a
repurchase of Term Loans by the Borrower pursuant to Section 10.06(b)(vii) or
any other early extinguishment of Indebtedness, hedging agreements or other
similar instruments

$[   ,   ,   ]

 

 

 

 

 

 

(e)                        the effects of purchase accounting adjustments
(including the effects of such adjustments pushed down to the Borrower and its
Restricted Subsidiaries) in component amounts required or permitted by GAAP
resulting from the application of purchase accounting in relation to any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes

$[   ,   ,   ]

 

 

 

 

5.

 

Consolidated Funded Indebtedness: (i)+(ii)+(iii)+(iv)+(v)+(vi)+(vii):

$[   ,   ,   ]

 

 

 

 

 

 

as of any date of determination, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, the sum, without duplication of:

$[   ,   ,   ]

 

 

 

 

 

(i)

the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments,

$[   ,   ,   ]

 

 

 

 

 

(ii)

all purchase money Indebtedness,

$[   ,   ,   ]

 

 

 

 

 

(iii)

all direct non-contingent obligations arising in connection with letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (other than letters of credit
and bank guarantees, to the extent undrawn),

$[   ,   ,   ]

 

 

 

 

 

(iv)

all obligations to pay the deferred purchase price of property or services
(other than (x) trade accounts payable in the ordinary

$[   ,   ,   ]

 

Exhibit D-8

--------------------------------------------------------------------------------



 

 

 

course of business and (y) contingent earn-outs, hold-backs and other deferred
payment of consideration in Permitted Acquisitions),

 

 

 

 

 

 

(v)

Attributable Indebtedness in respect of Capital Leases,

$[   ,   ,   ]

 

 

 

 

 

(vi)

all Guarantees with respect to outstanding Indebtedness of the types specified
in clauses (i) through (v) above of Persons other than the Borrower or any
Restricted Subsidiary,

$[   ,   ,   ]

 

 

 

 

 

(vii)

all Indebtedness of the types referred to in clauses (i) through (vi) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Restricted
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Restricted Subsidiary,

$[   ,   ,   ]

 

 

 

 

6.

 

Consolidated Interest Coverage Ratio: 

 

 

 

 

 

 

 

with respect to any Measurement Period, the ratio of:

 

 

 

 

 

 

(a)

Consolidated EBITDA for the most recently completed Measurement Period

$[   ,   ,   ]

 

 

 

 

 

(b)

Consolidated Cash Interest Expense for such Measurement Period

$[   ,   ,   ]

 

 

 

 

 

 

Actual:

[(a) / (b)]:1.00

 

 

 

 

 

 

Required in accordance with Section 7.11(b) of the Credit Agreement:

3.00:1.00

 

 

 

 

7.

 

Total Net Leverage Ratio: 

 

 

 

 

 

 

 

with respect to any Measurement Period, the ratio of:

 

 

 

 

 

 

(a)

Consolidated Funded Indebtedness (net of the Unrestricted Cash Amount in an
aggregate amount not to exceed $250,000,000) as of the last day of such
Measurement Period

$[   ,   ,   ]

 

 

 

 

 

(b)

Consolidated EBITDA for such Measurement Period, in each case, for the Borrower
and its Restricted Subsidiaries

$[   ,   ,   ]

 

 

 

 

 

 

Actual:

[(a) / (b)]:1.00

 

 

 

 

 

 

Required in accordance with Section 7.11(a) of the Credit Agreement:

[   ]:1.00

 

Exhibit D-9

--------------------------------------------------------------------------------



 

Annex I

 

[Provide reasonably detailed calculations, as well as relevant factual support,
for any cost savings, operating expense reductions, other operating improvements
and acquisition synergies added back to Consolidated EBITDA for the applicable
Measurement Period]

 

Exhibit D-10

--------------------------------------------------------------------------------



 

EXHIBIT E-1 TO
CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any Letters of Credit and Swing Line Loans
included in such facilities), and (ii) to the extent permitted to be assigned
under applicable Law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

                       [and is an Affiliate/Approved Fund(1) of [identify
Lender]]

 

 

 

 

 

3.

 

Borrower:

 

HealthEquity, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, N.A., as the administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------

(1)         Select as applicable.

 

EXHIBIT E-1-1

--------------------------------------------------------------------------------



 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of August 30, 2019 among HealthEquity, Inc., the
Lenders parties thereto, and Wells Fargo Bank, N.A., as Administrative Agent,
and the other agents parties thereto.

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(2)

 

                           

(3)

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

7. Effective Date:                , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

8. [Trade Date:            To be completed if the Assignor and Assignee intend
that the minimum assignment           amount is to be determined as of the Trade
Date.]

 

9.                                      Notice and Wire Instructions:

 

     [NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

 

 

 

      Notices:

 

Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Facsimile:

 

 

Facsimile:

 

 

 

      with a copy to:

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

--------------------------------------------------------------------------------

(2)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

(3)         Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Credit Commitment”, “Term Loan Commitment”, etc.)

 

EXHIBIT E-1-2

--------------------------------------------------------------------------------



 

 

 

Facsimile:

 

 

Facsimile:

 

 

 

      Wire Instructions:

 

      Wire Instructions:

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Title:

 

[Consented to and](4) Accepted:

 

 

 

WELLS FARGO BANK, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

[Consented to:](5)

 

 

 

HEALTHEQUITY, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Administrative Agent is required by
the terms of Section 10.06(b)(iii) the Credit Agreement.

 

(5)  To be added only if the consent of the Borrower is required by the terms of
Section 10.06(b)(iii) of the Credit Agreement.

 

EXHIBIT E-1-3

--------------------------------------------------------------------------------



 

[Consented to:

 

 

 

WELLS FARGO BANK, N.A.,

 

As L/C Issuer and

 

Swing Line Lender

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

](1)

 

 

--------------------------------------------------------------------------------

(1)  To be added only if the consents of the L/C Issuer and Swing Line Lender
are required by the terms of Section 10.06(b)(iii) of the Credit Agreement.

 

EXHIBIT E-1-4

--------------------------------------------------------------------------------



 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement) and it is not a Disqualified Lender, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

Exhibit E-1: Annex I-1

--------------------------------------------------------------------------------



 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit E-1: Annex I-2

--------------------------------------------------------------------------------



 

EXHIBIT E-2 TO
CREDIT AGREEMENT

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[On file with Administrative Agent]

 

Exhibit E-2

--------------------------------------------------------------------------------



 

EXHIBIT F TO
CREDIT AGREEMENT

 

JOINDER AGREEMENT NO. [  ]

 

THIS JOINDER AGREEMENT NO. [  ], dated as of [             , 20  ] (this
“Agreement”), by and among [        ] (each an “[Incremental Revolving Loan
Lender][Term Loan Lender]” and collectively the “[Incremental Revolving Loan
Lenders][Term Loan Lenders]”), HealthEquity, Inc., a Delaware corporation (the
“Borrower”), and Wells Fargo Bank, N.A., as Administrative Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
August 30, 2019 (as may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among the Lenders party thereto from time to time, and Wells
Fargo Bank, N.A., as Administrative Agent;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request an increase in the existing Revolving Commitments of any
Class and/or increase the existing Term Commitments or request new Incremental
Term Loan Commitments by entering into one or more Joinder Agreements with the
Incremental Revolving Loan Lenders and/or the Incremental Term Loan Lenders, as
applicable; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, this
Agreement may, without the consent of any other Lenders, effect such amendments
to the Credit Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of Section 2.14 of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each [Incremental Revolving Loan Lender][Incremental Term Loan Lender] hereby
agrees to commit to provide its respective Commitment as set forth on Schedule A
annexed hereto, on the terms and subject to the conditions set forth below:

 

Each [Incremental Revolving Loan Lender][Incremental Term Loan Lender]
(i) confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement and it is
sophisticated with respect to decisions to make loans similar to those
contemplated to be made hereunder and it is experienced in making loans of such
type; (ii) agrees that it will, independently and without reliance upon
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes Administrative Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated

 

EXHIBIT F-1

--------------------------------------------------------------------------------



 

to Administrative Agent, as the case may be, by the terms thereof, together with
such powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

Each [Incremental Revolving Loan Lender][Incremental Term Loan Lender] hereby
agrees to provide its respective [Incremental Revolving Credit Commitment][
Incremental Term Loan Commitment] on the terms and subject to the conditions set
forth below(1):

 

1.                                      Conditions Precedent.  Notwithstanding
anything to the contrary set forth herein or in the Credit Agreement, the
Increased Amount Date with respect to the [Incremental Revolving Credit
Commitments][Incremental Term Loan Commitments] hereunder shall not occur and no
Borrowings under the [Incremental Revolving Credit Commitments][Incremental Term
Loan Commitments] hereunder shall be available to the Borrower, until the
following conditions are satisfied:

 

[INSERT CONDITIONS]

 

2.                                      Applicable Rate.  The Applicable Rate
for each Series [  ] Incremental Term Loan shall mean, as of any date of
determination, [   ]% per annum.

 

[INSERT ANY “MOST FAVORED NATIONS” PROVISIONS APPLICABLE TO THE PRICING OF EACH
SERIES [  ] INCREMENTAL TERM LOANS.]

 

3.                                      Principal Payments.

 

(a)  Amortization.  The Borrower shall make principal payments on the
Series [  ] Incremental Term Loans in installments on the dates and in the
amounts set forth below:

 

(A)
Payment
Date

 

(B)
Scheduled
Repayment of
Series [  ] Incremental Term
Loans

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

 

$

          

 

 

--------------------------------------------------------------------------------

(1)         Insert terms for or modify or delete items 1-10, as applicable, with
respect to Incremental Revolving Loans or Incremental Term Loans as may be
agreed to by the parties hereto to the extent consistent with Section 2.14 of
the Credit Agreement.

 

EXHIBIT F-2

--------------------------------------------------------------------------------



 

(b)  Maturity Date.  The Borrower shall repay the [Series [  ]] Incremental Term
Loans in full on [             , 20  ] (the “[Series [  ]] Incremental Term Loan
Maturity Date”).

 

4.                                      Voluntary and Mandatory Prepayments. 
Scheduled installments of principal of the [Series [  ]] Incremental Term Loans
set forth above shall be reduced in connection with any voluntary or mandatory
prepayments and repayments of the [Series [  ]] Incremental Term Loans in
accordance with Sections 2.05, 2.06 and 2.07 of the Credit Agreement,
respectively; provided that the [Series [  ]] Incremental Term Loans and all
other amounts under the Credit Agreement with respect to the [Series [  ]]
Incremental Term Loans shall be paid in full no later than the [Series [  ]]
Incremental Term Loan Maturity Date.

 

[INSERT ADDITIONAL PREPAYMENT PROVISIONS WITH RESPECT TO INCREMENTAL TERM LOANS]

 

5.                                      Prepayment Fees.  The Borrower agrees to
pay to each Incremental Term Loan Lender the following prepayment fees, if any: 
[          ].

 

6.                                      Other Fees.  The Borrower agrees to pay
to the Administrative Agent, for the account of each [Incremental Revolving Loan
Lender][Incremental Term Loan Lender] as of [            ,     ], as fee
compensation for such [Incremental Revolving Loan Lender’s Incremental Revolving
Credit Commitments][Incremental Term Loan Lender’s Term Loan Commitments]
hereunder, an amount equal to [    ]% of the aggregate amount of such
[Incremental Revolving Loan Lender’s Incremental Revolving Credit
Commitments][Incremental Term Loan Lender’s Term Loan Commitments], payable to
such [Incremental Revolving Loan Lender][Incremental Term Loan Lender] out of
the proceeds of any Loans as and when funded on the date hereof in respect of
the [Incremental Revolving Loan Lender’s Incremental Revolving Credit
Commitments][Incremental Term Loan Lender’s Term Loan Commitments] hereunder.

 

7.                                      [New Lenders.  Each [Incremental
Revolving Loan Lender][Incremental Term Loan Lender] that is not a “Lender”
under, and for all purposes of, the Credit Agreement as of the date hereof,
acknowledges and agrees that upon its execution of this Agreement and

 

EXHIBIT F-3

--------------------------------------------------------------------------------



 

the making of the [Incremental Revolving Loans][Series [   ] Incremental Term
Loans] that such [Incremental Revolving Loan Lender][Incremental Term Loan
Lender] shall become a Lender under, and for all purposes of, the Credit
Agreement and the other Loan Documents, and shall be subject to and bound by the
terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.](2)

 

8.                                      Credit Agreement Governs.  Except as set
forth in this Agreement, the [Incremental Revolving Loans][Series [  ]
Incremental Term Loans] shall otherwise be subject to the provisions of the
Credit Agreement and the other Loan Documents.

 

9.                                      Borrower’s Certifications.  By its
execution of this Agreement, the Borrower hereby certifies that, as of the date
hereof:

 

i.                                          no Event of Default exists before or
after giving effect to the proposed Borrowing of [Incremental Revolving Credit
Loans][Series [  ] Incremental Term Loans] contemplated hereby and the
extensions of credit, if any, to be made on the date hereof;(3)

 

ii.                                       the representations and warranties of
the Borrower and each other Loan Party contained in Article V of the Credit
Agreement are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct after giving
effect to any qualification therein), except in each case to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date;(4) and

 

iv.                                   the aggregate amount of [Incremental
Revolving Credit Loans][Series [  ] Incremental Term Loans] being requested on
the date hereof does not exceed the Incremental Available Amount.

 

10.                               Borrower Covenants.  By its execution of this
Agreement, the Borrower hereby covenants that the Borrower shall deliver or
cause to be delivered legal opinions, officer’s certificates and such other
documents (including, if applicable, the Mortgages and related documents
required pursuant to Section 6.11(b) of the Credit Agreement or modifications of
any Mortgages and title insurance endorsements or policies) reasonably requested
by the Administrative Agent in connection with this Agreement.

 

--------------------------------------------------------------------------------

(2)         Insert bracketed language if the lending institution is not already
a Lender.

 

(3)         Subject, solely in the case of Incremental Term Loans, to
Section 1.09(c).

 

(4)         In the case of Incremental Term Loans incurred to finance a
Permitted Acquisition, this clause shall be limited to the Specified
Representations.

 

EXHIBIT F-4

--------------------------------------------------------------------------------



 

11.                               Eligible Assignee.  By its execution of this
Agreement, each [Incremental Revolving Loan Lender][Incremental Term Loan
Lender] represents and warrants that it is an Eligible Assignee and it is not a
Disqualified Lender.

 

12.                               Notice.  For purposes of the Credit Agreement,
the initial notice address of each [Incremental Revolving Loan
Lender][Incremental Term Loan Lender] shall be as set forth below its signature
below.

 

13.                               Recordation of the New Loans.  Upon execution
and delivery hereof, Administrative Agent will record the [Incremental Revolving
Loans][Series [  ] Incremental Term Loans] made by [Incremental Revolving Loan
Lenders][Incremental Term Loan Lenders] in the Register.

 

14.                               Amendment, Modification and Waiver.  This
Agreement may not be amended, restated, modified or waived except by an
instrument or instruments in writing signed and delivered on behalf of each of
the parties hereto.

 

15.                               Entire Agreement.  This Agreement, the Credit
Agreement and the other Loan Documents constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and oral, among the
parties or any of them with respect to the subject matter hereof.

 

16.                               Governing Law; Jurisdiction; Etc.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR TO THE NEGOTIATION,
EXECUTION OR PERFORMANCE THEREOF OR TO THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

THE PROVISIONS OF SECTIONS 10.14(B), (C) AND (D), 10.15, 10.16 AND 10.18 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AND MADE A PART HEREOF.

 

17.                               Loan Document.  This Agreement shall
constitute a Loan Document under the terms of the Credit Agreement.

 

18.                               Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

EXHIBIT F-5

--------------------------------------------------------------------------------



 

19.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

20.                               USA PATRIOT Act. Each [Incremental Revolving
Loan Lender][Incremental Term Loan Lender] that is subject to the Act (as
hereinafter defined) the Beneficial Ownership Regulation, and the Administrative
Agent (for itself and not on behalf of any [Incremental Revolving Loan
Lender][Incremental Term Loan Lender]) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow such [Incremental Revolving Loan Lender][Incremental Term Loan Lender] or
the Administrative Agent, as applicable, to identify the Borrower and each
Guarantor in accordance with the Act and the Beneficial Ownership Regulation.
The Borrower shall, and shall cause each Guarantor to, promptly following a
request by the Administrative Agent or any [Incremental Revolving Loan
Lender][Incremental Term Loan Lender], provide all documentation and other
information that the Administrative Agent or such [Incremental Revolving Loan
Lender][Incremental Term Loan Lender] requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act and the Beneficial Ownership
Regulation.

 

[Remainder of page intentionally left blank]

 

EXHIBIT F-6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Notice Address:

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

 

 

 

 

HEALTHEQUITY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Joinder Agreement No. [   ]]

 

EXHIBIT F-7

--------------------------------------------------------------------------------



 

Consented to by:

 

 

 

WELLS FARGO BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Authorized Signatory

 

 

[Signature Page to Joinder Agreement No. [   ]]

 

EXHIBIT F-8

--------------------------------------------------------------------------------



 

SCHEDULE A
TO JOINDER AGREEMENT NO. [  ]

 

Name of Lender

 

Type of Commitment

 

Amount

 

[                   ]

 

[Incremental Revolving Credit Commitment][Incremental Term Loan Commitment]

 

$

                

 

 

 

 

 

 

 

 

 

 

 

Total: $

                 

 

 

EXHIBIT F-9

--------------------------------------------------------------------------------



 

EXHIBIT G TO
CREDIT AGREEMENT

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

Separately Attached

 

EXHIBIT G-1

--------------------------------------------------------------------------------



 

Execution Version

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

among

 

HEALTHEQUITY, INC.,

 

certain of its Subsidiaries,

 

and

 

WELLS FARGO BANK, N.A.,
as Administrative Agent

 

Dated as of August 30, 2019

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1. DEFINED TERMS

1

 

 

Section 1.1

Definitions

1

Section 1.2

Other Definitional Provisions

6

 

 

 

ARTICLE 2. GUARANTEE

7

 

 

Section 2.1

Guarantee

7

Section 2.2

Rights of Reimbursement, Contribution and Subrogation

8

Section 2.3

Amendments, etc. with respect to the Obligations

9

Section 2.4

Guarantee Absolute and Unconditional

9

Section 2.5

Reinstatement

10

Section 2.6

Payments

10

Section 2.7

Bankruptcy, Etc.

10

Section 2.8

Subordination of Other Obligations

11

Section 2.9

Keepwell

11

 

 

 

ARTICLE 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

11

 

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

13

 

 

Section 4.1

Representations in Credit Agreement

13

Section 4.2

Title; No Other Liens

13

Section 4.3

Perfected First Priority Liens

13

Section 4.4

Name; Jurisdiction of Organization, etc.

14

Section 4.5

Inventory and Equipment

14

Section 4.6

Intentionally Omitted

14

Section 4.7

Investment Property

14

Section 4.8

Receivables

15

Section 4.9

Intellectual Property

15

Section 4.10

Letter of Credit Rights

17

Section 4.11

Commercial Tort Claims

17

 

 

 

ARTICLE 5. COVENANTS

17

 

 

Section 5.1

Covenants in Credit Agreement

17

Section 5.2

Delivery of Certificated Securities and Pledged Notes Outside the Ordinary
Course

17

Section 5.3

Intentionally Omitted

17

Section 5.4

Maintenance of Perfected Security Interest; Further Documentation

17

Section 5.5

Changes in Locations, etc.

18

Section 5.6

Intentionally Omitted

18

Section 5.7

Investment Property

18

Section 5.8

Intentionally Omitted

19

Section 5.9

Intellectual Property

19

 

i

--------------------------------------------------------------------------------



 

Section 5.10

Commercial Tort Claims

21

Section 5.11

Changes in Locations, Name, Jurisdiction of Incorporation, etc.

21

 

 

 

ARTICLE 6. REMEDIAL PROVISIONS

21

 

 

Section 6.1

Certain Matters Relating to Receivables

21

Section 6.2

Communications with Obligors; Grantors Remain Liable

22

Section 6.3

Pledged Securities

22

Section 6.4

Proceeds to be Turned Over To Administrative Agent

23

Section 6.5

Application of Proceeds

23

Section 6.6

Code and Other Remedies

24

Section 6.7

Registration Rights

25

Section 6.8

Waiver; Deficiency

26

Section 6.9

Intentionally Omitted

26

Section 6.10

IP Licenses

26

 

 

 

ARTICLE 7. THE ADMINISTRATIVE AGENT

26

 

 

Section 7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

26

Section 7.2

Duty of Administrative Agent

28

Section 7.3

Execution of Financing Statements

28

Section 7.4

Authority of Administrative Agent

28

Section 7.5

Appointment of Co-Administrative Agents

29

 

 

 

ARTICLE 8. MISCELLANEOUS

29

 

 

Section 8.1

Amendments in Writing; Amendments to Schedules

29

Section 8.2

Notices

29

Section 8.3

No Waiver by Course of Conduct; Cumulative Remedies

29

Section 8.4

Enforcement Expenses; Indemnification

30

Section 8.5

Successors and Assigns

30

Section 8.6

Set-Off

30

Section 8.7

Counterparts

31

Section 8.8

Severability

31

Section 8.9

Section Headings

31

Section 8.10

Integration/Conflict

31

Section 8.11

GOVERNING LAW

31

Section 8.12

Submission to Jurisdiction; Waivers

31

Section 8.13

Acknowledgments

32

Section 8.14

Additional Grantors

32

Section 8.15

Releases

32

Section 8.16

WAIVER OF JURY TRIAL

33

 

ii

--------------------------------------------------------------------------------



 

SCHEDULES

 

 

1

Notice Addresses of Guarantors

2

Description of Pledged Investment Property

3

Exact Legal Name, Location of Jurisdiction of Organization, Chief Executive
Office and Inventory and Equipment

4

[Reserved]

5

Copyrights, Patents, Trademarks

6

Commercial Tort Claims

7

Filings and Other Actions Required to Perfect Security Interests

8

Letter of Credit Rights

 

 

EXHIBITS

 

 

 

A-1

Form of [Copyright][Patent][Trademark] Security Agreement

A-2

Form of After-Acquired Intellectual Property Security Agreement

 

 

ANNEXES

 

 

 

1

Assumption Agreement

 

iii

--------------------------------------------------------------------------------



 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 30, 2019, among each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), and WELLS FARGO BANK, N.A., as
administrative agent (in such capacity and together with its successors in such
capacity, the “Administrative Agent”) for (i) the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of August 30, 2019 (as amended, restated supplemented,
replaced, or otherwise modified from time to time, the “Credit Agreement”),
among HEALTHEQUITY, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”) and the Administrative Agent, and (ii) the other Secured
Parties (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of (a) the initial Term A Loans will be used to finance
the Acquisition and the Refinancing and to pay the fees and expenses incurred in
connection with the Transactions, (b) the Revolving Credit Loans will be used to
finance the Acquisition and pay the fees and expenses incurred in connection
with the Transactions and for working capital and general corporate purposes of
the Borrower, including without limitation for the financing of acquisitions and
Investments (in each case, to the extent permitted hereunder) not in
contravention of any Law or of any Loan Document, and (c) any other Credit
Extensions will be used for working capital, Permitted Acquisitions and for
other general corporate purposes not in contravention of any Law or of any Loan
Document;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
thereafter that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement, to
induce the other Secured Parties to enter into certain hedging and cash
management agreements with the Grantors, and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent, for the benefit of the Secured Parties, as
follows:

 

ARTICLE 1.
DEFINED TERMS

 

Section 1.1                                    Definitions.  (a)  Unless
otherwise defined herein, capitalized terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
capitalized terms used herein but not defined herein nor in the Credit Agreement
shall have the meanings given to them in the New York UCC, including but not
limited to the following terms (provided that to the extent the New York UCC is
used to define any of the following terms and such term is defined differently
in different Articles of the New York UCC, the definition of such term contained
in

 

--------------------------------------------------------------------------------



 

Article 9 of the New York UCC shall govern):  Accounts, Account Debtor,
Authenticate, Certificated Security, Chattel Paper, Commercial Tort Claim,
Commodity Account, Commodity Contract, Commodity Intermediary, Deposit Accounts,
Documents, Electronic Chattel Paper, Entitlement Order, Equipment, Farm
Products, Financial Asset, Fixtures, General Intangible,
Goods, Instruments, Inventory, Letter of Credit Rights, Money, Payment
Intangibles, Securities Account, Securities Intermediary, Security, Security
Entitlement, Supporting Obligations, Tangible Chattel Paper and Uncertificated
Security.

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Assignment of Claims Act” shall mean the Assignment of Claims Act of 1940.

 

“Collateral” shall have the meaning set forth in Article 3 hereof.

 

“Collateral Account” shall mean (i) any collateral account established by the
Administrative Agent as provided in Sections 6.1 or 6.4 or (ii) any cash
collateral account established as provided in Sections 2.15 or 8.02 of the
Credit Agreement.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Copyright License” shall mean any written agreement naming any Grantor as
licensor or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

 

“Copyrights” shall mean (but excluding in all cases software licensed to a
Grantor) (i) all domestic copyrights, whether or not the underlying works of
authorship have been published, including but not limited to copyrights in
software and databases, all Mask Works (as defined in 17 U.S.C. 901 of the U.S.
Copyright Act) and all works of authorship, (ii) all copyright registrations and
copyright applications, and any renewals or extensions thereof, including,
without limitation, each U.S. registration and application identified in
Schedule 5 and (iii) the rights to print, publish and distribute any of the
foregoing.

 

“Discharge of the Obligations” shall mean and shall have occurred when (i) all
Obligations shall have been paid in full in cash in immediately available funds
and all other obligations under the Loan Documents shall have been performed
(other than (a) those expressly stated to survive termination, (b) contingent
obligations as to which no claim has been asserted, and (c) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Qualified
Counterparties shall have been made), (ii) no Letters of Credit shall be
outstanding (other than Letters of Credit which have been Cash Collateralized or
as to which other arrangements satisfactory to the Issuing Lender shall have
been made) and (iii) all Commitments shall have terminated or expired.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and

 

2

--------------------------------------------------------------------------------



 

to the extent that, such Swap Obligation (or such security interest in respect
thereof)  is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.

 

“Guarantors” shall mean the collective reference to each Grantor and, for the
avoidance of doubt, shall include the Borrower (only with respect to the Secured
Cash Management Obligations of the other Guarantors and the Secured Swap
Obligations of the other Guarantors).

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and
the Trade Secret Licenses.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.

 

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the additional
insured or loss payee thereof).

 

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in the New York UCC and (ii) whether or not
constituting “investment property” as so defined, all Pledged Notes, all Pledged
Equity Interests, all Pledged Security Entitlements and all Pledged Commodity
Contracts.

 

“Issuers” shall mean the collective reference to each issuer of a Pledged
Security.

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York; provided, however, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection,
priority, or remedies with respect to Administrative Agent’s Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of New York, the term “New York UCC”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies.

 

“Obligations” shall mean all Obligations (as defined in the Credit Agreement)
including, without limitation, those arising under Article 2 hereof; provided,
however, that Obligations shall not include any Excluded Swap Obligations.

 

“Obligee Guarantor” shall have the meaning set forth in Section 2.8.

 

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

 

“Patents” shall mean (but excluding in all cases software licensed to a Grantor)
(i) all domestic patents, patent applications and patentable inventions,
including, without limitation, each U.S. issued patent and patent application
identified in Schedule 5, all certificates of invention or similar property
rights, (ii) all inventions and improvements described and claimed therein, and
(iii) all reissues, divisions,

 

3

--------------------------------------------------------------------------------



 

continuations, continuations-in-part, substitutes, renewals, reexaminations and
extensions thereof, and all improvements thereon.

 

“Permitted Exceptions” shall mean the following exceptions to the obligations or
representations of any Grantor: (i) no Grantor shall be required to take actions
to perfect the security interest of the Administrative Agent (x) on any property
that is covered by a certificate of title statute of any jurisdiction under the
law of which the indication of a security interest on such certificate is
required as a condition of perfection thereof or (y) if recordation of a
security interest with the Federal Aviation Administration or the International
Registry of Mobile Assets is required as a condition of perfection thereof;
(ii) no Grantor shall be required to take actions to create or perfect the
security interest of the Administrative Agent on any Excluded Assets or
Specified Assets; and (iii) no Grantor shall be required to take actions to
perfect the security interests of the Administrative Agent with respect to any
Collateral for which security interests are perfected by a method other than the
filing of a financing statement unless this Agreement expressly requires such
Grantor to take such perfection action.

 

“Pledged Alternative Equity Interests” shall mean all interests of any Grantor
in participation or other interests in any equity or profits of any business
entity and the certificates, if any, representing such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that “Pledged Alternative Equity Interests” shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests and Pledged Trust Interests.

 

“Pledged Commodity Contracts” shall mean all commodity contracts to which any
Grantor is party from time to time.

 

“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including, without limitation, the debt securities
listed on Schedule 2 (as such schedule may be amended from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Credit Agreement, as applicable), together with any
other certificates, options, rights or security entitlements of any nature
whatsoever in respect of the debt securities of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided,
however, that in no event shall “Pledged Debt Securities” include any Excluded
Assets or Specified Assets.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests; provided, however, that in no event shall “Pledged Equity
Interests” include any Excluded Assets or Specified Assets.

 

“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company including, without
limitation, all limited liability company interests listed on Schedule 2 hereto
under the heading “Pledged LLC Interests” (as such schedule may be amended from
time to time concurrently with the delivery by the Borrower of the items
required by Sections 6.01(a) and 6.01(b) of the Credit Agreement, as applicable)
and the certificates, if any, representing such limited liability company
interests and any interest of such Grantor on the books and records of such
limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing; provided,
however, that in no event shall “Pledged LLC Interests” include any Excluded
Assets or Specified Assets.

 

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor including, without limitation, those listed on Schedule 2 (as
such schedule may be amended from time to

 

4

--------------------------------------------------------------------------------



 

time concurrently with the delivery by the Borrower of the items required by
Sections 6.01(a) and 6.01(b) of the Credit Agreement, as applicable), and all
Intercompany Notes at any time issued to any Grantor; provided, however, that in
no event shall “Pledged Notes” include any Excluded Assets or Specified Assets.

 

“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership including, without
limitation, all partnership interests listed on Schedule 2 hereto under the
heading “Pledged Partnership Interests” (as such schedule may be amended from
time to time concurrently with the delivery by the Borrower of the items
required by Section 6.01(a) and 6.01(b) of the Credit Agreement, as applicable)
and the certificates, if any, representing such partnership interests and any
interest of such Grantor on the books and records of such partnership and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and any other warrant, right or option to acquire any of
the foregoing; provided, however, that in no event shall “Pledged Partnership
Interests” include any Excluded Assets or Specified Assets.

 

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 2 hereto under the heading “Pledged Stock” (as such
schedule may be amended from time to time concurrently with the delivery by the
Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Credit
Agreement, as applicable), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares and any other warrant, right or option to acquire
any of the foregoing; provided, however, that in no event shall “Pledged Stock”
include any Excluded Assets or Specified Assets.

 

“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust including,
without limitation, all trust interests listed on Schedule 2 hereto under the
heading “Pledged Trust Interests” (as such schedule may be amended from time to
time concurrently with the delivery by the Borrower of the items required by
Sections 6.01(a) and 6.01(b) of the Credit Agreement, as applicable) and the
certificates, if any, representing such trust interests and any interest of such
Grantor on the books and records of such trust or on the books and records of
any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests
and any other warrant, right or option to acquire any of the foregoing;
provided, however, that in no event shall “Pledged Trust Interests” include any
Excluded Assets or Specified Assets.

 

“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.

 

“Pledged Security Entitlements” shall mean all security entitlements of any
Grantor provided, however, that in no event shall “Pledged Security
Entitlements” include any Excluded Assets or Specified Assets.

 

“Proceeds” shall mean all “proceeds” as such term is defined in the New York UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.

 

“Qualified Counterparty” means each Person who is a counterparty to a Secured
Cash Management Agreement or a Secured Hedge Agreement.

 

5

--------------------------------------------------------------------------------



 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligations, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivable” shall mean all Accounts and any other any right to payment for
goods or other property sold, leased, licensed or otherwise disposed of or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper or classified as a Payment Intangible and whether or not it has
been earned by performance.  References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

 

“Secured Parties” shall mean collectively, the Administrative Agent, the
Lenders, the L/C Issuer, with respect to any Secured Cash Management Agreement,
the Cash Management Banks, with respect to any Secured Hedge Agreement, the
Hedge Banks, and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05 of the Credit Agreement;
provided that no Hedge Bank or Cash Management Bank shall have any rights in
connection with the management or release of any Collateral or the obligations
of any Guarantor under this Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark.

 

“Trademarks” shall mean (i) all domestic trademarks, service marks, trade names,
corporate names, company names, business names, trade dress, trade styles,
logos, or other indicia of origin or source identification, Internet domain
names, trademark and service mark registrations, and applications for trademark
or service mark registrations and any renewals thereof, including, without
limitation, each U.S. registration and application identified in Schedule 5, and
(ii) all the goodwill of the business connected with the use of, and symbolized
by, each of the above.

 

“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trade
Secret.

 

“Trade Secrets” shall mean all trade secrets and all confidential and
proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information.

 

“Vehicles” shall mean all cars, trucks, trailers, construction and earth moving
equipment and other Equipment of any nature covered by a certificate of title
law of any jurisdiction and all tires and other appurtenances to any of the
foregoing.

 

Section 1.2                                    Other Definitional Provisions. 
(a)  The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a

 

6

--------------------------------------------------------------------------------



 

whole and not to any particular provision of this Agreement, and Article,
Section and Schedule references are to this Agreement unless otherwise
specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

ARTICLE 2.
GUARANTEE

 

Section 2.1                                    Guarantee.  (a)  Each of the
Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantees to the Administrative Agent, for the benefit of the Secured Parties
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by each other Guarantor, including the
Borrower, when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.

 

(b)                                 Each Guarantor shall be liable under its
guarantee set forth in Section 2.1(a), without any limitation as to amount, for
all present and future Obligations, including specifically all future increases
in the outstanding amount of the Loans or other Obligations and other future
increases in the Obligations, whether or not any such increase is committed,
contemplated or provided for by the Loan Documents, the Secured Cash Management
Agreements or the Secured Hedge Agreement on the date hereof.  Notwithstanding
any other provision hereof, the right of recovery against each Guarantor under
Article 2 hereof shall not exceed $1.00 less than the lowest amount which would
render such Guarantor’s obligations under Article 2 hereof void or voidable
under applicable law, including, without limitation, fraudulent conveyance law. 
To effectuate the foregoing intention, the Administrative Agent and the
Guarantors hereby irrevocably agree that the Obligations of each Guarantor under
the guarantee set forth in Article 2 hereof at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under the
guarantee set forth in Article 2 hereof not constituting a fraudulent transfer
or conveyance after giving full effect to the liability under the guarantee set
forth in Article 2 hereof and its related contribution rights but before taking
into account any liabilities under any other guarantee by such Guarantor.  To
the extent that any Guarantor shall be required hereunder to pay any portion of
any guaranteed obligation exceeding the greater of (a) the amount of the value
actually received by such Guarantor and its Subsidiaries from the Loans and such
other obligations and (b) the amount such Guarantor would otherwise have paid if
such Guarantor had paid the aggregate amount of the guaranteed obligations
(excluding the amount thereof repaid by the Borrower) in the same proportion as
such Guarantor’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors on such date, then, subject to
Section 2.2(d), such Guarantor shall be reimbursed by such other Guarantors for
the amount of such excess, pro rata, based on the respective net worth of such
other Guarantors on such date.  For purposes of determining the net worth of any
Guarantor in connection with the foregoing, all guarantees of such Guarantor
other than the guarantee under Article 2 hereof will be deemed to be enforceable
and payable after the guaranty under Article 2 hereof.  To the fullest extent
permitted by applicable Law, this Section 2.1(b) shall be for the benefit solely
of creditors and representatives of creditors of each Guarantor and not for the
benefit of such Guarantor or the holders of any Equity Interest in such
Guarantor.

 

(c)                                  Each Guarantor agrees that Obligations may
at any time and from time to time be incurred or permitted in an amount
exceeding the maximum liability of such Guarantor under Section 2.1(b) without
impairing the guarantee contained in this Article 2 or affecting the rights and
remedies of any Secured Party hereunder.

 

7

--------------------------------------------------------------------------------



 

(d)                                 The guarantee contained in this Article 2
shall remain in full force and effect until the Discharge of the Obligations.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
any Secured Party from the Borrower, any of the Guarantors, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment, remain liable for the Obligations up to the
maximum liability of such Guarantor hereunder until the Discharge of the
Obligations.

 

Section 2.2                                    Rights of Reimbursement,
Contribution and Subrogation.  In case any payment is made on account of the
Obligations by any Grantor or is received or collected on account of the
Obligations from any Grantor or its property:

 

(a)                                 If such payment is made by the Borrower or
from its property, then, if and to the extent such payment is made on account of
Obligations arising from or relating to a Loan made to the Borrower or a Letter
of Credit issued for account of the Borrower or Secured Hedge Agreement or
Secured Cash Management Agreement entered into by the Borrower, the Borrower
shall not be entitled (A) to demand or enforce reimbursement or contribution in
respect of such payment from any other Grantor or (B) to be subrogated to any
claim, interest, right or remedy of any Secured Party against any other Person,
including any other Grantor or its property.

 

(b)                                 If such payment is made by a Guarantor or
from its property in respect of Obligations of the Borrower or another
Guarantor, such Guarantor shall be entitled, subject to and upon (but not
before) Discharge of the Obligations, (A) to demand and enforce reimbursement
for the full amount of such payment from the Borrower or such other Guarantor,
as applicable and (B) to demand and enforce contribution in respect of such
payment from each other Guarantor which has not paid its fair share of such
payment, as necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment.  For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets and any other equitable considerations
deemed appropriate by the court.

 

(c)                                  If and whenever any right of reimbursement
or contribution becomes enforceable by any Grantor against any other Grantor
under Sections 2.2(a) and 2.2(b), such Grantor shall be entitled, subject to and
upon (but not before) Discharge of the Obligations, to be subrogated (equally
and ratably with all other Grantors entitled to reimbursement or contribution
from any other Grantor as set forth in this Section 2.2) to any security
interest that may then be held by the Administrative Agent upon any Collateral
granted to it in this Agreement.  Such right of subrogation shall be enforceable
solely after Discharge of the Obligations and solely against the Grantors, and
not against the Secured Parties, and neither the Administrative Agent nor any
other Secured Party shall have any duty whatsoever to warrant, ensure or protect
any such right of subrogation or to obtain, perfect, maintain, hold, enforce or
retain any Collateral for any purpose related to any such right of subrogation. 
If subrogation is demanded by any Grantor, then, after Discharge of the
Obligations, the Administrative Agent shall deliver to the Grantors making such
demand, or to a representative of such Grantors or of the Grantors generally, an
instrument reasonably satisfactory to the Administrative Agent transferring, on
a quitclaim basis without any recourse, representation, warranty or obligation
whatsoever, whatever security interest the Administrative Agent then may hold in
whatever Collateral may then exist that was not previously released or disposed
of by the Administrative Agent.

 

8

--------------------------------------------------------------------------------



 

(d)                                 All rights and claims arising under
Section 2.1(b) or this Section 2.2 or based upon or relating to any other right
of reimbursement, indemnification, contribution or subrogation that may at any
time arise or exist in favor of any Grantor as to any payment on account of the
Obligations made by it or received or collected from its property shall be fully
subordinated in all respects prior to the Discharge of the Obligations.  Until
Discharge of the Obligations, no Grantor shall demand or receive any collateral
security, payment or distribution whatsoever (whether in cash, property or
securities or otherwise) on account of any such right or claim.  If any such
payment or distribution is made or becomes available to any Grantor in any
bankruptcy case or receivership, insolvency or liquidation proceeding, such
payment or distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Obligations.  If any such payment or distribution is received by
any Grantor, it shall be held by such Grantor in trust, as trustee of an express
trust for the benefit of the Secured Parties, and shall forthwith be transferred
and delivered by such Grantor to the Administrative Agent, in the exact form
received and, if necessary, duly endorsed.

 

(e)                                  The obligations of the Grantors under the
Loan Documents, including their liability for the Obligations and the
enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectability or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 2.2.  The invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Secured Party against any Guarantor or its property.  The
Secured Parties make no representations or warranties in respect of any such
right and shall have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.

 

(f)                                   Each Grantor reserves any and all other
rights of reimbursement, contribution or subrogation at any time available to it
as against any other Grantor, but (i) the exercise and enforcement of such
rights shall be subject to Section 2.2(d) and (ii) neither the Administrative
Agent nor any other Secured Party shall ever have any duty or liability
whatsoever in respect of any such right, except as provided in Section 2.2(c).

 

Section 2.3                                    Amendments, etc. with respect to
the Obligations.  Each Guarantor shall remain obligated hereunder
notwithstanding that any demand for payment of any of the Obligations made by
any Secured Party may be rescinded by such Secured Party and any of the
Obligations continued, and the Obligations, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, increased, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Secured Party,
and the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith or with any of the other
Obligations may be amended modified, supplemented or terminated, in whole or in
part, and any collateral security, guarantee or right of offset at any time held
by any Secured Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released, in each case, in accordance with the terms of
this Agreement and the other Loan Documents.  No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this Article 2
or any property subject thereto, in each case, in accordance with the terms of
this Agreement and the other Loan Documents.

 

Section 2.4                                    Guarantee Absolute and
Unconditional.  Each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by any Secured Party upon the guarantee contained in this Article 2
or acceptance of the guarantee contained in this Article 2; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Article 2; and all dealings between the Borrower and
any of the other

 

9

--------------------------------------------------------------------------------



 

Guarantors, on the one hand, and the Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Article 2.  Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the other Guarantors with respect
to the Obligations.  Each Guarantor understands and agrees that the guarantee
contained in this Article 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment and performance without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document or
any Secured Hedge Agreement or Secured Cash Management Agreement, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by any Secured
Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance hereunder) which may at any time be available to or be asserted
by the Borrower or any other Person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such other Guarantor) which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Borrower or any other Grantor for the
Obligations, or of such other Guarantor under the guarantee contained in this
Article 2, in bankruptcy or in any other instance other than Discharge of the
Obligations.  When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, any Secured Party may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against the Borrower, any other Guarantor or
any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Secured Party against
any Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

Section 2.5                                    Reinstatement.  The guarantee
contained in this Article 2 shall continue to be effective, or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by any
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any other Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any other Guarantor or any substantial part
of its property, or otherwise, all as though such payments had not been made.

 

Section 2.6                                    Payments.  Each Guarantor hereby
guarantees that payments hereunder will be paid to the Administrative Agent
without set-off or counterclaim in Dollars in immediately available funds at the
Administrative Agent’s Office as specified in the Credit Agreement.

 

Section 2.7                                    Bankruptcy, Etc.  (a)  Until
Discharge of the Obligations, no Guarantor shall, without the prior written
consent of the Administrative Agent, commence or join with any other person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against the Borrower or any other Guarantor.  The obligations of the Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of any Borrower or any other Guarantor or by any defense which
the Borrower or any Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

 

10

--------------------------------------------------------------------------------



 

(b)                                 Each Guarantor acknowledges and agrees that
any interest on any portion of the Obligations which accrues after the
commencement of any case or proceeding referred to in clause (a) above (or, if
interest on any portion of the Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Obligations if such case or proceeding had
not been commenced) shall be included in the Obligations guaranteed hereby
because it is the intention of the Guarantors and Secured Parties that the
Obligations which are guaranteed by the Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve any
Borrower or any other Guarantor of any portion of such Obligations.  The
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay the
Administrative Agent, or allow the claim of the Administrative Agent in respect
of, any such interest accruing after the date on which such case or proceeding
is commenced.

 

Section 2.8                                    Subordination of Other
Obligations.  Any Indebtedness of the Borrower or any other Guarantor now or
hereafter held by any other Guarantor (the “Obligee Guarantor”) whether as
original creditor, assignee, or by way of subrogation, restitution or otherwise,
is hereby subordinated in right of payment to the guaranteed Obligations, and
any such Indebtedness collected or received by the Obligee Guarantor upon the
occurrence and during the continuance of an Event of Default shall be held in
trust for the Administrative Agent on behalf of the Secured Parties and shall
forthwith be paid over to the Administrative Agent for the benefit of the
Secured Parties to be credited and applied against the Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof.

 

Section 2.9                                    Keepwell.  Each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Grantor to honor all of its obligations under
this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 2.9 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2.9, or otherwise under this Guaranty, as it
relates to such Grantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until Discharge of the Obligations.  Each Qualified ECP
Guarantor intends that this Section 2.9 constitute, and this Section 2.9 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Grantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

ARTICLE 3.
GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL

 

(a)                                 Each Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in, all of the personal property of such Grantor, including, without
limitation, the following property, in each case, wherever located and now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

11

--------------------------------------------------------------------------------



 

(iii)                               all Contracts;

 

(iv)                              all Deposit Accounts;

 

(v)                                 all Documents;

 

(vi)                              all Equipment;

 

(vii)                           all General Intangibles, including all
Intellectual Property and (A) the right to sue or otherwise recover for any and
all past, present and future infringements and other violations of such
Intellectual Property, (B) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all Copyright Licenses, Patent Licenses, Trademark
Licenses and Trade Secret Licenses, as the case may be, entered into in
connection with such Intellectual Property, payments arising out of any other
sale, lease, license or other disposition of such Intellectual Property and
damages and payments for past, present or future infringements and other
violations of such Intellectual Property), and (C) all other rights of any kind
whatsoever accruing thereunder or pertaining to such Intellectual Property;

 

(viii)                        all Instruments;

 

(ix)                              all Insurance

 

(x)                                 all Inventory;

 

(xi)                              all Investment Property;

 

(xii)                           all Letter of Credit Rights;

 

(xiii)                        all Money;

 

(xiv)                       all Vehicles;

 

(xv)                          all Goods not otherwise described above;

 

(xvi)                       any Collateral Account;

 

(xvii)                    all books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and other electronic storage
media and related data processing software and similar items that at any time
evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon;

 

(xviii)                 Commercial Tort Claims now or hereinafter described on
Schedule 6; and

 

(xix)                       to the extent not otherwise included, all other
property of the Grantor and all Proceeds and products accessions, rents and
profits of any and all of the foregoing and all collateral security, Supporting
Obligations and guarantees given by any Person with respect to any of the
foregoing;

 

provided that notwithstanding anything to the contrary in this Agreement, the
term “Collateral” shall not include the Excluded Assets or Specified Assets.

 

12

--------------------------------------------------------------------------------



 

(b)                                 Notwithstanding anything herein to the
contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Administrative Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any Receivables, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Administrative Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Administrative Agent nor any Secured Party have
any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to any Receivables, Pledged
Partnership Interests or Pledged LLC Interests and (iii) the exercise by the
Administrative Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral.

 

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Secured Parties on the Closing Date and on the date of each Credit
Extension as contemplated by Section 4.02 of the Credit Agreement (except, for
avoidance of doubt, in each case to the extent that such representations and
warranties specifically refer to an earlier date or the Closing Date, in which
case they shall be true and correct as of such earlier date or the Closing Date,
as applicable):

 

Section 4.1                                    Representations in Credit
Agreement.  The representations and warranties set forth in Section 5 of the
Credit Agreement as they relate to such Grantor or to the Loan Documents to
which such Grantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, in all material respects, except for
representations and warranties (i) expressly stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date, and (ii) that are
qualified as to “materiality”, “Material Adverse Effect” or similar language, in
which case such representations and warranties shall be true and correct (after
giving effect to any qualification therein) in all respects, and the Secured
Parties shall be entitled to rely on each of them as if they were fully set
forth herein; provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this
Section 4.l, be deemed to be a reference to such Grantor’s knowledge.

 

Section 4.2                                    Title; No Other Liens.  Such
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims, including, without limitation, Liens arising as a result of such Grantor
becoming bound (as a result of merger or otherwise) as Grantor under a security
agreement entered into by another Person, except for Permitted Liens.  Except
with respect to Permitted Liens, no financing statement, mortgage or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement or as are permitted by the Credit Agreement.

 

Section 4.3                                    Perfected First Priority Liens. 
(a)  Other than with respect to the Permitted Exceptions, the security interests
granted pursuant to this Agreement (i) upon completion of the filings and other
actions specified on Schedule 7 (all of which, in the case of all filings and
other documents referred to on said Schedule 7, have been delivered to the
Administrative Agent duly completed and executed (where applicable) in a form
suitable for filing, and may be filed by the Administrative Agent at

 

13

--------------------------------------------------------------------------------



 

any time) and payment of all filing fees, will constitute valid fully perfected
security interests in all of the Collateral in favor of the Administrative
Agent, for the benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof and
(ii) are prior to all other Liens on the Collateral except for Permitted Liens. 
Other than with respect to the Permitted Exceptions (other than, for the
avoidance of doubt, clause (iii) thereof), without limiting the foregoing, each
Grantor has taken all actions necessary or desirable (in accordance and not in
contravention with the terms of the Loan Documents, including but not limited to
the definition of “Excluded Assets” in and Section 4.01(b) of the Credit
Agreement), including without limitation those specified in Section 5.2 hereof
to: (i) establish the Administrative Agent’s “control” (within the meanings of
Sections 8-106 and 9-106 of the New York UCC) over any portion of the Investment
Property constituting Certificated Securities (as defined in the UCC),
(ii) establish the Administrative Agent’s “control” (within the meaning of
Section 9-107 of the New York UCC) over all Letter of Credit Rights and
(iii) solely to the extent requested by the Administrative Agent, establish the
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the New York UCC) over any portion of the Investment Property held by a
securities intermediary.

 

Section 4.4                                    Name; Jurisdiction of
Organization, etc.  On the date hereof, such Grantor’s exact legal name (as
indicated on the public record of such Grantor’s jurisdiction of formation or
organization), jurisdiction of organization, organizational identification
number, if any, and the location of such Grantor’s chief executive office are
specified on Schedule 3.  On the date hereof, each Grantor is organized solely
under the law of the jurisdiction so specified and has not filed any
certificates of domestication, transfer or continuance in any other
jurisdiction.  Except as specified on Schedule 3, on the date hereof, it has not
changed its name, jurisdiction of organization, chief executive office or its
corporate structure in any way (e.g. by merger, consolidation, change in
corporate form or otherwise) within the past five years and is not currently
bound (whether as a result of merger or otherwise) as Grantor under a security
agreement entered into by another Person, which has not heretofore been
terminated.

 

Section 4.5                                    Inventory and Equipment.  (a)  On
the date hereof, no Inventory or Equipment (other than Inventory or Equipment in
transit) with an aggregate fair market value in excess of $5,000,000 is kept at
any location, except as set forth at the locations listed on Schedule 3.

 

(b)                                 Any Inventory now or hereafter produced by
any Grantor included in the Collateral has been and will be produced in
compliance with the requirements of the Fair Labor Standards Act, as amended,
other than up to $5,000,000 of Inventory in existence at any time in the
aggregate.

 

(c)                                  Except as set forth on Schedule 3, on the
date hereof, no Inventory or Equipment with an aggregate fair market value in
excess of $5,000,000 is in the possession of an issuer of a negotiable document
(as defined in Section 7-104 of the New York UCC) therefor or is otherwise in
the possession of any bailee or warehouseman.

 

Section 4.6                                    Intentionally Omitted. 
Intentionally omitted.

 

Section 4.7                                    Investment Property.  (a) 
Schedule 2 hereto (as such schedule may be amended from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Credit Agreement, as applicable) sets forth under the
headings “Pledged Stock”, “Pledged LLC Interests,” “Pledged Partnership
Interests” and “Pledged Trust Interests,” respectively, all of the Pledged
Stock, Pledged LLC Interests, Pledged Partnership Interests and Pledged Trust
Interests owned by any Grantor and such Pledged Equity Interests constitute the
percentage of issued and outstanding shares of stock, percentage of membership
interests, percentage of partnership interests or percentage of beneficial
interest of the respective issuers thereof indicated on such Schedule.

 

14

--------------------------------------------------------------------------------



 

Schedule 2 hereto (as such schedule may be amended from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Credit Agreement, as applicable) sets forth under the
heading “Pledged Debt Securities” or “Pledged Notes” all of the Pledged Debt
Securities and Pledged Notes owned by any Grantor with a face value, in each
case, in excess of $5,000,000, and all of such Pledged Debt Securities and
Pledged Notes have been, to Grantor’s knowledge (although no knowledge qualifier
shall be applicable to any Pledged Debt Securities and Pledged Notes issued by a
Grantor or any Subsidiary thereof) duly authorized, authenticated or issued, and
delivered and are the legal, valid and binding obligation of the issuers thereof
enforceable in accordance with their terms.  Each Grantor is the sole
entitlement holder or customer of each “Securities Accounts,” “Commodities
Accounts,” and “Deposit Accounts” owned by it, and such Grantor has not
consented to, and has no knowledge of, any Person (other than the Administrative
Agent pursuant hereto) having “control” (within the meanings of Sections 8-106,
9-106 and 9-104 of the New York UCC) over, or any other interest in, any such
Securities Account, Commodity Account or Deposit Account (other than an Excluded
Account) or any securities, commodities or other property credited thereto,
except Permitted Liens and except to the extent constituting Excluded Assets or
Specified Assets;

 

(b)                                 The shares of Pledged Equity Interests
pledged by such Grantor hereunder constitute all of the issued and outstanding
shares of all classes of the Equity Interests of each Issuer owned by such
Grantor other than any such Equity Interests that are Excluded Assets or
Specified Assets.

 

(c)                                  All the shares of the Pledged Equity
Interests have been duly and validly issued and, if applicable, are fully paid
and nonassessable.

 

(d)                                 As of the date hereof, the terms of the
membership agreement or partnership agreement that governs any uncertificated
Pledged LLC Interests or Pledged Partnership Interests, respectively, do not
provide certificates for such interests and do not provide that such interests
are securities governed by the Uniform Commercial Code of any jurisdiction.

 

(e)                                  The terms of any certificated Pledged LLC
Interests and Pledged Partnership Interests expressly provide that they are
securities governed by Article 8 of the Uniform Commercial Code in effect from
time to time in the state of the Issuer’s organization.

 

(f)                                   Such Grantor is the record and beneficial
owner of, and has good and marketable title to, the Investment Property and
Deposit Accounts pledged by it hereunder, free of any and all Liens or options
in favor of, or claims of, any other Person, except Permitted Liens and there
are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests.

 

Section 4.8                                    Receivables.  To the knowledge of
each Grantor, each Receivable of such Grantor at the time of its creation (i) is
the legal, valid and binding obligation of the Account Debtor in respect
thereof, representing an unsatisfied obligation of such Account Debtor, (ii) is
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law), and (iii) is not subject to any setoffs, defenses, taxes,
counterclaims (except with respect to rebates, refunds, returns and allowances
in the ordinary course of business with respect to damaged merchandise and
disputes arising in the ordinary course of business).

 

Section 4.9                                    Intellectual Property.  (a) 
Schedule 5 lists all U.S. issued Patents and Patent applications, U.S.
registered Trademarks and Trademark applications, and U.S. registered Copyrights
and

 

15

--------------------------------------------------------------------------------



 

Copyright applications owned by such Grantor (such Intellectual Property,
together with all other Intellectual Property of such Grantor, in each case
which is material to the business of the Borrower and its Subsidiaries taken as
a whole and owned by a given Grantor, such Grantor’s “Material Grantor
Intellectual Property”) on the date hereof.

 

(b)                                 To the knowledge of such Grantor, no Person
is engaging in any activity that infringes, misappropriates, dilutes or
otherwise violates the Material Grantor Intellectual Property or upon the rights
of such Grantor therein and that could reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  To the knowledge of such Grantor, there is
currently no infringement, misappropriation, dilution or unauthorized use of any
item of Material Grantor Intellectual Property that could reasonably be expected
to have a Material Adverse Effect.

 

(d)                                 No holding, decision or judgment has been
rendered by any Governmental Authority which would limit or cancel the validity
or enforceability of, or such Grantor’s rights in, any Material Grantor
Intellectual Property in any respect that could reasonably be expected to have a
Material Adverse Effect.

 

(e)                                  No action or proceeding is pending, or, to
the knowledge of such Grantor, threatened (i) seeking to limit or question the
validity of any Material Grantor Intellectual Property or such Grantor’s
ownership interest therein that could reasonably be expected to have a Material
Adverse Effect, or (ii) alleging that any services provided by, processes used
by, or products manufactured or sold by such Grantor infringe any patent,
trademark, copyright, or any other right of any third party that could
reasonably be expected to have a Material Adverse Effect.

 

(f)                                   With respect to each Copyright License,
Trademark License and Patent License material to the business of the Borrower
and its Subsidiaries taken as a whole to which such Grantor is a party to, the
knowledge of such Grantor, and except where it could not reasonably be expected
to have a Material Adverse Effect: (i) such license is valid and binding and in
full force and effect, (ii)  such Grantor has not received any notice of a
breach or default under such license, and (iii) such Grantor is not in breach or
default in any material respect.

 

(g)                                  On the date hereof, except as set forth in
Schedule 5, to the knowledge of such Grantor, Grantor has taken reasonable steps
and has paid all required fees and taxes to maintain each and every item of
Material Grantor Intellectual Property in full force and effect and has made
commercially reasonable efforts to maintain its interest therein except in such
cases where such Grantor has determined in its reasonable business judgment to
no longer maintain any such item of Material Grantor Intellectual Property.

 

(h)                                 To the knowledge of such Grantor, except
where it could not reasonably be expected to have a Material Adverse Effect,
(i) none of the Trade Secrets included in the Grantor Intellectual Property of
such Grantor has been used, divulged, disclosed or appropriated to the detriment
of such Grantor for the benefit of any other Person, and (ii) no employee,
independent contractor or agent of such Grantor has misappropriated any trade
secrets of any other Person in the course of the performance of his or her
duties as an employee, independent contractor or agent of such Grantor.

 

(i)                                     To the knowledge of such Grantor, such
Grantor has made all filings and recordations, in its reasonable business
judgment, that are reasonable to protect its interest in its Material Grantor
Intellectual Property including, without limitation, recordation of its
interests in the Patents and Trademarks with the United States Patent and
Trademark Office and in corresponding national and international patent offices,
and recordation of any of its interests in the Copyrights with the United States

 

16

--------------------------------------------------------------------------------



 

Copyright Office and in corresponding national and international copyright
offices, except, in each case, where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

Section 4.10                             Letter of Credit Rights.  No Grantor is
a beneficiary or assignee under any letter of credit in excess of $5,000,000
other than those described on Schedule 8, which shall be amended by the Borrower
from time to time concurrently with the delivery by the Borrower of the items
required by Sections 6.01(a) and 6.01(b) of the Credit Agreement, as applicable,
to reflect any additional letter of credit rights obtained since such schedule
was last delivered.

 

Section 4.11                             Commercial Tort Claims.  No Grantor has
any commercial tort claims in excess of $5,000,000 other than those described on
Schedule 6, which shall be amended by the Borrower from time to time
concurrently with the delivery by the Borrower of the items required by Sections
6.01(a) and 6.01(b) of the Credit Agreement, as applicable, to reflect any
additional commercial tort claims arising since such schedule was last
delivered.

 

ARTICLE 5.
COVENANTS

 

Each Grantor covenants to and agrees with the Secured Parties that, from and
after the date of this Agreement until the Discharge of the Obligations:

 

Section 5.1                                    Covenants in Credit Agreement. 
Each Grantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken by such Grantor, as the case
may be, so that no Event of Default is caused by the failure of such Grantor to
take such action or to refrain from taking such action.

 

Section 5.2                                    Delivery of Certificated
Securities and Pledged Notes Outside the Ordinary Course.

 

(a)                                 If any of the Collateral having a fair
market value or in a principal amount in excess of $5,000,000 individually and
in the aggregate is or shall become evidenced or represented by any Instrument,
Certificated Security or Pledged Notes, such Instrument, Certificated Security
(other than Permitted Investments made in the ordinary course of business) or
Pledged Note, as applicable, shall be delivered to the Administrative Agent,
duly endorsed in a manner satisfactory to the Administrative Agent, to be held
as Collateral pursuant to this Agreement concurrently with the delivery by the
Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Credit
Agreement, as applicable.

 

(b)                                 To the extent requested by the
Administrative Agent, each Grantor will use all commercially reasonable efforts,
with respect to Investment Property constituting Collateral owned by such
Grantor held with a financial intermediary, to cause such financial intermediary
to enter into a control agreement with the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent.

 

Section 5.3                                    Intentionally Omitted.

 

Section 5.4                                    Maintenance of Perfected Security
Interest; Further Documentation.  (a)  Other than with respect to the Permitted
Exceptions, such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.3 hereof and shall defend such security interest against
the claims and demands of all Persons whomsoever other than the holders of
Permitted Liens.

 

17

--------------------------------------------------------------------------------



 

(b)                                 Such Grantor will furnish to the Secured
Parties from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the assets
and property of such Grantor as the Administrative Agent may reasonably request,
all in reasonable detail.

 

Section 5.5                                    Changes in Locations, etc.  Such
Grantor will not, except as disclosed concurrently with the delivery by the
Borrower of the items required by Section 6.01(a) and 6.01(b) of the Credit
Agreement, as applicable, and delivery to the Administrative Agent of duly
authorized and, where required, executed copies of all additional financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein (other than with respect to Permitted Exceptions), permit
Inventory or Equipment with an aggregate value in excess of $5,000,000 (other
than Inventory or Equipment in transit) to be kept at a location other than
those listed on Schedule 3.

 

Section 5.6                                    Intentionally Omitted.

 

Section 5.7                                    Investment Property.  (a)  If
such Grantor shall become entitled to receive or shall receive (including as of
the Closing Date) any stock or other ownership certificate (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Pledged Equity Interest of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of or other
ownership interests in the Pledged Securities, or otherwise in respect thereof,
such Grantor shall accept the same as the agent of the Secured Parties, hold the
same in trust for the Secured Parties and deliver the same forthwith to the
Administrative Agent in the exact form received, duly endorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor, to be held by
the Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations.  Any sums paid upon or in respect of the Pledged
Securities upon the liquidation or dissolution of any Issuer (unless (x) such
liquidation or dissolution was not prohibited by the Credit Agreement, and
(y) no Event of Default shall have occurred and be continuing) shall be paid
over to the Administrative Agent to be held by it hereunder as additional
collateral security for the Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Securities or any property shall
be distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations.  If any sums of money or
property so paid or distributed in respect of the Pledged Securities shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Obligations.

 

(b)                                 Without the prior written consent of the
Administrative Agent, such Grantor will not (i) vote to enable, or take any
other action to permit, any Issuer to issue any stock, partnership interests,
limited liability company interests or other equity securities of any nature or
to issue any other securities convertible into or granting the right to purchase
or exchange for any stock, partnership interests, limited liability company
interests or other equity securities of any nature of any Issuer (except, in
each case, pursuant to a transaction which is not prohibited by the Credit
Agreement), (ii) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, any of the Investment Property or Proceeds
thereof or any interest therein (except, in each case, pursuant to a transaction
not prohibited by the Credit Agreement), (iii) create, incur or permit to exist
any Lien or option in favor of, or any claim of

 

18

--------------------------------------------------------------------------------



 

any Person with respect to, any of the Investment Property or Proceeds thereof,
or any interest therein, except for the security interests created by this
Agreement and other Permitted Liens that are not consensual Liens, (iv) enter
into any agreement or undertaking restricting the right or ability of such
Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof or any interest therein (unless
expressly permitted pursuant to the Credit Agreement) or (v) without the prior
written consent of the Administrative Agent, cause any Issuer of any Pledged
Partnership Interests or Pledged LLC Interests which are not securities (for
purposes of the Uniform Commercial Code in effect in any relevant jurisdiction)
on the date hereof to elect or otherwise take any action to cause such Pledged
Partnership Interests or Pledged LLC Interests to be treated as securities for
purposes of the Uniform Commercial Code in effect in any relevant jurisdiction,
unless such Grantor shall promptly notify the Administrative Agent in writing of
any such election or action and, in such event, shall take all steps necessary
or advisable to establish the Administrative Agent’s “control” thereof pursuant
to the Uniform Commercial Code of such relevant jurisdiction.

 

(c)                                  In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.7(a) hereof with respect to the Pledged Securities issued
by it and (iii) the terms of Sections 6.3(c) and 6.7 hereof shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 6.3(c) or 6.7 hereof with respect to the Pledged Securities
issued by it.  In addition, each Grantor which is either an Issuer or an owner
of any Pledged Security hereby consents to the grant by each other Grantor of
the security interest hereunder in favor of the Administrative Agent for the
benefit of the Secured Parties and to the transfer of any Pledged Security to
the Administrative Agent or its nominee following an Event of Default and to the
substitution of the Administrative Agent or its nominee as a partner, member or
shareholder of the Issuer of the related Pledged Security.

 

Section 5.8                                    Intentionally Omitted.

 

Section 5.9                                    Intellectual Property.  (a)  Such
Grantor will not, except in its reasonable business judgment, do any act whereby
any material Trademark included in the Grantor Intellectual Property (“Grantor
Trademarks”) would become invalidated, abandoned or dedicated to the public
domain except where such action could not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Such Grantor will not, except in its
reasonable business judgment, do any act whereby any material Patent included in
the Grantor Intellectual Property (“Grantor Patents”) would become forfeited,
abandoned or dedicated to the public domain except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Such Grantor will not, except in its
reasonable business judgment, do any act whereby any material Copyrights
included in the Grantor Intellectual Property (“Grantor Copyrights”) would
become invalidated or dedicated to the public domain except in such
circumstances that could not reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 Except where it could not reasonably be
expected to have a Material Adverse Effect, such Grantor will notify the Secured
Parties promptly if it knows that any application or registration relating to
any material Grantor Patent, material Grantor Trademark or material Grantor
Copyright has become forfeited, abandoned or dedicated to the public domain, or
of any material adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country, but excluding
non-final office actions) regarding such Grantor’s

 

19

--------------------------------------------------------------------------------



 

ownership of, or the validity of, any material Grantor Patent, material Grantor
Trademark or material Grantor Copyright or such Grantor’s right to register the
same or to own and maintain the same.

 

(e)                                  Such Grantor will take steps, in its
reasonable business judgment and except where the failure to take any action
described in this subsection could not reasonably be expected to have a Material
Adverse Effect, including, without limitation, in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application in respect of (and to obtain
the relevant registration in respect of) and to maintain each registration in
respect of, Material Grantor Intellectual Property, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the United States Patent and Trademark Office and the
United States Copyright Office, the filing of applications for renewal or
extension, the filing of affidavits of use and affidavits of incontestability,
the filing of divisional, continuation, continuation-in-part, reissue, and
renewal applications or extensions, the payment of maintenance fees, and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

 

(f)                                   In the event that any Material Grantor
Intellectual Property is known by any such Grantor to be infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall deem appropriate in its reasonable business
judgment under the circumstances to protect such Material Grantor Intellectual
Property.

 

(g)                                  Such Grantor agrees that, should it obtain
an ownership interest in any item of Intellectual Property (excluding any
Copyright License, Trademark License, Patent License, Trade Secret License or
any Excluded Asset) which is not now a part of the Collateral (the
“After-Acquired Intellectual Property”), (i) the provisions of Article 3 shall
automatically apply thereto, (ii) any such After-Acquired Intellectual Property,
and in the case of Trademarks, the goodwill of the business connected therewith
or symbolized thereby, shall automatically become part of the Collateral,
(iii) it or the Borrower shall, with respect to any registered, issued or
applied for U.S. Trademarks, Patents or Copyrights, at the later of (A) the time
of and concurrent with the delivery by the Borrower of the items required by
Sections 6.01(a) and 6.01(b) of the Credit Agreement, as applicable for the
period in which such Grantor acquires such ownership interest, or (B) ninety
(90) days after the date of such acquisition (or such longer period of time as
may be agreed to by the Administrative Agent in its sole discretion), give
written notice thereof to the Administrative Agent in accordance herewith, and
(iv) it or the Borrower shall, with respect to any registered, issued or applied
for U.S. Trademarks, Patents or Copyrights, provide the Administrative Agent, at
the later of (A) the time of and concurrent with the delivery by the Borrower of
the items required by Sections 6.01(a) and 6.01(b) of the Credit Agreement, as
applicable, for the period in which such Grantor acquires such ownership
interest, or (B) ninety (90) days after the date of such acquisition (or such
longer period of time as may be agreed to by the Administrative Agent in its
sole discretion), with an amended Schedule 5 hereto and take the actions
specified in Section 5.9(i) hereof with respect to such Intellectual Property in
the United States.

 

(h)                                 Such Grantor agrees to execute a Copyright
Security Agreement, Trademark Security Agreement or Patent Security Agreement,
with respect to its registered or applied for U.S. Copyrights, registered or
applied for U.S. Trademarks, and issued or applied for U.S. Patents,
respectively in substantially the forms of Exhibit A-1 in order to record the
security interest granted herein to the Administrative Agent for the benefit of
the Secured Parties with the United States Patent and Trademark Office the
United States Copyright Office or any successor agencies thereto.  For the
avoidance of doubt, no Grantor shall be obligated to execute a Copyright
Security Agreement, Trademark Security Agreement or Patent Security Agreement
with respect to its Copyrights Licenses, Trademarks Licenses, Patents Licenses
or Trade Secret Licenses.

 

20

--------------------------------------------------------------------------------



 

(i)                                     Such Grantor agrees to execute an
After-Acquired Copyright Security Agreement, After-Acquired Trademark Security
Agreement or After-Acquired Patent Security Agreement with respect to its
registered, issued or applied for After-Acquired Intellectual Property with
respect to such Intellectual Property in the United States in substantially the
forms of Exhibit A-2 in order to record the security interest granted herein to
the Administrative Agent for the benefit of the Secured Parties with the United
States Patent and Trademark Office, the United States Copyright Office or any
successor agencies thereto.

 

(j)                                    Such Grantor shall take commercially
reasonable steps as it determines in its reasonable business judgment to protect
the secrecy of all Trade Secrets included in the Material Grantor Intellectual
Property except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.10                             Commercial Tort Claims.  If any Grantor
shall at any time after the date of this Agreement acquire or become the
beneficiary of a commercial tort claim in excess of $5,000,000, such Grantor
shall promptly provide the Administrative Agent with an amended Schedule 6
hereto describing the details thereof concurrently with the delivery by the
Borrower of the items required by Sections 6.01(a) and 6.01(b) of the Credit
Agreement, as applicable.

 

Section 5.11                             Changes in Locations, Name,
Jurisdiction of Incorporation, etc.  Such Grantor will not (i) change its legal
name, jurisdiction of organization or the location of its chief executive office
from that referred to in Schedule 3 (as supplemented from time to time by an
Assumption Agreement) or (ii) change its legal name or structure to such an
extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become misleading, in each case, unless
such Grantor (x) provides the Administrative Agent with written notice thereof
no later than 30 days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) following such change and (y) takes
all action reasonably requested by the Administrative to maintain the validity,
perfection and priority of the security interests provided for herein (other
than with respect to Permitted Exceptions).

 

ARTICLE 6.
REMEDIAL PROVISIONS

 

Section 6.1                                    Certain Matters Relating to
Receivables.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications.  The Administrative Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables, and each Grantor
hereby agrees to continue to collect all amounts due or to become due to such
Grantor under the Receivables and any Supporting Obligation and diligently
exercise each material right it may have under any Receivable and any Supporting
Obligation, in each case, at its own expense; provided, however, that the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default.  If required
by the Administrative Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly endorsed by
such Grantor to the Administrative Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Administrative Agent,
subject to withdrawal by the Administrative Agent for the account of the Secured
Parties only as provided in Section 6.5 hereof, and (ii) until so turned over,
shall be held by such Grantor in trust for the Secured Parties, segregated from
other funds of such Grantor.  Each such deposit of Proceeds of Receivables shall

 

21

--------------------------------------------------------------------------------



 

be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

Section 6.2                                    Communications with Obligors;
Grantors Remain Liable.  (a)  The Administrative Agent in its own name or in the
name of others may at any time after the occurrence and during the continuance
of an Event of Default communicate with obligors under the Receivables to verify
with them to the Administrative Agent’s reasonable satisfaction the existence,
amount and terms of any Receivables.

 

(b)                       After the occurrence and during the continuance of an
Event of Default, (i) the Administrative Agent may notify, or require any
Grantor to so notify, the Account Debtor or counterparty on any Receivable of
the security interest of the Administrative Agent therein, and (ii) the
Administrative Agent may upon written notice to the applicable Grantor, notify,
or require any Grantor to notify, the Account Debtor or counterparty to make all
payments under the Receivables directly to the Administrative Agent.

 

(c)                        Anything herein to the contrary notwithstanding, each
Grantor shall remain liable under each of the Receivables to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto.  No Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

Section 6.3                                    Pledged Securities.  (a)  Unless
an Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given notice to the relevant Grantor of the Administrative
Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b) hereof, each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Equity Interests and all payments made
in respect of the Pledged Notes, unless prohibited by the Credit Agreement, and
to exercise all voting and corporate rights with respect to the Pledged
Securities; provided, however, that no vote shall be cast or corporate or other
ownership right exercised or other action taken which would impair in any
material respect the Collateral taken as a whole or which would result in an
Event of Default.

 

(b)                       If an Event of Default shall occur and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
its intent to exercise its rights under this Section 6.3(b):  (i)  all rights of
each Grantor to exercise or refrain from exercising the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant
hereto shall cease and all such rights shall thereupon become vested in the
Administrative Agent who shall thereupon have the sole right, but shall be under
no obligation, to exercise or refrain from exercising such voting and other
consensual rights and (ii) the Administrative Agent shall have the right,
without notice to any Grantor, to transfer all or any portion of the Investment
Property to its name or the name of its nominee or agent.  In addition, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right at any time, without notice to any Grantor, to
exchange any certificates or instruments representing any Investment Property
for certificates or instruments of smaller or larger denominations.  In order to
permit the Administrative Agent to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be

 

22

--------------------------------------------------------------------------------



 

entitled to receive hereunder each Grantor shall promptly execute and deliver
(or cause to be executed and delivered) to the Administrative Agent all proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and each Grantor acknowledges that the
Administrative Agent may utilize the power of attorney set forth herein.

 

(c)                        Each Grantor hereby authorizes and instructs each
Issuer of any Pledged Securities pledged by such Grantor hereunder to (i) comply
with any instruction received by it from the Administrative Agent in writing
that (x) states that an Event of Default has occurred and is continuing and
(y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Administrative Agent.

 

Section 6.4                                    Proceeds to be Turned Over To
Administrative Agent.  In addition to the rights of the Secured Parties
specified in Section 6.1 hereof with respect to payments of Receivables, if an
Event of Default shall occur and be continuing and the Administrative Agent
shall have given notice to the relevant Grantor of the Administrative Agent’s
intent to exercise its rights pursuant to this Section 6.4, all Proceeds
received by any Grantor consisting of cash, Cash Equivalents, checks and other
near-cash items shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Administrative Agent in the exact form
received by such Grantor (duly endorsed by such Grantor to the Administrative
Agent, if required).  All Proceeds received by the Administrative Agent
hereunder shall be held by the Administrative Agent in a Collateral Account
maintained under its sole dominion and control.  All Proceeds while held by the
Administrative Agent in a Collateral Account (or by such Grantor in trust for
the Secured Parties) shall continue to be held as collateral security for all
the Obligations and shall not constitute payment thereof until applied as
provided in Section 6.5 hereof.

 

Section 6.5                                    Application of Proceeds.  At such
intervals as may be agreed upon by the Borrower and the Administrative Agent,
or, if an Event of Default shall have occurred and be continuing, at any time at
the Administrative Agent’s election, the Administrative Agent may,
notwithstanding the provisions of Section 2.12(f) of the Credit Agreement, apply
all or any part of the net Proceeds (after deducting fees and expenses as
provided in Section 6.6 hereof) constituting Collateral realized through the
exercise by the Administrative Agent of its remedies hereunder, whether or not
held in any Collateral Account, and any proceeds of the guarantee set forth in
Article 2, in payment of the Obligations in the following order:

 

First, to the Administrative Agent, to pay incurred and unpaid fees and expenses
of the Secured Parties under the Loan Documents, any Secured Hedge Agreements,
and any Cash Management Agreements;

 

Second, to the Administrative Agent, for application by it towards payment of
all other amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

 

Fourth, any balance of such Proceeds remaining after Discharge of the
Obligations shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

 

23

--------------------------------------------------------------------------------



 

Section 6.6                                    Code and Other Remedies.  (a)  If
an Event of Default shall occur and be continuing, the Administrative Agent, on
behalf of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC (whether or not the New York
UCC applies to the affected Collateral) or its rights under any other applicable
Law or in equity.  If an Event of Default shall occur and be continuing, without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by Law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, license, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  If an Event of Default
shall occur and be continuing, each Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by Law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released.  For purposes of bidding and making
settlement or payment of the purchase price for all or a portion of the
Collateral sold at any such sale made in accordance with the New York UCC or
other applicable laws, including, without limitation, the Bankruptcy Code, the
Administrative Agent, as agent for and representative of the Secured Parties
(but not any Secured Party or Secured Parties in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing), shall be entitled to credit bid and use and apply the Obligations (or
any portion thereof) as a credit on account of the purchase price for any
Collateral payable by the Administrative Agent at such sale, such amount to be
apportioned ratably to the Obligations of the Secured Parties in accordance with
their pro rata share of such Obligations.  Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable Law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  Each Grantor agrees that, to the extent notice
of sale shall be required by Law, at least ten (10) days’ notice to such Grantor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification.  The Administrative
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given.  The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  The Administrative Agent may sell the
Collateral without giving any warranties as to the Collateral.  The
Administrative Agent may specifically disclaim or modify any warranties of title
or the like.  This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Each Grantor agrees
that it would not be commercially unreasonable for the Administrative Agent to
dispose of the Collateral or any portion thereof by using internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets.  Each Grantor hereby waives any claims against the
Administrative Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale.  Each Grantor further agrees,
at the Administrative Agent’s request, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere.  The
Administrative Agent shall have the right to enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process.  For the avoidance

 

24

--------------------------------------------------------------------------------



 

of doubt, all rights and remedies set forth in this Section 6.6(a) are
exercisable by the Administrative Agent solely during the occurrence and
continuance of an Event of Default.

 

(b)                       The Administrative Agent shall apply the net proceeds
of any action taken by it pursuant to this Section 6.6 hereof, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615(a) of the New York UCC, need the Administrative Agent account for
the surplus, if any, to any Grantor.  If the Administrative Agent sells any of
the Collateral upon credit, the Grantor will be credited only with payments
actually made by the purchaser and received by the Administrative Agent and
applied to indebtedness of the purchaser.  In the event the purchaser fails to
pay for the Collateral, the Administrative Agent may resell the Collateral and
the Grantor shall be credited with proceeds of the sale.

 

(c)                                  In the event of any Disposition of any of
the Grantor Intellectual Property, the goodwill of the business connected with
and symbolized by any Trademarks subject to such Disposition shall be included.

 

Section 6.7                                    Registration Rights.  (a)  If the
Administrative Agent shall determine to exercise its right to sell any or all of
the Pledged Equity Interests or the Pledged Debt Securities pursuant to
Section 6.6 hereof, and if in the opinion of the Administrative Agent it is
necessary or advisable to have the Pledged Equity Interests or the Pledged Debt
Securities, or that portion thereof to be sold, registered under the provisions
of the Securities Act, the relevant Grantor will cause the Issuer thereof to
(i) execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Equity Interests or the Pledged
Debt Securities, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Equity Interests
or the Pledged Debt Securities, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the SEC applicable thereto.  To the extent within its power to do
so, each Grantor agrees to cause such Issuer to comply with the provisions of
the securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 

(b)                       Each Grantor recognizes that the Administrative Agent
may be unable to effect a public sale of any or all the Pledged Equity Interests
or the Pledged Debt Securities, by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Equity Interests or the Pledged Debt
Securities for the period of time necessary

 

25

--------------------------------------------------------------------------------



 

to permit the Issuer thereof to register such securities for public sale under
the Securities Act, or under applicable state securities laws, even if such
Issuer would agree to do so.

 

(c)                        Each Grantor agrees to use its best efforts to do or
cause to be done all such other reasonable acts as are necessary to make such
sale or sales of all or any portion of the Pledged Equity Interests or the
Pledged Debt Securities pursuant to this Section 6.7 valid and binding and in
compliance with any and all other applicable requirements of Law.  Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing under the Credit Agreement or a defense of payment.

 

Section 6.8                                    Waiver; Deficiency.  Each Grantor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by any Secured Party to collect
such deficiency.

 

Section 6.9                                    Intentionally Omitted.

 

Section 6.10                             IP Licenses.  Solely if an Event of
Default shall occur and be continuing, for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Article 6, each
Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties an irrevocable (but only during the occurrence and continuation
of an Event of Default), nonexclusive, license (exercisable without payment of
royalty or other compensation to such Grantor), subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of such Trademarks, to use,
practice, sublicense, and otherwise exploit any and all Collateral consisting of
Intellectual Property now owned or held or hereafter acquired or held by such
Grantor (which license shall include reasonable access to all media in which any
of the licensed items may be recorded or stored and to all software and programs
used for the compilation or printout thereof), in each case, to the extent that
such non-exclusive license (a) does not violate the express terms of any
agreement between a Grantor and a third party governing the applicable Grantor’s
use of such Collateral consisting of Intellectual Property, or gives such third
party any right of acceleration, modification or cancellation therein and (b) is
not prohibited by any applicable requirements of Law.

 

ARTICLE 7.
THE ADMINISTRATIVE AGENT

 

Section 7.1                                    Administrative Agent’s
Appointment as Attorney-in-Fact, etc.  (a)  Each Grantor hereby irrevocably
constitutes and appoints the Administrative Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following if an
Event of Default shall occur and be continuing:

 

(i)                                               in the name of such Grantor or
its own name, or otherwise, take possession of and endorse and collect any
checks, drafts, notes, acceptances or other instruments for the payment of
moneys due under any Receivable or with respect to any other Collateral and file
any

 

26

--------------------------------------------------------------------------------



 

claim or take any other action or proceeding in any court of law or equity or
otherwise reasonably deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Receivable or with
respect to any other Collateral whenever payable;

 

(ii)                                            in the case of any Intellectual
Property, execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Administrative Agent may reasonably
request to evidence the Secured Parties’ security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;

 

(iii)                                         pay or discharge taxes and Liens
levied or placed on or threatened against the Collateral, effect any repairs or
any insurance called for by the terms of this Agreement and pay all or any part
of the premiums therefor and the costs thereof;

 

(iv)                                        execute, in connection with any sale
provided for in Sections 6.6 or 6.7 hereof, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

 

(v)                                           (1) direct any party liable for
any payment under any of the Collateral to make payment of any and all moneys
due or to become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(3) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (7) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 7.1(b) below, it
will not exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be continuing.

 

(b)                       If any Grantor fails to perform or comply with any of
its agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement; provided, however, that unless
an Event of Default has occurred and is continuing or time is of the essence,
the Administrative Agent shall not exercise this power without first making
written demand on the Grantor and the Grantor failing to reasonably promptly
comply therewith.

 

27

--------------------------------------------------------------------------------



 

(c)                        The reasonable out-of-pocket expenses of the
Administrative Agent incurred in connection with actions undertaken as provided
in this Section 7.1, together with interest thereon at a rate per annum equal to
the rate per annum at which interest would then be payable on Revolving Credit
Loans that are Base Rate Loans under the Credit Agreement, from the date of
demand for payment by the Administrative Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Administrative Agent
on demand.

 

(d)                       Each Grantor hereby ratifies all that said attorneys
shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until Discharge of the Obligations.

 

Section 7.2                                    Duty of Administrative Agent. 
The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Administrative Agent deals with similar property for its own
account.  Neither the Administrative Agent, nor any other Secured Party nor any
of their respective officers, directors, partners, employees, agents, attorneys
and other advisors, attorneys-in-fact or affiliates shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof.  The
powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers.  The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted solely and proximately from their own gross negligence or wilful
misconduct in breach of a duty owed to such Grantor.

 

Section 7.3                                    Execution of Financing
Statements.  Each Grantor acknowledges that pursuant to Section 9-509(b) of the
New York UCC and any other applicable Law, each Grantor authorizes the
Administrative Agent to file or record financing or continuation statements, and
amendments thereto, and other filing or recording documents or instruments with
respect to the Collateral in such form and in such offices as the Administrative
Agent reasonably determines appropriate to perfect or maintain the perfection of
the security interests of the Administrative Agent on behalf of the Secured
Parties under this Agreement.  Each Grantor agrees that such financing
statements may describe the collateral in the same manner as described in the
Security documents or as “all assets” or “all personal property” of the
undersigned, whether now owned or hereafter existing or acquired by the
undersigned or such other description as the Administrative Agent, in its sole
judgment, determines is necessary or advisable.  A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.

 

Section 7.4                                    Authority of Administrative
Agent.  (a)  Each Grantor acknowledges that the rights and responsibilities of
the Administrative Agent under this Agreement with respect to any action taken
by the Administrative Agent or the exercise or non-exercise by the
Administrative Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid

 

28

--------------------------------------------------------------------------------



 

authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

(b)                       The Administrative Agent has been appointed to act as
Administrative Agent hereunder by the Lenders and, by their acceptance of the
benefits hereof, the other Secured Parties.  The Administrative Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including the release or substitution of Collateral), solely
in accordance with this Agreement and the Credit Agreement; provided that the
Administrative Agent shall, after Discharge of the Obligations has occurred,
exercise, or refrain from exercising, any remedies provided for herein and
otherwise act in accordance with the instructions of the holders of a majority
of the sum of (x) the aggregate settlement amount (exclusive of expenses and
similar payments but including any early termination payments then due) under
all Secured Hedge Agreements and (y) all amounts payable under Secured Cash
Management Agreements (exclusive of expenses and similar payments).

 

Section 7.5                                    Appointment of Co-Administrative
Agents.  At any time or from time to time, in order to comply with any
requirement of Law, the Administrative Agent may appoint another bank or trust
company or one of more other persons, either to act as co-agent or agents on
behalf of the Secured Parties with such power and authority as may be necessary
for the effectual operation of the provisions hereof and which may be specified
in the instrument of appointment (which may, in the discretion of the
Administrative Agent, include provisions for indemnification and similar
protections of such co-agent or separate agent).

 

ARTICLE 8.
MISCELLANEOUS

 

Section 8.1                                    Amendments in Writing; Amendments
to Schedules.  None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 10.01 of the Credit Agreement.  Each of the Schedules hereto may be
amended or supplemented by any Grantor at any time by providing written notice
of such amendment or supplement to the Administrative Agent, and in such case
such schedule shall be deemed to be amended and supplemented as of the date of
such written notice.

 

Section 8.2                                    Notices.  All notices, requests
and demands to or upon the Administrative Agent or any Grantor hereunder shall
be effected in the manner provided for in Section 10.02 of the Credit Agreement;
provided that any such notice, request or demand to or upon any Guarantor shall
be addressed to such Guarantor at its notice address set forth on Schedule 1 as
updated from time to time by any Grantor by providing notice to Administrative
Agent in accordance with Section 10.02 of the Credit Agreement.

 

Section 8.3                                    No Waiver by Course of Conduct;
Cumulative Remedies.  No Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1 hereof), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

29

--------------------------------------------------------------------------------



 

Section 8.4                                    Enforcement Expenses;
Indemnification.  (a)  Each Grantor agrees to pay or reimburse each Secured
Party for all its reasonable out-of-pocket costs and expenses incurred in
collecting against such Grantor under the guarantee contained in Article 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Grantor is a party, including, without limitation,
the reasonable fees and disbursements of counsel to each Secured Party and of
counsel to the Administrative Agent.

 

(b)                       Each Grantor agrees to pay, and to save the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

(c)                        Each Grantor agrees to pay, and to save the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.04 of the Credit Agreement.

 

(d)                       The agreements in this Section shall survive repayment
of the Obligations and all other amounts payable under the Credit Agreement and
the other Loan Documents.

 

(e)                        Each Grantor agrees that the provisions of
Section 3.01 of the Credit Agreement are hereby incorporated herein by
reference, mutatis mutandis, and each Secured Party shall be entitled to rely on
each of them as if they were fully set forth herein.

 

Section 8.5                                    Successors and Assigns.  This
Agreement shall be binding upon the successors and assigns of each Grantor and
shall inure to the benefit of the Secured Parties and their successors and
permitted assigns; provided that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and any such assignment, transfer or
delegation without such consent shall be null and void.

 

Section 8.6                                    Set-Off.  Each Grantor hereby
irrevocably authorizes each Secured Party (other than any Hedge Bank or Cash
Management Bank) at any time and from time to time while an Event of Default
shall have occurred and be continuing, without notice to such Grantor or any
other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such party to or for the credit or the account of such Grantor, or any
part thereof in such amounts as such party may elect, against and on account of
the obligations and liabilities of such Grantor to such party hereunder and
claims of every nature and description of such party against such Grantor, in
any currency, whether arising hereunder, under the Credit Agreement, any other
Loan Document or otherwise, as such party may elect, whether or not any party
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured.  Each Secured Party (other than any Hedge
Bank or Cash Management Bank) shall notify such Grantor promptly of any such
set-off and the application made by such party of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of each Secured Party (other than any Hedge
Bank or Cash Management Bank) under this Section are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which such
party may have.

 

30

--------------------------------------------------------------------------------



 

Section 8.7                                    Counterparts.  This Agreement may
be executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by facsimile or other electronic imaging
means), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 8.8                                    Severability.  Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 8.9                                    Section Headings.  The
Section headings used in this Agreement are for convenience of reference only
and are not to affect the construction hereof or be taken into consideration in
the interpretation hereof.

 

Section 8.10                             Integration/Conflict.  This Agreement
and the other Loan Documents represent the agreement of the Grantors, the
Administrative Agent and the other Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

 

Section 8.11                             GOVERNING LAW.  THIS AGREEMENT AND ALL
CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR THE NEGOTIATION,
EXECUTION OR PERFORMANCE THEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY, UNLESS
OTHERWISE EXPRESSLY SET FORTH THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 8.12                             Submission to Jurisdiction; Waivers. 
Each Grantor hereby irrevocably and unconditionally:

 

(A)                                                                                        
submits for itself and its property in any action or proceeding arising out of
or relating to this Agreement or any other Loan Document, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the Courts of the State of New York sitting in the borough of Manhattan, and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof;

 

(B)                                                                                        
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court or, to the fullest extent
permitted by applicable Law, in such federal court;

 

(C)                                                                                        
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law and that nothing in this agreement or in any
other Loan Document shall affect any right that any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Grantor or its Properties in the courts of any
jurisdiction;

 

(D)                                                                                        
waives, to the fullest extent permitted by applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph

 

31

--------------------------------------------------------------------------------



 

(a) of this Section (and irrevocably waives to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court);

 

(E)                                                                                         
consents to service of process in the manner provided for in Section 10.02 of
the Credit Agreement (and agrees that nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable Law); and

 

(F)                                                                                          
waives, to the maximum extent not prohibited by Law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

Section 8.13                             Acknowledgments.  Each Grantor hereby
acknowledges that:

 

(A)                                                                                        
it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

(B)                                                                                        
no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(C)                                                                                        
no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Secured
Parties or among the Grantors and the Secured Parties.

 

Section 8.14                             Additional Grantors.  Each Subsidiary
of the Borrower that is required to become a party to this Agreement pursuant to
Section 6.11 of the Credit Agreement shall become a Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto.

 

Section 8.15                             Releases.  (a)  At such time as there
has been a Discharge of the Obligations, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.  At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall promptly
deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

 

(b)                       If any of the Collateral shall be Disposed of by any
Grantor to a person other than another Grantor in a transaction not prohibited
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable for the release of the
Liens created hereby on such Collateral.  At the request and sole expense of the
Borrower, a Subsidiary Guarantor shall be released from its obligations
hereunder in the event that all the Equity Interests of such Subsidiary
Guarantor shall be Disposed of to a person other than another Grantor in a
transaction not prohibited by the Credit Agreement; provided that the Borrower
shall have delivered to the Administrative Agent, at least five (5) Business
Days (or such shorter period as may be agreed to by the Administrative Agent in
its sole discretion) prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the Disposition in reasonable detail, together with a certification by

 

32

--------------------------------------------------------------------------------



 

the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents and that the Proceeds of such Disposition
will be applied in accordance therewith.

 

(c)                        Each Grantor acknowledges that it is not authorized
to file any financing statement or amendment or termination statement with
respect to any financing statement originally filed in connection herewith
without the prior written consent of the Administrative Agent subject to such
Grantor’s rights under Section 9-509(d)(2) of the New York UCC.

 

Section 8.16                             WAIVER OF JURY TRIAL.  EACH GRANTOR AND
THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(signature pages follow)

 

33

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

HEALTHEQUITY, INC.

 

 

 

By:

/s/ Darcy Mott

 

Name:

Darcy Mott

 

Title:

Executive Vice President, Treasurer and Chief Financial Officer

 

 

 

WAGEWORKS, INC.

 

 

 

By:

/s/ Darcy Mott

 

Name:

Darcy Mott

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, N.A., as Administrative Agent

 

 

 

By:

/s/ Teddy Koch

 

Name:

Teddy Koch

 

Title:

Director

 

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------



 

Exhibit A-1 to
Guarantee and Collateral Agreement

 

FORM OF [COPYRIGHT][PATENT][TRADEMARK] PROPERTY SECURITY AGREEMENT

 

This [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT, dated as of            ,
    (as amended, restated, supplemented or otherwise modified from time to time,
this “[Copyright][Patent][Trademark] Security Agreement”), is made by
[            ] (the “Grantor”) and Wells Fargo Bank, N.A., as Administrative
Agent (in such capacity and together with its successors in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).

 

WHEREAS, HealthEquity, Inc., a Delaware corporation (the “Borrower”), has
entered into a Credit Agreement, dated as of August 30, 2019 (as amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Credit Agreement”), with the banks and other financial institutions and
entities from time to time party thereto, and the Administrative Agent.

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered that certain Guarantee and
Collateral Agreement, dated as of August 30, 2019, in favor of the
Administrative Agent (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”). 
Capitalized terms used and not defined herein have the meanings given to such
terms in the Guarantee and Collateral Agreement.

 

WHEREAS, under the terms of the Guarantee and Collateral Agreement, Grantor has
granted a security interest in certain property, including, without limitation,
the [Copyright][Patent][Trademark] Collateral (as defined below), to the
Administrative Agent for the benefit of the Secured Parties, and have agreed as
a condition thereof to execute this [Copyright][Patent][Trademark] Security
Agreement for recording with [the United States Patent and Trademark Office]
[the United States Copyright Office] and any successor office thereto.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor agrees as follows:

 

1.                                      Grant of Security.  Grantor hereby
grants to the Administrative Agent for the benefit of the Secured Parties a
security interest in and to all of Grantor’s right, title and interest in and to
the following (the “[Copyright][Patent][Trademark]  Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of Grantor’s Obligations:

 

(a)                                 [(i) all U.S. trademarks, service marks,
trade names, corporate names, company names, business names, trade dress, trade
styles, logos, or other indicia of origin or source identification, trademark
and service mark registrations, and applications for trademark or service mark
registrations and any new renewals thereof, including, without limitation, each
registration and application identified in Schedule 1 attached hereto, however,
not including any pending “intent-to-use” application for registration of a
trademark or service mark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of any registration
that issues from such intent-to-use application under applicable

 

B-1-1

--------------------------------------------------------------------------------



 

federal Law, (ii) the right to sue or otherwise recover for any and all past,
present and future infringements and other violations thereof, (iii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, payments arising out of any other sale,
lease, license or other disposition thereof and damages and payments for past,
present or future infringements and other violations thereof), (iv) all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto, together in each case with the goodwill of the business connected with
the use of, and symbolized by, each of the above, and (v) any and all proceeds
of the foregoing;]

 

(b)                                 [(i) all U.S. patents, patent applications
and patentable inventions, including, without limitation, each issued patent and
patent application identified in Schedule 1 attached hereto, (ii) all inventions
and improvements described and claimed therein, (iii) the right to sue or
otherwise recover for any and all past, present and future infringements and
other violations thereof, (iv) all income, royalties, damages and other payments
now and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
payments arising out of any other sale, lease, license or other disposition
thereof and damages and payments for past, present or future infringements and
other violations thereof), (v) all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, reexaminations and extensions
thereof, all improvements thereon, (vi) all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto, and (vii) any and all
proceeds of the foregoing; and]

 

(c)                                  [(i) all U.S. copyrights, whether or not
the underlying works of authorship have been published, and all works of
authorship, and all copyright registrations and copyright applications, and any
renewals or extensions thereof, including, without limitation, each registration
and application identified in Schedule 1 attached hereto, (ii) the rights to
print, publish and distribute any of the foregoing, (iii) the right to sue or
otherwise recover for any and all past, present and future infringements and
other violations thereof, (iv) all income, royalties, damages and other payments
now and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
payments arising out of any other sale, lease, license or other disposition
thereof and damages and payments for past, present or future infringements and
other violations thereof), (v) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto, and (vi) any and all proceeds
of the foregoing.]

 

2.                                      Recordation.  Grantor authorizes and
requests that [the Register of Copyrights][the Commissioner for Patents] [the
Commissioner for Trademarks] and any other applicable government officer, as
applicable, record this [Copyright][Patent][Trademark] Security Agreement.

 

3.                                      Execution in Counterparts.  This
[Copyright][Patent][Trademark] Security Agreement may be executed in any number
of counterparts (including by facsimile or other electronic imaging means), each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

4.                                      Governing Law.  This
[Copyright][Patent][Trademark] Security Agreement and all claims or causes of
action (whether in contract, tort or otherwise) that may be based upon, arise
out of or relate in any way hereto or the negotiation, execution or performance
thereof or the transactions contemplated hereby, unless otherwise expressly set
forth therein, shall be governed by, and construed in accordance with, the law
of the state of New York.

 

B-1-2

--------------------------------------------------------------------------------



 

5.                                      Conflict Provision.  This
[Copyright][Patent][Trademark] Security Agreement has been entered into in
conjunction with the provisions of the Guarantee and Collateral Agreement and
the Credit Agreement.  The rights and remedies of each party hereto with respect
to the security interest granted herein are without prejudice to and are in
addition to those set forth in the Guarantee and Collateral Agreement and the
Credit Agreement, all terms and provisions of which are incorporated herein by
reference.  In the event that any provisions of this
[Copyright][Patent][Trademark] Security Agreement are in conflict with the
Guarantee and Collateral Agreement or the Credit Agreement, the provisions of
the Guarantee and Collateral Agreement or the Credit Agreement shall govern.

 

B-1-3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused this
[Copyright][Patent][Trademark] Security Agreement to be duly executed and
delivered as of the date first above written.

 

 

[NAME OF GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

WELLS FARGO BANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1-4

--------------------------------------------------------------------------------



 

Schedule 1

 

[COPYRIGHTS]

 

[PATENTS]

 

[TRADEMARKS]

 

B-1-5

--------------------------------------------------------------------------------



 

Exhibit A-2 to
Guarantee and Collateral Agreement

 

FORM OF AFTER-ACQUIRED [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT
([APPLICABLE NUMBERED SUPPLEMENT] SUPPLEMENTAL FILING)

 

This AFTER-ACQUIRED [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT
([APPLICABLE NUMBERED SUPPLEMENT](1) SUPPLEMENTAL FILING), dated as of
             ,    (as amended, restated, supplemented or otherwise modified from
time to time, this “[Applicable Numbered Supplement] Supplemental
[Copyright][Patent][Trademark]  Security Agreement”), is made by [            ]
(the “Grantor”) and Wells Fargo Bank, N.A., as Administrative Agent (in such
capacity and together with its successors in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

 

WHEREAS, HealthEquity, Inc., a Delaware corporation (the “Borrower”), has
entered into a Credit Agreement, dated as of August 30, 2019 (as amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Credit Agreement”), with the banks and other financial institutions and
entities from time to time party thereto, and the Administrative Agent.

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantor shall have executed and delivered that certain Guarantee and
Collateral Agreement, dated as of August 30, 2019, in favor of the
Administrative Agent (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”). 
Capitalized terms used and not defined herein have the meanings given to such
terms in the Guarantee and Collateral Agreement.

 

WHEREAS, under the terms of the Guarantee and Collateral Agreement, the Grantor
has granted a security interest in certain property, including, without
limitation, the [Copyright][Patent][Trademark] Collateral (as defined below), to
the Administrative Agent for the benefit of the Secured Parties, and have agreed
as a condition thereof to execute this [Applicable Numbered Supplement]
Supplemental [Copyright][Patent][Trademark] Security Agreement for recording
with [the United States Patent and Trademark Office] [the United States
Copyright Office], and any successor agencies thereto.

 

WHEREAS, [ADD RECITALS SETTING FORTH THE PREVIOUS FILINGS, INCLUDING DOCUMENT
TITLES, RECORDATION DATES, REEL/FRAME, VOLUME/DOCUMENT AND REFERENCE NUMBERS].

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor agrees as follows:

 

1.                                      Grant of Security.  Grantor hereby
grants to the Administrative Agent for the benefit of the Secured Parties a
security interest in and to all of Grantor’s right, title and interest in and to
the following (the “[Copyright][Patent][Trademark] Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of Grantor’s Obligations:

 

(a)                                  [(i) all U.S. trademarks, service marks,
trade names, corporate names, company names, business names, trade dress, trade
styles, logos, or other indicia of origin or source identification, trademark
and service mark registrations, and applications for trademark or service

 

--------------------------------------------------------------------------------

(1)            Insert appropriate sequential numeric reference.

 

B-2-1

--------------------------------------------------------------------------------



 

mark registrations and any new renewals thereof, including, without limitation,
each registration and application identified in Schedule 1 attached hereto,
however, not including any pending “intent-to-use” application for registration
of a trademark or service mark filed pursuant to Section 1(b) of the Lanham Act,
15 U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of any registration
that issues from such intent-to-use application under applicable federal Law,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements and other violations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, payments arising out of any other sale, lease, license
or other disposition thereof and damages and payments for past, present or
future infringements and other violations thereof), (iv) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto,
together in each case with the goodwill of the business connected with the use
of, and symbolized by, each of the above, and (v) any and all proceeds of the
foregoing;]

 

(b)                                 [(i) all U.S. patents, patent applications
and patentable inventions, including, without limitation, each issued patent and
patent application identified in Schedule 1 attached hereto, (ii) all inventions
and improvements described and claimed therein, (iii) the right to sue or
otherwise recover for any and all past, present and future infringements and
other violations thereof, (iv) all income, royalties, damages and other payments
now and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
payments arising out of any other sale, lease, license or other disposition
thereof and damages and payments for past, present or future infringements and
other violations thereof), (v) all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, reexaminations and extensions
thereof, all improvements thereon, (vi) all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto, (vii) any and all
proceeds of the foregoing; and]

 

(c)                                  [(i) all U.S. copyrights, whether or not
the underlying works of authorship have been published, and all works of
authorship, and all copyright registrations and copyright applications, and any
renewals or extensions thereof, including, without limitation, each registration
and application identified in Schedule 1 attached hereto, (ii) the rights to
print, publish and distribute any of the foregoing, (iii) the right to sue or
otherwise recover for any and all past, present and future infringements and
other violations thereof, (iv) all income, royalties, damages and other payments
now and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
payments arising out of any other sale, lease, license or other disposition
thereof and damages and payments for past, present or future infringements and
other violations thereof), (v) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto, and (vi) any and all proceeds
of the foregoing.]

 

2.                                      Recordation.  Grantor authorizes and
requests that [the Register of Copyrights] [the Commissioner for Patents] [the
Commissioner for Trademarks] and any other applicable government officer, as
applicable, record this [Applicable Numbered Supplement] Supplemental
[Copyright][Patent][Trademark]  Security Agreement.

 

3.                                      Execution in Counterparts.  This
[Applicable Numbered Supplement] Supplemental [Copyright][Patent][Trademark]
 Security Agreement may be executed in any number of counterparts

 

B-2-2

--------------------------------------------------------------------------------



 

(including by facsimile or other electronic imaging means), each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

 

4.                                      Governing Law.  This [Applicable
Numbered Supplement] Supplemental [Copyright][Patent][Trademark]  Security
Agreement and all claims or causes of action (whether in contract, tort or
otherwise) that may be based upon, arise out of or relate in any way hereto or
the negotiation, execution or performance thereof or the transactions
contemplated hereby, unless otherwise expressly set forth therein, shall be
governed by, and construed in accordance with, the law of the state of New York.

 

5.                                      Conflict Provision.  This [Applicable
Numbered Supplement] Supplemental [Copyright][Patent][Trademark]  Security
Agreement has been entered into in conjunction with the provisions of the
Guarantee and Collateral Agreement and the Credit Agreement.  The rights and
remedies of each party hereto with respect to the security interest granted
herein are without prejudice to and are in addition to those set forth in the
Guarantee and Collateral Agreement and the Credit Agreement, all terms and
provisions of which are incorporated herein by reference.  In the event that any
provisions of this [Applicable Numbered Supplement] Supplemental
[Copyright][Patent][Trademark] Security Agreement are in conflict with the
Guarantee and Collateral Agreement or the Credit Agreement, the provisions of
the Guarantee and Collateral Agreement or the Credit Agreement shall govern.

 

B-2-3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused this [Applicable Numbered
Supplement] Supplemental [Copyright][Patent][Trademark] Security Agreement to be
duly executed and delivered as of the date first above written.

 

 

[NAME OF GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

WELLS FARGO BANK, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2-4

--------------------------------------------------------------------------------



 

Schedule 1

 

[COPYRIGHTS]

 

[PATENTS]

 

[TRADEMARKS]

 

B-2-5

--------------------------------------------------------------------------------



 

Annex 1 to
Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of             , 20   , between
                      , a                 corporation (the “Additional
Grantor”), and Wells Fargo Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for (i) the banks and other financial
institutions and entities (the “Lenders”) parties to the Credit Agreement
referred to below, and (ii) the other Secured Parties (as defined in the
Guarantee and Collateral Agreement (as hereinafter defined)).  All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

 

W I T N E S E T H:

 

WHEREAS, HealthEquity, Inc. (the “Borrower”), the Lenders, and Wells Fargo Bank,
N.A., as administrative agent have entered into a Credit Agreement, dated as of
August 30, 2019 (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower, certain of its
Affiliates (other than the Additional Grantor), and the Administrative Agent
have entered into the Guarantee and Collateral Agreement, dated as of August 30,
2019 (as amended, restated, supplemented, replaced or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”);

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

(1)           Guarantee and Collateral Agreement.  By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Guarantor and a Grantor thereunder with
the same force and effect as if originally named therein as a Guarantor and a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Guarantor and a Grantor
thereunder.  The information set forth in Annex 1-A hereto is hereby added to
the information set forth in Schedules              (2) to the Guarantee and
Collateral Agreement.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Article 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

(2)           GOVERNING LAW.  THIS ASSUMPTION AGREEMENT AND ALL CLAIMS OR CAUSES
OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE
OUT OF OR RELATE IN ANY WAY HERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE
THEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY, UNLESS OTHERWISE EXPRESSLY SET
FORTH THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

(2)              Refer to each Schedule which needs to be supplemented.

 

Annex 1 - 1

--------------------------------------------------------------------------------



 

(3)           Successors and Assigns.  This Assumption Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Additional Grantor may not assign,
transfer or delegate any of its rights or obligations under this Assumption
Agreement without the prior written consent of the Administrative Agent and any
such assignment, transfer or delegation without such consent shall be null and
void.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

WELLS FARGO BANK, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

Annex 1 - 2

--------------------------------------------------------------------------------



 

EXHIBIT H-1 TO
CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the CREDIT AGREEMENT dated as of August 30, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among HealthEquity, Inc., a Delaware corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”) and Wells Fargo Bank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, and (ii) it is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.

 

The undersigned has delivered to the Administrative Agent and the Borrower
executed originals of IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:           , 20[  ]

 

EXHIBIT H-1-1

--------------------------------------------------------------------------------



 

EXHIBIT H-2 TO
CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the CREDIT AGREEMENT dated as of August 30, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among HealthEquity, Inc., a Delaware corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”) and Wells Fargo Bank, N.A.,  as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, and (ii) it
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (C) a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has delivered to its participating Lender executed originals of
IRS Form W-8BEN or W-8BEN-E.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

EXHIBIT H-2-1

--------------------------------------------------------------------------------



 

EXHIBIT H-3 TO
CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the CREDIT AGREEMENT dated as of August 30, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among HealthEquity, Inc., a Delaware Corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”) and Wells Fargo Bank, N.A. as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, and (iv) none of its direct or indirect
partners/members is (A) a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (B) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code.

 

The undersigned has delivered to its participating Lender executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
U.S. Tax Compliance Certificates, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

EXHIBIT H-3-1

--------------------------------------------------------------------------------



 

EXHIBIT H-4 TO
CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the CREDIT AGREEMENT dated as of August 30, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among HealthEquity, Inc., a Delaware Corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”) and Wells Fargo Bank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, and (iv) none of its direct or indirect
partners/members is (A) a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (B) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code.

 

The undersigned has delivered to the Administrative Agent and the Borrower
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, U.S. Tax
Compliance Certificates, IRS Form W-8BEN or W-8BEN-E, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

EXHIBIT H-4-1

--------------------------------------------------------------------------------



 

EXHIBIT I TO
CREDIT AGREEMENT

 

FORM OF PARI PASSU INTERCREDITOR AGREEMENT

 

 

 

EXHIBIT I-1

--------------------------------------------------------------------------------



 

EXHIBIT I

 

[FORM OF] PARI PASSU INTERCREDITOR AGREEMENT

 

dated as of

 

[               ], 20[   ]

 

among

 

WELLS FARGO BANK, N.A.,
as Initial First Lien Representative and Initial First Lien Collateral Agent,

 

[                                       ],
as the Initial Other Representative,

 

[                                       ],
as the Initial Other Collateral Agent,

 

and

 

each additional Representative and Collateral Agent from time to time party
hereto

 

and acknowledged and agreed to by

 

HEALTHEQUITY, INC.,
as the Company

 

and the other Grantors referred to herein

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

1

 

 

SECTION 1.01

Certain Defined Terms

1

 

 

 

SECTION 1.02

Rules of Interpretation

12

 

 

 

ARTICLE II. PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

12

 

 

SECTION 2.01

Priority of Claims

12

 

 

 

SECTION 2.02

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens

15

 

 

 

SECTION 2.03

No Interference; Payment Over; Exculpatory Provisions

16

 

 

 

SECTION 2.04

Automatic Release of Liens

17

 

 

 

SECTION 2.05

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

18

 

 

 

SECTION 2.06

Reinstatement

19

 

 

 

SECTION 2.07

Insurance and Condemnation Awards

19

 

 

 

SECTION 2.08

Refinancings

20

 

 

 

SECTION 2.09

Gratuitous Bailee/Agent for Perfection

20

 

 

 

SECTION 2.10

Amendments to First Lien Collateral Documents

21

 

 

 

SECTION 2.11

Similar Liens and Agreements

21

 

 

 

ARTICLE III. EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

22

 

 

ARTICLE IV. THE APPLICABLE COLLATERAL AGENT

22

 

 

SECTION 4.01

Authority

22

 

 

 

SECTION 4.02

Power-of-Attorney

23

 

 

 

ARTICLE V. MISCELLANEOUS

24

 

 

SECTION 5.01

Integration/Conflicts

24

 

i

--------------------------------------------------------------------------------



 

SECTION 5.02

Effectiveness; Continuing Nature of this Agreement; Severability

24

 

 

 

SECTION 5.03

Amendments; Waivers

25

 

 

 

SECTION 5.04

Information Concerning Financial Condition of the Grantors and their
Subsidiaries

25

 

 

 

SECTION 5.05

Submission to Jurisdiction; Certain Waivers

26

 

 

 

SECTION 5.06

WAIVER OF JURY TRIAL

27

 

 

 

SECTION 5.07

Notices

27

 

 

 

SECTION 5.08

Further Assurances

28

 

 

 

SECTION 5.09

Agency Capacities

28

 

 

 

SECTION 5.10

GOVERNING LAW.

28

 

 

 

SECTION 5.11

Binding on Successors and Assigns

28

 

 

 

SECTION 5.12

Section Headings

29

 

 

 

SECTION 5.13

Counterparts

29

 

 

 

SECTION 5.14

Other First Lien Obligations

29

 

 

 

SECTION 5.15

Authorization

31

 

 

 

SECTION 5.16

No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights

31

 

 

 

SECTION 5.17

No Indirect Actions

31

 

 

 

SECTION 5.18

Additional Grantors

31

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Joinder Agreement (Additional First Lien Debt/Replacement Credit
Agreement)

 

 

 

Exhibit B

-

Form of Additional First Lien Debt/Replacement Credit Agreement Designation

 

 

 

Exhibit C

-

Form of Joinder Agreement (Additional Grantors)

 

ii

--------------------------------------------------------------------------------



 

PARI PASSU INTERCREDITOR AGREEMENT

 

This PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of [                  ], 20[  ], among WELLS FARGO BANK,
N.A., as administrative agent for the Initial Credit Agreement Claimholders (in
such capacity and together with its successors from time to time in such
capacity, the “Initial First Lien Representative”) and as collateral agent for
the Initial Credit Agreement Claimholders (in such capacity and together with
its successors from time to time in such capacity, the “Initial First Lien
Collateral Agent”), [                                                  ], as
Representative for the Initial Other First Lien Claimholders (in such capacity
and together with its successors from time to time in such capacity, the
“Initial Other Representative”), [                                 ], as
collateral agent for the Initial Other First Lien Claimholders (in such capacity
and together with its successors from time to time in such capacity, the
“Initial Other Collateral Agent”), and each additional Representative and
Collateral Agent from time to time party hereto for the Other First Lien
Claimholders of the Series with respect to which it is acting in such capacity,
and acknowledged and agreed to by HEALTHEQUITY, INC., a Delaware corporation
(the “Company”), and the other Grantors.  Capitalized terms used in this
Agreement have the meanings assigned to them in Article 1 below.

 

Reference is made to the Credit Agreement dated as of August [  ], 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Initial Credit Agreement”), among the Company, the Lenders
party thereto from time to time, the Initial First Lien Representative, the
Initial First Lien Collateral Agent and the other parties named therein.

 

In consideration of the mutual agreements herein contained and for other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, each of the Initial First Lien Representative (for itself and on
behalf of each other Initial Credit Agreement Claimholder), the Initial First
Lien Collateral Agent (for itself and on behalf of each other Initial Credit
Agreement Claimholder), the Initial Other Representative (for itself and on
behalf of each other Initial Other First Lien Claimholder), the Initial Other
Collateral Agent (for itself and on behalf of each other Initial Other First
Lien Claimholder) and each Additional First Lien Representative and Additional
First Lien Collateral Agent (in each case, for itself and on behalf of the
Additional First Lien Claimholders of the applicable Series), intending to be
legally bound, hereby agrees as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01                                                             
Certain Defined Terms.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Initial Credit Agreement (whether or not then in effect), and
the following terms which are defined in the UCC are used herein as so defined
(and if defined in more than one article of the UCC shall have the meaning
specified in Article 9 thereof): Certificated Security, Commodity Account,
Commodity Contract, Deposit Account, Electronic Chattel Paper,

 

1

--------------------------------------------------------------------------------



 

Promissory Note, Instrument, Letter of Credit Right, Securities Entitlement,
Securities Account and Tangible Chattel Paper.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Additional First Lien Claimholders” shall have the meaning assigned to such
term in Section 5.14.

 

“Additional First Lien Collateral Agent” means with respect to each Series of
Other First Lien Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as collateral agent (or the equivalent) for such Series of
Other First Lien Obligations or Replacement Credit Agreement and named as such
in the applicable Joinder Agreement delivered pursuant to Section 5.14 hereof,
together with its successors from time to time in such capacity. If an
Additional First Lien Collateral Agent is the Collateral Agent under a
Replacement Credit Agreement, it shall also be a Replacement Collateral Agent
and the Credit Agreement Collateral Agent; otherwise, it shall be an Other First
Lien Collateral Agent.

 

“Additional First Lien Debt” shall have the meaning assigned to such term in
Section 5.14.

 

“Additional First Lien Representative” means with respect to each Series of
Other First Lien Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as administrative agent, trustee or in a similar capacity for
such Series of Other First Lien Obligations or Replacement Credit Agreement and
named as such in the applicable Joinder Agreement delivered pursuant to
Section 5.14 hereof, together with its successors from time to time in such
capacity.  If an Additional First Lien Representative is the Representative
under a Replacement Credit Agreement, it shall also be a Replacement
Representative and the Credit Agreement Representative; otherwise, it shall be
an Other First Lien Representative.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Collateral Agent and (ii) from and after the earlier of
(x) the Discharge of Credit Agreement and (y) the Non-Controlling Representative
Enforcement Date, the Collateral Agent for the Series of First Lien Obligations
represented by the Major Non-Controlling Representative.

 

“Applicable Representative” means (i) until the earlier of (x) the Discharge of
Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Representative and (ii) from and after the earlier of
(x) the Discharge of Credit Agreement and (y) the Non-Controlling Representative
Enforcement Date, the Major Non-Controlling Representative.

 

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

 

2

--------------------------------------------------------------------------------



 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Collateral” means all assets and properties subject to, or purported to be
subject to, Liens created pursuant to any First Lien Collateral Document to
secure one or more Series of First Lien Obligations and shall include any
property or assets subject to replacement Liens or adequate protection Liens in
favor of any First Lien Claimholder.

 

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent (which in the case of the Initial Credit
Agreement Obligations shall be the Initial First Lien Collateral Agent and in
the case of any Replacement Credit Agreement shall be the Replacement Collateral
Agent) and (ii) in the case of the Other First Lien Obligations, the Other First
Lien Collateral Agent (which in the case of the Initial Other First Lien
Obligations shall be the Initial Other Collateral Agent and in the case of any
other Series of Other First Lien Obligations shall be the Additional First Lien
Collateral Agent for such Series).

 

“Company” has the meaning assigned to such term in the introductory paragraph to
this Agreement.

 

“Control Collateral” means any Shared Collateral in the “control” (within the
meaning of Section 9-104, 9-105, 9-106, 9-107 or 8-106 of the Uniform Commercial
Code of any applicable jurisdiction) of any Collateral Agent (or its agents or
bailees), to the extent that control thereof perfects a Lien thereon under the
Uniform Commercial Code of any applicable jurisdiction.  Control Collateral
includes any Deposit Accounts, Securities Accounts, Securities Entitlements,
Commodity Accounts, Commodity Contracts, Letter of Credit Rights or Electronic
Chattel Paper over which any Collateral Agent has “control” under the applicable
Uniform Commercial Code.

 

“Controlling Claimholders” means (i) at any time when the Credit Agreement
Collateral Agent is the Applicable Collateral Agent, the Credit Agreement
Claimholders and (ii) at any other time, the Series of First Lien Claimholders
whose Collateral Agent is the Applicable Collateral Agent.

 

“Credit Agreement” means (i) the Initial Credit Agreement and (ii) each
Replacement Credit Agreement.

 

“Credit Agreement Claimholders” means (i) the Initial Credit Agreement
Claimholders and (ii) the Replacement Credit Agreement Claimholders.

 

“Credit Agreement Collateral Agent” means (i) the Initial First Lien Collateral
Agent and (ii) the Replacement Collateral Agent under any Replacement Credit
Agreement.

 

“Credit Agreement Collateral Documents” means (i) the Initial Credit Agreement
Collateral Documents and (ii) the Replacement Credit Agreement Collateral
Documents.

 

3

--------------------------------------------------------------------------------



 

“Credit Agreement Documents” means (i) the Initial Credit Agreement Documents
and (ii) the Replacement Credit Agreement Documents.

 

“Credit Agreement Obligations” means (i) the Initial Credit Agreement
Obligations and (ii) the Replacement Credit Agreement Obligations.

 

“Credit Agreement Representative” means (i) the Initial First Lien
Representative and (ii) the Replacement Representative under any Replacement
Credit Agreement.

 

“Declined Liens” shall have the meaning assigned to such term in Section 2.11.

 

“Default” means a “Default” (or similarly defined term) as defined in any First
Lien Document.

 

“Designation” means a designation of Additional First Lien Debt and, if
applicable, the designation of a Replacement Credit Agreement, in each case, in
substantially the form of Exhibit B attached hereto.

 

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

 

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

 

“Discharge” means, with respect to any Series of First Lien Obligations, that
such Series of First Lien Obligations is no longer secured by, and no longer
required to be secured by, any Shared Collateral pursuant to the terms of the
applicable First Lien Documents for such Series of First Lien Obligations.  The
term “Discharged” shall have a corresponding meaning.

 

“Discharge of Credit Agreement” means, except to the extent otherwise provided
in Section 2.06,  the Discharge of the Credit Agreement Obligations; provided
that the Discharge of Credit Agreement shall be deemed not to have occurred if a
Replacement Credit Agreement is entered into until, subject to Section 2.06, the
Replacement Credit Agreement Obligations shall have been Discharged.

 

“Equity Release Proceeds” shall have the meaning assigned to such term in
Section 2.04(a).

 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any First Lien Document.

 

“First Lien Claimholders” means (i) the Credit Agreement Claimholders and
(ii) the Other First Lien Claimholders with respect to each Series of Other
First Lien Obligations.

 

“First Lien Collateral Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Collateral Documents.

 

4

--------------------------------------------------------------------------------



 

“First Lien Documents” means (i) the Credit Agreement Documents, (ii) the
Initial Other First Lien Documents and (iii) each other Other First Lien
Document.

 

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

 

“Grantors” means the Company and each Subsidiary of the Company which has
granted a security interest pursuant to any First Lien Collateral Document to
secure any Series of First Lien Obligations.

 

“Impairment” shall have the meaning assigned to such term in
Section 2.01(b)(ii).

 

“Indebtedness” means indebtedness in respect of borrowed money.

 

“Initial Credit Agreement” shall have the meaning assigned to such term in the
second paragraph of this Agreement.

 

“Initial Credit Agreement Cash Management Agreements” means the Secured Cash
Management Agreements as defined in the Initial Credit Agreement.

 

“Initial Credit Agreement Claimholders” means the holders of any Initial Credit
Agreement Obligations, including the “Secured Parties” as defined in the Initial
Credit Agreement or in the Initial Credit Agreement Collateral Documents and the
Initial First Lien Representative and Initial First Lien Collateral Agent.

 

“Initial Credit Agreement Collateral Documents” means the Collateral Documents
(as defined in the Initial Credit Agreement) and any other agreement, document
or instrument entered into for the purpose of granting a Lien to secure any
Initial Credit Agreement Obligations or to perfect such Lien (as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).

 

“Initial Credit Agreement Documents” means the Initial Credit Agreement, each
Initial Credit Agreement Collateral Document and the other Loan Documents (as
defined in the Initial Credit Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any other Initial Credit
Agreement Obligation, as each may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Initial Credit Agreement Hedge Agreements” means the Secured Hedge Agreements
as defined in the Initial Credit Agreement.

 

“Initial Credit Agreement Obligations” means the Obligations as defined in the
Initial Credit Agreement.

 

“Initial First Lien Collateral Agent” shall have the meaning assigned to such
term in the introductory paragraph to this Agreement.

 

“Initial First Lien Representative” shall have the meaning assigned to such term
in the introductory paragraph to this Agreement.

 

5

--------------------------------------------------------------------------------



 

“Initial Other Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.

 

“Initial Other Collateral Documents” means the [Security][Collateral] Documents
(as defined in the Initial Other First Lien Agreement) and any other agreement,
document or instrument entered into for the purpose of granting a Lien to secure
any Initial Other First Lien Obligations or to perfect such Lien (as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).

 

“Initial Other First Lien Agreement” means [describe the credit agreement,
indenture or other document pursuant to which the Initial Other First Lien
Obligations are incurred].

 

“Initial Other First Lien Claimholders” means the holders of any Initial Other
First Lien Obligations, the Initial Other Representative and the Initial Other
Collateral Agent.

 

“Initial Other First Lien Documents” means the Initial Other First Lien
Agreement, each Initial Other Collateral Document and each of the other
agreements, documents and instruments providing for or evidencing any other
Initial Other First Lien Obligations, as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

 

“Initial Other First Lien Obligations” means the Other First Lien Obligations
pursuant to the Initial Other First Lien Documents.

 

“Initial Other Representative” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)                                 any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to any Grantor;

 

(b)                                 any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Grantor or with respect to a material portion of its 
assets;

 

(c)                                  any liquidation, dissolution,
reorganization or winding up of any Grantor whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy; or

 

(d)                                 any assignment for the benefit of creditors
or any other marshaling of assets and liabilities of any Grantor.

 

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(b)(i).

 

“Joinder Agreement” means a document in the form of Exhibit A to this Agreement
required to be delivered by a Representative to each Collateral Agent and each
other

 

6

--------------------------------------------------------------------------------



 

Representative pursuant to Section 5.14 of this Agreement in order to create an
additional Series of Other First Lien Obligations or a Refinancing of any
Series of First Lien Obligations (including the Credit Agreement) and bind First
Lien Claimholders hereunder.

 

“Lien” means any lien (including judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.

 

“Major Non-Controlling Representative” means the Representative of the Series of
Other First Lien Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of Other First Lien Obligations (provided,
however, that if there are two outstanding Series of Other First Lien
Obligations which have an equal outstanding principal amount, the Series of
Other First Lien Obligations with the earlier maturity date shall be considered
to have the larger outstanding principal amount for purposes of this
definition).  For purposes of this definition, “principal amount” shall be
deemed to include the face amount of any outstanding letter of credit issued
under the particular Series.

 

“Non-Controlling Claimholders” means the First Lien Claimholders which are not
Controlling Claimholders.

 

“Non-Controlling Representative” means, at any time, each Representative that is
not the Applicable Representative at such time.

 

“Non-Controlling Representative Enforcement Date” means, with respect to any
Non-Controlling Representative, the date which is 180 days (throughout which 180
day period such Non-Controlling Representative was the Major Non-Controlling
Representative) after the occurrence of both (i) an Event of Default (under and
as defined in the First Lien Documents under which such Non-Controlling
Representative is the Representative) and (ii) each Collateral Agent’s and each
other Representative’s receipt of written notice from such Non-Controlling
Representative certifying that (x) such Non-Controlling Representative is the
Major Non-Controlling Representative and that an Event of Default (under and as
defined in the First Lien Documents under which such Non-Controlling
Representative is the Representative) has occurred and is continuing and (y) the
First Lien Obligations of the Series with respect to which such Non-Controlling
Representative is the Representative are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Other First Lien Document; provided that the
Non-Controlling Representative Enforcement Date shall be stayed and shall not
occur and shall be deemed not to have occurred (1) at any time the Applicable
Collateral Agent acting on the instructions of the Applicable Representative has
commenced and is diligently pursuing any enforcement action with respect to
Shared Collateral, (2) at any time the Grantor that has granted a security
interest in Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding or (3) if such
Non-Controlling Representative subsequently rescinds or withdraws the written
notice provided for in clause (ii).

 

7

--------------------------------------------------------------------------------



 

“Other First Lien Agreement” means any indenture, notes, credit agreement (other
than the Initial Credit Agreement and any Replacement Credit Agreement) or other
agreement, document (including any document governing reimbursement obligations
in respect of letters of credit issued pursuant to any Other First Lien
Agreement) or instrument, including the Initial Other First Lien Agreement,
pursuant to which any Grantor has or will incur Other First Lien Obligations;
provided that, in each case, the Indebtedness thereunder (other than the Initial
Other First Lien Obligations) has been designated as Other First Lien
Obligations pursuant to and in accordance with Section 5.14.  For the avoidance
of doubt, neither the Initial Credit Agreement nor any Replacement Credit
Agreement shall constitute an Other First Lien Agreement.

 

“Other First Lien Claimholder” means the holders of any Other First Lien
Obligations and any Representative and Collateral Agent with respect thereto and
shall include the Initial Other First Lien Claimholders.

 

“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Credit Agreement Collateral Agent.

 

“Other First Lien Collateral Documents” means the Security Documents or
Collateral Documents or similar term (in each case as defined in the applicable
Other First Lien Agreement) and any other agreement, document or instrument
entered into for the purpose of granting a Lien to secure any Other First Lien
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).

 

“Other First Lien Documents” means, with respect to the Initial Other First Lien
Obligations or any Series of Other First Lien Obligations, the Other First Lien
Agreements, including the Initial Other First Lien Documents and the Other First
Lien Collateral Documents applicable thereto and each other agreement, document
and instrument providing for or evidencing any other Other First Lien
Obligation, as each may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time; provided that, in each case, the
Indebtedness thereunder (other than the Initial Other First Lien Obligations)
has been designated as Other First Lien Obligations pursuant to and in
accordance with Section 5.14 hereto.

 

“Other First Lien Obligations” means all amounts owing to any Other First Lien
Claimholder (including any Initial Other First Lien  Claimholder) pursuant to
the terms of any Other First Lien Document (including the Initial Other First
Lien Documents), including all amounts in respect of any principal, interest
(including any Post-Petition Interest), premium (if any), penalties, fees,
expenses (including fees, expenses and disbursements of agents, professional
advisors and legal counsel), indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts, in each case whether or
not allowed or allowable in an Insolvency or Liquidation Proceeding.  Other
First Lien Obligations shall include any Registered Equivalent Notes and
guarantees thereof by the Grantors issued in exchange therefor.  For the
avoidance of doubt, neither the Initial Credit Agreement Obligations nor any
Replacement Credit Agreement Obligations shall constitute Other First Lien
Obligations.

 

“Other First Lien Representatives” means each of the Representatives other than
the Credit Agreement Representative.

 

8

--------------------------------------------------------------------------------



 

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise.  Possessory Collateral includes any Certificated
Securities, Promissory Notes, Instruments, and Tangible Chattel Paper, in each
case, delivered to or in the possession of any Collateral Agent under the terms
of the First Lien Collateral Documents.

 

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Credit Agreement Documents or Other First Lien Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

 

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part and regardless of whether the principal amount of such
Refinancing Indebtedness is the same, greater than or less than the principal
amount of the Refinanced Indebtedness.  “Refinanced” and “Refinancing” shall
have correlative meanings.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees and
substantially the same collateral) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Replacement Collateral Agent” means, in respect of any Replacement Credit
Agreement, the collateral agent or person serving in similar capacity under the
Replacement Credit Agreement.

 

“Replacement Credit Agreement” means any loan agreement, indenture or other
agreement that (i) Refinances the Credit Agreement in accordance with
Section 2.08 hereof so long as, after giving effect to such Refinancing, the
agreement that was the Credit Agreement immediately prior to such Refinancing is
no longer secured, and no longer required to be secured, by any of the
Collateral and (ii) becomes the Credit Agreement hereunder by designation as
such pursuant to Section 5.14.

 

“Replacement Credit Agreement Cash Management Agreements” means the Secured Cash
Management Agreements or Banking Product Obligations or similar term as defined
in the Replacement Credit Agreement.

 

“Replacement Credit Agreement Claimholders” means the holders of any Replacement
Credit Agreement Obligations, including the “Secured Parties” as defined in the
Replacement Credit Agreement or in the Replacement Credit Agreement Collateral
Documents and the Replacement Representative and Replacement Collateral Agent.

 

9

--------------------------------------------------------------------------------



 

“Replacement Credit Agreement Collateral Documents” means the Security Documents
or Collateral Documents or similar term (as defined in the Replacement Credit
Agreement) and any other agreement, document or instrument entered into for the
purpose of granting a Lien to secure any Replacement Credit Agreement
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).

 

“Replacement Credit Agreement Documents” means the Replacement Credit Agreement,
each Replacement Credit Agreement Collateral Document and the other Loan
Documents or similar term (as defined in the Replacement Credit Agreement), and
each of the other agreements, documents and instruments providing for or
evidencing any other Replacement Credit Agreement Obligation, as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

“Replacement Credit Agreement Hedge Agreement” means interest rate swap, cap or
collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts and other hedging agreements,
but excluding long term agreements for the purchase of goods and services
entered into in the ordinary course of business, entered into with a Hedge Bank
or similar term (as defined in the Replacement Credit Agreement) in order to
satisfy the requirements of the Replacement Credit Agreement or otherwise as
permitted under the Replacement Credit Agreement Documents and secured under the
Replacement Credit Agreement Collateral Documents.

 

“Replacement Credit Agreement Obligations” means all amounts owing to any
Replacement Credit Agreement Claimholder pursuant to the terms of any
Replacement Credit Agreement Document, including all amounts in respect of any
principal, interest, premium (if any), penalties, fees, expenses (including
fees, expenses and disbursements of agents, professional advisors and legal
counsel), indemnifications, reimbursements, damages and other liabilities, and
guarantees of the foregoing amounts, in each case whether or not allowed or
allowable in an Insolvency or Liquidation Proceeding.  Replacement Credit
Agreement Obligations shall include any Registered Equivalent Notes and
guarantees thereof by the Grantors issued in exchange therefor.

 

“Replacement Representative” means, in respect of any Replacement Credit
Agreement, the administrative agent, trustee or person serving in similar
capacity under the Replacement Credit Agreement.

 

“Representative” means, at any time, (i) in the case of any Initial Credit
Agreement Obligations or the Initial Credit Agreement Claimholders, the Initial
First Lien Representative, (ii) in the case of the Initial Other First Lien
Obligations or the Initial Other First Lien Claimholders, the Initial Other
Representative, (iii) in the case of any Replacement Credit Agreement
Obligations or the Replacement Credit Agreement Claimholders, the Replacement
Representative and (iv) in the case of any other Series of Other First Lien
Obligations or Other First Lien Claimholders of such Series that becomes subject
to this Agreement after the date hereof, the Additional First Lien
Representative for such Series.

 

10

--------------------------------------------------------------------------------



 

“Series” means (a) with respect to the First Lien Claimholders, each of (i) the
Initial Credit Agreement Claimholders (in their capacities as such), (ii) the
Initial Other First Lien Claimholders (in their capacities as such), (iii) the
Replacement Credit Agreement Claimholders (in their capacities as such), and
(iv) the Other First Lien Claimholders (in their capacities as such) that become
subject to this Agreement after the date hereof that are represented by a common
Representative (in its capacity as such for such Other First Lien Claimholders)
and (b) with respect to any First Lien Obligations, each of (i) the Initial
Credit Agreement Obligations, (ii) the Initial Other First Lien Obligations,
(iii) the Replacement Credit Agreement Obligations and (iv) the Other First Lien
Obligations incurred pursuant to any Other First Lien Document, which pursuant
to any Joinder Agreement, are to be represented hereunder by a common
Representative (in its capacity as such for such Other First Lien Obligations).

 

“Shared Collateral” means, at any time, subject to Section 2.01(e) hereof,
Collateral in which the holders of two or more Series of First Lien Obligations
(or their respective Representatives or Collateral Agents on behalf of such
holders) hold, or purport to hold, or are required to hold pursuant to the First
Lien Documents in respect of such Series, a valid security interest or Lien at
such time.  If more than two Series of First Lien Obligations are outstanding at
any time and the holders of less than all Series of First Lien Obligations hold,
or purport to hold, or are required to hold pursuant to the First Lien Documents
in respect of such Series, a valid security interest or Lien in any Collateral
at such time, then such Collateral shall constitute Shared Collateral for those
Series of First Lien Obligations that hold, or purport to hold, or are required
to hold pursuant to the First Lien Documents in respect of such Series, a valid
security interest or Lien in such Collateral at such time and shall not
constitute Shared Collateral for any Series which does not hold, or purport to
hold, or are required to hold pursuant to the First Lien Documents in respect of
such Series, a valid security interest or Lien in such Collateral at such time.

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of such other Person or Persons (whether directors, managers,
trustees or other Persons performing similar functions) having the power to
direct or cause the direction of the management and policies thereof is at the
time owned or Controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“Underlying Assets” shall have the meaning assigned to such term in
Section 2.04(a).

 

11

--------------------------------------------------------------------------------



 

SECTION 1.02                                                             
Rules of Interpretation.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as amended, restated, amended and restated,
supplemented or otherwise modified from time to time and any reference herein to
any statute or regulations shall include any amendment, renewal, extension or
replacement thereof, (ii) any reference herein to any Person shall be construed
to include such Person’s permitted successors and assigns from time to time,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (iv) all references herein to Articles, Sections
and Annexes shall be construed to refer to Articles, Sections and Annexes of
this Agreement, (v) unless otherwise expressly qualified herein, the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (vi) the term “or”
is not exclusive.

 

ARTICLE II.

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

SECTION 2.01                                                             
Priority of Claims.

 

(a)                                 Anything contained herein or in any of the
First Lien Documents to the contrary notwithstanding (but subject to
Section 2.01(b) and 2.11(b)), if an Event of Default has occurred and is
continuing, and the Applicable Collateral Agent is taking action to enforce
rights in respect of any Collateral, or any distribution is made in respect of
any Shared Collateral in  any Bankruptcy Case of any Grantor or any First Lien
Claimholder receives any payment pursuant to any intercreditor agreement (other
than this Agreement) or otherwise with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any Shared Collateral
or Equity Release Proceeds received by any First Lien Claimholder or received by
the Applicable Collateral Agent or any First Lien Claimholder pursuant to any
such intercreditor agreement or otherwise with respect to such Collateral and
proceeds of any such distribution (subject, in the case of any such
distribution, to the sentence immediately following clause THIRD below) to which
the First Lien Obligations are entitled under any intercreditor agreement (other
than this Agreement) or otherwise (all proceeds of any sale, collection or other
liquidation of any Collateral comprising either Shared Collateral or Equity
Release Proceeds and all proceeds of any such distribution and any proceeds of
any insurance covering the Shared Collateral received by the Applicable
Collateral Agent and not returned to any Grantor under any First Lien Document
being collectively referred to as “Proceeds”), shall be applied by the
Applicable Collateral Agent in the following order:

 

12

--------------------------------------------------------------------------------



 

(i)                                     FIRST, to the payment of all amounts
owing to each Collateral Agent (in its capacity as such) and each Representative
(in its capacity as such) secured by such Shared Collateral or, in the case of
Equity Release Proceeds, secured by the Underlying Assets, including all
reasonable costs and expenses incurred by each Collateral Agent (in its capacity
as such) and each Representative (in its capacity as such) in connection with
such collection or sale or otherwise in connection with this Agreement, any
other First Lien Document or any of the First Lien Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, and any other reasonable costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other First Lien
Document and all fees and indemnities owing to such Collateral Agents and
Representatives, ratably to each such Collateral Agent and Representative in
accordance with the amounts payable to it pursuant to this clause FIRST;

 

(ii)                                  SECOND, subject to Section 2.01(b) and
2.11(b),  to the extent Proceeds remain after the application pursuant to
preceding clause (i), to each Representative for the payment in full of the
other First Lien Obligations of each Series secured by such Shared Collateral
or, in the case of Equity Release Proceeds, secured by the Underlying Assets,
and, if the amount of such Proceeds are insufficient to pay in full the First
Lien Obligations of each Series so secured then such Proceeds shall be allocated
among the Representatives of each Series secured by such Shared Collateral or,
in the case of Equity Release Proceeds, secured by the Underlying Assets, pro
rata according to the amounts of such First Lien Obligations owing to each such
respective Representative and the other First Lien Claimholders represented by
it for distribution by such Representative in accordance with its respective
First Lien Documents; and

 

(iii)                               THIRD, any balance of such Proceeds
remaining after the application pursuant to preceding clauses (i) and (ii), to
the Grantors, their successors or assigns from time to time, or to whomever may
be lawfully entitled to receive the same.

 

If, despite the provisions of this Section 2.01(a), any First Lien Claimholder
shall receive any payment or other recovery in excess of its portion of payments
on account of the First Lien Obligations to which it is then entitled in
accordance with this Section 2.01(a), such First Lien Claimholder shall hold
such payment or recovery in trust for the benefit of all First Lien Claimholders
for distribution in accordance with this Section 2.01(a).

 

(b)                                 (i)                                    
Notwithstanding the foregoing, with respect to any Shared Collateral or Equity
Release Proceeds for which a third party (other than a First Lien Claimholder)
has a Lien that is junior in priority to the Lien of any Series of First Lien
Obligations but senior (as determined by appropriate legal proceedings in the
case of any dispute) to the Lien of any other Series of First Lien Obligations
(such third party an “Intervening Creditor”), the value of any Shared
Collateral, Equity Release Proceeds or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral, Equity Release Proceeds or Proceeds to be distributed in respect of
the Series of First Lien Obligations with respect to which such Impairment
exists.

 

(ii)                                  In furtherance of the foregoing and
without limiting the provisions of Section 2.03, it is the intention of the
First Lien Claimholders of each Series that the holders

 

13

--------------------------------------------------------------------------------



 

of First Lien Obligations of such Series (and not the First Lien Claimholders of
any other Series) (1) bear the risk of any determination by a court of competent
jurisdiction that (x) any of the First Lien Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of First Lien Obligations), (y) any of the First Lien
Obligations of such Series do not have a valid and perfected security interest
in any of the Collateral securing any other Series of First Lien Obligations
and/or (z) any intervening security interest exists securing any other
obligations (other than another Series of First Lien Obligations) on a basis
ranking prior to the security interest of such Series of First Lien Obligations
but junior to the security interest of any other Series of First Lien
Obligations and (2) not take into account for purposes of this Agreement the
existence of any Collateral (other than Equity Release Proceeds) for any other
Series of First Lien Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (1) or (2) with respect to any
Series of First Lien Obligations, an “Impairment” of such Series); provided that
the existence of a maximum claim with respect to any real property subject to a
mortgage which applies to all First Lien Obligations shall not be deemed to be
an Impairment of any Series of First Lien Obligations.  In the event of any
Impairment with respect to any Series of First Lien Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of First
Lien Obligations, and the rights of the holders of such Series of First Lien
Obligations (including the right to receive distributions in respect of such
Series of First Lien Obligations pursuant to Section 2.01) set forth herein
shall be modified to the extent necessary so that the effects of such Impairment
are borne solely by the holders of the Series of such First Lien Obligations
subject to such Impairment.  Additionally, in the event the First Lien
Obligations of any Series are modified pursuant to applicable law (including
pursuant to Section 1129 of the Bankruptcy Code), any reference to such First
Lien Obligations or the First Lien Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

 

(c)                                  It is acknowledged that the First Lien
Obligations of any Series may, subject to the limitations set forth in the then
existing First Lien Documents and subject to any limitations set forth in this
Agreement, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in
Section 2.01(a) or the provisions of this Agreement defining the relative rights
of the First Lien Claimholders of any Series.

 

(d)                                 Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing any
Series of First Lien Obligations granted on the Shared Collateral and
notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, or any other applicable law or the First Lien Documents or any
defect or deficiencies in the Liens securing the First Lien Obligations of any
Series or any other circumstance whatsoever (but, in each case, subject to
Section 2.01(b)), each First Lien Claimholder hereby agrees that the Liens
securing each Series of First Lien Obligations on any Shared Collateral shall be
of equal priority.

 

(e)                                  Notwithstanding anything in this Agreement
or any other First Lien Document to the contrary, prior to the Discharge of the
Credit Agreement Obligations, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting

 

14

--------------------------------------------------------------------------------



 

of reimbursement obligations in respect of letters of credit pursuant to the
Credit Agreement shall be applied as specified in the Credit Agreement and will
not constitute Shared Collateral.

 

SECTION 2.02                                                             
Actions with Respect to Shared Collateral; Prohibition on Contesting Liens.

 

(a)                                 Notwithstanding Section 2.01, (i) only the
Applicable Collateral Agent shall act or refrain from acting with respect to
Shared Collateral (including with respect to any other intercreditor agreement
with respect to any Shared Collateral), (ii) the Applicable Collateral Agent
shall act only on the instructions of the Applicable Representative and shall
not follow any instructions with respect to such Shared Collateral (including
with respect to any other intercreditor agreement with respect to any Shared
Collateral) from any Non-Controlling Representative (or any other First Lien
Claimholder other than the Applicable Representative) and (iii) no Other First
Lien Claimholder shall or shall instruct any Collateral Agent to, and any other
Collateral Agent that is not the Applicable Collateral Agent shall not, commence
any judicial or nonjudicial foreclosure proceedings with respect to, seek to
have a trustee, receiver, liquidator or similar official appointed for or over,
attempt any action to take possession of, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its security interest
in or realize upon, or take any other action available to it in respect of,
Shared Collateral (including with respect to any other intercreditor agreement
with respect to Shared Collateral), whether under any First Lien Collateral
Document (other than the First Lien Collateral Documents applicable to the
Applicable Collateral Agent), applicable law or otherwise, it being agreed that
only the Applicable Collateral Agent, acting in accordance with the First Lien
Collateral Documents applicable to it, shall be entitled to take any such
actions or exercise any remedies with respect to such Shared Collateral at such
time.

 

(b)                                 Without limiting the provisions of
Section 4.02, each Non-Controlling Representative and Collateral Agent that is
not the Applicable Collateral Agent hereby appoints the Applicable Collateral
Agent as its agent and authorizes the Applicable Collateral Agent to exercise
any and all remedies under each First Lien Collateral Document with respect to
Shared Collateral and to execute releases in connection therewith.

 

(c)                                  Notwithstanding the equal priority of the
Liens securing each Series of First Lien Obligations granted on the Shared
Collateral, the Applicable Collateral Agent (acting on the instructions of the
Applicable Representative) may deal with the Shared Collateral as if such
Applicable Collateral Agent had a senior and exclusive Lien on such Shared
Collateral.  No Non-Controlling Representative, Non-Controlling Claimholder or
Collateral Agent that is not the Applicable Collateral Agent will contest,
protest or object to any foreclosure proceeding or action brought by the
Applicable Collateral Agent, the Applicable Representative or the Controlling
Claimholders or any other exercise by the Applicable Collateral Agent, the
Applicable Representative or the Controlling Claimholders of any rights and
remedies relating to the Shared Collateral.  The foregoing shall not be
construed to limit the rights and priorities of any First Lien Claimholder,
Collateral Agent or Representative with respect to any Collateral not
constituting Shared Collateral.

 

(d)                                 Each of the Collateral Agents (other than
the Credit Agreement Collateral Agent) and the Representatives (other than the
Credit Agreement Representative) agrees that it

 

15

--------------------------------------------------------------------------------



 

will not accept any Lien on any Collateral for the benefit of any Series of
Other First Lien Obligations (other than funds deposited for the satisfaction,
discharge or defeasance of any Other First Lien Agreement) other than pursuant
to the First Lien Collateral Documents, and by executing this Agreement (or a
Joinder Agreement), each such Collateral Agent and each such Representative and
the Series of First Lien Claimholders for which it is acting hereunder agree to
be bound by the provisions of this Agreement and the other First Lien Collateral
Documents applicable to it.

 

(e)                                  Each of the First Lien Claimholders agrees
that it will not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the First Lien Claimholders in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair (i) the rights of any
Collateral Agent or any Representative to enforce this Agreement or (ii) the
rights of any First Lien Secured Party to contest or support any other Person in
contesting the enforceability of any Lien purporting to secure obligations not
constituting First Lien Obligations.

 

SECTION 2.03                                                              No
Interference; Payment Over; Exculpatory Provisions.

 

(a)                                 Each First Lien Claimholder agrees that
(i) it will not challenge or question or support any other Person in challenging
or questioning in any proceeding the validity or enforceability of any First
Lien Obligations of any Series or any First Lien Collateral Document or the
validity, attachment, perfection or priority of any Lien under any First Lien
Collateral Document or the validity or enforceability of the priorities, rights
or duties established by or other provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any First Lien Claimholder from challenging or questioning the validity or
enforceability of any First Lien Obligations constituting unmatured interest or
the validity of any Lien relating thereto pursuant to Section 502(b)(2) of the
Bankruptcy Code, (ii) it will not take or cause to be taken any action the
purpose or intent of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Collateral by the Applicable Collateral Agent,
(iii) except as provided in Section 2.02, it shall have no right to and shall
not otherwise (A) direct the Applicable Collateral Agent or any other First Lien
Claimholder to exercise any right, remedy or power with respect to any Shared
Collateral (including pursuant to any other intercreditor agreement) or
(B) consent to, or object to, the exercise by, or any forbearance from
exercising by, the Applicable Collateral Agent or any other First Lien
Claimholder represented by it of any right, remedy or power with respect to any
Collateral, (iv) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Applicable
Collateral Agent or any other First Lien Claimholder represented by it seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Collateral and (v) it will not attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Applicable Collateral Agent or any other First Lien Claimholder to (i) enforce
this Agreement and (ii) contest or support any other Person in contesting the
enforceability of any Lien purporting to secure obligations not constituting
First Lien Obligations.

 

16

--------------------------------------------------------------------------------



 

(b)                                 Each First Lien Claimholder hereby agrees
that if it shall obtain possession of any Shared Collateral or shall realize any
proceeds or payment in respect of any Shared Collateral, pursuant to any First
Lien Collateral Document or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding or through any
other exercise of remedies (including pursuant to any intercreditor agreement),
at any time prior to the Discharge of each of the First Lien Obligations, then
it shall hold such Shared Collateral, proceeds or payment in trust for the other
First Lien Claimholders having a security interest in such Shared Collateral and
promptly transfer any such Shared Collateral, proceeds or payment, as the case
may be, to the Applicable Collateral Agent, to be distributed by such Applicable
Collateral Agent in accordance with the provisions of Section 2.01(a) hereof,
provided, however, that the foregoing shall not apply to any Shared Collateral
purchased by any First Lien Claimholder for cash pursuant to any exercise of
remedies permitted hereunder.

 

(c)                                  None of the Applicable Collateral Agent,
any Applicable Representative or any other First Lien Claimholder shall be
liable for any action taken or omitted to be taken by the Applicable Collateral
Agent, such Applicable Representative or any other First Lien Claimholder with
respect to any Collateral in accordance with the provisions of this Agreement.

 

SECTION 2.04                                                             
Automatic Release of Liens.

 

(a)                                 If, at any time any Shared Collateral is
transferred to a third party or otherwise disposed of, in each case, in
connection with any enforcement by the Applicable Collateral Agent in accordance
with the provisions of this Agreement, then (whether or not any Insolvency or
Liquidation Proceeding is pending at the time) the Liens in favor of the other
Collateral Agents for the benefit of each Series of First Lien Claimholders (or
in favor of such other First Lien Claimholders if directly secured by such
Liens) upon such Shared Collateral will automatically be released and discharged
upon final conclusion of such disposition as and when, but only to the extent,
such Liens of the Applicable Collateral Agent on such Shared Collateral are
released and discharged; provided that any proceeds of any Shared Collateral
realized therefrom shall be applied pursuant to Section 2.01 hereof.  If in
connection with any such foreclosure or other exercise of remedies by the
Applicable Collateral Agent, the Applicable Collateral Agent or related
Applicable Representative of such Series of First Lien Obligations releases any
guarantor from its obligation under a guarantee of the Series of First Lien
Obligations for which it serves as agent prior to a Discharge of such Series of
First Lien Obligations, such guarantor also shall be released from its guarantee
of all other First Lien Obligations.  If in connection with any such foreclosure
or other exercise of remedies by the Applicable Collateral Agent, the equity
interests of any Person are foreclosed upon or otherwise disposed of and the
Applicable Collateral Agent releases its Lien on the property or assets of such
Person, then the Liens of each other Collateral Agent (or in favor of such other
First Lien Claimholders if directly secured by such Liens) with respect to any
Collateral consisting of the property or assets of such Person will be
automatically released and discharged to the same extent as the Liens of the
Applicable Collateral Agent are released and discharged; provided that any
proceeds of any such equity interests foreclosed upon where the Applicable
Collateral Agent releases its Lien on the assets of such Person on which another
Series of First Lien Obligations holds a Lien on any of the assets of such
Person (any such assets, the “Underlying Assets”) which Lien is released as
provided in this sentence (any such Proceeds being referred to herein as “Equity
Release Proceeds” regardless of whether or not such

 

17

--------------------------------------------------------------------------------



 

other Series of First Lien Obligations holds a Lien on such equity interests so
disposed of) shall be applied pursuant to Section 2.01 hereof.

 

(b)                                 Without limiting the rights of the
Applicable Collateral Agent under Section 4.02, each Collateral Agent and each
Representative agrees to execute and deliver (at the sole cost and expense of
the Grantors) all such authorizations and other instruments as shall reasonably
be requested by the Applicable Collateral Agent to evidence and confirm any
release of Shared Collateral, Underlying Assets or guarantee provided for in
this Section, in each case, without recourse to or warranty of any kind by any
Collateral Agent or Representative.

 

SECTION 2.05                                                             
Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings.

 

(a)                                 This Agreement shall continue in full force
and effect notwithstanding the commencement of any proceeding under the
Bankruptcy Code or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law by or against any Grantor or any of its
subsidiaries.

 

(b)                                 If any Grantor shall become subject to a
case (a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or the use of cash collateral under Section 363 of the
Bankruptcy Code, each First Lien Claimholder (other than any Controlling
Claimholder or any Representative of any Controlling Claimholder) agrees that it
will not raise any objection to any such financing or to the Liens on the Shared
Collateral securing the same (“DIP Financing Liens”) or to any use of cash
collateral that constitutes Shared Collateral, unless a Representative of the
Controlling Claimholders shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Claimholders, each Non-Controlling
Claimholder will subordinate its Liens with respect to such Shared Collateral on
the same terms as the Liens of the Controlling Claimholders (other than any
Liens of any First Lien Claimholders constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First Lien Obligations of the Controlling Claimholders, each Non-Controlling
Claimholder will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First Lien Claimholders of
each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-à-vis all the other
First Lien Claimholders (other than any Liens of the First Lien Claimholders
constituting DIP Financing Liens) as existed prior to the commencement of the
Bankruptcy Case, (B) the First Lien Claimholders of each Series are granted
Liens on any additional collateral pledged to any First Lien Claimholders as
adequate protection or otherwise in connection with such DIP Financing or use of
cash collateral, with the same priority vis-à-vis the First Lien Claimholders as
set forth in this Agreement (other than any Liens of any First Lien Claimholders
constituting DIP Financing Liens), (C) if any amount of such DIP Financing or
cash collateral is applied to repay any of the First Lien Obligations, such
amount is applied pursuant to Section 2.01(a) of this Agreement, and (D) if any
First Lien Claimholders are granted adequate protection with respect to the
First Lien

 

18

--------------------------------------------------------------------------------



 

Obligations subject hereto, including in the form of periodic payments, in
connection with such use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01(a) of this Agreement; provided
that the First Lien Claimholders of each Series shall have a right to object to
the grant of a Lien to secure the DIP Financing over any Collateral subject to
Liens in favor of the First Lien Claimholders of such Series or its
Representative that shall not constitute Shared Collateral (unless such
Collateral fails to constitute Shared Collateral because the Lien in respect
thereof constitutes a Declined Lien with respect to such First Lien Claimholders
or their Representative or Collateral Agent); provided, further, that the First
Lien Claimholders receiving adequate protection shall not object to any other
First Lien Claimholder receiving adequate protection comparable to any adequate
protection granted to such First Lien Claimholders in connection with a DIP
Financing or use of cash collateral.

 

(c)                                  If any First Lien Claimholder is granted
adequate protection (A) in the form of Liens on any additional collateral, then
each other First Lien Claimholder shall be entitled to seek, and each First Lien
Claimholder will consent and not object to, adequate protection in the form of
Liens on such additional collateral with the same priority vis-à-vis the First
Lien Claimholders as set forth in this Agreement, (B) in the form of a
superpriority or other administrative claim, then each other First Lien
Claimholder shall be entitled to seek, and each First Lien Claimholder will
consent and not object to, adequate protection in the form of a pari passu
superpriority or administrative claim or (C) in the form of periodic or other
cash payments, then the proceeds of such adequate protection must be applied to
all First Lien Obligations pursuant to Section 2.01.

 

SECTION 2.06                                                             
Reinstatement.

 

In the event that any of the First Lien Obligations shall be paid in full and
such payment or any part thereof shall subsequently, for whatever reason
(including an order or judgment for disgorgement of a preference under Title 11
of the Bankruptcy Code, or any similar law, or the settlement of any claim in
respect thereof), be required to be returned or repaid, the terms and conditions
of this Agreement shall be fully applicable thereto until all such First Lien
Obligations shall again have been paid in full in cash.  This Section 2.06 shall
survive termination of this Agreement.

 

SECTION 2.07                                                             
Insurance and Condemnation Awards.

 

As among the First Lien Claimholders, the Applicable Collateral Agent (acting at
the direction of the Applicable Representative), shall have the right, but not
the obligation, to adjust or settle any insurance policy or claim covering or
constituting Shared Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral.  To the extent any Collateral Agent or any other First
Lien Claimholder receives proceeds of such insurance policy and such proceeds
are not permitted or required to be returned to any Grantor under the applicable
First Lien Documents, such proceeds shall be turned over to the Applicable
Collateral Agent for application as provided in Section 2.01 hereof.

 

19

--------------------------------------------------------------------------------



 

SECTION 2.08                                                             
Refinancings.

 

The First Lien Obligations of any Series may, subject to Section 5.14, be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any First Lien Document) of any First Lien Claimholder of any
other Series, all without affecting the priorities provided for herein or the
other provisions hereof; provided that the Representative and Collateral Agent
of the holders of any such Refinancing Indebtedness shall have executed a
Joinder Agreement on behalf of the holders of such Refinancing Indebtedness.  If
such Refinancing Indebtedness is intended to constitute a Replacement Credit
Agreement, the Company shall so state in its Designation.

 

SECTION 2.09                                                             
Gratuitous Bailee/Agent for Perfection.

 

(a)                                 The Applicable Collateral Agent shall be
entitled to hold any Possessory Collateral constituting Shared Collateral.

 

(b)                                 Notwithstanding the foregoing, each
Collateral Agent agrees to hold any Possessory Collateral constituting Shared
Collateral and any other Shared Collateral from time to time in its possession
or control (or in the possession or control of its agents or bailees) as
gratuitous bailee for the benefit of each other First Lien Claimholder (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and any assignee,
solely for the purpose of perfecting the security interest granted in such
Shared Collateral, if any, pursuant to the applicable First Lien Collateral
Documents, in each case, subject to the terms and conditions of this
Section 2.09.  Solely with respect to any Deposit Accounts constituting Shared
Collateral under the control (within the meaning of Section 9-104 of the UCC) of
any Collateral Agent, each such Collateral Agent agrees to also hold control
over such Deposit Accounts as gratuitous agent for each other First Lien
Claimholder and any assignee solely for the purpose of perfecting the security
interest in such Deposit Accounts, subject to the terms and conditions of this
Section 2.09.

 

(c)                                  No Collateral Agent shall have any
obligation whatsoever to any First Lien Claimholder to ensure that the
Possessory Collateral and Control Collateral is genuine or owned by any of the
Grantors or to preserve rights or benefits of any Person except as expressly set
forth in this Section 2.09.  The duties or responsibilities of each Collateral
Agent under this Section 2.09 shall be limited solely to holding any Possessory
Collateral constituting Shared Collateral or any other Shared Collateral in its
possession or control as gratuitous bailee (and with respect to Deposit
Accounts, as gratuitous agent) in accordance with this Section 2.09 and
delivering the Possessory Collateral constituting Shared Collateral as provided
in Section 2.09(e) below.

 

(d)                                 None of the Collateral Agents or any of the
First Lien Claimholders shall have by reason of the First Lien Documents, this
Agreement or any other document a fiduciary relationship in respect of the other
Collateral Agents or any other First Lien Claimholder, and each Collateral Agent
and each First Lien Claimholder hereby waives and releases the other Collateral
Agents and First Lien Claimholders from all claims and liabilities arising
pursuant to any Collateral Agent’s role under this Section 2.09 as gratuitous
bailee with respect to the Possessory

 

20

--------------------------------------------------------------------------------



 

Collateral constituting Shared Collateral or any other Shared Collateral in its
possession or control (and with respect to the Deposit Accounts, as gratuitous
agent).

 

(e)                                  At any time the Applicable Collateral Agent
is no longer the Applicable Collateral Agent, such outgoing Applicable
Collateral Agent shall deliver the remaining Possessory Collateral constituting
Shared Collateral in its possession (if any) together with any necessary
endorsements (which endorsement shall be without recourse and without any
representation or warranty), first, to the then Applicable Collateral Agent to
the extent First Lien Obligations remain outstanding and second, to the
applicable Grantor to the extent no First Lien Obligations remain outstanding
(in each case, so as to allow such Person to obtain possession or control of
such Shared Collateral) or to whomever may be lawfully entitled to receive the
same.  The outgoing Applicable Collateral Agent further agrees to take all other
action reasonably requested by the then Applicable Collateral Agent at the
expense of the Company in connection with the then Applicable Collateral Agent
obtaining a first-priority security interest in the Shared Collateral.

 

SECTION 2.10                                                             
Amendments to First Lien Collateral Documents.

 

(a)                                 Without the prior written consent of each
other Collateral Agent, each Collateral Agent agrees that no First Lien
Collateral Document may be amended, restated, amended and restated,
supplemented, replaced or Refinanced or otherwise modified from time to time or
entered into to the extent such amendment, supplement, Refinancing or
modification, or the terms of any new First Lien Collateral Document, would be
prohibited by, or would require any Grantor to act or refrain from acting in a
manner that would violate, any of the terms of this Agreement.

 

(b)                                 In determining whether an amendment to any
First Lien Collateral Document is permitted by this Section 2.10, each
Collateral Agent may conclusively rely on an officer’s certificate of the
Company stating that such amendment is permitted by this Section 2.10.

 

SECTION 2.11                                                             
Similar Liens and Agreements.

 

(a)                                 Subject to Section 2.11(b) below, the
parties hereto agree that it is their intention that the Collateral be identical
for all First Lien Claimholders; provided, that this provision will not be
violated with respect to any particular Series if the First Lien Document for
such Series prohibits the Collateral Agent for that Series from accepting a Lien
on such asset or property or such Collateral Agent otherwise expressly declines
to accept a Lien on such asset or property (any such prohibited or declined
Liens with respect to a particular Series, a “Declined Lien”).  In furtherance
of, but subject to, the foregoing, the parties hereto agree, subject to the
other provisions of this Agreement:

 

(i)                                     upon request by any Collateral Agent, to
cooperate in good faith (and to direct their counsel to cooperate in good faith)
from time to time in order to determine the specific items included in the
Shared Collateral and the steps taken to perfect their respective Liens thereon
and the identity of the respective parties obligated under the Credit Agreement
Documents and the Other First Lien Documents; and

 

21

--------------------------------------------------------------------------------



 

(ii)                                  that the documents and agreements creating
or evidencing the Liens on Shared Collateral securing the Credit Agreement
Obligations and the Other First Lien Obligations shall, subject to the terms and
conditions of Section 5.02, be in all material respects the same forms of
documents as one another, except that the documents and agreements creating or
evidencing the Liens securing the Other First Lien Obligations may contain
additional provisions as may be necessary or appropriate to establish the
intercreditor arrangements among the various separate classes of creditors
holding Other First Lien Obligations and to address any Declined Lien.

 

(b)                                 Notwithstanding anything in this Agreement
or any other First Lien Documents to the contrary, Collateral consisting of cash
and cash equivalents pledged to secure reimbursement obligations in respect of
letters of credit shall solely secure and shall be applied as specified in the
Credit Agreement or Other First Lien Agreement, as applicable, pursuant to which
such letters of credit were issued and will not constitute Shared Collateral.

 

ARTICLE III.

 

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

Whenever any Applicable Collateral Agent or any Applicable Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Representative or each
other Collateral Agent and shall be entitled to make such determination or not
make any determination on the basis of the information so furnished; provided,
however, that if a Representative or a Collateral Agent shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Applicable Collateral Agent or Applicable Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company.  Each Applicable Collateral Agent
and each Applicable Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any First
Lien Claimholder or any other person as a result of such determination.

 

ARTICLE IV.

 

THE APPLICABLE COLLATERAL AGENT

 

SECTION 4.01                                                             
Authority.

 

(a)                                 Notwithstanding any other provision of this
Agreement, nothing herein shall be construed to impose any fiduciary or other
duty on any Applicable Collateral Agent to any Non-Controlling Claimholder or
give any Non-Controlling Claimholder the right to direct any Applicable
Collateral Agent, except that each Applicable Collateral Agent shall be
obligated to distribute proceeds of any Shared Collateral in accordance with
Section 2.01 hereof.

 

22

--------------------------------------------------------------------------------



 

(b)                                 In furtherance of the foregoing, each
Non-Controlling Claimholder acknowledges and agrees that the Applicable
Collateral Agent shall be entitled, for the benefit of the First Lien
Claimholders, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the First Lien Collateral Documents, as
applicable, without regard to any rights to which the Non-Controlling
Claimholders would otherwise be entitled as a result of the First Lien
Obligations held by such Non-Controlling Claimholders.  Without limiting the
foregoing, each Non-Controlling Claimholder agrees that none of the Applicable
Collateral Agent, the Applicable Representative or any other First Lien
Claimholder shall have any duty or obligation first to marshal or realize upon
any type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Claimholders, notwithstanding that the order and timing of any
such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Claimholders from such
realization, sale, disposition or liquidation.  Each of the First Lien
Claimholders waives any claim it may now or hereafter have against any
Collateral Agent or Representative of any other Series of First Lien Obligations
or any other First Lien Claimholder of any other Series arising out of (i) any
actions which any such Collateral Agent, Representative or any First Lien
Claimholder represented by it take or omit to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Collateral Documents or any other agreement related thereto or in
connection with the collection of the First Lien Obligations or the valuation,
use, protection or release of any security for the First Lien Obligations;
provided that nothing in this clause (i) shall be construed to prevent or impair
the rights of any Collateral Agent or Representative to enforce this Agreement,
(ii) any election by any Applicable Representative or any holders of First Lien
Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.05, any borrowing, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law, by the Company or any of its
Subsidiaries, as debtor-in-possession.  Notwithstanding any other provision of
this Agreement, the Applicable Collateral Agent shall not (i) accept any Shared
Collateral in full or partial satisfaction of any First Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Representative representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral or
(ii) “credit bid” for or purchase (other than for cash) Shared Collateral at any
public, private or judicial foreclosure upon such Shared Collateral, without the
consent of each Representative representing holders of First Lien Obligations
for whom such Collateral constitutes Shared Collateral.

 

SECTION 4.02                                                             
Power-of-Attorney.

 

Each Non-Controlling Representative and Collateral Agent that is not the
Applicable Collateral Agent, for itself and on behalf of each other First Lien
Claimholder of the Series for whom it is acting, hereby irrevocably appoints the
Applicable Collateral Agent and any officer or agent of the Applicable
Collateral Agent, which appointment is coupled with an interest with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power

 

23

--------------------------------------------------------------------------------



 

and authority in the place and stead of such Non-Controlling Representative,
Collateral Agent or First Lien Claimholder, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Agreement, including the exercise
of any and all remedies under each First Lien Collateral Document with respect
to Shared Collateral and the execution of releases in connection therewith.

 

ARTICLE V.

 

MISCELLANEOUS

 

SECTION 5.01                                                             
Integration/Conflicts.

 

This Agreement, together with the other First Lien Documents and the First Lien
Collateral Documents, represents the entire agreement of each of the Grantors
and the First Lien Claimholders with respect to the subject matter hereof and
thereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  There are no
promises, undertakings, representations or warranties by any Representative,
Collateral Agent or First Lien Claimholder relative to the subject matter hereof
and thereof not expressly set forth or referred to herein or therein.  In the
event of any conflict between the provisions of this Agreement and the
provisions of the First Lien Documents the provisions of this Agreement shall
govern and control.

 

SECTION 5.02                                                             
Effectiveness; Continuing Nature of this Agreement; Severability.

 

This Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement and the First Lien Claimholders of any
Series may continue, at any time and without notice to any First Lien
Claimholder of any other Series, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any
Grantor constituting First Lien Obligations in reliance hereon.  Each
Representative and each Collateral Agent, on behalf of itself and each other
First Lien Claimholder represented by it, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement.  The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency or Liquidation Proceeding.  Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  The parties hereto shall endeavor in good-faith
negotiations to replace any invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to
those of the invalid, illegal or unenforceable provisions.  All references to
the Company or any other Grantor shall include the Company or such Grantor as
debtor and debtor in possession and any receiver, trustee or similar person for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.  This Agreement shall terminate and be of no further
force and effect with respect to any Representative or Collateral Agent and the
First Lien Claimholders represented by such Representative or Collateral Agent
and their First Lien Obligations, on the date on which there has been a
Discharge of such Series of First Lien Obligations, subject to the rights of the
First Lien Claimholders under Section 2.06; provided, however, that such
termination

 

24

--------------------------------------------------------------------------------



 

shall not relieve any such party of its obligations incurred hereunder prior to
the date of such termination.

 

SECTION 5.03                                                             
Amendments; Waivers.

 

(a)                                 No amendment, modification or waiver of any
of the provisions of this Agreement shall be deemed to be made unless the same
shall be in writing signed on behalf of each party hereto or its authorized
agent and each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time.  Notwithstanding the foregoing, the Company
and the other Grantors shall not have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent their rights and obligations are adversely affected.

 

(b)                                 Notwithstanding the foregoing, without the
consent of any First Lien Claimholder, any Representative and Collateral Agent
may become a party hereto by execution and delivery of a Joinder Agreement in
accordance with Section 5.14 of this Agreement and upon such execution and
delivery, such Representative and Collateral Agent and the Other First Lien
Claimholders and Other First Lien Obligations of the Series for which such
Representative and Collateral Agent is acting shall be subject to the terms
hereof.

 

(c)                                  Notwithstanding the foregoing, without the
consent of any other Representative or First Lien Claimholder, the Applicable
Collateral Agent may effect amendments and modifications to this Agreement to
the extent necessary to reflect any incurrence of any Other First Lien
Obligations in compliance with the Credit Agreement and the other First Lien
Documents.

 

SECTION 5.04                                                             
Information Concerning Financial Condition of the Grantors and their
Subsidiaries.

 

The Representative and Collateral Agent and the other First Lien Claimholders of
each Series shall each be responsible for keeping themselves informed of (a) the
financial condition of the Grantors and their Subsidiaries and all endorsers
and/or guarantors of the First Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations.  The
Representative and Collateral Agent and the other First Lien Claimholders of
each Series shall have no duty to advise the Representative, Collateral Agent or
First Lien Claimholders of any other Series of information known to it or them
regarding such condition or any such circumstances or otherwise.  In the event
the Representative or Collateral Agent or any of the other First Lien
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Representative, Collateral
Agent or First Lien Claimholders of any other Series, it or they shall be under
no obligation:

 

(a)                                 to make, and such Representative and
Collateral Agent and such other First Lien Claimholders shall not make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided;

 

25

--------------------------------------------------------------------------------



 

(b)                                 to provide any additional information or to
provide any such information on any subsequent occasion;

 

(c)                                  to undertake any investigation; or

 

(d)                                 to disclose any information, which pursuant
to accepted or reasonable commercial finance practices, such party wishes to
maintain confidential or is otherwise required to maintain confidential.

 

SECTION 5.05                                                             
Submission to Jurisdiction; Certain Waivers.

 

Each of the Company, each other Grantor, each Collateral Agent and each
Representative, on behalf of itself and each other First Lien Claimholder
represented by it, hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the First Lien
Collateral Documents (whether arising in contract, tort or otherwise) to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive (subject to Section 5.05(c) below) general
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof;

 

(b)                                 agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York state
court or, to the fullest extent permitted by applicable law, in such federal
court;

 

(c)                                  agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law and
that nothing in this Agreement or any other First Lien Document shall affect any
right that any Collateral Agent, Representative or other First Lien Claimholder
may otherwise have to bring any action or proceeding relating to this Agreement
or any other First Lien Document against such Grantor or any of its assets in
the courts of any jurisdiction;

 

(d)                                 waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other First Lien Collateral Document in any court referred to in
Section 5.05(a) (and irrevocably waives to the fullest extent permitted by
applicable law the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court);

 

(e)                                  consents to service of process in any such
proceeding in any such court by registered or certified mail, return receipt
requested, to the applicable party at its address provided in accordance with
Section 5.07 (and agrees that nothing in this Agreement will affect the right of
any party hereto to serve process in any other manner permitted by applicable
law);

 

26

--------------------------------------------------------------------------------



 

(f)                                   agrees that service as provided in
Section 5.05(e) above is sufficient to confer personal jurisdiction over the
applicable party in any such proceeding in any such court, and otherwise
constitutes effective and binding service in every respect; and

 

(g)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover any special,
exemplary, punitive or consequential damages.

 

SECTION 5.06                                                              WAIVER
OF JURY TRIAL.

 

EACH PARTY HERETO, THE COMPANY AND THE OTHER GRANTORS HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO AND THE COMPANY
AND THE OTHER GRANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT EACH SUCH PARTY HERETO AND THE COMPANY AND EACH
OTHER GRANTOR HERETO HAVE BEEN INDUCED TO ENTER INTO OR ACKNOWLEDGE THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 5.07                                                             
Notices.

 

(a)                                 Unless otherwise specifically provided
herein, any notice hereunder shall be in writing and may be personally served or
sent by facsimile or United States mail or courier service and shall be deemed
to have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of facsimile, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed.  For the purposes hereof, the addresses of the parties hereto shall
be as set forth below each party’s name on the signature pages hereto or in the
Joinder Agreement pursuant to which it becomes a party hereto, or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties. Notices and other communications delivered
through electronic communications to the extent provided in
Section 5.07(b) below shall be effective as provided in such Section 5.07(b).

 

(b)                                 Notices and other communications to the
parties hereunder may be delivered or furnished by electronic communication;
provided that the foregoing shall not apply to notices to any party hereunder if
any such party has notified each such other party that it is incapable of
receiving notices by electronic communication. The parties hereunder may, in
their sole discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Applicable Representative otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be

 

27

--------------------------------------------------------------------------------



 

deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment); provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

SECTION 5.08                                                             
Further Assurances.

 

Each Representative and Collateral Agent, on behalf of itself and each other
First Lien Claimholder represented by it, and the Company and each other
Grantor, agree that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as any Representative and Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.

 

SECTION 5.09                                                              Agency
Capacities.

 

Except as expressly provided herein, (a) Wells Fargo Bank, N.A. is acting in the
capacity of Initial First Lien Representative and Initial First Lien Collateral
Agent solely for the Initial Credit Agreement Claimholders, (b) the Initial
Other Representative and the Initial Other Collateral Agent is acting in the
capacity of Representative and Collateral Agent, respectively, solely for the
Initial Other First Lien Claimholders, (c) each Replacement Representative and
Replacement Collateral Agent is acting in the capacity of Representative and
Collateral Agent, respectively, solely for the Replacement Credit Agreement
Claimholders and (d) each other Representative and each other Collateral Agent
is acting in the capacity of Representative and Collateral Agent, respectively,
solely for the Other First Lien Claimholders under the Other First Lien
Documents for which it is the named Representative or Collateral Agent, as the
case may be, in the applicable Joinder Agreement.

 

SECTION 5.10                                                             
GOVERNING LAW.

 

THIS AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR
OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR
THE NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF OR THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

SECTION 5.11                                                             
Binding on Successors and Assigns.

 

This Agreement shall be binding upon each Representative and each Collateral
Agent, the First Lien Claimholders, the Company and the other Grantors, and
their respective successors and assigns from time to time.  If any of the
Representatives and/or Collateral Agents resigns or is replaced pursuant to the
applicable First Lien Documents its successor shall be

 

28

--------------------------------------------------------------------------------



 

deemed to be a party to this Agreement and shall have all the rights of, and be
subject to all the obligations of, this Agreement.  No provision of this
Agreement will inure to the benefit of a trustee, debtor-in-possession, creditor
trust or other representative of an estate or creditor of any Grantor, including
where any such trustee, debtor-in-possession, creditor trust or other
representative of an estate is the beneficiary of a Lien securing Collateral by
virtue of the avoidance of such Lien in an Insolvency or Liquidation Proceeding.

 

SECTION 5.12                                                             
Section Headings.

 

Section headings and the Table of Contents used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

SECTION 5.13                                                             
Counterparts.

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic imaging means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.

 

SECTION 5.14                                                              Other
First Lien Obligations.

 

(a)                                 To the extent not prohibited by the
provisions of the Credit Agreement and the other First Lien Documents, the
Company may incur additional Indebtedness (which for the avoidance of doubt
shall include any Indebtedness incurred pursuant to a Refinancing) and Other
First Lien Obligations or Replacement Credit Agreement Obligations after the
date hereof that is secured on an equal and ratable basis with the Liens (other
than any Declined Liens) securing the then existing First Lien Obligations (such
Indebtedness, “Additional First Lien Debt”).  Any such Additional First Lien
Debt and any Series of Other First Lien Obligations or Replacement Credit
Agreement Obligations, as applicable, may be secured by a Lien on a ratable
basis, in each case under and pursuant to the applicable First Lien Collateral
Documents of such Series, if, and subject to the condition that, the Additional
First Lien Collateral Agent and Additional First Lien Representative of any such
Additional First Lien Debt, acting on behalf of the holders of such Additional
First Lien Debt and the holders of such Other First Lien Obligations or
Replacement Credit Agreement Obligations, as applicable (such Additional First
Lien Collateral Agent, Additional First Lien Representative, the holders in
respect of any such Additional First Lien Debt and the holders of any such
Series of Other First Lien Obligations or Replacement Credit Agreement
Obligations, as applicable, being referred to as “Additional First Lien
Claimholders”), each becomes a party to this Agreement by satisfying the
conditions set forth in Section 5.14(b).

 

(b)                                 In order for an Additional First Lien
Representative and Additional First Lien Collateral Agent (including, in the
case of a Replacement Credit Agreement, the Replacement Representative and the
Replacement Collateral Agent in respect thereof) to become a party to this
Agreement,

 

29

--------------------------------------------------------------------------------



 

(i)                                     such Additional First Lien
Representative and such Additional First Lien Collateral Agent shall have
executed and delivered an instrument substantially in the form of Exhibit A
(with such changes as may be reasonably approved by each Collateral Agent and
such Additional First Lien Representative and such Additional First Lien
Collateral Agent, as the case may be) pursuant to which either (x) such
Additional First Lien Representative becomes a Representative hereunder and such
Additional First Lien Collateral Agent becomes a Collateral Agent hereunder, and
such Additional First Lien Debt and such Series of Other First Lien Obligations
or Replacement Credit Agreement Obligations, as applicable, and the Additional
First Lien Claimholders of such Series become subject hereto and bound hereby;

 

(ii)                                  the Company shall have delivered to each
Collateral Agent:

 

(a)                                 true and complete copies of each of the
Other First Lien Agreement or Replacement Credit Agreement, as applicable, and
the First Lien Collateral Documents for such Series, certified as being true and
correct by a Responsible Officer of the Company;

 

(b)                                 a Designation substantially in the form of
Exhibit B pursuant to which the Company shall (A) identify the Indebtedness to
be designated as Other First Lien Obligations or Replacement Credit Agreement
Obligations, as applicable, and the initial aggregate principal amount or
committed amount thereof, (B) specify the name and address of the Additional
First Lien Collateral Agent and Additional First Lien Representative,
(C) certify that such (x) Additional First Lien Debt is permitted by each First
Lien Document and that the conditions set forth in this Section 5.14 are
satisfied with respect to such Additional First Lien Debt and such Series of
Other First Lien Obligations or Replacement Credit Agreement Obligations, as
applicable, and (D) in the case of a Replacement Credit Agreement, expressly
state that such agreement giving rise to the new Indebtedness satisfies the
requirements of a Replacement Credit Agreement and the Company elects to
designate such agreement as a Replacement Credit Agreement; and

 

(iii)                               the Other First Lien Documents or
Replacement Credit Agreement Documents, as applicable, relating to such
Additional First Lien Debt shall provide, in a manner reasonably satisfactory to
each Collateral Agent, that each Additional First Lien Claimholder with respect
to such Additional First Lien Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
First Lien Debt.

 

(c)                                  Upon the execution and delivery of a
Joinder Agreement by an Additional First Lien Representative and an Additional
First Lien Collateral Agent, in each case, in accordance with this Section 5.14,
each other Representative and Collateral Agent shall acknowledge such receipt
thereof by countersigning a copy thereof, subject to the terms of this
Section 5.14 and returning the same to such Additional First Lien Representative
and Additional First Lien Collateral Agent, as applicable; provided that the
failure of any Representative or Collateral Agent to so acknowledge or return
shall not affect the status of such debt as Additional First Lien Debt if the
other requirements of this Section 5.14 are complied with.

 

30

--------------------------------------------------------------------------------



 

SECTION 5.15                                                             
Authorization.

 

By its signature, each Person executing this Agreement, on behalf of such party
or Grantor but not in his or her personal capacity as a signatory, represents
and warrants to the other parties hereto that it is duly authorized to execute
this Agreement.

 

SECTION 5.16                                                              No
Third Party Beneficiaries/ Provisions Solely to Define Relative Rights.

 

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First Lien Claimholders in relation to one
another.  None of the Company, any other Grantor or any other creditor thereof
shall have any rights or obligations hereunder and no such Person is an intended
beneficiary or third party beneficiary hereof, except, in each case, as
expressly provided in this Agreement, and none of the Company nor any other
Grantor may rely on the terms hereof (other than as set forth in Sections 2.04
and 2.08 and Article V).  Nothing in this Agreement is intended to or shall
impair the obligations of the Company or any other Grantor, which are absolute
and unconditional, to pay the First Lien Obligations as and when the same shall
become due and payable in accordance with their terms.  Without limitation of
any other provisions of this Agreement, the Company and each Grantor hereby
(a) acknowledges that it has read this Agreement and consents hereto, (b) agrees
that it will not take any action that would be contrary to the express
provisions of this Agreement and (c) agrees to abide by the requirements
expressly applicable to it under this Agreement.

 

SECTION 5.17                                                              No
Indirect Actions.

 

Unless otherwise expressly stated, if a party may not take an action under this
Agreement, then it may not take that action indirectly, or support any other
Person in taking that action directly or indirectly.  “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
party but is intended to have substantially the same effects as the prohibited
action.

 

SECTION 5.18                                                             
Additional Grantors.

 

Each Grantor agrees that it shall ensure that each of its Subsidiaries that is
or is to become a party to any First Lien Document and which grants or purports
to grant a lien on any of its assets shall either execute this Agreement on the
date hereof or shall confirm that it is a Grantor hereunder pursuant to a
joinder agreement substantially in the form attached hereto as Exhibit C that is
executed and delivered by such Subsidiary prior to or concurrently with its
execution and delivery of such First Lien Document.

 

[Remainder of this page intentionally left blank]

 

31

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

[WELLS FARGO BANK, N.A.],

 

as Initial First Lien Representative and Initial First Lien Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

NOTICE ADDRESS:

 

 

 

[Wells Fargo Bank, N.A.

 

Address]

 

--------------------------------------------------------------------------------



 

 

[                                        ],

 

as Initial Other Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NOTICE ADDRESS]

 

 

 

 

 

[                                       ],

 

as Initial Other Representative

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[NOTICE ADDRESS]

 

--------------------------------------------------------------------------------



 

Acknowledged and Agreed to by:

 

 

 

 

 

HEALTHEQUITY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WAGEWORKS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NOTICE ADDRESS:

 

 

 

HealthEquity, Inc.

 

[Address]

 

Attn: [     ]

 

Facsimile No.: [     ]

 

Email: [     ]

 

 

 

with a copy to:

 

 

 

[     ]

 

[Address]

 

Attn: [     ]

 

Facsimile No.: [     ]

 

Email: [     ]

 

 

--------------------------------------------------------------------------------



 

Exhibit A to
Pari Passu Intercreditor Agreement

 

[FORM OF] JOINDER AGREEMENT

 

JOINDER NO. [       ] dated as of [              ], 20[   ] (the “Joinder
Agreement”) to the PARI PASSU INTERCREDITOR AGREEMENT dated as of [         ],
20[   ], (the “Pari Passu Intercreditor Agreement”), among [WELLS FARGO BANK,
N.A.], as Initial First Lien Representative and as Initial First Lien Collateral
Agent, [         ], as Initial Other Representative, and [          ], as
Initial Other Collateral Agent, and the additional Representatives and
Collateral Agents from time to time a party thereto, and acknowledged and agreed
to by HEALTHEQUITY, INC., a Delaware corporation (the “Company”), and the other
Grantors signatory thereto.

 

A.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Pari Passu Intercreditor Agreement.

 

B.                                    As a condition to the ability of the
Company to incur [Other First Lien Obligations][Replacement Credit Agreement
Obligations under the Replacement Credit Agreement] and to secure such [Other
First Lien Obligations][Replacement Credit Agreement Obligations] with the liens
and security interests created by the [Other First Lien Collateral
Documents][Replacement Credit Agreement Collateral Documents], the Additional
First Lien Representative in respect thereof is required to become a
Representative and the Additional First Lien Collateral Agent in respect thereof
is required to become a Collateral Agent and the First Lien  Claimholders in
respect thereof are required to become subject to and bound by, the Pari Passu
Intercreditor Agreement.  Section 5.14 of the Pari Passu Intercreditor Agreement
provides that such Additional First Lien Representative may become a
Representative, such Additional First Lien Collateral Agent may become a
Collateral Agent and such Additional First Lien Claimholders may become subject
to and bound by the Pari Passu Intercreditor Agreement, pursuant to the
execution and delivery by the Additional First Lien Representative and the
Additional First Lien Collateral Agent of an instrument in the form of this
Joinder Agreement and the satisfaction of the other conditions set forth in
Section 5.14 of the Pari Passu Intercreditor Agreement.  The undersigned
Additional First Lien Representative (the “New Representative”) and Additional
First Lien Collateral Agent (the “New Collateral Agent”) are executing this
Joinder Agreement in accordance with the requirements of the Pari Passu
Intercreditor Agreement.

 

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

 

SECTION 1.                            In accordance with Section 5.14 of the
Pari Passu Intercreditor Agreement, (i) the New Representative and the New
Collateral Agent by their signatures below become a Representative and a
Collateral Agent respectively, under, and the related Additional First Lien Debt
and Additional First Lien Claimholders become subject to and bound by, the Pari
Passu Intercreditor Agreement with the same force and effect as if the New
Representative and New Collateral Agent had originally been named therein as a
Representative or a Collateral Agent, respectively, and hereby agree to all the
terms and provisions of the Pari Passu Intercreditor

 

Exhibit A - Page 1

--------------------------------------------------------------------------------



 

Agreement applicable to them as Representative, Collateral Agent and Additional
First Lien Claimholders, respectively.

 

SECTION 2.                            Each of the New Representative and New
Collateral Agent represent and warrant to each other Collateral Agent, each
other Representative and the other First Lien Claimholders, individually, that
(i) it has full power and authority to enter into this Joinder Agreement, in its
capacity as [agent][trustee], (ii) this Joinder Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and (iii) the First Lien Documents
relating to such Additional First Lien Debt provide that, upon the New
Representative’s and the New Collateral Agent’s entry into this Joinder
Agreement, the Additional First Lien Claimholders represented by them will be
subject to and bound by the provisions of the Pari Passu Intercreditor
Agreement.

 

SECTION 3.                            This Joinder Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Joinder Agreement shall
become effective when each Collateral Agent and Representative shall have
received a counterpart of this Joinder Agreement that bears the signatures of
the New Representative and the New Collateral Agent.  Delivery of an executed
signature page to this Joinder Agreement by facsimile transmission or other
electronic means shall be effective as delivery of a manually signed counterpart
of this Joinder Agreement.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Pari Passu Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.                            THIS JOINDER AGREEMENT, AND ANY DISPUTE,
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT
(WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.                            Any provision of this Joinder Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and in the
Pari Passu Intercreditor Agreement, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.  The parties hereto shall endeavor in good-faith
negotiations to replace any invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to
those of the invalid, illegal or unenforceable provisions.

 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 5.07 of the Pari Passu
Intercreditor Agreement.  All communications and notices hereunder to the New
Representative and the New Collateral Agent shall be given to them at their
respective addresses set forth below their signatures hereto.

 

Exhibit A - Page 2

--------------------------------------------------------------------------------



 

SECTION 8.                            Sections 5.08, 5.09 and 5.13 of the Pari
Passu Intercreditor Agreement are hereby incorporated herein by reference.

 

[Remainder of this page intentionally left blank]

 

Exhibit A - Page 3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Pari Passu Intercreditor Agreement as of
the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE], as

 

   [          ] for the holders of [                        ],

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices:

 

 

 

 

 

 

 

attention of:

 

Telecopy:

 

 

 

[NAME OF NEW COLLATERAL AGENT], as

 

   [          ] for the holders of [                        ],

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

attention of:

 

Telecopy:

 

Exhibit A - Page 4

--------------------------------------------------------------------------------



 

 

Receipt acknowledged by:

 

 

 

[WELLS FARGO BANK, N.A.],

 

as Initial First Lien Representative and Initial First Lien Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[                                                  ],

 

   as Initial Other Representative

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[                                                  ],

 

as Initial Other Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[OTHERS AS NEEDED]

 

Exhibit A - Page 5

--------------------------------------------------------------------------------



 

Exhibit B to
Pari Passu Intercreditor Agreement

 

[FORM OF]
DEBT DESIGNATION

 

Reference is made to the Pari Passu Intercreditor Agreement dated as of
[               ], 20[   ] (as amended, restated, supplemented or otherwise
modified from time to time, the “Pari Passu Intercreditor Agreement”) among
[WELLS FARGO BANK, N.A.], as Initial First Lien Representative and Initial First
Lien Collateral Agent, [            ], as Initial Other Representative, and
[            ], as Initial Other Collateral Agent, and the additional
Representatives and Collateral Agents from time to time a party thereto, and
acknowledged and agreed to by HEALTHEQUITY, INC., a Delaware corporation (the
“Company”), and the other Grantors signatory thereto.  Capitalized terms used
but not otherwise defined herein have the meanings assigned to them in the Pari
Passu Intercreditor Agreement.  This Debt Designation is being executed and
delivered in order to designate [additional Indebtedness and other related First
Lien Obligations][Credit Agreement Obligations] entitled to the benefit and
subject to the terms of the Pari Passu Intercreditor Agreement.

 

The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of the Company that:

 

(a)                                 [insert name of the Company or other
Grantor] intends to incur Indebtedness in the initial aggregate
[principal/committed amount] of [          ] pursuant to the following
agreement:  [describe [credit agreement, indenture or other agreement giving
rise to Additional First Lien Debt][Replacement Credit Agreement (“New
Agreement”)]] which will be [Other First Lien Obligations][Replacement Credit
Agreement Obligations];

 

(b)                                 (i) the name and address of the [Additional
First Lien Representative for the Additional First Lien Debt and the related
Other First Lien Obligations][Replacement Representative for the Replacement
Credit Agreement] is:

 

Telephone:

 

Fax:

 

(ii) the name and address of the Additional First Lien Collateral Agent for the
Additional First Lien Debt and the Other First Lien Obligations or Replacement
Credit Agreement Obligations, as applicable, is:

 

Exhibit B – Page 1

--------------------------------------------------------------------------------



 

 

 

Telephone:

 

Fax:

 

[and]

 

(a)                                 such Additional First Lien Debt and such
Series of Other First Lien Obligations or Replacement Credit Agreement
Obligations, as applicable, is permitted by each First Lien Document and the
conditions set forth in Section 5.14 of the Pari Passu Intercreditor Agreement
are satisfied with respect to such [Additional First Lien Debt and the Other
First Lien Obligations or Replacement Credit Agreement Obligations, [insert for
Replacement Credit Agreements only: ; and

 

(b)                                 the New Agreement satisfies the requirements
of a Replacement Credit Agreement and is hereby designated as a Replacement
Credit Agreement].

 

Exhibit B – Page 2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Debt Designation to be duly
executed by the undersigned officer as of                    , 20    .

 

 

HEALTHEQUITY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B – Page 3

--------------------------------------------------------------------------------



 

Exhibit C to
Pari Passu Intercreditor Agreement

 

[FORM OF] JOINDER AGREEMENT — ADDITIONAL GRANTOR

 

GRANTOR JOINDER AGREEMENT NO. [ ] (this “Grantor Joinder Agreement”) dated as of
[      ], 20[  ] to the PARI PASSU INTERCREDITOR AGREEMENT dated as of [      ],
20[  ] (the “Pari Passu Intercreditor Agreement”), among [WELLS FARGO BANK,
N.A.], as Initial First Lien Representative and as Initial First Lien Collateral
Agent, and the additional Representatives and Collateral Agents from time to
time a party thereto, and acknowledged and agreed to by HEALTHEQUITY, INC., a
Delaware corporation (the “Company”), and certain subsidiaries of the Company
(each a “Grantor”).

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.

 

The undersigned, [              ], a [                ], (the “New Grantor”)
wishes to acknowledge and agree to the Pari Passu Intercreditor Agreement and
become a party thereto to the limited extent contemplated by Section 5.16
thereof and to acquire and undertake the rights and obligations of a Grantor
thereunder.

 

Accordingly, the New Grantor agrees as follows for the benefit of the
Representatives, the Collateral Agents and the First Lien Claimholders:

 

Section 1.                                           Accession to the Pari Passu
Intercreditor Agreement.  The New Grantor (a) acknowledges and agrees to, and
becomes a party to the Pari Passu Intercreditor Agreement as a Grantor to the
limited extent contemplated by Section 5.16 thereof, (b) agrees to all the terms
and provisions of the Pari Passu Intercreditor Agreement and (c) shall have all
the rights and obligations of a Grantor under the Pari Passu Intercreditor
Agreement.  This Grantor Joinder Agreement supplements the Pari Passu
Intercreditor Agreement and is being executed and delivered by the New Grantor
pursuant to Section 5.18 of the Pari Passu Intercreditor Agreement.

 

Section 2.                                           Representations, Warranties
and Acknowledgement of the New Grantor.  The New Grantor represents and warrants
to each Representative, each Collateral Agent and to the First Lien Claimholders
that (a) it has full power and authority to enter into this Grantor Joinder
Agreement, in its capacity as Grantor and (b) this Grantor Joinder Agreement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with the
terms of this Grantor Joinder Agreement.

 

Section 3.                                           Counterparts.  This Grantor
Joinder Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. 
Delivery of an executed counterpart of a signature page of this Grantor Joinder
Agreement or any document or instrument delivered in connection herewith by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Grantor Joinder Agreement or such other document or
instrument, as applicable.

 

Exhibit C – Page 1

--------------------------------------------------------------------------------



 

Section 4.                                           Section Headings. 
Section heading used in this Grantor Joinder Agreement are for convenience of
reference only and are not to affect the construction hereof or to be taken in
consideration in the interpretation hereof.

 

Section 5.                                           Benefit of Agreement.  The
agreements set forth herein or undertaken pursuant hereto are for the benefit
of, and may be enforced by, any party to the Pari Passu Intercreditor Agreement
subject to any limitations set forth in the Pari Passu Intercreditor Agreement
with respect to the Grantors.

 

Section 6.                                           GOVERNING LAW.  THIS
GRANTOR JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF
OR RELATING TO THIS GRANTOR JOINDER AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 7.                                           Severability.  In case any
one or more of the provisions contained in this Grantor Joinder Agreement should
be held invalid, illegal or unenforceable in any respect, none of the parties
hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Pari Passu Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 8.                                           Notices.  All
communications and notices hereunder shall be in writing and given as provided
in Section 5.07 of the Pari Passu Intercreditor Agreement.  All communications
and notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature hereto, which information supplements Section 5.07 of
the Pari Passu Intercreditor Agreement.

 

Section 9.                                           Section 5.13 of the Pari
Passu Intercreditor Agreement is hereby incorporated herein by reference.

 

[Remainder of this page intentionally left blank]

 

Exhibit C – Page 2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the New Grantor has duly executed this Grantor Joinder
Agreement to the Pari Passu Intercreditor Agreement as of the day and year first
above written.

 

 

 

 

[                                                                                            ]

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

attention of:

 

Telecopy:

 

Exhibit C – Page 3

--------------------------------------------------------------------------------



EXHIBIT J TO
CREDIT AGREEMENT

 

FORM OF SOLVENCY CERTIFICATE

 

[ · ], 2019

 

This Solvency Certificate is being executed and delivered pursuant to
Section 4.01 of the Credit Agreement (the “Credit Agreement”), dated as of
August 30, 2019, among HealthEquity, Inc. (the “Borrower”), the lenders party
thereto from time to time and Wells Fargo Bank, N.A., as the administrative
agent; the terms defined therein being used herein as therein defined.

 

I, [          ], the chief financial officer of the Borrower, solely in such
capacity and not in an individual capacity, hereby certify that I am the chief
financial officer of the Borrower and that I am generally familiar with the
businesses and assets of the Borrower and its Subsidiaries (taken as a whole), I
have made such other investigations and inquiries as I have deemed appropriate
and I am duly authorized to execute this Solvency Certificate on behalf of the
Borrower pursuant to the Credit Agreement.

 

I further certify, solely in my capacity as chief financial officer of the
Borrower, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions on the date hereof, that, with respect to the Borrower and its
Subsidiaries on a consolidated basis, (a) the sum of the liabilities of the
Borrower and its Subsidiaries, taken as a whole, does not exceed either the
present fair saleable value or fair value of the assets of the Borrower and its
Subsidiaries, taken as a whole; (b) the capital of the Borrower and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrower and its Subsidiaries, taken as a whole, contemplated
through the maturity of the credit facilities evidenced by the Credit Agreement
and (c) the Borrower and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debt as they mature in the ordinary course of
business. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

[Remainder of page intentionally left blank]

 

EXHIBIT J-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

[Signature Page to Solvency Certificate]

 

EXHIBIT J-2

--------------------------------------------------------------------------------